 224320 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent International Association of Machinists andAerospace Workers, AFL±CIO, has excepted to the judge's findings
that: (1) the General Counsel did not abuse his discretion by refusing
to defer to the arbitration procedure set forth in its dues-objection
policy; (2) the complaint allegations are not barred by Sec. 10(b) be-
cause they are sufficiently related to the underlying unfair labor
practice charges; and (3) the complaint did not improperly create a
class of unnamed employees. We note no argument has been made
in support of these exceptions and, accordingly, they are deemed to
have been waived. Sec. 102.46(b)(2) of the Board's Rules and Regu-
lations. In any event, we agree with the judge, for the reasons set
forth by him, that these procedural arguments are meritless.2Some parties have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3Sec. 8(a)(3) provides that:It shall be an unfair labor practice for an employerÐby discrimination in regard to hire or tenure of employment
or any term or condition of employment to encourage or dis-
courage membership in any labor organization: Provided, Thatnothing in this Act ... shall preclude an employer from mak-

ing an agreement with a labor organization ... to require as

a condition of employment membership therein on or after the
thirtieth day following the beginning of such employment or
the effective date of such agreement, whichever is the later,
(i) if such labor organization is the representative of the em-
ployees as provided in section 9(a) [of the Act], in the appro-
priate collective-bargaining unit covered by such agreement
when made .... 
Provided further, That no employer shalljustify any discrimination against an employee for nonmem-
bership in a labor organization (A) if he has reasonable
grounds for believing that such membership was not available
to the employee on the same terms and conditions generally
applicable to other members, or (B) if he has reasonable
grounds for believing that membership was denied or termi-
nated for reasons other than the failure of the employee to ten-
der the periodic dues and the initiation fees uniformly required
as a condition of acquiring or retaining membership[.]4487 U.S. at 752±754.5Id.6See, e.g. Comment, Waiver of Beck Rights and ResignationRights: Infusing the Union-Member Relationship With Individualized
Commitment, 43 Cath. U. L. Rev. 159, 168 (Fall 1993); ElenaMatsis, Procedural Rights of Fair Share Objectors After Hudson andBeck, 6 Labor Lawyer 251 (1990); Executive Order No. 12,800, 57Fed.Reg. 12,985 (1992) (Executive Order signed by President Bush
requiring that federal contractors notify employees of their rights
under Beck); Revocation of Certain Executive Orders ConcerningFederal Contracting, 29 Weekly Comp. Pres. Doc. 119 (Feb. 1,
1993) (President Clinton rescinding the Executive Order signed by
President Bush).7Although the General Counsel has alleged violations as to non-members under Beck, he has not alleged violations under NLRB v.General Motors, 373 U.S. 734 (1963). Accordingly, this decision di-rectly addresses only the rights of nonmember employees under
Beck. It does not directly address the rights of nonmember employ-ees, under General Motors, to be and remain nonmembers. However,that latter matter is discussed infra at fn. 57.California Saw and Knife Works and Peter A.PodchernikoffInternational Association of Machinists and Aero-space Workers, AFL±CIO; and its District
Lodges Nos. 50, 66, 115, 120, 508, 720, and
751; and its Local Lodges Nos. 78, 354, 821,
946, 1125, 1327, 1871, 1916, 2024, 2227 and
2230 (Various Employers) and Various Individ-uals. Cases 34±CA±5160, 34±CB±1313, 34±CB±1314, 34±CB±1315, 34±CB±1316, 34±CB±1323,
34±CB±1324, 34±CB±1360, 34±CB±1361, 34±
CB±1362, 34±CB±1363, 34±CB±1408, 34±CB±
1409, 34±CB±1421, 34±CB±1422, 34±CB±
1440(4±30), 34±CB±1440(32±48), 34±CB±
1440(50±61), 34±CB±1440(63±64), 34±CB±
1440(67±68), 34±CB±1440(86), 34±CB±1450, 34±
CB±1451, 34±CB±1452, 34±CB±1453, 34±CB±
1454, 34±CB±1455, and 34±CB±1510December 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEOn May 29, 1992, Administrative Law JudgeClifford H. Anderson issued the attached decision. The
General Counsel, the Respondent Unions, and various
Charging Parties filed exceptions and supporting briefs.
The General Counsel, the Respondent Unions, the Re-
spondent Employer, and various Charging Parties filed
answering briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings,1findings,2and conclusions as modified and toadopt the recommended Order as modified and set
forth in full below.I. INTRODUCTIONIn Communications Workers v. Beck, 487 U.S. 735(1988), the Supreme Court held that Section 8(a)(3) ofthe National Labor Relations Act (the Act or NLRA)does not permit a collective-bargaining representative,
over the objection of dues-paying nonmember employ-
ees, to expend funds collected under a union-security
agreement on activities unrelated to collective bargain-
ing, contract administration, or grievance adjustment.3The Court in Beck construed Section 8(a)(3) as provid-ing that employees enjoying the benefits of union rep-
resentation should bear their fair share of the cost in-
curred by the collective-bargaining agent in represent-
ing them.4The Court held, however, that the expendi-ture of dues and fees on activities outside the union's
role as collective-bargaining representative violated the
union's duty of fair representation to nonmember em-
ployees who objected to such expenditures.5The Beck decision has evoked immense legal andpolitical controversy.6This case represents the Board'sfirst consideration of the ramifications of the Beck de-cision under the NLRA.7We review today the vol-untary Beck program set up by the International Asso- 225CALIFORNIA SAW & KNIFE WORKS8Abood v. Detroit Board of Education, 431 U.S. 209, 237 (1977)(footnote omitted).9367 U.S. 740 (1961).10Sec. 2, Eleventh provides, in pertinent part, that a labor organi-zation maymake agreements, requiring, as a condition of continued employ-
ment, that within sixty days following the beginning of such em-
ployment, or the effective date of such agreements, whichever
is later, all employees shall become members of the labor orga-
nization representing their craft or class ....11Id. at 764.12466 U.S. 435, 452 fn. 13 (1984).13Beck, 487 U.S. at 752.14Id.15Id. at 762±763 (quoting Ellis, 466 U.S. at 448).16Id. at 761±762.ciation of Machinists and Aerospace Workers (IAM,Respondent Union, or the Union). Cases originating in
unfair labor practice charges against the application of
the IAM's rules and procedures under that program to
employees of a number of different employers were
consolidated for trial. These consolidated cases present
a range of questions respecting rights and duties under
union-security clauses authorized by Section 8(a)(3)
that have been triggered by the holding in Beck butwere unanswered by the Supreme Court. These issues
include: (1) whether notice is required to nonunion
members of the right to object to payment of full fees,
and to fee payment objectors regarding the use of such
fees; (2) whether certain restrictions may be placed on
the time and manner of registering a Beck objection;(3) whether objectors may be charged only for those
activities undertaken directly on behalf of their bar-
gaining unit; (4) what types of union activities that em-
ployees may be compelled to pay for under the union-
security clauses that are authorized by Section 8(a)(3)
of the Act; and (5) what procedures are permissible for
determining amounts owed by objectors when issues of
chargeable expenses are in dispute.Prior to addressing each of those specific issues, wemake the threshold determination of the standard by
which a union's obligations under Beck are to be as-sessed. In section II below we hold that union obliga-
tions under Beck are properly assessed under the well-established duty of fair representation owed to all
members of a designated bargaining unit. In section III
we determine whether various elements of the IAM's
Beck policy alleged to be unlawful violate the Union'sduty of fair representation. In section IV we address
whether the IAM's Beck policy as applied by the var-ious Respondent District and Local Lodges violated
the duty of fair representation. In making these deter-
minations, we are mindful of the Supreme Court's
characterization of the two sets of rights and interests
our decision here must serve:[T]he objective must be to devise a way of pre-venting compulsory subsidization of ideological
activity by employees who object thereto without
restricting the union's ability to require every em-
ployee to contribute to the cost of collective-bar-
gaining activities.8II. ANALYTICFRAMEWORK
A. The Beck DecisionAt issue in Beck was the union's practice, enforce-able by discharge pursuant to the union-security clause
of the collective-bargaining agreement, of requiring
nonmember employees to pay a fee to the union inamounts equal to the dues paid by union members.Several employees challenged the practice, claimingthat the use of their agency fees on activities other
than collective bargaining, grievance adjustment, or
contract administration violated the objecting employ-
ees' first amendment rights, the union's duty of fair
representation, and various common law fiduciary obli-
gations. The Court ruled that its previous decision in
Machinists v. Street9was controlling. The Court heldin Street that section 2, Eleventh of the Railway LaborAct (RLA)10did not permit a union to expend agencyfees of objecting nonmember employees for political
causes.11The Beck Court compared the language and legisla-tive history of Section 8(a)(3) with that of RLA section
2, Eleventh, and concluded, consistent with its prior
decision in Ellis v. Railway Clerks,12that the provi-sions were statutory equivalents. The Court explained
that each provision was promulgated to address the
problem of ``free riders''Ðthose who enjoyed the ben-
efits of union representation without paying for themÐ
while also guarding against the abuses of the ``closed
shop.''13The Court noted that it had held previously,in Street and Ellis, that ```Congress' essential justifica-tion for authorizing the union shop' limits the expendi-
tures that may properly be charged to nonmembers
under §2, Eleventh to those `necessarily or reasonably

incurred for the purpose of performing the duties of an
exclusive [bargaining] representative''' and that
``[g]iven the parallel purpose, structure, and language
of §8(a)(3), we must interpret that provision in the

same manner.''14The Court accordingly concludedthat Section 8(a)(3), ``like its statutory equivalent §2,

Eleventh of the RLA, authorizes the exaction of only
those fees and dues necessary to `performing the duties
of an exclusive [bargaining] representative of the em-
ployees in dealing with the employer on labor-manage-
ment issues.'''15The Court expressly declined, how-ever, to rule on the employees' constitutional claims,
finding instead that the practice violated the union's
duty to fairly represent all employees.16Because of theassertions of the General Counsel and the Charging
Parties in the present cases, however, we must consider
the applicability of the first amendment of the Con- 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17The Beck decision did recognize that the Court has on other oc-casions stated that union rules governed by the NLRA do not in-
volve state action. Beck, 487 U.S. at 761. See Steelworkers v.Sadlowski, 457 U.S. 102, 121 fn. 16 (1982) (union's decision toadopt an internal rule governing its elections does not involve stateaction); Steelworkers v. Weber, 443 U.S. 193, 200 (1979) (negotia-tion of collective-bargaining agreement's affirmative action plan
does not involve state action).18See, e.g., Florida Gulf Coast Building Trades Council, 252NLRB 702, 705 fn. 3 (1980), enf. denied sub nom. Edward J.DeBartolo Corp. v. NLRB, 662 F.2d 264 (4th Cir. 1981), revd. 463U.S. 147 (1983); Steelworkers, 244 NLRB 96, 102 fn. 33 (1979),revd. 641 F.2d 545 (8th Cir. 1981).19Member Cohen agrees that the public sector cases involving aconstitutional standard are legally different from cases arising under
the NLRA, but he would nonetheless consider them for any light
they may shed on a given issue. On the other hand, Member Cohen
concludes that RLA cases are apposite to cases arising under theNLRA. Although the original RLA cases had a constitutional base,
and were thus subject to special rules of statutory construction, the
Supreme Court has made it clear that the results in all of the RLA
cases would be the same under normal rules of statutory construc-
tion. In this regard, the Court in Beck said:In Street, we concluded that our interpretation of §2, Eleventh
[of the RLA] was ``not only `fairly possible' but entirely reason-
able,'' 367 U.S. at 750, and we have adhered to that interpreta-
tion since. We therefore decline to construe the language of
§8(a)(3) differently from that of §2, Eleventh on the theory that

our construction of the latter provision was merely constitu-
tionally expedient. Congress enacted the two provisions for the
same purpose, eliminating ``free riders,'' and that purpose dic-
tates our construction of 8(a)(3) no less than it did that of 2,
Eleventh, regardless of whether the negotiation of union-security
agreements under the NLRA partakes of governmental action.
[487 U.S. at 762.]stitution, which was an issue left untouched by theBeck Court.B. Public Sector and Railway Labor Act CasesIn his application of Beck to the present cases, theadministrative law judge below correctly observed that
significant jurisprudence has developed concerning
union-security provisions and agency-shop arrange-
ments under both public sector labor statutes and under
the RLA. The Supreme Court has explained that
union-security arrangements in the public employment
context are subject to constitutional scrutiny because``the actions of public employers surely constitute
`state action[.]''' Abood, 431 U.S. at 226. The Courthas accordingly held that nonunion employees in the
public employment context ``do have a constitutional
right to `prevent the Union's spending a part of their
required service fees to contribute to political can-
didates and to express political views unrelated to its
duties as exclusive bargaining representative.''' Chi-cago Teachers Union Local 1 v. Hudson, 475 U.S.292, 301±302 (1986) (quoting Abood, 431 U.S. at234). The Court has delineated both the activities
which a union in the public employment setting con-
stitutionally may charge to objecting nonmember em-
ployees and the nature of the procedures required of
public employee unions to protect the constitutional
rights of objectors. Lehnert v. Ferris Faculty Assn.,500 U.S. 507 (1991); and Hudson, 475 U.S. at 310.The Supreme Court has likewise specifically heldthat an agency shop agreement under section 2, Elev-
enth of the RLA implicates state action and accord-
ingly is subject to constitutional considerations.[W]e ruled in Railway Employees v. Hanson, 351U.S. 225 (1956), that because the RLA pre-empts
all state laws banning union security agreements,
the negotiation and enforcement of such provi-
sions in railroad industry contracts involves `gov-
ernmental action' and is therefore subject to con-
stitutional limitations.Beck, 487 U.S. at 761. The Court in Hanson reasonedthat such private union-security agreements under the
RLA are made pursuant to Federal law which ex-
pressly declares that state law is superseded and ac-
cordingly ``the federal statute is the source of the
power and authority by which any private rights are
lost or sacrificed.'' Hanson, 351 U.S. at 232.The Beck Court, in contrast, specifically did ``notdecide whether the exercise of rights permitted, though
not compelled, by §8(a)(3) [of the NLRA] involves

state action.'' Beck, 487 U.S. at 761.17Nor has theBoard had occasion to consider whether a union-secu-rity clause negotiated pursuant to Section 8(a)(3) of the
Act implicates state action so as to require constitu-
tional scrutiny, as the Board's practice is to avoid
issues of constitutional interpretation.18The majorityof courts that have addressed the issue have, however,
found state action wanting. Price v. Auto WorkersUAW, 927 F.2d 88, 91±92 (2d Cir. 1991), cert. denied112 S.Ct. 295 (1991); Kolinske v. Lubbers, 712 F.2d471, 474±480 (D.C. Cir. 1983); Reid v. McDonnellDouglas Corp., 443 F.2d 408, 410±411 (10th Cir.1971); Linscott v. Millers Falls Co., 440 F.2d 14, 19±20 (1st Cir. 1970) (Coffin, J. concurring in judgment),
cert. denied 404 U.S. 872 (1971); Abrams v. Commu-nications Workers, 702 F.Supp. 920, 921±923 (D.D.C.1988), affd. mem. 884 F.2d 628 (2d Cir. 1989), cert.
denied 493 U.S. 992 (1989); Abrams v. Communica-tions Workers, 818 F.Supp. 393, 399 (D.D.C. 1993),affd. in part and revd. in part 59 F.3d 1373 (D.C. Cir.
1995); Fitz v. Communications Workers, 132 LRRM2186, 2188 (D.D.C. 1989).The weight of this precedent convinces us thatunion-security clauses negotiated between a private
union and a private employer pursuant to Section
8(a)(3) of the Act do not bear the imprimatur of the
state, and that the judge correctly concluded that public
sector and RLA precedents premised on constitutional
principles are not controlling in the context of the
NLRA.19As the District of Columbia Court of Ap-peals declared in Kolinske v. Lubbers: 227CALIFORNIA SAW & KNIFE WORKSIn light of the foregoing, and in view of the fact that Sec. 8(a)(3)of the NLRA and sec. 2, Eleventh of the RLA are ``nearly iden-
tical'' (Beck, 487 U.S. at 746), Member Cohen concludes that theRLA cases are apposite to cases arising under the NLRA.This is not to say that a result reached in a prior RLA case wouldnecessarily dictate the result in a subsequent NLRA case. Member
Cohen simply concludes that the doctrine of stare decisis would
apply. Consistent with that doctrine, a prior case can be distin-
guished based on relevant differences. Member Cohen's only point
is that it is not a relevant difference to say that one case arises underthe RLA and another under the NLRA. The Supreme Court's lan-
guage in Beck, and the virtual identity of the RLA and NLRA``union-security'' provisions, preclude the drawing of such a distinc-
tion.20712 F.2d at 478, 480.21Price v. Automobile Workers, 927 F.2d at 92. sec. 2, Eleventhprovides:Notwithstanding any other provisions of this chapter, or any
other statute or law of the United States, or Territory thereof,
or of any State, any carrier or carriers as defined in this chapterand a labor organization or labor organizations duly designated
and authorized to represent employees in accordance with the re-
quirements of this chapter shall be permittedÐ(a) to make agreements, requiring, as a condition of continuedemployment, that within sixty days following the beginning of
such employment, or the effective date of such agreements,
whichever is later, all employees shall become members of the
labor organization representing their craft or class .... 
[Em-phasis added.]22Sec. 14(b) of the Act provides:Nothing in this Act shall be construed as authorizing the execu-tion or application of agreements requiring membership in a
labor organization as a condition of employment in any State or
Territory in which such execution or application is prohibited by
State or Territorial law.23We recognize that the Ninth Circuit has held that the use ofagency fees collected pursuant to Sec. 8(a)(3) of the Act is subject
to constitutional scrutiny. See Seay v. McDonnell Douglas Corp.,427 F.2d 996, 1003±1004 (9th Cir. 1970). But the Kolinske courtstated, ``The Ninth Circuit offered no analysis of the state action
question, however, apparently assuming that it was controlled by
Hanson.'' Kolinske, 712 F.2d at 480 fn. 9. A majority panel of theFirst Circuit also considered a union-shop clause pursuant to Sec.
8(a)(3) requiring union membership as a condition of employment
to involve state action. Linscott v. Miller Falls, 440 F.2d at 16±17.24Several Charging Parties in their exceptions urge that constitu-tional scrutiny is warranted based on the court's description of Sec.
8(a)(3) and sec. 2, Eleventh of the RLA as statutory equivalents, but
they fail to analyze or even mention the critical distinction between
these provisions with respect to their preemptive effect.25To the extent that Member Cohen's assertion (fn. 19, supra) that``RLA cases are apposite to cases arising under the NLRA'' reflects
a view that the resolution of every issue in RLA cases pertaining tothe collection of dues and fees under a union-security clause from
objecting nonmembers absolutely controls the resolution of analo-
gous issues in NLRA cases, we disagree. We understand the Court's
holding in Beck equating sec. 2, Eleventh of the RLA with the Sec.8(a)(3) proviso as meaning simply that Congress intended both as
authorizing ``compulsory unionism only to the extent necessary to
ensure that those who enjoy union-negotiated benefits contribute to
their cost.'' Beck, 487 U.S. at 746. There is nothing in that holdingthat requires that every related procedural or substantive issue (for
example, what types of expenses may be fairly said to be ``unrelated
to collective bargaining, contract administration, or grievance adjust-
ment'') be decided identically for collective-bargaining units operat-
ing under the RLA and those operating under the NLRA framework.
As noted above, however, and as evident in our discussion of notice
and other procedural rights below, we find much useful guidance in
the Supreme Court's decisions in both the public sector cases andContinued[T]he authorization for agency shop clauses pro-vided by NLRA section 8(a)(3) does not trans-
form agency shop clauses into a right or privilege
created by the state or one for whom the state is
responsible. ... To be sure, federal law permits

the UAW to negotiate agreements with private
parties authorizing the deduction of agency fees.
It is also true that labor relations are extensively
regulated by the federal government. Yet, federal
law goes no further than to authorize the deduc-
tion of agency fees and does not enunciate an af-
firmative policy that compels use of such a
clause. Thus, the decision to adopt an agency
shop clause ... is not a governmental act. With-

out the requisite state action, appellee's first
amendment claim must fall.20The courts have accordingly drawn a careful distinc-tion between the nonpreemptive nature of Section
8(a)(3) of the Act and the preemptive nature of section
2, Eleventh of the RLA in addressing the state action
question. As we observed above, the Beck Court madeclear ``that the finding of state action under section 2,
Eleventh of the RLA rests squarely on the fact that the
RLA expressly preempts contrary state law.''21It isthe preemptive effect of the RLA, the fact that it al-
lows a private agreement to override contrary state law
outlawing the union shop, by which the Government
creates a right or privilege for the union and subject
to constitutional limitations. Hanson, 351 U.S. at 232;Reid v. McDonnell Douglas, 443 F.2d at 410; Kolinskev. Lubbers, 712 F.2d at 475.It is fundamental that Congress has created no simi-lar preemption of state law under Section 8(a)(3) of the
NLRA. Indeed, Section 14(b) of the Act explicitly per-
mits states to enact statutes outlawing the agency shop,
and some states have passed ``right-to-work'' statutes
which specifically prohibit the kind of union-security
clauses involved in this proceeding.22Although the Su-preme Court has stated that section 2, Eleventh and
Section 8(a)(3) are statutory equivalents (Beck, 487U.S. at 745) a critical distinction is that, unlike Section
14(b) of the Act, the RLA preempts any attempt by a
State to prohibit a union-shop agreement. Abood, 431U.S. at 218 fn. 12; Hanson, 351 U.S. at 232 fn. 5. Thisdistinction has been found to be dispositive vis-a-vis
the state action question, as we have observed above,
under the weight of relevant jurisprudence, and was
left unchanged by the Beck court.23We accordinglycannot agree with the arguments of the General Coun-
sel and various Charging Parties below and on excep-
tions24that precedent under public sector labor lawand the RLA grounded in constitutional considerationsare binding in the context of the NLRA.25 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the RLA cases, particularly when the Court appears to be resting itsanalysis on the duty of fair representation.26457 U.S. at 437. See Georgia v. McCollum, 505 U.S. 42,(1992).27712 F.2d at 478±479. The Kolinske court additionally observedthat a line of cases exists which attributes private conduct to the
state if the private party acts jointly with the state. The Kolinskecourt found, and we agree for the reasons set forth therein, state ac-
tion to be wanting under the joint conduct test.28In so concluding, we have carefully considered the Court's dic-tum in Abood, 431 U.S. at 232, cited by several Charging Partiesin their exceptions, that ``differences between public- and private-
sector bargaining simply do not translate into differences in First
Amendment rights.'' The state action question was not at issue in
Abood, however, because the employer was a governmental entity.The Abood court further reiterated that preemption is the basis forstate action under the RLA, and specifically noted the contrasting
provisions of the NLRA. See Kolinske, 712 F.2d at 476±477, andAbrams, 702 F.Supp. at 921±922.29See also Tunstall v. Brotherhood of Locomotive Firemen &Enginemen, 323 U.S. 210 (1944), and Wallace Corp. v. NLRB, 323U.S. 248 (1944).In so concluding, we recognize that the SupremeCourt has emphasized the importance of the state ac-
tion requirement for purposes of applying constitu-
tional safeguards.Careful adherence to the ``state action'' require-ment preserves an area of individual freedom by
limiting the reach of federal law and avoids the
imposition of responsibility on a State for conduct
it could not control.NCAA v. Tarkanian, 488 U.S. 179, 190 (1988) (citingLugar v. Edmondson Oil Co., 457 U.S. 922, 936±937(1982)). In determining questions of state action, the
Court relies on the analytical framework it articulated
in Lugar:First, the deprivation [of a federal right] must becaused by the exercise of some right or privilege
created by the State or by a rule of conduct im-
posed by the State or by a person for whom the
State is responsible .... 
Second, the partycharged with the deprivation must be a personwho may fairly be said to be a state actor.26The Kolinske court exhaustively reviewed through theprism of Lugar whether the decisionÐas in the instantproceedingÐof two private parties to incorporate an
agency shop clause as part of a privately negotiated
and privately enforced collective-bargaining agreement
implicates state action. We fully agree with the Court's
conclusion set forth above that the first part of the
Lugar test is not satisfied because it is settled that thestate's mere authorization of private conduct does not
justify a finding of state action. ``In no sense is the
agency shop clause compelled by federal law.''
Kolinske, 712 F.2d at 477±478. Even assuming thatsuch mere authorization may be construed to constitute
the exercise of a governmental right or privilege, the
second part of the Lugar test is not satisfied, becauseprivate parties who negotiate agency shop agreements
``bear none of the traditional indicia used to attribute
private conduct to the state'' and, therefore, may not
reasonably be said to be state actors.27For all the foregoing reasons, we conclude thatunion-security clauses negotiated between a union and
a private sector employer pursuant to Section 8(a)(3)
of the Act do not involve state action implicating con-stitutional considerations.28Thus, we must approachthe present cases under the analytical rubric of the duty
of fair representation.C. The Duty of Fair RepresentationThe nature of the duty owed by a union to the pri-vate sector employees it represents has been the sub-
ject of over a half-century of jurisprudence. In Steelev. Louisville & Nashville Railway Co., 323 U.S. 192(1944), black locomotive firemen challenged the ex-
treme, racially discriminatory seniority agreements en-
tered into by the whites-only union that represented
their bargaining unit. The Court held that when Con-
gress empowered unions under the RLA to bargain ex-
clusively for all employees in a particular bargaining
unit, and thereby subordinated individual interests to
the unit as a whole, it imposed on unions a correlative
duty, inseparable from the power of representation, to
exercise that authority fairly. ``[T]he exercise of a
granted power to act in behalf of others involves the
assumption toward them of a duty to exercise the
power in their interest and behalf[.]'' Id. at 202. The
Court concluded that the RLA ``require[s] the union,
in collective bargaining and in making contracts with
the carrier, to represent non-union or minority union
members of the craft without hostile discrimination,
fairly, impartially, and in good faith.'' Id. at 204.29A decade later, the Supreme Court extended thesefair representation principles developed in the RLA
context to the NLRA. The Court explained in FordMotor Co. v. Huffman, 345 U.S. 330 (1953), that aunion's duty of fair representation under the NLRA
arises from the grant under Section 9(a) of the Act of
the union's exclusive power to represent all employees
in a particular bargaining unit. The Court declared[t]hat the authority of bargaining representatives... is not absolute is recognized in 
Steele[supra], in connection with comparable provisions
of the Railway Labor Act. Their statutory obliga-
tion to represent all members of an appropriate
unit requires them to make an honest effort to
serve the interests of all of those members, with-
out hostility to any. 229CALIFORNIA SAW & KNIFE WORKS30140 NLRB 181 (1962), enf. denied 326 F.2d 172 (2d Cir. 1963).31Sec. 8(b)(1)(A) of the Act provides, in pertinent part, that[i]t shall be an unfair labor practice for a labor organization or
its agentsÐ(1) to restrain or coerce (A) employees in the exercise of therights guaranteed in section 7 [of the Act].32See, e.g., Occidental Chemical Corp., 294 NLRB 623 (1989)(refusal to process grievances on behalf of nonmembers of the
union); Auto Workers Local 417 (Falcon Industries), 245 NLRB 527(1979) (refusal to process grievance because of personal feud be-
tween business agent and potential grievant); Painters Local 1066(W.J. Siebenoller Jr., Paint Co.)
, 205 NLRB 651 (1973) (racial dis-crimination); Wolf Trap Foundation, 287 NLRB 1040 (1988) (genderdiscrimination); Bartenders' & Beverage Dispensers' Local 165 (Ne-vada Resort), 261 NLRB 420 (1982) (operation of exclusive hiringhall); Operating Engineers Local 324 (Michigan Chapter, AGCA),226 NLRB 587 (1976) (same).33Compare Smith v. Hussmann Refrigerator Co., 619 F.2d 1229,1236 (8th Cir. 1980), cert. denied sub nom. Steelworkers Local13889 v. Smith, 449 U.S. 839 (1980) (``[t]he scope of the duty offair representation has never been precisely defined; it `is a legal
term of art, incapable of precise definition,' and calls for an ad hoc
review of each factual situation'') (citation omitted); Medlin v. Boe-ing Vertol Co., 620 F.2d 957 (3d Cir. 1980) (to state a claim forbreach of the duty, it is essential that plaintiffs allege a bad faith
motive on the part of the union); and Miller v. Gateway Transpor-tation Co., 616 F.2d 272 (7th Cir. 1980) (duty may be breached ab-sent bad faith by the union). See generally 2 C. Morris, The Devel-oping Labor Law, 1446±1449 (3d ed. 1992).Id. at 337. The Court concluded, however, that theunion in Huffman had not breached its duty by agree-
ing to credit new hires for previous military service
when determining seniority, recognizing that inevitable
differences will arise as to the manner in which theterms of a negotiated agreement will affect individual
employees, and acknowledging the public policy favor-
ing seniority preference for military service. The Court
explained that ``[a] wide range of reasonableness must
be allowed a statutory bargaining representative in
serving the unit it represents, subject always to com-
plete good faith and honesty of purpose in the exercise
of its discretion.'' Id. at 338.Subsequently, the Board embraced the doctrine andheld that a breach of a union's duty of fair representa-
tion constitutes an unfair labor practice. In MirandaFuel Co.,30the Board majority held that Section 7``gives employees the right to be free from unfair or
irrelevant or invidious treatment by their exclusive bar-
gaining agent in matters affecting their employment.''
Id. at 185. The Board majority concluded ``that Sec-
tion 8(b)(1)(A) of the Act accordingly prohibits labor
organizations, when acting in a statutory representative
capacity, from taking action against any employee
upon considerations or classifications which are irrele-
vant, invidious, or unfair.'' Id.31The Board has hadoccasion to apply the duty of fair representation in a
wide variety of contexts. ``A cursory review of Board
volumes following Miranda Fuel discloses numerouscases in which the Board has found the duty of fair
representation breached where the union's conduct was
motivated by an employee's lack of union member-
ship, strifes resulting from intraunion politics, and ra-
cial or gender considerations.'' Postal Service, 272NLRB 93, 104 (1984).32In Vaca v. Sipes, 386 U.S. 171 (1967), the Court re-viewed its development of the duty of fair representa-
tion and specifically defined the doctrine. ``A breach
of the statutory duty of fair representation occurs only
when a union's conduct toward a member of the col-lective-bargaining unit is arbitrary, discriminatory, orin bad faith.'' Id. at 190. The Court stressed that thedoctrine granting employees redress in the courts
against their bargaining agent serves ``as a bulwark to
prevent arbitrary union conduct against individuals
stripped of traditional forms of redress by the provi-
sions of federal labor law.'' Id. at 182. The Court nev-
ertheless found in Vaca that the union had notbreached its duty to a wrongfully discharged employee
by failing to take his grievance to arbitration, because
the union had vigorously pursued the grievance before
ultimately concluding that arbitration would be fruit-
less.The Court further made clear in Vaca, and has con-tinued to emphasize, that the duty of fair representation
extends to a wide variety of circumstances. Id. at 177.
``Under the doctrine, a union must represent fairly the
interests of all bargaining-unit members during the ne-
gotiation, administration, and enforcement of collec-
tive-bargaining agreements.'' Electrical Workers v.Foust, 442 U.S. 42, 47 (1979); Beck, 487 U.S. at 743.Given the wide variety of circumstances in which fair
representation principles are apposite, the applicable
standards often elude consistent articulation.33Indeed,the Supreme Court itself has acknowledged that ``there
is admittedly some variation in the way in which [its]
opinions have described the unions' duty of fair
representation[.]'' Air Line Pilots v. O'Neill, 499 U.S.65, 76 (1991). The Court accordingly granted certiorari
in O'Neill to clarify the standard that governs a claimthat a union has breached its duty of fair representation
with respect to contract negotiation. The Court an-
nounced:We hold that the rule announced in Vaca v. Sipes,386 U.S. 171, 190 (1967)Ðthat a union breaches
its duty of fair representation if its actions are ei-
ther ``arbitrary, discriminatory, or in bad faith''Ð
applies to all union activity ....499 U.S. at 67 (emphasis added).The O'Neill Court further stressed that the tripartiteVaca standard applies to contract negotiation, adminis-tration, and enforcement, as well as to when a union
is acting in its representative capacity in operating a 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34The Board and the courts have accordingly applied the duty offair representation as refined in O'Neill, supra, to a variety of cir-cumstances. See, e.g., Teamsters Local 101 (Allied Signal), 308NLRB 140 (1992) (union did not violate duty of fair representation
in devising method for distributing proceeds from arbitral award);
Lewis v. Tuscan Dairy Farms, 25 F.3d 1138 (2d Cir. 1994) (unionviolated duty of fair representation by negotiating secret agreement
with employer, concealing the agreement from unit employees, and
failing to follow usual arbitration procedures); Souter v. InternationalUnion (UAWA), 993 F.2d 595 (7th Cir. 1993) (duty of fair represen-tation applied in context of grievance processing); and ElectronicWorkers v. NLRB, 41 F.3d 1532, 1537 (D.C. Cir. 1994) (union didnot violate duty of fair representation by maintaining a union-secu-
rity agreement requiring bargaining unit employees to become and
remain members of the union in good standing). We recognize that
the Court of Appeals for the District of Columbia, in PlumbersLocal 32 v. NLRB, 50 F.3d 29, 34, (1995), held that in spite of theSupreme Court's statement in O'NeillÐthat the Vaca tripartite stand-ard applies to all union activity in duty of fair representation casesÐit would not change its principle that a union must maintain a ``high
standard of fair dealing'' when operating a hiring hall, ``[a]bsent
clear instruction from the Supreme Court'' that it should do so. We
note that this proceeding does not involve issues relating to the oper-
ation of a hiring hall, and thus we need not address the issue of
whether there is a higher threshold to be met within the ``arbitrary,
discriminatory or bad faith'' standard for hiring hall cases. We note
further that, subsequent to the issuance of its opinion in PlumbersLocal 32 v. NLRB, supra, the Court of Appeals for the District ofColumbia has applied the Vaca tripartite standard in a duty-of-fairrepresentation case involving many of the same Beck issues involvedhere. See Abrams v. Communications Workers, 59 F.3d 1373 (D.C.Cir. 1995).35We accordingly find relevant, in agreement with MemberCohen, those RLA cases decided on statutory fair representation
principles. See, e.g., Machinists v. Street, 367 U.S. 740 (1961), andRailway Clerks, 373 U.S. 113 (1963).36Matsis, Procedural Rights of Fair Share Objectors After Hudsonand Beck, 6 Labor Lawyer at 293.37See Steele v. Louisville & Nashville Railway Co., 323 U.S. at203 (duty of fair representation ``does not mean that the statutory
representative is barred from making contracts which may have un-
favorable effects on some of the members of the craft rep-
resented.''); Vaca v. Sipes, 386 U.S. at 182 (``[t]he collective bar-gaining system as encouraged by Congress and administered by the
NLRB of necessity subordinates the interests of an individual em-
ployee to the collective interests of all employees in a bargaining
unit'').38The General Counsel challenged certain aspects of the IAM'sBeck policy, which the judge characterized as ``National Issues.''The General Counsel also challenged the policy as applied by the
various District and Local Lodges, which the judge termed ``Local
Issues.'' We shall maintain the same designations for the sake of
continuity.39The General Counsel does not contest the validity of the union-security clauses in this case.hiring hall. Id. at 77.34In light of the Court's explicitdirective that the duty of fair representation applies to
all union activity, we find inescapable the conclusion
that a union's obligations under Beck are to be meas-ured by that standard.35Thus, we announce today thatwe shall apply to cases involving Beck-type issues theduty-of-fair-representation standards set forth by the
Supreme Court in Vaca and O'NeillÐthat is, that aunion breaches its duty of fair representation if its ac-
tions are arbitrary, discriminatory, or in bad faith.In applying the standard to the facts of each case,we are cognizant of the Court's admonition not to
``unsettle the careful balance of individual and collec-
tive interests which th[e Supreme] Court has pre-
viously articulated in the unfair representation area.''
Electrical Workers v. Foust, supra, 442 U.S. at 43. Asone commentator has observed:judicial and agency decisions have been increas-ingly sensitive to the careful balance struck by the
Supreme Court in Hudson between the constitu-tionally and statutorily protected interests of non-
union employees and the interests of unions in
being able to perform their statutory duties with-
out unreasonable administrative burdens. In light
of these strong competing interests, the emerging
body of law is notable for its movement towardreasonableness and practicality in this hotly liti-gated area.36We view it as our charge to bring the values of reason-
ableness and practicality into our own considerations
of the facts of each case. We are mindful of the ten-
sion between individual, collective, and public policy
interests that lies at the core of the duty of fair rep-
resentation.37What is required here is a careful bal-ance between the competing interests involved. ``Most
fair representation cases require great sensitivity to the
tradeoffs between the interests of the bargaining unit as
a whole and the rights of individuals.'' Breininger v.Sheet Metal Workers, 493 U.S. 67, 77 (1989).We now consider the facts at issue in this proceed-ing in light of the foregoing principles.III. NATIONALISSUES
38A. Overview of the IAM's Beck PolicyThe facts are fully set forth in the judge's decisionand are briefly summarized here. The IAM, also
known as the Grand Lodge, administers its Beck policyfor its 6 smaller District Lodges and approximately
1400 Local Lodges. Its approximately 800,000 mem-
bers operate under approximately 6500 to 8000 collec-
tive-bargaining agreements, of which at least one-half
contain union-security clauses.39In most cases, theLocal Lodges are the entities that are certified as the
exclusive representatives of the members. There are
approximately 12,000 nonmembers represented in the
bargaining units. In 1990, the IAM received some 900
dues objector applications.The IAM has maintained a Beck rights notificationpolicy since 1986, approximately 2 years before the
Supreme Court issued its Beck opinion. It publishes thenotice annually in the December issue of its monthly
magazine, the Machinist. The Union's practice is to
mail the magazine to the last known address of all
union member and nonmember bargaining unit em- 231CALIFORNIA SAW & KNIFE WORKS40See, e.g., Law Enforcement & Security Officers Local 40B(South Jersey Dective), 260 NLRB 419 (1982) (union violated Sec.8(b)(1)(A) by failing on request to make available its collective-bar-
gaining agreement and its health and welfare plan to covered em-
ployees); Teamsters Local 896 (Anheuser-Busch), 280 NLRB 565,576 (1986) (union violated Sec. 8(b)(1)(A) by failing on request to
provide grievant with pertinent contractual provisions and mis-
informing her about contractual provisions).41Member Cohen finds that the notice in the Machinist was notreasonably calculated to apprise nonmember employees of their Beckrights. In this regard, he notes that the Union highlights other infor-
mation on the cover of the Machinist, but has never mentioned BeckContinuedployees. The policy provides that objections to payingdues for nonrepresentational activities must be sent to
the IAM secretary-treasurer during the month of Janu-
ary, or within the first 30 days an objector becomes
subject to the provisions of a union-security clause.
The objection must be sent by certified mail in an indi-
vidual letter.On receipt of the objection, the employee's dues arereduced automatically according to past allocations of
expenses for union activities grouped by categories,
and an escrow arrangement is put in place. The em-
ployee also is given a package of information summa-
rizing the major categories of Grand Lodge expenses,
and an explanation of how the reduction is calculated
for the Grand Lodge. The employee is informed of the
method of calculating the reductions in dues for Dis-
trict and Local LodgesÐaccording to a survey of a
limited number of Districts and LocalsÐand is in-
formed of the amount of the reduction.An independent firm of certified public accountantsissues a final report annually, which is used as the
basis for the reduction in dues sent to the Grand
Lodge. (Local Lodges send a portion of the dues and
fees they collect to the Districts and pay a per capita
tax to the IAM. Both the Districts and IAM provide
services to the Locals.) The IAM's in-house auditing
staff conducts the survey of Districts and Locals and
applies the ensuing reduction to all dues objectors re-
gardless of the bargaining unit. Objectors are given the
right, by challenging the surveys, to have their own
District and Local Lodges audited. Objectors also may
challenge the dues-reduction figures in general and
participate in an annual, consolidated arbitration of all
such challenges. The IAM bears the cost of the arbitra-
tion, but the challenger must bear his own costs of
transportation, lost time, and legal fees, if any. Objec-
tions must be renewed annually.B. Notice of Beck RightsThe General Counsel alleges that the IAM's Beckpolicy violates Section 8(b)(1)(A) of the Act by failing
to provide adequate notification to nonmember em-
ployees of their right under Beck to object to the ex-penditure of dues money for activities unrelated to col-
lective bargaining, contract administration, and griev-
ance adjustment.First, it is alleged that the IAM's publication noticeof its Beck policy in the annual December issue of theMachinist is unlawful, because the cover of the publi-
cation does not specifically alert nonmembers that the
IAM's Beck policy is contained therein. Second, theGeneral Counsel alleges that the IAM unlawfully fails
to issue additional Beck noticeÐapart from publicationnotice in the MachinistÐto two subgroups of non-
member employees: (1) to newly hired nonmember
employees at the time they are hired into the bargain-ing unit; and (2) to newly resigned nonmember em-ployees when they resign their union membership.The judge dismissed these allegations. He observedthat Board precedent does not require a union to notify
employees of purely statutory rights, such as the right
to refrain from joining a union on religious grounds
under Section 19 of the Act. The judge contrasted this
principle with Board precedent holding that a union's
failure to notify employees of rights arising from a col-
lective-bargaining agreement may violate the duty of
fair representation.40The judge deemed Beck rights asfalling squarely in the former category of statutory
rights of which disclosure is not generally required,
and accordingly found the General Counsel's notice al-
legations meritless.The General Counsel and certain Charging Partieshave excepted to the judge's dismissal of these notice
allegations. On careful consideration, we cannot agree
with all of the judge's conclusions. We find, in gen-
eral, for the reasons set forth below, that if a union
seeks to apply a union-security clause to unit employ-
ees, it has an obligation under the duty of fair rep-
resentation to notify them of their Beck rights beforethey become subject to obligations under the clause.
We further find, however, that a union does not have
an obligation under the duty of fair representation to
issue an additional notice of Beck rights to new non-member employees at the time they resign their union
membership.We further find, in this case, that the Union has anobligation under the duty of fair representation to give
Beck rights notice to (1) newly hired nonmember em-ployees at the time the Union seeks to obligate these
newly hired employees to pay dues and (2) currently
employed employees at the time they become
nonmembers if these currently employed employees
have not been sent a copy of the December issue of
the Machinist. We find, however, that the Union has
otherwise met its obligations under the duty of fair
representation by including its Beck policy in the De-cember issue of the Machinist, which, as noted above,
the Union mails to all unit employees, and that it did
not breach its duty of fair representation by failing to
note on the cover of the December Machinist that its
Beck policy was contained therein.41 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rights on the cover. Thus, assuming arguendo that a union can dis-charge its obligations by informing employees via a general publica-
tion, Member Cohen believes that the publication must contain mate-
rial on the cover, or at least in a table of contents, that would alert
nonmember employees that their statutory rights are set forth inside.
Member Cohen also notes that the Machinist came out on a monthly
basis, and there was nothing on the cover of the December publica-
tion to alert the recipient that it was different from the publication
of any other month. Absent such an alert, it is most unlikely that
nonmember employees would read through a publication of an orga-nization to which they do not belong. Since the Machinist does not
meet these minimal requirements, Member Cohen believes that the
publication does not represent a good-faith effort to apprise non-
member employees of their statutory rights. In addition, Member
Cohen notes the Respondent's requirement that an objection, in order
to remain valid, must be renewed each year. Although some Charg-
ing Parties attack this requirement as unlawful, the General Counsel
does not do so. Accordingly, Member Cohen does not pass on the
legality of this requirement. However, in his view, this requirement
makes it even more imperative that Respondent clearly apprise em-
ployees each year of the upcoming ``window'' period for making
Beck objections or renewing such objections. That imperative is notmet here. There is no letter apprising employees that their objections
are about to expire, and the Machinist publication is not a reasonable
mechanism for giving that message. See fn. 7 in Paperworkers Local1033 (Weyerhaeuser Paper), 320 NLRB No. 12, issued today.42The IAM correctly argues in its briefs, for example, that thereis no requirement that a union or an employer inform employees of
their statutory rights under NLRB v. J. Weingarten, 420 U.S. 251(1975), and that an employer or union similarly has no obligation
to inform employees of their rights under Sec. 7 or 8 of the Act.
But see Electrical Workers IUE Local 444 (Paramax Systems), 311NLRB 1031 (1993), enf. denied 41 F.3d 1532 (D.C. Cir. 1994)
(Board majority held that unions maintaining union-security clauses
requiring membership in good standing are obligated under duty of
fair representation to inform employees of their right to remain non-
members). Member Browning did not participate in Paramax andexpresses no view on the result therein.43136 NLRB 888 (1962), enfd. sub nom. NLRB v. Hotel & Res-taurant Employees Local 568 (Philadelphia Sheraton), 320 F.2d 254,258 (3d Cir. 1963).44136 NLRB at 896.45Electrical Workers IBEW Local 99 v. NLRB, 61 F.3d 41 (D.C.Cir. 1995), enfg. 310 NLRB 613 (1993). Communications WorkersLocal 9509 (Pacific Bell), 295 NLRB 196 (1989), and Helmsley-Spear, Inc., 275 NLRB 262 (1985).46We note that a union triggers no disclosure requirement of Beckrights, even in the context of constitutional scrutiny, until it seeks
to obligate nonmembers to pay dues or fees. See Tierney v. City ofToledo, 824 F.2d 1497, 1503 fn. 2 (6th Cir. 1987).The judge correctly observed that the Board hasgenerally not required a union to notify unit employees
of purely statutory rights.42We do not, however, agreewith the proposition that Beck rights are wholly unre-lated to contractual rights. Beck rights operate as a lim-itation on objecting employees' obligations under a
contractual union-security clause. Were it not for a
contractual union-security clause by which a union
could compel an employer to discharge a noncompliant
unit employee, the issue of employees' Beck rightswould not arise. We accordingly do not believe that
the dichotomy between statutory and contractual rights
drawn by the judge is dispositive of whether a non-
member employee must be notified of his or her Beckrights pursuant to a union's duty of fair representation.The Board has frequently had occasion to addressthe notice requirement imposed by the duty of fair rep-
resentation when a union seeks an employee's dis-
charge for failure to comply with the financial obliga-
tions imposed by a union-security clause. In Philadel-phia Sheraton Corp.,43the Third Circuit agreed withthe Board that a union cannot lawfully demand an em-ployee's discharge for nonpayment of dues pursuant toa union-security clause without disclosing to the em-
ployee what steps the employee must take to avoid
such discharge. The Board explained:[W]hen a union requires a new employee to per-fect membership under a lawful union-security
agreement, it has a duty to notify the employee,
at some point, as to what his ``membership'' obli-
gations are. To permit a union to lawfully request
the discharge of an employee for failure to meet
his dues-paying obligations, where the provisions
relating to such obligations are not disclosed to
the employee, would be grossly inequitable and
contrary to the spirit of the Act.44The Board accordingly requires that before a union
may seek the discharge of an employee for the failure
to tender dues and fees, it must at a minimum give the
employee reasonable notice of the delinquency, includ-
ing a statement of the precise amount and months for
which dues are owed and of the method used to com-pute this amount; tell the employee when to make the
required payments; and explain to the employee that
failure to pay will result in discharge.45It is thus long-standing Board law that a union seeking an employee's
discharge under a union-security clause ``has a fidu-
ciary duty to deal fairly with that employee.'' WesternPublishing Co., 263 NLRB 1110, 1111 (1982).The General Counsel and the Charging Parties donot seek notice of Beck rights, however, at the time theunion requests the employer to terminate an employee
for failure to meet his union-security obligations. The
crux of the exceptions of the General Counsel and the
Charging Parties is that notice of Beck rights must begiven to nonmembers at an earlier point in timeÐ
when the union seeks to obligate employees to pay
duesÐso as to afford nonmembers a full opportunity
to avail themselves of their rights under Beck.46TheGeneral Counsel and the Charging Parties accordingly
request that Philadelphia Sheraton, supra, be inter-preted to require notice at this earlier time.The starting point for determining whether Beck re-quires an expansion of the Board's current law regard-
ing union notice obligations is Chicago TeachersUnion Local 1 v. Hudson, 475 U.S. 292 (1986). Hud-son is the touchstone for measuring whether adequatenotice has been provided to nonmember employees in
the public sector of the nature of the union expenses 233CALIFORNIA SAW & KNIFE WORKS47For institutional reasons, the Chairman agrees with the findingof a violation with respect to the notice issue here under the duty
of fair representation. However, Chairman Gould is of the view that
the notice issue is cognizable under Sec. 8(b)(1)(A) of the Act and
the thrust of the Supreme Court's 1967 decision in NLRB v. AllisChalmers Mfg. Co., 388 U.S. 175, which impliedly recognizes theright of employees to limit or opt out of full membership is only
meaningful if employees have knowledge of internal union proce-
dures including rules relating to resignation. Allis Chalmers, whichestablishes this Sec. 7 right to refrain from union activity under Sec.
8(b)(1)(A), governs this issue. Accordingly, given extant Supreme
Court authority, it is appropriate to resolve such issues under Sec.
8(b)(1)(A)'s prohibition against restraint and coercion rather than
under the duty of fair representation standards set forth in Vaca v.Sipes, 386 U.S. 171 (1967), and further explained in Paramax,supra, discussed infra.48The Court's rationale in Hudson regarding basic considerationsof fairness expressly extended only to the notice requirement, and
not to the other requirements imposed on public sector unions in
Hudson.49See, e.g., Steelworkers Local 14940 (Voyager Emblems), 215NLRB 840 (1974) (collection of fees must comport with require-ments of collective-bargaining agreement); Operating EngineersLocal 139 (Camosy Construction), 172 NLRB 173 (1968) (unionmay not demand payment of back dues for a period which arose dur-
ing a period when there was no obligation to maintain union mem-
bership), and Laborers Local 1445 (Badger Plant), 266 NLRB 386(1982) (union may not refuse to accept dues until the employee first
pays fines previously imposed by the union).50Although the Hudson Court addressed the notice issue in thecontext of ``information about the basis for the proportionate share''
charged to nonmembers, we agree with the Court of Appeals for the
District of Columbia that the same ``basic considerations of fair-
ness'' necessarily extend to a union's notice to nonmembers of their
right to object to payment of nonrepresentational expenses. See
Abrams v. Communications Workers, supra, 59 F.3d at 1379 fn. 6.51Of course, the requirement to provide the information outlinedabove neither precludes a union from providing fuller information
respecting employee rights or from attempting to persuade employ-
ees to become full members of the union through noncoercive
means.they are required to pay. The Court held that ``[b]asicconsiderations of fairness, as well as concern for theFirst Amendment rights at stake ... dictate that the

potential objectors be given sufficient information to
gauge the propriety of the union's fee'' (emphasis
added). Id. at 306. The Court's holding in Hudson re-quiring notice to nonmember employees regarding the
basis for the proportionate share charged to them was
thus not rooted solely in first amendment consider-
ations. Rather, the Court's notice holding was addition-
ally premised on basic considerations of fairness,
which clearly implicate a union's statutory obligations
as well. We are convinced that the Court's explicit ar-
ticulation of this broader rationale demonstrates that
the Court's concern that nonunion employees not be
left ``in the dark about the source of their agency fee''
was not entirely limited to the constitutional context,
but is also a relevant concern in the context of a pri-
vate sector union's duty of fair representation.47SeeAbrams v. Communications Workers, 59 F.3d at 1379fn. 7.48We recognize, too, that prior to Beck the Board hasconsistently required unions to provide accurate infor-
mation to bargaining unit employees regarding the ex-
tent of their financial obligations to the union.49Theprovision of Beck notice to newly hired nonmemberspromotes the dissemination of accurate information to
these employees regarding their financial obligations to
the union. Such notice further vindicates the Court's
concern for fairness by ensuring that, at the time the
union first seeks to obligate newly hired nonmember
employees to pay dues, the affected nonmember em-ployee is also informed of the right under Beck to payonly a proportionate share of full dues. This notice re-
quirement furnishes significant protection to the inter-
ests of the individual nonmember employee vis-a-vis
Beck rights, without compromising the countervailingcollective interests of bargaining unit employees in en-
suring that every unit employee contributes to the cost
of collective-bargaining activities.50For these reasons, we find that a union acts arbitrar-ily and in bad faithÐin breach of its duty of fair rep-
resentationÐwhen it fails to inform newly hired non-
members of their Beck rights at the time the union firstseeks to obligate these newly hired nonmember em-
ployees to pay dues. For the same reasons, to the ex-
tent that there are bargaining unit employees who were
not informed of their Beck rights when they werehired, the union has an obligation to inform them of
those rights if it is obligating or seeking to obligate
them to pay dues. Because this obligation is based on
our conclusion that it is a violation of the duty of fair
representation for a union to fail to provide such notice
before it seeks to obligate an employee to pay dues,
we stress that the union meets that obligation as long
as it has taken reasonable steps to insure that all em-
ployees whom the union seeks to obligate to pay dues
are given notice of their rights.Thus, we find that when or before a union seeks toobligate an employee to pay fees and dues under a
union-security clause, the union should inform the em-
ployee that he has the right to be or remain a nonmem-
ber and that nonmembers have the right (1) to object
to paying for union activities not germane to the
union's duties as bargaining agent and to obtain a re-
duction in fees for such activities; (2) to be given suf-
ficient information to enable the employee to intel-
ligently decide whether to object; and (3) to be ap-
prised of any internal union procedures for filing ob-
jections. If the employee chooses to object, he must be
apprised of the percentage of the reduction, the basis
for the calculation, and the right to challenge these fig-
ures.51Given the fact that Beck clearly mandated changesin the way the Board construed Section 8(b)(1)(A) and
(2) of the Act with respect to payment of less than full
fees, this case is unlike Electronic Workers IUE(Paramax Systems) v. NLRB, 41 F.3d 1532 (D.C. Cir. 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
52See, e.g., Browne v. WERC, 485 N.W.2d 376, 389 (Wis. S.Ct.1992) (giving Supreme Court's Hudson holdings retroactive applica-tion in public sector employment case); Dean v. Trans World Air-lines, 924 F.2d 805, 809 (9th Cir. 1991) (applying Hudson principlesretroactively in RLA case). See also Loehmann's Plaza, 305 NLRB663, 672 (1991), citing NLRB v. Bufco Corp., 899 F.2d 608, 609(7th Cir. 1990) (no manifest injustice in applying arguably new rule
to case in which it is first announced if the law has not been pre-
viously settled to the contrary).53The General Counsel accordingly recognizes that the IAM's no-tice contains the following information: (1) that a stated percentage
of funds was spent in the last accounting year for nonrepresenta-
tional activities; (2) that nonmembers may under Beck object to hav-ing their union-security payments spent on such activity; (3) that
those who object will be charged only for representational activities;
and (4) that if they object, the union will provide detailed informa-
tion concerning the breakdown between representational and non-
representational expenditures. Compare Abrams v. CommunicationsWorkers, supra, 59 F.3d at 1378±1381, in which the adequacy of thecontent of the union's Beck notice was litigated and found to be un-lawful.54We note that of the December 1988, 1989, and 1990 Machinistpublications contained in the record, two have only a seasons greet-
ings message on the cover, while the December 1989 publication
does highlight articles contained therein.55We accordingly fully agree with Member Cohen that a publica-tion notice method may violate the duty of fair representation if the
circumstances establish that the notice is not reasonably calculated
to apprise the nonmember employees of Beck rights. On our carefulexamination of the IAM's Machinist publications set forth in the
record, however, we cannot agree with Member Cohen that the IAM
here violated the duty of fair representation. See Nielson v. Machin-ists, 895 F.Supp. 1105, 1114, (N.D.Ind. 1995) (``Upon review of anactual copy of the December 1993 issue of The Machinist, the courtfinds that the notice is well-marked, as it is listed in the table of
contents on the second page, and is printed in legible type and high-
lighted in green on the seventh page. (The entire magazine is only
eight pages in length).'')1994) (Paramax), in which the court of appeals heldthat a union could not be found to have acted in badfaith by engaging in certain conduct because the union
had reason to believe that the Board had previously ex-
pressly found the conduct lawful under the Act. In par-
ticular, the court held that the union could not be
found in violation of Section 8(b)(1)(A) for maintain-
ing a union-security clause requiring that employees
remain ``members in good standing,'' because the
Board had squarely held in an earlier case that a clause
consisting of exactly the same language was lawful,
and because, in the court's view, Beck had not spokento the particular issue of the wording of a union-secu-
rity clause. Id. at 1538, 1539. The present case, by
contrast, raises issues clearly brought to the fore by
Beck, and the Union has not detrimentally relied onany affirmative decisions by the Board approving the
procedures that the Union has employed in the course
of administering the union-security clauses it has nego-
tiated. Therefore, neither Electronic Workers IUE,supra, nor precedents applying retroactivity principles52preclude our finding notice violations in light of Beckin the present case.1. The IAM's publication noticeThe record establishes that the IAM provides noticeto all currently employed nonmembers of their Beckrights, as well as a description of its Beck policy, eachyear in the December issue of the Machinist news-
letter, which is mailed to the last known address of all
member and nonmember bargaining unit employees.
The General Counsel does not allege that the content
of the IAM's Beck notice is unlawful or otherwise de-ficient, and further concedes that the notice published
since December 1989 ``contains all the information re-
quired by [the] General Counsel.''53Nor does theGeneral Counsel challenge as unlawful the dissemina-
tion of the IAM notice via annual publication. Rather,the General Counsel alleges solely that the IAM's Becknotice is unlawful because it appears in a publication
that does not on its cover specifically alert recipients
that the policy is contained within. The General Coun-
sel asserts that because the IAM has in the past high-
lighted other information on the cover, its failure to
alert nonmembers to the inclusion of the Beck noticeis ``more than inadvertence and neglect, but a con-
scious effort to withhold such information from non-
members.'' The General Counsel also would have us
infer that because only 900 nonmember employees
filed objections during January 1990, out of an esti-
mated 12,000 nonmember employees, a substantialnumber of nonmember employees are unaware of their
rights.We cannot agree with the General Counsel that theIAM acted arbitrarily, in bad faith, or in a discrimina-
tory manner, and thereby violated its duty of fair rep-
resentation, by failing specifically to note its Beck pol-icy on the cover of its publication.54Our review of thepublication notice provided by the IAM does not sup-
port the General Counsel's essential premise that the
failure to have a cover notation demonstrates that the
notice is ``buried'' in the newsletter for purposes of
obfuscation. There can be no dispute that the IAM's
Beck policy is well marked; it is highlighted in colorand is accordingly distinct from other text and further
set apart from other text by being placed in a long hor-
izontal format with a highlighted outline, with the
word ``Notice'' is in bold print at the top. Of further
significance is that the December 1989 newsletter is
only 12 pages in length in a newspaper format, with
the notice thus apparent from even a cursory review of
the brief newsletter. This is not a case where a union's
publication notice of its Beck policy is hidden in alengthy publication such that, without a cover notation,
a nonmember employee making any reasonable perusal
of the publication would likely not be alerted to the
Beck policy.55Nor is there any basis for deeming theIAM's publication notice discriminatory; the same no-
tices are sent to all represented employees regardless 235CALIFORNIA SAW & KNIFE WORKS56See, e.g., Colin Service Systems, 226 NLRB 70, 71±72 (1976);and Air La Carte, 284 NLRB 471, 473 (1987).57As noted, supra at fn. 7, this decision directly addresses onlythe rights of nonmember employees under Beck. It does not directlyaddress the rights of nonmember employees, under NLRB v. GeneralMotors, 373 U.S. 734 (1963), to be and remain nonmenbers. How-ever, because of the close connection between the two, we would
be remiss if we did not set forth our views concerning General Mo-tors. In this regard, we note that Beck rights accrue only to nonmem-bers. Thus, in order to fully inform nonmember employees of their
Beck rights, a union must tell them of this limitation, and must tellthem of their General Motors right to be and remain nonmembers.With respect to a union's obligation to tell members of their Gen-eral Motors right to become nonmembers, see Paperworkers Local1033 (Weyerhaeuser Paper), 320 NLRB No. 12, issued today.58As noted above, however, if there are any employees who wishto resign and become nonmembers, who were newly hired after the
December issue of the Machinist was mailed, and who have not yet
received notice of their Beck rights, the Union is obligated to notifythem of those rights.As discussed supra at fn. 41, Member Cohen does not believe thatthe Machinist provided adequate notice of Beck rights. Accordingly,he would find a violation in regard to newly resigned employees.59In light of our holding that notice of Beck rights is required inthe circumstances set forth above, we adopt the judge's finding that
the IAM violated Sec. 8(b)(1)(A) of the Act by failing to make clear
in its notice that its Beck policy applied to initiation fees as well asdues. We find, contrary to the exceptions of the IAM, that the
judge's findings with respect to initiation fees were reasonably com-
prehended in the complaint allegations.60See Kidwell v. Transportation Communications Union, 731F.Supp. 192, 205 (D.Md. 1990), affd. in part and revd. on other
grounds, 946 F.2d 283 (4th Cir. 1991), cert. denied 112 S.Ct. 1760Continuedof membership. We are compelled to conclude that theIAM's method of publication notice here falls permis-
sibly within the wide range of reasonableness afforded
a union in satisfying its duty of fair representation, and
cannot be construed to have been undertaken arbitrar-
ily, discriminatorily, or in bad faith. We accordingly
find that the form and content of the IAM's publica-
tion notice is sufficient to satisfy the union's obligation
under the duty of fair representation to notify nonmem-
bers of their rights under Beck.2. Newly hired employeesIt is undisputed that the IAM failed to notify em-ployees newly hired into a bargaining unit of their
Beck rights at the time it first sought to obligate theseemployees to pay dues. Newly hired employees are
typically presented at the commencement of their em-
ployment with both a union membership application
form and a dues-checkoff authorization form.56Thepresentation to a newly hired nonmember employee of
both the dues-checkoff authorization form and themembership form may, absent concurrent notification
of Beck rights, mislead these newly hired nonmemberemployees to believe that payment of full dues and as-
sumption of full membership is required. The presen-
tation of the membership application and dues-check-
off form to a newly hired nonmember employee con-
stitutes an attempt to obligate an employee to pay full
dues. Basic considerations of fairness require that the
union at that time inform newly hired employees of
their Beck rights and that therefore the Union acts arbi-trarily and in bad faith by not giving such notice, in
violation of its duty of fair representation. We accord-
ingly find, as alleged, that the IAM violated Section
8(b)(1)(A) of the Act by failing to notify newly hired
nonmember employees of their rights under Beck at thetime it first sought to obligate these newly hired em-
ployees to pay dues.573. Newly resigned employeesWe find meritless, however, the General Counsel'sadditional contention that the IAM acted unlawfully by
failing to provide separate Beck notice, apart from pub-lication notice, to those union members who resigntheir membership during the course of the year. As we
have found above, the record evidence establishes that
the IAM took reasonable efforts annually to apprise
via publication notice all currently employed members
and nonmembers of the IAM's Beck policy. Thus, eachnewly resigned employee who tenders resignation after
December would have received at least one publication
notice of his or her Beck rights. When all unit employ-ees have received that notice, we cannot conclude that
the IAM acted arbitrarily, in bad faith, or in a discrimi-
natory manner by failing to provide an additional no-
tice to those employees at the time of their resignation.
We also note that newly hired employees must receive
notice of Beck rights at the time the Union first seeksto obligate them to pay dues, as we have held above,
and we likewise find that a union does not act arbitrar-
ily, in bad faith, or in a discriminatory manner, by fail-
ing to renotify such employees at the time of their res-
ignation.58For these reasons, we cannot conclude thatthe IAM breached its duty of fair representation by
failing to provide notice again of the Beck right tonewly resigned employees at the time of their resigna-
tion.59C. Time and Manner of ObjectionThe General Counsel further alleges that the IAMBeck policy places certain unlawful restrictions on non-member employees' ability to register a Beck objec-tion.The General Counsel first makes a limited attack onthe requirement of the IAM policy that all objections
be filed during the month of JanuaryÐthe so-called
``window period.'' The General Counsel does not al-
lege that a union acts unlawfully by requiring that ob-
jections be filed by nonmembers within a limited win-
dow period. Indeed, as the judge recognized, several
courts have found permissible the use of a window pe-
riod for filing objections in the public sector and RLA
context.60``The union, as well as the employees, have 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(1992); Andrews v. Education Assn. of Cheshire, 653 F.Supp. 1373,1378 (D.Conn. 1987) (approving 30-day objection period), affd. 829
F.2d 335 (2d Cir. 1987).61731 F.Supp. at 205.62The IAM's requirement that Beck objections be registered annu-ally is not alleged to be unlawful by the General Counsel. We note
that courts have approved the annual objection requirement in the
NLRA, RLA, and public sector context. See Abrams v. Communica-tions Workers, supra, 59 F.3d at 1381; Kidwell v. TransportationCommunications Union, supra, 731 F.Supp. at 205; Tierney v. Cityof Toledo, 824 F.2d at 1506.63In contrast, newly hired employees and employees transferredinto the unit are granted a 30-day window period from the date of
their arrival to the unit within which to file their objections.64Chairman Gould is of the view that the statute as written doesnot provide for a ``fundamental right to be free to resign from union
membership.'' It is true, as the Court stated in Pattern Makers,supra, relied upon by a majority of the Board here, that the Court
affirmed the Board's view expressed in Neufeld Porsche-Audi (270NLRB at 1333), that the right to resign is absolute. Pattern Makers,473 U.S. at 105. But the deciding vote cast by Justice White in that
5±4 decision was predicated on deference to the Board's exercise of
its expertise. Id. at 116±117. Indeed, a substantial part of Justice
Powell's majority opinion in Pattern Makers is similarly rooted inthis policy. Id. at 114±115. The Board can change its position when
it exercises its expertise. See, for example, NLRB v. J. Weingarten,420 U.S. 251 (1975). Chairman Gould believes that the Board is free
to change its position on the right to resign in the wake of PatternMakers and that it should do so.Chairman Gould's view is that the statute, rather than containinga fundamental right to resign which is not explicitly affirmed in the
Act itself, provides for a policy of carefully taking into account thecompeting rights to engage in concerted activity and to refrain fromso engaging. This is the policy protected by the Act. Accordingly,
as the Chairman has previously written, a union constitution which
allows employees to exercise a right to resign during a period of
time immediately prior to the renegotiation of a collective-bargaining
agreement when the employees will have knowledge of the union's
expressed policy in the negotiations, may restrict the right to resign
thereafter. Chief Justice Burger in NLRB v. Textile Workers Local1029, Granite State Joint Board, 409 U.S. 213, 218 (1972), explic-itly acknowledged the union's solidarity interest in protecting the
right to engage in concerted activities by limiting the right of strike-
breakers or dissenters to resign once industrial combat or warfare is
commenced. See William B. Gould, Solidarity ForeverÐor HardlyEver: Union Discipline, Taft-Hartley, and the Right of Union Mem-
bers to Resign, 66 Cornell L. Rev. 74 (1980). Accordingly, althoughthe restriction placed on the right to resign in this case may exceed
the statutory scheme established in the Act, the fact is that a unionmay provide a reasonable restriction upon the right to resign in ac-
cordance with the policies noted above and may thus balance the
right to engage as well as refrain from concerted activity. Again, the
Chairman does not subscribe to the view that there is a ``fundamen-
tal right to be free to resign from union membership'' under the Na-
tional Labor Relations Act.65Member Truesdale would dismiss all allegations that theUnion's requirements that objectors submit their objection by cer-
tified mail, in individual envelopes, violate Sec. 8(b)(1)(A) and
would not order the Respondent to cease these practices. Although
he does not adopt the IAM's argument that permitting multiple ob-
jections to be submitted in a single envelope may encourage orches-
trated, insincere, or coerced objections, he would find that neither of
these requirements is arbitrary or evinces bad faith on the Union's
part; indeed, in his view these requirements serve the same reason-
able purpose as the window period found lawful herein, of providing
certainty that an employee's objection was received without mishap
and in a timely manner.an interest in the prompt resolution of obligations anddisputes. The 30-day window period facilitates prompt
resolution and leaves no doubt as to the timing or the
requirement for making an objection.''61The D.C. Cir-cuit has likewise approved the use of a window period
in the context of a union's Beck policy under theNLRA. See Abrams v. Communications Workers,supra, 59 F.3d at 1381.62The General Counsel rather makes the limited alle-gation that the window period is violative of Section
8(b)(1)(A) of the Act solely as applied to employeeswho resign their membership following the expiration
of the January window period. The General Counsel
reasons that a union member who resigns after the Jan-
uary window period has passed is compelled to wait
until the following January to register a Beck objec-tion.63The General Counsel accordingly asserts thatthe window period impermissibly burdens the resigna-
tion rights of those individuals who resign their union
membership following the window period.On careful consideration, we agree with the judgethat the January window period, as applied solely to
individuals who resign their union membership after
the expiration of the window period, effectively oper-
ates as an arbitrary restriction on the right to be free
to resign from union membership. Pattern Makers v.NLRB, 473 U.S. 95, 107 (1985); Machinists Local1414 (Neufeld Porsche-Audi), 270 NLRB 1330(1984).64A unit employee may exercise Beck rightsonly when he or she is not a member of the union. Anemployee who resigns union membership outside the
window period is thereafter effectively compelled to
continue to pay full dues even though no longer a
union member, and the window period in this cir-
cumstance operates as an arbitrary restriction on the
right to refrain from union membership and from sup-
porting nonrepresentational expenditures. In light of
our duty to uphold the fundamental labor policy of
``voluntary unionism'' emphasized by the Court in
Pattern Makers, supra, we agree with the judge thatthe January window period, as applied solely to em-
ployees who resign their union membership after the
expiration of the window period, constitutes arbitrary
conduct violative of the IAM's duty of fair representa-
tion.We further agree with the judge, for the reasonsstated by him, that the IAM's requirements that objec-
tions be sent by certified mail, and in individual enve-
lopes, constitute additional arbitrary restrictions on the
employees' exercise of their Beck rights violative ofSection 8(b)(1)(A) of the Act.65As the judge observed,the certainty obtained by using certified mail benefits
the dues objector primarily and is reasonably a matter
vested in the discretion of the individual objector rath-
er than an affirmative requirement prescribed by the
IAM. We accordingly agree with the judge's conclu- 237CALIFORNIA SAW & KNIFE WORKS66Lehnert v. Ferris Faculty Assn., 500 U.S. at 522±524; andCrawford v. Air Line Pilots Assn., 870 F.2d 155, 158±159 (1989).As the Tenth Circuit explained in Pilots Against Illegal Dues v. AirLine Pilots, 938 F.2d 1123 (1991):Whatever ambiguity Ellis [466 U.S. 435 (1984)] created withregard to expenses incurred by a union outside of a particular
bargaining unit was cleared up by the Court in Lehnert. Like theplaintiffs here, the plaintiffs in Lehnert objected to helping payfor union expenditures outside of their bargaining unit because
those expenses did not produce a direct benefit to them. The
Lehnert Court concluded that ``a local bargaining representativemay charge objecting employees for their pro rata share of the
costs associated with otherwise chargeable activities of its state
and national affiliates, even if those activities were not per-
formed for the direct benefit of the objecting employees' bar-
gaining unit.'' The Court declared that it had never interpreted
the test for germane expenses to require a direct relationship be-
tween the expense at issue and some tangible benefit to the dis-
senter's bargaining unit and that to do so would ``ignore the uni-
fied-membership structure under which so many unions oper-
ate.''Id. at 1127±1128 (citations omitted).67In Price v. International Union UAW, 927 F.2d at 93±94, theSecond Circuit held that the union's Beck policy satisfied its dutyof fair representation where the union, upon challenge, had the bur-
den of proving the allocation between chargeable and nonchargeable
expenses in the objector's local union. The Second Circuit articu-
lated no requirement that an audit of the expenses of the challenger's
specific bargaining unit be performed. An objector may likewise
under the IAM's Beck policy, upon challenge, receive an audit ofthe expenditures of his or her specific Local Lodge.sion that the certified mail requirement is an arbitraryand unnecessary impediment to the exercise of Beckrights.We further adopt the judge's careful analysis of theIAM's requirement that objections be sent in individ-
ual envelopes. The judge fully considered the IAM's
contention that its individual envelope requirement is
necessary to prevent mass Beck objections generatedby ideological opponents of unionization or by em-
ployer coercion, and to ensure that a Beck objection ismade as an act of individual conscience. The judge
found that a voluntarily registered Beck objection, oth-erwise free of unlawful coercion, may not be rejected
based on a union's desire to test the sincerity of the
objector. As the IAM's express rationale for the single
envelope rule is to so burden the objection process, we
are compelled to agree with the judge that that require-
ment is an arbitrary and unlawful restriction on non-
members' exercise of their Beck rights.D. Chargeability Issues1. Unit-by-unit accountingThe General Counsel and Charging Parties except tothe judge's failure to find that the IAM breached its
duty of fair representation by calculating its Beck duesallocation on other than a bargaining-unit-by-bargain-
ing-unit basis. They argue that Beck holds that an ob-jecting nonmember may lawfully be charged only for
those expenses incurred in the performance of rep-
resentational activities in the objector's individual bar-
gaining unit. The General Counsel accordingly main-
tains that the IAM violated Section 8(b)(1)(A) of the
Act by charging objectors for expenses incurred out-
side of their bargaining unit, even if the fruits of those
expenditures ultimately inure to the benefit of the ob-
jecting employee's own unit.The IAM does not dispute that it charges for someextra-unit expenses. Rather, the IAM argues that it
only charges for those expenses incurred outside the
objector's bargaining unit which will benefit or assist
the collective bargaining, contract administration, or
grievance adjustment functions in the objector's unit.
For example, the IAM notes that even though a par-
ticular bargaining unit may not choose to take advan-
tage of the IAM's research staff that gathers informa-tion concerning collective-bargaining issues, that re-
source is maintained for the benefit of all individual
units. The IAM further argues that it is cost efficient
for it to incur these types of expenses on a national
level, sharing the cost among many bargaining units,
rather than having each individual bargaining unit do
the same research when the need arises.We agree with the judge, for the reasons set forthby him, that the duty of fair representation does not re-
quire the IAM to calculate its Beck dues reductions ona unit-by-unit basis. The judge correctly observed thatthe Supreme Court and the lower courts that have ad-dressed this issue in the public sector and RLA context
have not required unit-by-unit accounting, and have
declined to follow the procedures urged on us by the
General Counsel and Charging Parties.66In light of theSupreme Court's refusal to require unit-by-unit ac-
counting in Lehnert even under constitutional scrutiny,we find no basis to do so here pursuant to the duty
of fair representation.67We accordingly adopt thejudge's dismissal of this allegation. We further adopt
the judge's dismissal of the allegation that the IAM
acted unlawfully by not allocating and disclosing its
chargeable expenses on a unit-by-unit basis. As with
unit-by-unit chargeability, if an objector does not ac-
cept the IAM's assertion that it has allocated its ex-
penses so that only those that ultimately inure to the
benefit of the bargaining unit are being charged, the
objector may challenge that assertion in the arbitration
proceeding the IAM has provided for in its Beck pol-icy. Price, 927 F.2d at 94.2. Litigation expensesNotwithstanding his conclusion that unit-by-unit ac-counting is not required to satisfy a union's duty of
fair representation, the judge found that the IAM did
violate the Act by charging an objector in one bargain-
ing unit for litigation expenses incurred by another bar-
gaining unit. In the absence of Board precedent, the 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
68Supra, 466 U.S. 435.69Supra, 500 U.S. at 524. Indeed, under the IAM's audit protocol,general litigation expenses unconnected to collective bargaining or
other core representational functions, such as the kinds of ``political
and expressive'' lawsuits that concerned the Court in Lehnert (id. at528), are expressly excluded from the amounts deemed chargeable
to objectors.70Communications Workers v. Beck, 487 U.S. at 745.71466 U.S. at 453.72500 U.S. at 528.73Id. at 528. Justice Marshall, concurring, would have deemedextra-unit litigation expenses chargeable. Id. at 544±549. Justice
Kennedy, disagreeing with what he saw as the lack of any ``prin-
cipled basis'' for disallowing extra-unit litigation expenses while al-lowing many other extra-unit expenses, expressed the view that theCourt ``should avoid establishing rigid categories such as conven-
tions (chargeable) and extra-unit litigation (nonchargeable), but rath-
er examine whether each expense was reasonably or necessarily in-
curred in the performance of the union's statutory duties as exclusive
bargaining representative.'' Id. at 563±564. See Beckett v. Air LinePilots Assn., 59 F.3d 1276, 1281 (D.C. Cir. 1995), Silberman, J.,concurring dubitante (contending that ``it is impossible to detect in
the Supreme Court casesÐparticularly LehnertÐa principled basisfor distinguishing expenditures that are `germane' and those that are
not'' and implying that, as a matter of logic and reality, extra-unit
litigation interpreting similar bargaining agreements should be
deemed germane to representation of unit members).74In agreeing with his colleagues that litigation may benefit em-ployees when the lawsuit involves another unit or units, Member
Truesdale makes no comment regarding the status of extra-unit liti-
gation that is ``akin to lobbying.''75Our own cases, for example, have familiarized us with the oper-ation of so-called ``most favored nations'' clauses, under which the
wages, benefits, and other working conditions of a particular unit
may be affected by clauses in agreements covering other units and
even employees of other employers. See, e.g., Teamsters Local 272(Metropolitan Garage), 308 NLRB 1132, 1133 (1992) (employer en-titled, under such a clause, to copies of contracts with other employ-
ers both for purposes of contract enforcement and for negotiations
on a new contract); and Chateau Madrid, 271 NLRB 1075, 1077(1984) (potential effect on wages). Litigation involving the meaning
of provisions in other contracts that might be applied to a unit
through a most favored nations clause thus clearly can affect that
unit.76For example, we are familiar with the principle that an arbitratorresolving issues under a particular contract may invoke ``practices of
the industry,'' as well as practices under the contract in that particu-
lar unit. Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S.574, 579 (1960). Industry practices may be at least partially shaped
through litigation. Similarly, although arbitrators, unlike courts, are
not bound by stare decisis and may, in some cases, even ignore
other arbitral decisions under the same agreement (see, e.g., HotelAssn. of Washington, D.C. v. Hotel & Restaurant Employees Local25, 963 F.2d 288 (D.C. Cir. 1992)), arbitrators can, and frequentlydo, rely on decisions of other arbitrators rendering awards under dif-
ferent agreements for critical principles of interpretation in resolving
contract disputes. See Farmland Industries, 103 LA 843, 852 (1994);and Daily Racing Form, Inc., 102 LA 23, 32 (1993). Indeed, arbitra-tors may even make use of the Board's own caselaw and decisions
of courts construing it. See, e.g., Reed Mfg. Co., 102 LA 1, 6±3(1993) (looking to NLRB caselaw in resolving issue of employer's
policy forbidding the wearing of T-shirts with negative slogans relat-
ing to a recent strike). Hence, there is a web of collective-bargaining
law generated outside a given bargaining unit that may benefit the
unit employees when disputes under their own agreement arise.judge held that the Supreme Court's decision in Ellis68compelled him to conclude that litigation expenses betreated differently from all other expenses. We do not
read the Court's holding in Ellis so broadly, and re-verse the judge's findings as to this issue.Although the IAM argues against a strict unit-by-unit accounting for litigation expenses, it does not de-
fend the chargeability of all litigation expenses in-curred by the International and its affiliate District and
Local Lodges. Rather, the litigation expenses that the
IAM has sought to charge Beck objectors, thoughbroader than unit specific, are confined to those which
``may ultimately inure to the benefit of the members
of the local union by virtue of their membership in the
parent organization.''69The critical inquiry is thuswhether specific litigation that most directly involves
employees in one bargaining unit is inherently not
``germane to collective-bargaining contract administra-tion, and grievance adjustment''70of employees in anyother bargaining unit.We recognize that the Supreme Court considered inEllis71and Lehnert72the question of extra-unit litiga-tion expenses affecting employees governed by the
Railway Labor Act and public sector labor statutes, re-
spectively, and has held those expenses nonchargeable
to objectors. These holdings were premised on con-
stitutional considerations, however, as the Court ex-
plained in Lehnert: ``Just as the Court in Ellis deter-mined that the RLA, as informed by the First Amend-
ment, prohibits the use of dissenters' fees for extra-unit
litigation, we hold that the Amendment proscribes such
assessments in the public sector.'' As we stated in sec-
tion II above, we find precedent grounded in constitu-
tional considerations not to be binding in the context
of the NLRA, and we therefore do not read Ellis andLehnert as foreclosing our conclusion that some litiga-tion may be of value to employees even when the law-
suit at issue arises out of the contract or circumstances
of employees in a different unit. Further, the Lehnertplurality opinion explained that its reason for maintain-
ing the unit-by-unit restriction on litigation expenses
was to deter the possible burden on free speech raised
by ``the important political and expressive nature'' of
extra-unit litigation that made it ``akin to lobbying.''73The kinds of extra-unit litigation that we contemplateas being properly chargeable to objectors under a
union-security clause would not be the kinds of law-
suits that are ``akin to lobbying.''74Furthermore, as the Lehnert Court stated, the Su-preme Court cases in this area ``prescribe a case-by-
case analysis in determining what activities a union
constitutionally may charge to dissenting employees.''
500 U.S. at 519. On the basis of this cautionary note,
plus our experience deciding cases that turn on lan-
guage in collective-bargaining agreements75and ourfamiliarity with the body of arbitral law construing
labor agreements,76we conclude that union litigationof issues arising in connection with collective-bargain- 239CALIFORNIA SAW & KNIFE WORKS77Lehnert, 500 U.S. at 524.78Member Cohen would find the violation. As set forth supra, hebelieves that the RLA cases, dealing with union-security issues, are
apposite to NLRA cases involving those issues. In Ellis, supra, anRLA case, the Supreme Court clearly held that litigation expenses
incurred in one unit cannot be charged to employees in a different
unit. Member Cohen considers himself bound by that precedent. He
acknowledges that there are arguments contra, and his colleagues
have set them forth. However, where, as here, the Supreme Court
has definitively resolved a statutory issue, the Board is not free to
ignore that pronouncement.79We adopt, in the absence of exceptions, the judge's finding thatthe IAM's charging of objecting employees for legislative expenses
violated the Act. We note that the IAM admitted the expenses them-
selves were not properly chargeable, and based on our findingsabove we would not find such expenditures nonchargeable because
they were allocated on other than a unit-by-unit basis.80Chicago Teachers' Union Local 1 v. Hudson, 475 U.S. at 307fn. 18; Dashiell v. Montgomery County, 925 F.2d 750, 756 (4th Cir.1991), and Gilpin v. American Federation of State, County & Munic-ipal Employees, AFL±CIO, 875 F.2d 1310, 1316 (7th Cir. 1989).81We agree with the judge that the IAM's failure to provide sum-maries of the surveys to objectors in 1988 and 1989 violated Sec.Continueding agreements may confer benefits on employees be-yond those units immediately affected. The same can
be said for jurisdictional dispute cases, which may
constitute evidence of industry or area practice that
will influence future cases involving different bargain-
ing units represented by that union. On the basis of
such practical considerations, we find that the duty of
fair representation does not require unions to segregate
litigation costs on a unit-by-unit basis, as long as the
categories of litigation charged to objecting employees
are related to the union's basic representational func-
tions, and are not the type of political extra-unit litiga-
tion that concerned the Court in Lehnert.We shall accordingly apply the same standard fordetermining the chargeability of litigation expenses as
we are required by Beck to apply to all other ex-pensesÐwhether they are germane to the union's role
in collective bargaining, contract administration, andgrievance adjustmentÐregardless of whether the ac-
tivities were performed for the direct benefit of the ob-
jector's bargaining unit. We thus hold that a union
does not breach its duty of fair representation by
charging objecting employees for litigation expenses as
long as the expense is for ``services that may ulti-
mately inure to the benefit of the members of the local
union by virtue of their membership in the parent orga-
nization.''77We believe that this narrowly tailored ap-proach is consistent with the congressional intent in
enacting the first proviso to Section 8(a)(3)Ðto avoid
the problem of ``free riders''Ðin those circumstances
where the union undertakes litigation on behalf of one
bargaining unit which is likely to benefit other bargain-
ing units.78Our holding does not, however, give a union carteblanche to charge an objecting employee for litigation
having only a remote or theoretical benefit to the ob-
jector's bargaining unit. See Lehnert, 500 U.S. at 524.The General Counsel litigated this case on the propo-
sition that extra-unit litigation expenses are necessarily
nonchargeable. We disagree with that proposition as a
matter of law. We therefore reverse the judge's finding
as to this issue and dismiss the allegation.79E. Information Provided to ObjectorsThe General Counsel alleges that the IAM violatedSection 8(b)(1)(A) of the Act by failing to provide ob-
jectors with sufficient information to determine wheth-
er to challenge the IAM's dues-reduction calculations.
We agree with the judge that the information provided
to objectors by the IAM since 1990 satisfies its duty
of fair representation.The IAM's Beck policy provides that, upon the re-ceipt of an objection, the IAM sends the objector in-
formation detailing the percentage reduction in dues
based on the previous year's expenses, as well as a
summary of the major categories of expenditures,
showing how the reduction was calculated. Since 1990,
the IAM has further provided objectors with a sum-
mary of the District and Local Lodge surveys that
comprise the District and Local portion of the dues re-
duction. The IAM does not, however, provide objec-
tors with the supporting schedules mentioned in the
summary of District and Local Lodge surveys, nor the
IAM's audit protocol on which it relies to determine
chargeability.Following receipt of the above-described informa-tion, the objector has 30 days within which to file a
challenge to the IAM's dues-reduction calculations. All
charges are thereafter consolidated in a single arbitral
proceeding, wherein the IAM bears the burden of justi-
fying its dues-reduction calculations before an arbitra-
tor chosen through the American Arbitration Associa-
tion's Rules for Impartial Determination of Union
Fees.The General Counsel argues that the informationdisclosed to objectors is unlawfully insufficient be-
cause it does not include the supporting schedules and
audit protocol described above. We do not agree. The
summary of the surveys of District and Local Lodge
expenditures provided to all objectors since 1990 dis-
closes the major categories of union expenditures. The
judge correctly observed that courts that have consid-
ered the information to be provided objectors in the
public sector context require only that the union's
major categories of expenditures be disclosed.80Weadopt this standard, and find that the IAM's provision
of information disclosing the major categories of union
expenditures provides sufficient information to enable
objectors to determine whether to challenge the dues-
reduction calculations, and accordingly satisfies theduty of fair representation.81 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8(b)(1)(A), but because that information is now provided to objec-tors, no specific remedial relief for that violation is necessary.Having found above that the IAM is under no duty to account forexpenditures on a unit-by-unit basis, it follows that the failure to fur-
nish such accountings to objecting employees also does not violate
the Act. We accordingly agree with the judge that the complaint
paragraphs that allege as unlawful the IAM's failure to provide unit-
by-unit information must be dismissed.82Hudson, 475 U.S. at 307 fn. 18. As the Court of Appeals forthe Fourth Circuit noted in Dashiell, 925 F.2d. at 756, the more ex-acting accounting standards in Hudson derive from first amendmentintolerance of any compulsory subsidization of fees under a state-au-
thorized agency shop:The core principle underlying all of the decisions prescribingallocation procedures [including an independent audit require-
ment] is that the correct amount of a service fee to be charged
nonunion employees for collective bargaining must be estab-
lished to the extent practicable, in advance. ... Both 
Hudsonand Abood rest on the observations of Thomas Jefferson andJames Madison ``about the tyrannical character of forcing an in-
dividual to contribute even `three pence' for the `propagation of
opinions which he disbelieves.''' [Emphasis in original. Hudson,475 U.S. at 305; see also Abood, 431 U.S. at 234 fn. 31.]1. Mixed category expendituresThe information provided to objectors sets forth cer-tain ``mixed'' categories of expenditures which may
include both chargeable or nonchargeable items. It dis-
closes that certain categories of expenses, such as
human rights, community services, and special
projects, are deemed partially chargeable, but further
explanation is not supplied. The judge found that the
mixed category information provided to objectors need
not be further explained in order to satisfy the require-
ments of Beck.The General Counsel and the Charging Parties haveexcepted to this finding. They essentially contend that
categories of expenditures contained in the information
provided to objectors must be self-evident from their
labeling as either representational or nonrepresenta-
tional, or otherwise greater disclosure is required.We agree with the judge that the IAM's policy withrespect to mixed categories is neither arbitrary, dis-
criminatory, nor undertaken in bad faith. The judge
correctly warned of the potential for unlawful manipu-
lation by a union hiding nonchargeable expenses in
such mixed categories. The judge recognized that there
is no contention in this proceeding, however, that the
mixed categories were unreasonably large so as to sug-
gest that the IAM was attempting to hide noncharge-
able expenses in these mixed categories. Absent such
an allegation of manipulation, we agree with the judge
that the limited use of mixed categories does notbreach the duty of fair representation where, as here,
the union clearly discloses the major categories of ex-
penditures.The fundamental purpose of providing objectorswith information regarding the allocation of chargeable
and nonchargeable union expenditures is to allow an
employee to decide whether there is any reason to
mount a challenge to the union's dues reduction cal-
culations. Gilpin v. American Federation of State,County, & Municipal Employees, 875 F.2d at 1316.See Dashiell v. Montgomery County, 925 F.2d at 756.Both the Seventh Circuit in Gilpin and the Fourth Cir-cuit in Dashiell found the limited use of mixed cat-egories to be permissible under constitutional scrutiny
in the public sector context, citing: (1) the impractical-
ity of providing to employees all backup data for such
mixed categories; (2) the slight burden imposed on an
objector to challenge such mixed categories by merely
writing a letter to the union; and (3) the fact that onsuch challenge the union bears the burden of dem-onstrating before an independent arbitrator that its cal-
culations with respect to mixed categories are justified.
Id. We find these considerations to be equally applica-
ble to the limited use of mixed category expenditures
in the NLRA context, and consistent with the central
objective of providing objectors with sufficient infor-
mation to decide whether there is any reason to mounta challenge. We accordingly find that the IAM's lim-
ited use of mixed category expenditures in the cir-
cumstances of this case does not violate the duty of
fair representation.2. Verification of expendituresThe General Counsel has not alleged any infirmityin the verification procedures used by the IAM itself,
which is undertaken by an independent firm of cer-
tified public accountants. Rather, the General Counsel
has alleged that the verification procedures for District
and Local Lodges are unlawful because: (1) the ex-
penditures by District and Local Lodges are not veri-
fied by an independent auditor; and (2) the allocation
of chargeable and nonchargeable expenditures for Dis-
trict and Local Lodges is not verified by an independ-
ent auditor. Rather, the audits of District and Local
Lodges are performed by in-house auditors employed
by the IAM. The judge dismissed these allegations.The General Counsel and the Charging Parties intheir exceptions challenge the audits performed at the
District and Local levels on two grounds: first, their
reliability, because the auditors in some instances lack
formal education and training in auditing procedures;
and second, their independence, because the auditors
are employees of an institution with which the audited
entities are affiliated. In support of their position, they
rely on Supreme Court authority in Hudson for theproposition that information provided to nonmembers
should include ``verification by an independent audi-
tor.''82We have concluded above, however, that the proce-dures required to protect the constitutional rights of ob-
jectors in the public sector, including those defined and
elaborated on in HudsonÐsave for the issue of notice 241CALIFORNIA SAW & KNIFE WORKS83The Supreme Court stated in Hudson that ``[t]he Union need notprovide nonmembers with an exhaustive and detailed list of all its
expenditures, but adequate disclosure surely would include the major
categories of expenses, as well as verification by an independent
auditor.'' 475 U.S. at 292 fn. 18. We note that the Court in Hudsondid not specifically define the subject matter to be verified by the
auditor, nor the definition of an ``independent'' auditor.84The in-house auditors receive training regarding chargeabilitydeterminations from the IAM legal staff and an outside consultant.
In making their chargeability determinations, the auditors use an
audit protocol developed by the IAM in conjunction with an outside
consultant.85Some of the Charging Parties do, however, advocate a CPA re-quirement, citing public sector jurisprudence mandating such a re-
quirement. See Tierney v. City of Toledo, 824 F.2d at 1506. Weadopt the judge's finding that CPA certification is not required even
under HudsonÐwhich rather requires an ``independent auditor.'' Afortiori, it is not a necessary qualification for IAM auditors to dis-
charge the IAM's Beck obligations.86See, e.g., Stage Employees IATSE Local 649 (Associated Inde-pendent Theater), 185 NLRB 552 (1970).87The Respondent Unions note correctly that 13 years after theunion-security provisions to Sec. 8(a)(3) were amended, Congress, inreconciling the Senate and House bills of what was to become the
Labor-Management Reporting and Disclosure Act of 1959, 29
U.S.C. §431, specifically considered and rejected a House proposal

to impose independent auditing requirements for International unions
(the House having itself reported out of committee and passed a bill
that rejected proposals requiring independent audits for local unions).
H.R. Conf. Rep No. 1147 at §201 (1959).
as explained supraÐwere not formulated to comportwith a union's obligations under Beck to represent itsemployees fairly. We therefore reject the General
Counsel's and the Charging Parties' arguments based
on these constitutional authorities, and shall examine
whether the use of auditors employed by the IAM to
conduct audits of the District and Local affiliates satis-
fies the IAM's duty of fair representation.We first agree with the judge that the IAM did notviolate its duty of fair representation by failing to use
an independent auditor to determine the allocation of
chargeable and nonchargeable expenditures of District
and Local Lodges. As the Fourth Circuit has explained,
such a requirement has not been imposed even in the
public sector context:We have found no circuit decision which supportsthe contention that an independent auditor is re-
quired to make the legal determination as to that
which is chargeable and that which is not in order
to satisfy the requirements of Hudson.83Dashiell, 925 F.2d at 755. See Andrews v. EducationAssn. of Cheshire, 829 F.2d at 335; Gwirtz v. OhioEducation Assn., 887 F.2d 678 (6th Cir. 1989), cert.denied 494 U.S. 1080 (1990); Ping v. National Edu-cation Assn., 870 F.2d 1369 (7th Cir. 1989); Kidwellv. Transportation Communications Union, 731 F.Supp.at 192; and contra Hohe v. Casey, 727 F.Supp. 163,167 (M.D.Pa. 1989). We accordingly cannot find that
the IAM violated its duty of fair representation by
using in-house auditors, rather than an outside auditor,
to determine the allocation of expenses between
chargeable and nonchargeable categories for District
and Local Lodges. We have carefully considered the
contention pressed by the General Counsel and the
Charging Parties in their exceptions that the in-house
auditors nonetheless have insufficient training to make
such allocation determinations, and find that the record
does not support that conclusion.84The Second Circuit has made clear that in theNLRA context ``Hudson requires only that the usualfunction of an auditor be performed, i.e. to determine
that the expenses claimed were in fact made.'' Price,927 F.2d at 93. The judge rejected the contention that
the IAM's in-house auditors lack the necessary trainingor objectivity to fulfill the required function of deter-mining whether the expenses claimed by the District
and Local Lodges were in fact made.We agree with the judge's conclusion that the IAMdid not breach its duty of fair representation by using
in-house auditors to verify the expenditures of the Dis-
trict and Local Lodges. The judge found that the IAM
staff auditors who perform the verification audits of
the District and Local Lodges are ``experienced trade
union agents and have accounting training, but they are
not certified public accountants.'' While the General
Counsel does not argue that the expenditures of the
District and Local Lodges must be audited by a cer-
tified public accountant,85he maintains that some less-er, though unspecified, level of formal education and
training is necessary to perform verification audits. We
note that each IAM staff auditor has some level of ac-
counting training, has served as a Local or District
treasurer and, as noted above, reviews District and
Local Lodge expenditures according to an audit proto-
col developed by the IAM with an outside consultant.
We accordingly agree with the judge's conclusion that
the General Counsel has not demonstrated that the ver-
ification of expenses tasks at issue here are beyond the
skills of the IAM auditors.The judge further found, and we agree, that the Gen-eral Counsel has not established that the objectivity
gained from the use of an ``independent'' auditor nec-
essarily excludes the use of IAM staff auditors to re-
view District and Local Lodge expenditures. Noting
that the Board has required unions to justify hiring hall
fees charged to nonmembers but without requiring au-
dits by outside accountants,86the judge declined to ar-ticulate an outside auditor requirement.87We do not accept the premise advanced by the Gen-eral Counsel that the independence necessary to pre-
pare verification-of-expense audits of District and
Local Lodges consistent with a union's obligations
under Beck can never be assured when there is an em-ployer-employee relationship between the auditors and
the IAM. First, the IAM here takes significant steps to 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
88We note that the judge found that the audits of the District andLocal Lodges performed by in-house auditors are ``thereafter ad-
dressed by the IAM's Independent Auditor,'' although the record
does not delineate the precise nature of the duties of the outside
auditor in this regard.89Abrams, 59 F.3d at 1381.90For the same reasons that the Second Circuit concluded that theuse of a local presumption satisfies the duty of fair representation,
we find meritless the contention of the General Counsel and certain
Charging Parties that the IAM unlawfully audits only a limited num-
ber of affiliates. In addition, we note that the General Counsel has
not specifically alleged or litigated whether the method of computa-tion used by the in-house auditors to make chargeability determina-
tions for District and Local Lodges violates the duty of fair represen-
tation. Compare Abrams v. Communications Workers, 59 F.3d at1381 (union's method of computation for accounting found to belawful). While the Charging Parties in their exceptions do make
some limited attacks on the method for making chargeability deter-
minations for District and Local Lodges, it was solely the outside
auditor requirement that was litigated by the parties and addressed
by the judge.91The IAM's Beck notice specifically provides that a challengermay participate in the arbitral proceeding by written submission.assure objectivity in the performance of the audits ofDistrict and Local Lodges by forbidding the assign-
ment of an auditor to perform an audit of a District or
Local for which he or she currently works or has
worked previously. Further, no auditor is ever assigned
to audit the books of a lodge in which the auditor had
membership. Second, there is no contention that the
IAM's auditing staff has performed its work in a less
than honest, unbiased, or objective manner.88Third,we fully agree with the judge that the IAM has an in-
stitutional interest in obtaining objective expenditure
audits of its affiliates for legal and financial reasons
unrelated to the IAM's obligations under Beck.The fundamental purpose for requiring an audit ofunion expenditures is to provide objecting nonmembers
with a reliable basis for calculating the fees they must
pay.89We find that the IAM's decision here to auditits affiliate District and Local Lodges with in-house
auditors does not violate this central objective, and was
not undertaken arbitrarily, discriminatorily, or in bad
faith, in violation of the duty of fair representation.Our holding in this regard is squarely supported byPrice in which the Second Circuit found that theUAW's Beck procedures satisfied its duty of fair rep-resentation. In Price, the UAW did not conduct anyaudit of local affiliates. Rather, the UAW used a
``local presumption,'' by which the International UAW
``assume[d] for accounting purposes that the allocation
between chargeable and non-chargeable expenditures
for the [International] UAW is equivalent to the alloca-
tion for each of its 1,189 local unions.'' 927 F.2d at
93. The Second Circuit approved of the use of the
local presumption, observing that upon a challenge
filed by an objecting nonmember, the union bears the
burden of proving that the expenditures of the chal-
lenger's specific local union are chargeable to the de-
gree asserted. Likewise, where the IAM here has in
fact undertaken to audit a limited number of local
unions, and upon challenge an objecting nonmember
receives an audit of his or her specific local union and
the union bears the burden of proving that allocation,
we cannot find that the IAM here violated its duty of
fair representation.90F. Procedures for Challenging Dues ReductionThe General Counsel additionally alleges that theIAM's Beck policy is unlawful because nonmemberswho challenge the IAM's dues-reduction calculations
bear their own travel costs to the arbitration hearing.
We agree with the judge that the duty of fair represen-tation does not require a union to bear the travel costs
of challengers.As noted above, the IAM's Beck policy providesthat all challenges to its dues-reduction calculations are
consolidated for arbitration in late fall. The IAM lo-
cates the arbitration at a site central to the majority of
the challengers. The IAM bears the cost of the arbitra-
tion, while challengers are responsible for their own
costs for travel, lost time, and attorneys fees, if any.
Challengers may present their case before the arbitrator
either personally or in writing.91The IAM further in-forms challengers that participation via conference call
with the arbitrator may be arranged at the challenger's
option.The judge correctly observed that a union may vio-late its duty of fair representation by imposing arbi-
trary or otherwise unreasonable obstacles to participa-
tion in the resolution of challenges to dues-reduction
calculations. The record evidence establishes that no
such obstacles have been imposed by the IAM. The
IAM has provided several options for challengers to
participate in the arbitral process, including reasonable
accommodation for those unable or unwilling to attend
the arbitration. And once a challenge is filed, the bur-
den of proof before the arbitrator in establishing the
expenditures validly chargeable to nonmembers rests
with the union. See Price, 927 F.2d at 94. We cannotconclude in these circumstances that the IAM's arbitral
procedures are arbitrary, undertaken in bad faith, or
otherwise unreasonably obstructive of the exercise of
Beck rights. The IAM's procedures at issue here fallwell within the wide range of reasonableness afforded
a union in discharging its duty of fair representation.The General Counsel nevertheless argues that aunion must be required to locate multiple arbitration
hearings at or near individual challengers' places of
employment or, alternatively, bear the travel costs of
challengers to the consolidated arbitration. We cannot
conclude that these procedures urged by the General
Counsel are required in order to satisfy the duty of fair
representation. 243CALIFORNIA SAW & KNIFE WORKS92See Alyeska Pipeline Service Co. v. Wilderness Society, 421U.S. 240, 247 (1975).93The complaint does not allege that the Local Lodge 354 unlaw-fully failed to provide the three employees with initial notice of their
Beck rights prior to their resignations.94The December Machinist typically is mailed out to unit employ-ees near the end of November.A requirement that separate arbitral proceedings beheld near each challenger's home subjects all partici-
pants to the risk of conflicting results among different
arbitrators. Potential litigation and continuing con-
troversy concerning conflicting arbitral awards would
not advance the principles animating the Beck decision.Reasonable expedition and finality in determining dues
reduction calculations are in the interest of all partici-
pants in the arbitral process.Multiple arbitral proceedings would further entailsignificant additional union expenditures that are not
required in order to satisfy the duty of fair representa-tion. The Supreme Court has underscored that fair rep-
resentation principles are vindicated by ``afford[ing]
individual employees redress for injuries caused by
union misconduct without compromising the collective
interests of union members in protecting limited
funds.'' Electrical Workers v. Foust, 442 U.S. at 50.We find that the IAM's consolidated arbitration proce-
dure strikes an appropriate balance between the rights
of individual employees and the interests of the bar-
gaining unit as a whole.Nor can we agree with the General Counsel's alter-native proposal that the IAM be required to pay for
challengers' travel costs to the arbitral proceeding.
Such a requirement would constitute a departure from
the ``American Rule'' which, under most cir-
cumstances, requires litigants to bear their own costs
of litigation.92The Board has, for example, never re-quired a union to pay the expenses of its members to
attend its conventions, even when the employees may
wish to challenge the actions of the union officers at
the convention.We accordingly find that the IAM's arbitration pol-icy for challenging the dues-reduction calculation satis-
fies its duty of fair representation.IV. LOCALISSUES
1. Dynamic ControlsThe complaint alleges, that the Local Lodge 354violated Section 8(b)(1)(A) by failing to notify three
employees of their Beck rights upon their resignationfrom the Union and thereafter continued to charge
them full dues.93Because the judge found that theUnion was under no obligation to notify employees of
their Beck rights at all, he dismissed the allegations.The General Counsel excepts to the judge's dismissal
of the allegations, arguing, as it had with respect to the
Beck policy itself, that the Union was obligated to no-tify employees at the time they are hired and whenthey resign from the Union.Employee Mark Bluteau was hired November 20,1989. There is no dispute that he was not informed of
his Beck rights when he joined Local 354 soon afterhe was hired, or at any other relevant time.94WhenBluteau resigned his union membership by letter to
Local 354 dated February 2, 1990, he also did not re-
ceive notice of his Beck rights.By letters dated May 9 and 31, 1990, Local 354 ac-knowledged Bluteau's resignation from the Union and
informed him that, although he was an agency fee
payer, he must still pay the full amount of dues. Theletter concluded that, inasmuch as he had failed to
make any dues payment for March and April, he was
required to pay full dues for those months and for each
month thereafter. By letter to Local 354 dated June 5,
1990, Bluteau asserted his Beck rights and refused topay the full dues requested.In an August 13, 1990, letter, IAM's generalsecretary/treasurer, Tom Ducy, informed Bluteau that
his objection had been perfected as of February 1990
and that any overpayment of dues would be refunded
to him. He also was informed of his new dues rate,
based on the previous year's percentage reduction; and
this information supplied to him included a summary
of the major categories of expenditures to support the
reduction. On March 20, 1991, Local 354, citing
Bluteau's failure to pay the reduced fees from April
1990 through February 1991, informed him that, if he
did not pay the amounts specified, the Union would
seek his discharge pursuant to the union-security
clause of the collective-bargaining agreement. Bluteau
paid the arrearage.On July 23, 1991, Bluteau was again notified that heowed dues from March through July 1991, and in-
formed that he must pay the arrearage by August 2,
1991, or face discharge. Local 354 also informed him
that all dues paid by him would be held in escrow
pending the outcome of his unfair labor practice
charges challenging the Union's Beck policy.Employee Martha Payne was hired into the bargain-ing unit on June 19, 1989, and joined Local 354 soon
after. The parties stipulated that she did not receive the
December 1989 Machinist, in which the Union's Beckpolicy is published, and there is no claim that she was
otherwise notified of her Beck rights at any relevanttime. On March 13, 1990, Payne sent a Beck objectionto Local 354 and resigned her union membership. On
May 9, 1990, Local 354 sent Payne a letter acknowl-
edging her resignation from the Union, but informing
her that, inasmuch as her objection was untimely, she
owed the full amount in dues. 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
95For the reasons stated in section III(C) and fn. 79, above, weadopt the judge's findings that Local 354 violated Sec. 8(b)(1)(A)
by applying its January window period and thereby restricting
Bluteau, Payne, and Dinsmore from perfecting their dues objector
status, and further violated Sec. 8(b)(1)(A) by thereafter continuing
to collect from them legislative expenses that were admittedly non-
chargeable. By charging the three employees for legislative expenses
and threatening to seek their discharge for nonpayment, we further
agree with the judge that Local 354 violated Sec. 8(b)(1)(A).However, for the reasons stated in sec. III(D)(2), we reverse thejudge and find that Local 354 did not violate the Act by charging
the three employees for nonunit litigation expenses and threatening
to seek their discharge for nonpayment of these expenses. And, for
the reasons stated by the judge, we find that Local 354 did not vio-late the Act by failing to engage in a unit-by-unit accounting for all
its expenses.Consistent with his view set forth in fn. 41, supra, Member Cohendoes not find that the Machinist publication provided Dinsmore suf-
ficient notice of his Beck rights and would find a violation in thisregard. Also, consistent with his view set forth in fn. 78, supra,
Member Cohen adopts the judge's finding that Local 354 violated
Sec. 8(b)(1)(A) by charging Bluteau, Payne, and Dinsmore for
nonunit litigation expenses.As discussed supra at fn. 78, Member Cohen concludes that out-of-unit litigation expenses are not legally chargeable. Accordingly,
he would find a violation here.96That proviso states that an employer will violate Sec. 8(a)(3) ifit discharges an employee at the union's request(B) if [the employer] has reasonable grounds for believing thatmembership was denied or terminated for reasons other than the
failure of the employee to tender the periodic dues and the initi-
ation fees uniformly required as a condition of acquiring or re-
taining membership[.]On August 13, 1990, Thomas Ducy informed Payne,as he had Bluteau, that the Union would consider her
a perfected dues objector as of March 1990 and told
her what her new rate would be. All dues paid by
Payne have been placed in an interest-bearing escrow
account.Gene Dinsmore had been a union member since hewas hired in May 1967. Dinsmore testified that he re-
ceived the Machinist regularly, but did not read it and
did not see the Union's Beck policy published therein.On March 26, 1990, Dinsmore sent Local 354 a dues-
objection letter which was also considered by the
Union as a membership resignation. Local 354 ac-
knowledged receipt of his resignation and Beck objec-tion but continued to seek full dues for 1990 because
his objection was untimely.The complaint alleges that the failure of LocalLodge 354 to inform Bluteau, Payne, and Dinsmore of
their Beck rights at the time of their resignation fromthe Union violated its duty of fair representation owed
to these three employees. As noted above, the judge
dismissed this allegation as to all three employees, be-
cause he found that no notice of Beck rights was re-quired under the Act. Although we have determined
that an employee's resignation from the union does not
trigger a union's obligation to inform them anew of
their right to pay a reduced fee, we have held that no-
tice to that effect is required at least once in order to
comply with Beck. With respect to Bluteau and Payne,there is no dispute that the Union did not notify them
of their Beck rights either at the time they were hiredor at any other time prior to their resignations from the
Union. Thus, because they were not made aware of
their rights to pay a reduced fee and the procedures for
perfecting that right, we reverse the judge and find that
Local Lodge 354 violated Section 8(b)(1)(A) with re-spect to them.The same is not true in connection with the allega-tion concerning Gene Dinsmore, however. Dinsmore
was a long-term employee who admittedly received the
Machinist regularly. That he chose not to read it, as we
have noted above, does not translate into a breach by
Local 354 of its duty to him. Local 354 was not obli-
gated, simply by virtue of Dinsmore's resignation from
the Union, to inform him again. Accordingly, we adopt
the judge's dismissal of the allegation concerning
Dinsmore.952. Electric BoatThe issues in this case are whether Local Lodge1871 violated its duty of fair representation by failing
to account for its chargeable and nonchargeable ex-
penditures on a unit-by-unit basis and by charging ob-
jecting nonmembers for litigation expenses not directly
incurred on behalf of their bargaining unit. Consistent
with our findings above in section III(D)(1) that there
is no obligation to engage in unit-by-unit accounting,
we adopt the judge's dismissal of this aspect of the
complaint. In the absence of evidence that the Local's
litigation expenses would not ultimately inure to the
benefit of members in the Electric Boat bargaining
unit, we reverse the judge and find in accordance with
our discussion above in section III(D)(2) that the Local
did not violate the Act by charging the objecting em-
ployees for such expenses. Finally, in light of the
IAM's admission that legislative expenses are non-
chargeable, we adopt the judge's finding that the Local
violated Section 8(b)(1)(A) by charging the objectors
for such expenses.3. California SawThe single issue presented in this case is whetherCalifornia Saw and Knife (the Employer) violated Sec-
tion 8(a)(3) and (1) of the Act by discharging Peter
Podchernikoff at the Unions' request, pursuant to the
applicable union-security clause. We agree with the
judge that the Employer acted lawfully because it
lacked a reasonable belief, within the meaning of the
second proviso to Section 8(a)(3),96that the dischargewas being requested for any reason other than a failure
to pay ``periodic dues'' and ``initiation fees'' that 245CALIFORNIA SAW & KNIFE WORKS97On August 27, 1992, the Board, by Order of the Executive Sec-retary, granted the parties' motion to withdraw charges in Cases 34±
CB±1440±63 and 34±CB±1440±64 alleging that the Unions violated
Sec. 8(b)(1)(A) and (2) of the Act by requesting the discharge of
Podchernikoff. Accordingly, the judge's findings of violations
against both entities are deleted from the revised Order and amended
conclusions of law.98Local Lodge 1327 is a member of District Lodge 115 and theagent for the District Lodge and the International in administering
the collective-bargaining agreement.99Examples of rejected arguments are contentions that the Local'sdemand for Podchernikoff's discharge was retaliatory (rejected by
the judge and no longer at issue because of the withdrawal of the
relevant 8(b)(1)(A) and (2) charges), and that the Union could not
demand from Podchernikoff dues in any amount reflecting expenses
calculated on other than a unit-by-unit basis, an argument which we
have now rejected.could properly be imposed upon him under the union-security clause.97a. Factual findingsPeter Podchernikoff was a long-term employee ofthe Employer and a member of Local 1327.98In early1989, Podchernikoff, contemplating relocating to an-
other area, requested and received a leave of absence
from the Employer from May 23 through November
22, 1989.When an employee takes a leave of absence, he canobtain a withdrawal card from the union upon applica-
tion and a $2 fee, which puts his membership in stasis,
and he is not required to pay dues during that time. On
returning to work, the employee is required to pay a
$10 fee and resume paying monthly dues. Podcher-
nikoff asked Union Business Representative John
Moran if he could obtain a withdrawal card from the
Local. Moran told him that doing so would save him
from having to pay a reinstatement fee when he re-
turned. Raymond Ceballos, secretary/treasurer of Local
Lodge 1327, mailed Podchernikoff a withdrawal card
application, but he did not return it to the Union. Pur-
suant to the IAM's constitution, a member's member-
ship lapses following 2 months of unpaid dues. When
the Local did not receive dues from Podchernikoff in
May and June, it decided that his membership had
lapsed.When the Local learned that Podchernikoff had re-turned from his leave of absence, sometime in late De-
cember 1989, Ceballos notified Podchernikoff that he
owed a $125 reinstatement fee to the Union because
he had let his membership lapse. (Ceballos learned
about Podchernikoff's return by virtue of the Local's
being called on to resolve a grievance that Podcher-
nikoff filed against the Employer after his return from
his leave of absence.) Podchernikoff did not, at this
time, voice opposition to being reinstated into full
membership; rather, he expressed the view that the
Employer should pay the reinstatement fee because it
had defaulted on what Podchernikoff viewed as its re-
sponsibility for notifying him about his right to obtain
the withdrawal card when he took the leave of ab-
sence.In early January 1990, Podchernikoff sent the Locala check for $36 for his ``December dues''; the Local
called him and said the $36 would be applied to hisoutstanding reinstatement fee. Thereafter, by letter tothe Employer dated January 30, 1990, the Local re-
quested Podchernikoff's discharge for failure to pay
the full amount of the reinstatement fee.On receipt of the demand, the Employer contactedPodchernikoff, who contested the propriety of the fee.
The Employer then wrote to Ceballos on February 2,
1990, explaining Podchernikoff's position and request-
ing further information. Ceballos replied on February
6, 1990, that Podchernikoff had been delinquent in hisdues and his membership had lapsed in June 1989, that
he had been apprised before that time how to obtain
a withdrawal and avoid the fee, and that he had simply
failed to apply for the withdrawal.By a letter dated February 5, 1990, sent to theLocal, with copies to the Employer and others,
Podchernikoff officially resigned his union member-
ship, stated an intent to be a financial core member,
and objected to paying dues in any amount above
those attributable to the Unions' representational ex-
penses. Podchernikoff obtained the services of counsel
who sent the Employer a letter dated February 8, 1990,
containing factual and legal arguments contending that
the Local's discharge request was improper. The letter
not only raised the legal issue on which the General
Counsel now arguesÐthat the Employer lacked a rea-
sonable basis for believing that the discharge was law-
fully requested (an issue relating to the demand for a
reinstatement fee)Ðbut also raised issues relating to
the proper basis for determining the amount of dues
that could be charged to Podchernikoff. The recitation
of arguments included both legal contentions that we
have found meritorious in this proceeding and others
that either we or the judge have rejected.99Counsel for Local 1327 and District 115 respondedwith opposing factual and legal arguments supporting
its position that the discharge demand was proper on
the basis of both the unpaid reinstatement fee and a
dues arrearage. Thereafter, District Lodge 115 wrote to
Podchernikoff detailing the specific amount of his ar-
rearage and informing him that unless he paid the
amounts by March 5, 1990, it would demand that the
Employer discharge him. Podchernikoff refused to pay
the amounts requested.On March 6, District Lodge 115 demanded that theEmployer discharge Podchernikoff. On March 9,
Podchernikoff met with the Employer and District
Lodge officials, and the latter offered to place the dis-
puted amount in escrow pending the outcome of litiga- 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
100Although the Second Circuit denied enforcement of the Board'sdecision finding liability against the employer in Zoe Chemical,supra, the disagreement between the court and the Board turned pri-
marily on how much weight to assign evidence that several of the
employees whose discharges were sought had claimed to an em-
ployer representative that they had tendered dues at some point. As
to the legal standard, the court relied on other Board cases, e.g., As-sociated Transport, 169 NLRB 1143 (1968); and G&H Products
Corp., supra.101Radio Officers, supra, relied on by the Charging Party, is inap-posite because it did not concern defenses raised under the proviso
at issue here. Indeed, only two of the three consolidated cases before
the Radio Officers Court involved charges against an employer; andone of those concerned wage discrimination (347 U.S. at 34±38),
while the other involved a union's successful demand for a reduction
of an employee's seniority as a penalty for late payment of dues,
where there was no valid union-security clause in effect (id. at 24±
28).We also note, as the Second Circuit pointed out in NLRB v.Sucrest Corp., 409 F.2d 765 (1969), that the inclusion of the ``rea-sonable grounds'' language in the second proviso distinguishes it
from the first proviso requirement of 9(a) status for the union with
which the union-security clause is negotiated. In enforcing the
Board's Order in Sucrest, the court distinguished its decision in ZoeChemical, supra, agreeing that the Board could properly hold theemployer liable regardless of whether it had a good-faith belief that
the union requesting the discharges at issue was a 9(a) representa-
tive, because the drafters of the 8(a)(3) provisos had not used lan-
guage suggestive of a good-faith defense in the first proviso. Id. at
771±772.tion on the issue. Podchernikoff refused and was dis-charged.b. Analysis of the reasonable belief issueThe judge found that the District Lodge's demandfor Podchernikoff's discharge was unlawful. He rea-
soned that since Podchernikoff was not required to pay
dues while he was on leave under the provisions of the
union-security clause and had tendered dues after he
returned from leave, the District Lodge's demand for
discharge wasÐunder the prohibitive language of the
second proviso to Section 8(a)(3)Ð``for reasons other
than [his] failure ... to tender the periodic dues and

initiation fees uniformly required as a condition of ac-
quiring or retaining membership.''With respect to the Employer, however, the judgefound that it had reasonable grounds to believe the dis-
charge request was valid and, therefore, dismissed the
complaint allegation against it. Citing NLRB v. ZoeChemical, 406 F.2d 574 (2d Cir. 1969); and G&HProducts Corp., 139 NLRB 736 (1962), the judgefound that the Employer made every reasonable effort
to investigate the circumstances surrounding the de-
mand, and sought legal counsel concerning the many
complex legal questions raised by Podchernikoff's let-
ter that were governed by conflicting and developing
case law. The judge thus found that the Employer had
reasonable grounds to conclude, in the face of unset-
tled case law, that the discharge demand was proper,
despite the judge's ultimate conclusion to the contrary.The General Counsel, citing the second proviso toSection 8(a)(3), argues in its exceptions that the issues
surrounding the demand for Podchernikoff's discharge
did not involve the legal complexities described by the
judge. Rather, the General Counsel contends that the
Employer and the Union ``were unabashedly treating
Podchernikoff as one who was interested in member-
ship status when this was far from the case,'' and that
under Spector Freight System, 123 NLRB 43 (1959),Podchernikoff could not have been required to pay a
reinstatement fee to rejoin the Union after his member-
ship lapsed when he had no desire to become a mem-
ber of the Union.The Charging Party argues in its exceptions that thejudge erred in finding the Employer's good faith a de-
fense to the alleged violation because an employer's
intent is not an element of a violation under Section
8(a)(3) (citing Radio Officers v. NLRB, 347 U.S. 17(1954)). The Charging Party further contends, as he
had to the judge, that the Union's fiduciary obligations
under Philadelphia Sheraton Corp., 136 NLRB 888(1962), ought to be extended to employers when the
union seeks an employee's discharge under a union-se-
curity clause.We agree with the judge that the allegations againstthe Employer regarding Podchernikoff should be dis-missed under the principles set out in NLRB v. ZoeChemical Co., supra, and in Board precedent cited bythe court in that decision. By virtue of the first proviso
to Section 8(a)(3), an employer that is bound to a
union-security clause negotiated with the 9(a) bargain-
ing representative of its employees will not be deemed
to have committed an unfair labor practice if it dis-
charges an employee at the union's request for failure
to tender dues and fees owed pursuant to the clause.
This immunity is lost, pursuant to the second proviso
to Section 8(a)(3), if the employer has reasonable
grounds to believe that the discharge was actually re-
quested for reasons other than the employee's failure
to make the requisite dues and initiation fees tender.100In determining whether such grounds exist, an em-
ployer has a duty of inquiry, ``only ... where the em-

ployer is aware of ... facts that would lead [it] to be-

lieve that the discharge may be for an improper pur-
pose,'' but that duty is not, however, ``exhaustive, and
the extent of the duty, if any, will vary from case to
case.'' H.C. Macaulay Foundry v. NLRB
, 553 F.2d1198, 1202 (9th Cir. 1977), citing Zoe Chemical, 406F.2d at 583. Thus, contrary to the Charging Party's
contention, a strict liability standard is inappropriate
here, and the reasonableness of the employer's assess-
ment of the legality of the Union's discharge request
may be a defense.101In agreeing with the judge that, under all the cir-cumstances, the Employer in this case met the reason-
able belief standard, we rely on the Employer's effort
to gather relevant facts and statements of position from 247CALIFORNIA SAW & KNIFE WORKS102See, e.g., Simmons Co., 150 NLRB 709 (1964).103As noted at the beginning of this section, because the chargesagainst the Unions were settled, we need not decide the question
concerning the Unions' liability respecting Podchernikoff.104Zoe Chemical, 406 F.2d at 583, and H.C. Macaulay Foundry
,553 F.2d at 1202.the Union and employee Podchernikoff before acting,the multiplicity of issues asserted by both sides bearing
on the issue of Podchernikoff's liability under the
union-security clause, and the unsettled state of the law
with respect to many of those issues.As noted above, the Employer did not simply pro-ceed to discharge Podchernikoff when it received the
Local's January 30 discharge request. Rather, it con-
tacted Podchernikoff, sought further information from
the Local in the face of his protest, and then consid-
ered what amounted to legal briefs served on it by
each side in the controversy. The only matter that ap-
peared to be at issue pursuant to the Local's January
discharge demand was whether Podchernikoff could
lawfully be required to pay a reinstatement fee as a
condition of continued reemploymentÐa question
which the judge concluded turned on whether
Podchernikoff desired to rejoin the Union. Thus, the
judge agreed with the Union that if Podchernikoff's in-
tent was to regain his former union membership, then
the cases permitting the imposition of a reinstatement,
or reinitiation, fee might have applied,102rather thanSpector Freight, supra, on which the General Counselrelied. As set out above, however, Podchernikoff's in-
tentions respecting membership were not entirely clear
until his February 5 resignation letter.103Further, inthe subsequent exchange of letters, it appeared that
Podchernikoff was refusing to pay monthly dues in
amounts that the District Lodge contended were owed
even by nonmembers under the union-security clause.The opposing positions regarding the dues amount that
Podchernikoff was obligated to pay involved largely
unsettled areas of the law which we have now ad-
dressed in this case. When matters came to a head dur-
ing the March 9 meeting attended by Podchernikoff
and representatives of both the District Lodge and the
Employer, the Employer was faced with Podcher-
nikoff's refusal even to pay into escrow the dues
which the District Lodge claimed were owing. We
agree with the judge that, under all the circumstances,
the Employer's decision to discharge Podchernikoff at
that point, and therefore avoid possible contract liabil-
ity to the Union for breach of the union-security
clause, reflected a reasonable, even if mistaken, belief
that Podchernikoff's discharge was lawfully demanded
for his failure to pay dues. Clearly, any attempt to
make further inquiries into the merits of the opposing
positions would not have led the Employer ``to a
prompt and certain resolution of [its] doubts.''1044. Aerojeta. Demand for dues and reinstatement fees fromformer union membersOn July 9, 1987, the collective-bargaining contractcovering the employees at this facility expired, and a
successor contract did not take effect until July 5,
1989. During this 2-year contractual hiatus, a number
of employees either resigned their union membership
or were informed by their Local Lodge 946 representa-
tive that their memberships had lapsed and, hence were
canceled because they had failed to pay dues for at
least 2 months during the contract hiatus.On July 14, 1989, after the new collective-bargain-ing agreement took effect, Local 946 sent a letter to
the lapsed former members and two resignees (Kahn
Jones and Frances McLain) informing them that the
contract contained a union-security clause and that as
a condition of continued employment they were re-
quired to pay a reinstatement fee by August 7, 1989.
In mid-August, Local 946 sent these same employees
a copy of the IAM's dues objector policy. In late July
or early August, it also sent all unit members a letter
explaining their obligations under the union-security
clause, including, if applicable, the payment of rein-
statement or initiation fees, and notifying them that the
IAM had a policy for individuals who object to the ex-
penditure of a portion of their dues on activities not
germane to collective bargaining. This letter did not
enclose a copy of the policy, but it stated that the pol-
icy could be obtained by contacting the union hall.
Two employees (Clarence Hull and Barry Shell) paid
all or part of the requested $300-reinstatement fee.By letters dated September 5 and 8, 1989, Local 946requested Aerojet to discharge certain employees for
nonpayment of ``lawfully levied'' reinstatement fees
and/or dues. The employees identified in those letters
were the employees whose union memberships lapsed
during the contractual hiatus and some employees who
had resigned from the Union during that time.The judge found, and we agree, that Local 946's let-ter of July 14, 1989, which informed the lapsed former
union members and those who resigned their member-
ships that they had to pay a reinstatement fee as a con-
dition of continued employment, violates Section
8(b)(1)(A) because the time period on which the fees
are based encompassed a period when the employees
were not legally required to be union members and pay
duesÐi.e., during the contract hiatus. See Auto Work-ers UAW Local 785 (Dayton Forging), 281 NLRB704, 707 (1986); and Spector Freight Systems, 123NLRB 43, 44±45 (1959), enfd. 273 F.2d 272 (8th Cir.
1967). We are not persuaded by Local 946's argument
that there is a meaningful distinction between employ-
ees who permitted their memberships to lapse during
the contract hiatus and those who affirmatively re- 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
105Consistent with these findings, we find merit in the ChargingParty's exceptions that the judge erred by failing to order the Unions
to refund the reinstatement fees unlawfully accepted from employee
Hull and others who may have paid the fee. Accordingly, we shall
revise the recommended Order to provide for this remedy. In addi-
tion, we adopt the judge's findings that verbal statements made by
Local 946 officials to employees Neil Leudtke, Laura Wilson, and
Wayne North that they must pay a reinstatement fee in order to be-
come dues objectors constitute unlawful arbitrary conduct, notwith-
standing that the Union did not in fact maintain such a policy. Ac-
cordingly, we adopt the judge's finding that Local 946's conduct in
this regard violated Sec. 8(b)(1)(A).106However, in accord with our discussion in sec. III(B)(2), above,we reverse the judge and find that the Unions violated the Act by
failing to provide newly hired employees with notice of their Beckrights.107We find no merit in Local 946's argument that its only obliga-tion during the first 30 days of a collective-bargaining agreement
after a contract hiatus is to refrain from enforcing the union-security
clause. This argument ignores the Local's paramount obligation,
whether there exists a union-security clause or not, to represent all
unit employees fairly. Fairness plainly dictates that a union notify
employees who have made clear their desires to become dues objec-
tors of the proper manner for effectuating those desires. Failure to
so notify such employees constitutes arbitrary action.We also reject as disingenuous Local 946's suggestion that, be-cause certain employees sought ``financial core'' status only, but did
not specifically invoke their Beck rights, it was not obligated to re-duce those employees' dues. As we have found, the Union must in-
form employees of their initial Beck rights and the procedures forperfecting those rights. The Union failed to do so here and cannot
legitimately impute to the employees knowledge of the technicalities
of the procedure in the absence of such notice.signed from the Union. The issue is not how the em-ployees ceased to be members of the Union, but rather
that they did cease to be members when there was no
requirement that they maintain union membership. As
the judge correctly held, a union may not impose a re-
instatement fee premised on an earlier loss of, or res-
ignation from, union membership when the period dur-
ing which the alleged obligation accrued was outside
the legitimate reach of the applicable union-security
clause. Id.105Accordingly, we adopt the judge's find-ing that the July 14 letter requiring, under threat of
discharge, payment of a reinstatement fee from em-
ployees who resigned their memberships or allowed
them to lapse during the contract hiatus violated Sec-
tion 8(b)(1)(A).For the same reasons, we agree with the judge that,to the extent Local 946's letters of September 5 and
8 sought the discharge of many of the same former
members for failing to pay the reinstatement fee, Local
946 and the IAM violated both Section 8(b)(1)(A) and
(2). However, insofar as these two letters sought the
discharge of former members based solely on their
nonpayment of delinquent dues owed under the new
contract's union-security clause, we agree with the
judge, though for reasons different from his, that the
complaint as to this conduct must be dismissed. The
judge dismissed this aspect of the complaint because it
was solely limited to the theory that notice of Beckrights must be provided before a discharge is sought
for nonpayment of delinquent dues, a theory which the
judge rejected earlier in his decision. We have reversed
the judge on this issue but we find dismissal of the
complaint proper because, as noted above and contrary
to the General Counsel, the former members here were
informed of their Beck rights prior to their attemptedSeptember discharges, as evidenced by the IAM Beckpolicy which Local 946 mailed to them in mid-Au-
gust.106b. Beck dues objector issuesThe complaint also alleges that the IAM and Local946 unlawfully delayed recognizing the Beck objectorrequests of several employees, continued to seek fulldues from them in the interim, and sought their dis-
charge for nonpayment.On various dates between July 5 and August 4,1989, nonmember employees Randall Bakken, Gordon
Harris, Clarence Hull, Robert Nelson, Theodore Pecci,and other employees (some unknown) filed dues-objec-
tion requests with Local 946 rather than with the IAM
as required by the objector policy. On receipt of the
objections, Local 946 did not immediately notify the
would be objectors that their requests had been mis-
directed. Rather, as noted above, in late July or early
August it distributed to all unit employees, including
the Beck objectors, a notice referring to existence ofthe IAM's Beck objector policy which could be ob-tained by contacting the union hall. It was not until
mid-August that it sent a copy of the policy to some
of the objectors. By letter dated October 6, 1989, the
Local threatened to seek the discharge of the objectors
for nonpayment of full dues. Finally, on October 20,
1989, the IAM recognized the employees as perfected
objectors and reduced their dues as of that date.The judge rejected the General Counsel's argumentthat the employees should have been recognized as ob-
jectors when their misdirected objection requests were
received by Local 946. Rather the judge found that, on
receipt of the misdirected objection, Local 946 was ob-
ligated to timely notify the employees that their objec-
tions had been misdirected, and specify the correct ad-
dress to which their objections should be sent. Having
failed to act timely in this regard, the judge found that
Local 946 violated Section 8(b)(1)(A). We agree and
find that it was arbitrary for Local 946 not to act time-
ly. To remedy the violation, the judge found, and we
agree, that 2 weeks should be added to the date of the
employees' objection requestsÐ1 week for the Local's
notification of the error to reach the employee and an-
other week for the request to reach the IAMÐand thus
that the objectors should have been recognized as per-
fected 2 weeks after they sought objector status.107Bythereafter seeking and accepting full dues and rein- 249CALIFORNIA SAW & KNIFE WORKS108We also adopt the judge's finding that the Unions violated Sec.8(b)(1)(A) by charging employees for legislative expenses after their
status as Beck objectors was perfected. In accord with our earlierholding, however, we reverse the judge and find that the Unions did
not violate the Act by charging the employees for nonunit litigation
expenses. For the reasons set forth in fn. 78 supra, Member Cohen
would find a violation.109As discussed supra at fn. 78, Member Cohen concludes thatout-of-unit litigation expenses are not legally chargeable. Accord-
ingly, he would find a violation here.110Grebell Aila, Janice Bern, Linda Capurro, Norman Rydwell,and Jerry Trunnell.111We agree with the judge, however, that by enclosing the policywith its reference to the January window period for filing a Beck ob-jection, the IAM and Local 821 violated Sec. 8(b)(1)(A) by mislead-
ing newly resigned members to believe that the window period ap-
plied to them. In accordance with our holding above, we further
adopt the judge's finding that the Respondents IAM, District 120,and Local 821 violated Sec. 8(b)(1)(A) by charging objectors for
legislative expenses, but we reverse his finding of a violation with
respect to the Unions' charging for nonunit litigation expenses. Con-
sistent with his view set forth in fn. 78, supra, Member Cohen would
find a violation in this regard.In light of record evidence that resigned union members who filedBeck objections all were sent the December issue of the Machinist,we adopt the judge's finding that the Unions did not violate the Act
by failing to provide them with notice of their Beck rights after theyresigned or by failing to account for expenditiures on a unit basis.
For the reasons set forth in fn. 41, Member Cohen would find a vio-
lation. Finally, in the absence of exceptions, we adopt pro forma the
judge's finding that the General Counsel failed to carry his burden
of proving that the IAM, District 120, and Local 821 continued to
accept full dues which were deducted from employee Constance
Downs after she registered a Beck objection.112Consistent with his view set forth in fn. 78, supra, MemberCohen would find a violation with regard to nonunit litigation ex-
penses.statement fees from these employees through October20 and threatening to seek their discharge on October
6, 1989, for nonpayment, we further adopt the judge's
finding that the Unions violated Section 8(b)(1)(A).108Our holding does not require, however, that theUnion abandon all procedures for the orderly adminis-
tration of its dues-objection program. Once a would be
objector is notified in a timely manner that his objec-
tion has been misdirected and informed of the proper
procedure to perfect his objection, the employee there-
after bears the responsibility to follow the proper pro-
cedure. Thus, although we agree with the judge that
Local 946's distribution of the notice merely referring
to the existence of its Beck objection policy does notconstitute adequate notice, even if timely received, that
objections should be sent to the IAM, we find that
mailing of the policy does constitute adequate notice.
Accordingly, we find no violation with respect to the
Unions' failure to recognize the objector status of em-
ployees such as Charles Lewis who had timely re-
ceived a copy of the IAM's Beck policy but did nottake steps to follow the procedures.5. McDonnell DouglasThe issues in this case are whether the IAM, DistrictLodge 720, and Local Lodge 2024 violated their duty
of fair representation by failing to account for their
chargeable and nonchargeable expenditures on a unit-
by-unit basis and by charging objectors for legislative
expenses and nonunit litigation expenses. Consistent
with our earlier findings, we find a violation only with
respect to the Unions' charging for legislative ex-
penses.109In all other respects, we dismiss the com-plaint allegations involving this facility.6. Lockheed ServiceOn May 21, 1990, five unit employees110at Lock-heed Service informed Local Lodge 821 that they were
resigning their union memberships and requested Beckobjector status. Local 821, 3 days later, notified each
employee by letter that his or her dues-objector appli-
cation should have been sent to the IAM rather than
to the Local and the application was therefore rejected.
In each instance, Local 821 directed the employee to
follow the procedures set forth in the IAM's dues-ob-jector policy and enclosed a copy of the policy. Basedon our finding above as to a union's obligation con-
cerning misdirected dues-objector applications, we
find, in agreement with the judge, that by promptly no-
tifying the employees of their error and by enclosing
a copy of the policy with instructions to follow the
procedures contained therein, Local Lodge 821 satis-
fied its duty of fair representation.1117. Lockheed MissilesThe two issues in this case both have been resolvedabove. The first issue is whether the IAM, District
Lodge 508 and Local Lodge 2230 lawfully rejected
dues-objection requests from nine employees because
they were submitted together rather than in individual
envelopes as required under the IAM policy. In view
of our finding above that the separate envelope re-
quirement is an impermissible impediment to the em-
ployees' exercise of their Beck rights, we agree withthe judge's finding that the application of that require-
ment so as to reject otherwise conforming objector ap-
plications violates the Unions' duty of fair representa-
tion. The second issue is whether the IAM, District
Lodge 508, and Local Lodge 2227 breached their duty
of fair representation by failing to account for rep-
resentational expenditures on a unit-by-unit basis and
by charging objectors for litigation and legislative ex-
penses. For the reasons stated above, we find a viola-
tion only with respect to the Unions' charging for leg-
islative expenses and dismiss the remaining allegation
of the complaint.1128. General Dynamics, Ft. Worth DivisionThis case presents the issue of whether and to whatextent the IAM is liable for the failure of a district or 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
113Both District Lodge 776 and the International are parties to thecollective-bargaining agreement at this facility.114Compare, e.g., Sheet Metal Workers Local 91 (Schebler Co.),294 NLRB 766, 776 fn. 11 (1989) (International union responsible
for acts of local union where latter acted pursuant to the direction
of the International and the International itself participated in the un-
lawful activity).local affiliate to promptly notify an employee that hisobjection request has been misdirected. Employee Ken-
neth Lee Stephens was a member of the bargaining
unit at this facility, but had never joined the Union. He
had, however, received the December 1990 issue of the
Machinist. On January 8, 1991, Stephens sent a letter
to the president of District Lodge 776 requesting dues-
objector status.113The District Lodge sent its businessrepresentative to meet with Stephens on February 8
and again on February 27, 1991, in an unsuccessful ef-
fort to persuade him to join the Union. Thereafter, by
letter dated March 7, 1991, District Lodge 776 Presi-
dent Lane informed Stephens that his letter was ``inef-
fective'' and that his request ``would have to be made
to the IAM in Washington, D.C.'' On May 24, 1991,
Stephens sent a letter to the IAM requesting dues-ob-
jector status, but the IAM rejected Stephens' dues-ob-
jector request as untimely in that it was filed outside
the January window period.The judge noted that the complaint alleged viola-tions against only the IAM, and not the District or
Local Lodge. He rejected the General Counsel's argu-
ment that the IAM should be held accountable for the
District's failure to notify Stephens promptly that his
objection had been misdirected and dismissed the alle-
gation against the IAM. We agree.We have found above, that a district or local lodgethat receives a misdirected dues-objection request
must, in order to satisfy its duty of fair representation
under Beck, timely inform the would be objector of theerror and of the proper procedures for securing the de-
sired objector status. Had the complaint charged the
District with breach of its duty to so notify Stephens,
we would doubtlessly find the violation. Here, how-
ever, the complaint alleges only unlawful action on the
part of the IAM for adhering to its window period, and
the judge declined to impute the actions of the District
Lodge representatives to the IAM.Based on the record evidence before us, we cannotfind that the General Counsel has established that Dis-
trict Lodge President Lane was acting as an agent forthe IAM when he failed to timely inform Charging
Party Stephens that his objection had been misdirected,
and failed to timely inform him of the proper proce-
dures for filing an objection. We accordingly cannot
find that the IAM is responsible for the conduct of
District Lodge President Lane.``Congress has made clear that international unionsare not to be held liable for the acts of their locals
purely on the basis of the relationship between them.''
Musicians Local 47 (American Broadcasting), 255NLRB 386, 391 (1981); Mine Workers (GarlandCoal), 258 NLRB 56, 59 (1981) (``Respondent Localand Respondent District are legal entities apart fromRespondent International and [the] Respondent Inter-national is not automatically responsible for the acts of
its affiliates''), affd. 727 F.2d 954 (10th Cir. 1984);
and Electrical Workers IBEW Local 5 (Franklin Elec-tric), 121 NLRB 143, 146±148 (1958). See CarbonFuel Co. v. Mine Workers, 444 U.S. 212, 216±218(1979); and Coronado Co. v. Mine Workers, 268 U.S.295, 299 (1925). Rather, the Act was specifically
amended in 1947 ``to make both unions and employers
subject to the ordinary common law rules of agency.''
2 Hardin, The Developing Labor Law, 1600 (3d ed.1992) (quoting H.R. Rep. No. 510, 80th Cong., 1st
Sess. 36 (1947)). The Board accordingly has a ``clear
statutory mandate to apply the `ordinary law of agen-
cy''' to its proceedings. Sunset Line & Twine Co., 79NLRB 1487, 1507 (1948).In asserting that District Lodge President Lane wasacting as an agent for the IAM, the General Counsel
thus may not establish an agency relationship based onthe mere fact of affiliation between the union entities.
Rather, the General Counsel must establish under rel-
evant theories of agency that the District Lodge here
was acting as the agent of the IAM. The General
Counsel has failed to satisfy this burden.The General Counsel here does not point to any evi-dence, and our review of the record reveals none, that
the IAM actually authorized District Lodge President
Lane as its agent, or any other District or Local offi-
cials, to direct employee Beck objections to the Inter-national or otherwise accept employee objections.
Rather, the IAM has made clear in its Beck policy,which was distributed to Charging Party Stephens, that
administration of the policy rests with the IAM, and
that objections must be directed to the IAM itself. We
accordingly find no evidence that the IAM actually au-
thorized any District official to act as its agent in this
regard.114We cannot find, moreover, that the General Counselhas established that the District was the agent of the
IAM under the theory of apparent authority.Apparent authority is created through a mani-festation by the principal to a third party that sup-
plies a reasonable basis for the latter to believe
that the principal has authorized the alleged agent
to do the acts in question. NLRB v. Donkin's Inn,532 F.2d 138, 141 (9th Cir. 1976); Alliance Rub-ber Co., 286 NLRB 645, 646 fn. 4 (1987). Thus,either the principal must intend to cause the third
person to believe that the agent is authorized to
act for him, or the principal should realize that
this conduct is likely to create such belief. Re- 251CALIFORNIA SAW & KNIFE WORKS115We agree with the judge that it is unnecessary to determinewhether Business Representative Huddleston was acting as an agent
of the IAM when he met with Stephens in February 1991. As the
judge correctly observed, Huddleston did not contact Stephens until
after the expiration of the January window period and after the cor-
responding failure of District Lodge President Lane to timely notify
Stephens of the misdirection. Accordingly, Huddleston was not in-
volved in the District's alleged misdirection conduct, and did not
make contact with Stephens until after the window period had ex-
pired.116As discussed in fn. 41, Member Cohen concludes that the Ma-chinist did not adequately inform employees of Beck rights and pro-cedures. Accordingly, without reaching issues of agency, he would
find that the International did not apprise employees that objections
must be sent to it. Thus, the International is responsible for the mis-
directed objection, and breached its duty of fair representation.statement 2d, Agency §27 (1958, Comment). Two
conditions, therefore must be satisfied before ap-
parent authority is deemed created: (1) there must
be some manifestation by the principal to a third
party, and (2) the third party must believe that the
extent of the authority granted to the agent en-
compassed the contemplated activity. Id. at §8.
Service Employees Local 87 (West Bay Maintenance),291 NLRB 82, 82±83 (1988). There is no evidence
here that the IAM made any manifestation to Stephens
to cause him to believe that District Lodge President
Lane was authorized to act for the IAM with respect
to receipt of Beck objections. Rather, there is contraryevidence that the IAM informed Stephens through the
Machinist publication that such receipt was solely the
responsibility of the IAM, which is an entity separate
from the District. The General Counsel has not pointed
us to any evidence establishing a manifestation by the
IAM to Stephens that supplied him with a reasonable
basis to believe that the IAM authorized District offi-
cials to act on its behalf with respect to Beck objec-tions. Assuming arguendo that Stephens may have rea-
sonably believed that District officials were authorized
to act on behalf of the IAM, the IAM took steps to
specifically disabuse him of that notion by publication
of its Beck policy.The sole evidence brought to our attention by theGeneral Counsel in support of his assertion of agency
is that the IAM is, along with District Lodge 776, the
bargaining representative of the unit employees at Gen-
eral Dynamics, Fort Worth Division. Liability of an
International for the actions of an affiliate has been
found in circumstances of joint bargaining status,
where the constitution of the International gives it
broad authority over the affiliate union in such cir-
cumstances and the International is itself implicated in
the conduct of the affiliate union. See BoilermakersLocal 40 (Riley-Stoker Construction), 197 NLRB 738,742±743 (1972); and Combustion Engineering, 272NLRB 957, 968±969 (1984). We find no such evi-
dence in the record before us, however, and the Gen-
eral Counsel has not pointed us to any such evidence
other than the sole fact that both the IAM and District
Lodge are signatory to the collective-bargaining agree-
ment.In addition, significantly, the violation alleged heredoes not directly relate to the administration of the col-
lective-bargaining agreement by either the District orthe International; rather, it relates to the administration
of the International's policy regarding objecting dues
payers. The status of the International as the joint col-
lective-bargaining representative along with the District
provides objectors such as Stephens no reasonable
basis for concluding that the District is acting on be-
half of the International with regard to acceptance of
dues objections under this policy.We accordingly conclude that the General Counselhas not established that District Lodge 776 was acting
as the agent of the IAM with respect to Stephens' ob-
jection.115The issue is thus whether the IAM violatedits duty of fair representation toward Stephens when,
on the facts made known to it, it refused his request
as untimely. We hold that it did not.When Stephens wrote to the IAM in May 1991 re-questing dues-objector status, he did not inform the
IAM of his earlier efforts to submit a timely applica-
tion. The IAM therefore had no reason to know that
the District or Local representatives may have acted
improperly in response to his misdirected request.
Under these circumstances, the IAM did not breach its
duty of fair representation toward Stephens.1169. Boeinga. Factual findingsDuring a strike in October through November 1989,approximately 2700 employees in this multifacility unit
resigned their union memberships and crossed the
picket lines. The Employer, the IAM, and District
Lodge 751 entered into a new collective-bargaining
agreement on November 22, 1989, that contained a
union-security clause. During the first 30 days of the
new contract, about 400 employees sent a letter to the
District Lodge seeking dues-objector status. The Dis-
trict promptly informed them that the request had been
misdirected and instructed them to follow the policy
set forth in the December issue of the Machinist, but
it did not enclose a copy of the policy with its letter
to them.In January 1990, about 120 employees perfectedtheir dues-objector status with the IAM. Also during
January, the District sent Boeing letters requesting the
discharge of approximately 2000 employees pursuant
to the union-security clause for failure to pay dues
after the strike. Boeing sent each employee a letter ad-
vising him or her to make either dues or agency fee
payments to the Union or face discharge. The employ-
ees complied and none was discharged. 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
117Consistent with his view set forth in fn. 41, supra, MemberCohen does not accept his colleagues' premise that the published no-
tification in the Machinist is sufficient to meet the Unions' obliga-
tion to give employees initial Beck notice, and therefore would finda violation without the necessity of a remand.118As noted above, the District Lodge sent each employee a letterdirecting them to follow the procedure set forth in the December
Machinist.119Consistent with our decision above, we reverse the judge andfind that the Unions violated the Act by not providing initial notice
of Beck rights to resigned members who did not receive the Decem-ber 1988 or 1989 issue of the Machinist. Further, we adopt the
judge's finding that by failing to inform each employee of the spe-cific dues arrearage before seeking discharge and by precipitously
seeking their discharge, the District violated Sec. 8(b)(1)(A) and (2).
See NLRB v. Hotel & Restaurant Employees Local 568 (Philadel-phia Sheraton), 320 F.2d 254, 258 (3d Cir. 1963), enfg. 136 NLRB888 (1962).b. Analysis of Beck issuesThe complaint alleges that the Unions' failure to in-form the roughly 2700 employees of their Beck rightsupon their resignation from the Union during the strike
violated the Act. There is no dispute that the only no-
tice of Beck rights employees receive is the notice ofthe IAM's dues-objector policy contained in the De-
cember Machinist. Several employees testified that
they did not receive the December 1989 Machinist,
that they stopped receiving the publication when they
resigned, or that they had received it only sporadically.
Union officials, however, testified that the publication
was mailed to the last known address of all unit em-
ployees, whether on strike or not and whether they re-
signed from the Union or not. Other union officials
testified that the District Lodge to which the employ-ees belonged sent its publication only to union mem-bers and stopped mailing the publication to employees
who resigned during the strike. The District publication
does not contain the IAM's Beck policy.The judge did not resolve the factual discrepanciesconcerning whether the Unions mailed the December
1989 Machinist to the employees who resigned during
the strike because he found that the Unions were not
obligated to give nonmember employees initial notice
of their Beck rights. We have reversed the judge onthis issue and held above that the Unions are obligated
under their duty of fair representation to provide notice
of Beck rights to all nonmember employees beforeseeking to hold them to their dues paying obligations
under a union-security agreement. We also have held
that a union need not make extraordinary efforts to dis-seminate its policy, and that the published notification
in the Machinist suffices to meet the obligation. These
findings, however, do not resolve the issue in this case,
because the record does not indicate, and the judge did
not find, whether the December 1988 or December
1989 issue of the Machinist was sent to the 2700 em-
ployees who resigned from the Union during the strike.Because our determination of whether the Unionsbreached their duty of fair representation to these em-
ployees turns on whether they had been sent notice of
the IAM Beck policy, either the December 1988 issueor the 1989 issue of the Machinist, we sever this case
and remand to the judge this critical factual issue re-
garding notice and direct him to render a decision
based on his findings. We do not intend, however, to
require the General Counsel to present testimony from
all 2700 employees as to whether they received the
Machinist or read the policy. Rather, we instruct the
judge to determine, based on credible evidence, wheth-er the Unions' procedures for disseminating the IAMpublication at this facility constituted reasonable steps
to send the publication to all unit employees.117The complaint also alleges that the Unions violatedSection 8(b)(1)(A) by refusing immediately to recog-
nize as Beck objectors the 400 employees who mis-directed their Beck objection requests to the DistrictLodge.118We agree with the judge that the objectionrequests from the 400 employees were invalid because
they had been sent to the District Lodge rather than to
the IAM. Thus, as we have found above, the IAM was
not obligated to recognize them as perfected objectors
upon receipt of the objections at the District Lodge.
We do not agree, however, that the District Lodge's
responsive letters to the employees, referring the em-
ployees to the policy in the Machinist, without more,
satisfied the District Lodge's duty of fair representa-
tion as to the employees who attempted to become ob-
jectors.We have found that a district or local lodge that re-ceives a misdirected dues-objection request must time-
ly notify the would be objector of the error and give
him or her the correct information about where to send
their objection. We are not persuaded that the response
letters referring to the December issue of the Machinist
was sufficient to satisfy that obligation, notwithstand-
ing that the letters were sent within 1 month after the
magazine's issuance. The duty of fair representation
does not permit a union to set up a scavenger hunt for
employees who make it known that they wish to be-
come dues objectors to obtain the procedures. There-
fore, we reverse the judge and find that the District's
response to the roughly 400 employees who attempted
to become Beck objectors was arbitrary and violatedSection 8(b)(1)(A).119c. Request for refund of reinstatement feeThe complaint also alleges that employee GaryDavis was refused a refund of his reinstatement fee
after he informed the District that he had paid it in
error. Although Davis resigned his membership during
the strike, his supervisor told him after the strike had
concluded to go to the union hall and rejoin the Union.
At the union hall, Davis asked the receptionist ``how
much it was going to cost to rejoin so he satisfied the 253CALIFORNIA SAW & KNIFE WORKS120Consistent with his view set forth in fn. 78, supra, MemberCohen would find a violation with regard to the failure to account
for litigation expenses on a unit-by-unit basis.121Beck was decided in June 1988.122We further find in agreement with the judge that the Unionsviolated Sec. 8(b)(1)(A) by charging the objectors for legislative ex-
penses.Consistent with our holding above, however, we find that theUnions did not breach their duty of fair representation under Beckby failing to account for expenditures on a unit-by-unit basis, or by
charging the objectors for nonunit litigation expenses. Consistent
with his view set forth in fn. 78, supra, Member Cohen would find
a violation in the latter regard.123Consistent with his view set forth in fn. 78, supra, MemberCohen would find a violation with regard to nonunit litigation ex-
penses.requirement to work at Boeing.'' The receptionist re-portedly told him it would cost $90, which he paid.
Later, when he learned he could become a dues objec-
tor, he asked for a refund of his reinstatement fee, but
his request was denied.For the reasons stated by the judge, we find that theDistrict played no part in Davis' decision to rejoin the
Union and therefore was under no obligation to refund
the fee he paid in error. The District did not misinform
him as to his obligations, but merely responded truth-
fully to his inquiry. As the District points out in its
brief, it is not obligated to attempt to dissuade employ-
ees who voluntarily seek to join the Union.10. General Dynamics, Convair Division, andElectronic DivisionThis case involves questions regarding application ofthe January window period for filing dues objections,failing to account for collective-bargaining expenses
based on the objecting employees' bargaining unit, and
charging objectors for legislative and nonunit litigation
expenses. Consistent with our findings above, we
adopt the judge's findings that the IAM, District Lodge
50, and Local Lodge 1125 violated Section 8(b)(1)(A)
by applying the January window period to reject the
dues objection applications of employees Beldon
Lyons and William Koehly. By thereafter refusing to
reduce their dues obligations in accordance with their
Beck objection applications and by charging Lyons forlegislative expenses for 1991, we find in agreement
with the judge that the Unions further violated Section
8(b)(1)(A). In accord with our holding above, however,
we find that the Unions did not breach their duty of
fair representation by failing to account for their ex-
penditures, including legislative and litigation ex-
penses, on a unit-by-unit basis.12011. GE MedicalIn 1985, employees Michael Meunier, Alan Strang,Thomas Gratz, Richard Martin, and Richard Dietrich
each submitted a letter to the IAM, District Lodge 78,
and Local Lodge 1916 objecting to the expenditure of
their agency fees for nonrepresentational activities. In
response, the Unions informed them that, because the
issue of whether and to what extent agency fees were
``rebatable'' was being actively litigated in the courts,
a portion of their fees would be escrowed in an interest
bearing account, beginning with their September 1985
dues payment, until the courts resolved the issue.In September 1988,121the IAM sent each employeea letter with a copy of its dues-objection policy offer-
ing the employee an ``opportunity to perfect an objec-tion and to receive the appropriate rebates and advancereductions.'' The IAM also informed the employees of
the current year's calculation of chargeable expendi-
tures and provided supporting documentation in the
form of audits to support the calculation. Finally, the
IAM invited each employee to participate in the up-
coming arbitration of challenges to the expenditures.By letter dated October 5, 1988, counsel for the em-ployees declined the IAM's offer to follow the proce-
dures outlined in its Beck policy. Counsel for the em-ployees explained that he believed the IAM's policy to
be flawed and inadequate and vowed to pursue the em-
ployees' unfair labor practice charges on the matter.The Union did not refund the excess payments forGratz, Meunier, Martin, and Strang until October 1989,
and it waited until September 1991 to refund
Dietrich's excess payments.As noted by the judge, the IAM's September 1988letter to the employees states that it had a dues-reduc-
tion policy in place, including that year's calculation of
chargeable expenditures. The Union contends that it
was acting in good faith when it waited for more than
a year (or 3 years in Dietrich's case) to refund the ob-
jectors' dues payments, because it took that long to set
up its audit procedures. We find insufficient record
evidence to support that contention. Therefore, we
agree with the judge that the Unions' refund delay
constituted arbitrary conduct in violation of Section
8(b)(1)(A).12212. TraneThe issues in this case are whether the IAM andDistrict Lodge 66 violated the Act by charging Robin
Hanson for nonunit litigation and legislative expenses
after he filed a Beck objection and by failing to ac-count for expenditures on a unit-by-unit basis. Consist-
ent with our findings above, we find that the Unions
violated Section 8(b)(1)(A) by charging Hanson for
legislative expenses, but did not violate the Act by
charging him for nonunit litigation expenses or by fail-
ing to account for expenses on a unit-by-unit basis.123AMENDEDREMEDYHaving found that Respondent Unions violated Sec-tion 8(b)(1)(A) of the Act by failing to notify employ- 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
124Member Browning agrees that the calculation of the amount oflegislative expenses improperly collected from perfected dues objec-
tors since December 1988 is properly left to the compliance stage
of these proceedings. She does not agree with her colleagues, how-
ever, that these sums must be refunded irrespective of their final
amount. It is the primary responsibility of the Board to devise rem-
edies that effectuate the policies of the Act, and the Board is vested
with broad discretion to fashion remedies that will effectuate na-
tional labor policy. NLRB v. Meat Cutters Local 1347, 417 U.S. 1,8 (1974); Sure-Tan Inc. v. NLRB, 467 U.S. 883, 898 (1984); andFibreboard Paper Products Corp. v. NLRB, 379 U.S 203, 215±216(1964). Whether a de minimis refund for improperly charged legisla-
tive expenses will effectuate national labor policy falls squarely
within the Board's broad discretion to devise remedies. Member
Browning would leave this determination to the compliance stage of
these proceedings, in which the normal degree of discretion would
be reposed in the Board's compliance officers. Compare ChicagoTeachers Union Local 1 v. Hudson, 475 U.S. 292, 305 and fn. 15(1986) (First Amendment concerns require in public sector labor law
the refund of improperly charged expenses whatever the amount.)125Because a majority of the Board reversed the judge and dis-missed the allegation with respect to nonunit litigation expenses, the
majority also reverses the judge's grant of a remedy as to that viola-
tion.ees of their Beck rights before seeking dues from themunder the union-security clause, we order them to pro-
vide such notice to all nonmember employees as theyenter the unit, at the time the Union first seeks to obli-
gate such employees to pay dues under the union-secu-
rity clause. We further order them to provide such no-
tice to all current nonmember employees, including
those who were hired since the last dissemination of
the notice published in the December 1994 Machinist,
by publishing in one issue of the Machinist the na-
tional notice set forth in Appendix VII-1 of this Deci-
sion, along with the Unions' Beck policy as amendedconsistent with this decision. This publication is re-
quired to be done as soon as practicable after the
issuance of this decision.We agree with the judge that the refund of legisla-tive expenses is properly extended to all Charging Par-
ties as well as other similarly situated employees who
filed a Beck objection in the relevant years at issue inthis proceeding.124It is well-established Board policythat when the General Counsel has proven unlawful
conduct against a defined and easily identifiable class
of employeesÐhere, dues objectorsÐthe Board, with
court approval, has found it appropriate to extend re-
medial relief to all members of that class, including in-
dividuals not named in the complaint. See, e.g., IronWorkers Local 433 (Reynolds Electrical), 298 NLRB35, 36 (1990). We accordingly find without merit the
IAM's exception that any refund must be limited to
named individuals in the complaint or the Charging
Parties.125In addition, having found that Local Lodge 946 un-lawfully required, under threat of discharge, payment
of a reinstatement fee by employees at Aerojet who re-
signed their memberships or allowed them to lapseduring the contract hiatus, we order the refund of anysuch reinstatement fees, with interest.AMENDEDCONCLUSIONSOF
LAW1. Add the following to Conclusion of Law 1.``General Dynamics, Ft. Worth Division
``General Dynamics, Convair and Electronics Divi-sion''2. Substitute the following for Conclusion of Law 3.
``3. Respondent International:
``(a) Has violated Section 8(b)(1)(A) of the Act byengaging in the conduct found violative, supra, as al-
leged in complaint paragraphs: D,7(b) concerning non-
member employees as they enter the unit; D,7(c) con-
cerning the provisions of rights to object to resigned
union members only; D,8(a) and (b), D,9(a) until 1990;
D,9(c) as to initiation fees, D,10 as to legislative ex-
penses only; E,4(a±d) and E,6(d) as to legislative ex-
penses only; E(7); F,5 as to legislative expenses only;
H,4(a) and H,5 as to employees who had not paid a
reinstatement fee; H,6(a) and (b), H,8(b), and H,10(a±
c) as to legislative expenses only; H,11(a±b); H,12(a±
c) as to employees who were not sent a copy of the
December 1988 Machinist; I,6 as to legislative ex-
penses only; J,7 as to legislative expenses only; J,12
as to legislative expenses only; K,4(b), K,5, and K,7
as to legislative expenses only; P,4; Q,4(b); Q,4(c) as
to legislative expenses only; R,4(b) as to legislative ex-
penses only.``(b) Has violated Section 8(b)(2) of the Act by en-gaging in the conduct found violative, supra, as alleged
in complaint paragraph H,6(a) respecting employees
who were denoted as having failed to pay their rein-
statement fees.``(c) Has not otherwise violated the Act as alleged.''
3. Substitute the following for Conclusion of Law 4.
``4. Respondent Local 354 has violated Section8(b)(1)(A) of the Act as alleged in complaint para-
graphs: E,4(a±d), E,6(a±d) as to legislative expenses
only; and E,7. Respondent Local 354 has not violated
the Act other than as specifically found above.''4. Delete the words ``extra-unit and'' from Conclu-sion of Law 5.5. Delete Conclusion of Law 6 in its entirety.
6. Substitute the following for Conclusion of Law 7.
``7. (a) Respondent Local 946 has violated Section8(b)(1)(A) of the Act as alleged in complaint para-
graphs: H,4(a), H,5 as to employees who had not paid
their reinstatement fees; H,6(a±b), H,8(b), and H,10(a±
c) as to legislative expenses only; H,11(a±b) and H,12
as to employees who were not sent a copy of the De-
cember 1988 Machinist.``(b) Respondent Local 946 has violated Section8(b)(2) of the Act as alleged in paragraph H,6(a) re-
specting employees who were denoted as having failed
to pay their reinstatement fees. 255CALIFORNIA SAW & KNIFE WORKS``(c) Respondent Local 946 has not violated the Actother than specifically found above.''7. Substitute the following for Conclusion of Law 8.
``8. Respondent District Lodge 720 and RespondentLocal Lodge 2024 violated Section 8(b)(1)(A) of the
Act by engaging in the conduct described in complaint
paragraph I,6 as to legislative expenses only. Respond-
ent District Lodge 720 and Respondent Local Lodge
2024 have not otherwise violated the Act.''8. Substitute the following for Conclusion of Law 9.
``9. Respondent District Lodge 120 and RespondentLocal Lodge 821 violated Section 8(b)(1)(A) of the
Act by engaging in the conduct set forth in complaint
paragraphs J,7 and J,12 as to legislative expenses only.
Respondent Local 821, but not District Lodge 120,
violated Section 8(b)(1)(A) by engaging in the conduct
set forth in complaint paragraphs J,9(a±c) and J,13.
Respondent District Lodge 120 and Respondent Local
Lodge 821 have not otherwise violated the Act.''9. Substitute the following for Conclusion of Law10.``10. Respondent District Lodge 508 and Respond-ent Local Lodges 2227 and 2230 violated Section
8(b)(1)(A) of the Act as alleged in complaint para-
graphs K,4(b), K,5, and K,7 to the extent of legislative
expenses only. Respondent District Lodge 508 and Re-
spondent Local Lodges 2227 and 2230 have not other-
wise violated the Act.``Respondent District Lodge 751 violated Section8(b)(1)(A) and (2) of the Act as alleged in complaint
paragraph M,4 with respect to resigned members who
did not receive the December 1988 or 1989 issues of
the Machinist, and complaint paragraphs M,8, M,9,
M,10(b), and 11(a). Respondent District Lodge 751 has
not otherwise violated the Act.''11. Substitute the following for Conclusion of Law13.``13. Respondent Local Lodge 1916 and RespondentLocal Lodge 78 have violated Section 8(b)(1)(A) of
the Act as alleged in complaint paragraphs Q,4(b-c) to
the extent of legislative expenses only. Respondent
Local Lodge 1916 and Respondent Local Lodge 78
have not otherwise violated the Act.''12. Substitute the following for Conclusion of Law14.``14. Respondent District Lodge 66 and RespondentLocal Lodge 21 have violated Section 8(b)(1)(A) of
the Act as alleged in paragraph R,4(b) of the complaint
to the extent of legislative expenses only. They have
not otherwise violated the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the following Respond-
ent Unions, their officers, agents, and representatives,cease and desist from the actions noted below and takethe affirmative actions set forth in full below following
their names.I. The International Association of Machinists andAerospace Workers, AFL±CIOA. With respect to the ``national violations'' foundunder section D of the complaint shall1. Cease and desist from
(a) Applying its ``Policy Regarding Fee Reductionfor Non-Members Objecting to Expenditures not Ger-
mane to the Collective Bargaining Process'' (Policy) to
prevent employees who have resigned from the Union
from filing objections to the payment of fees for ex-
penditures of the Union not germane to the collective-
bargaining process for a reasonable period after their
union resignations.(b) Applying its Policy to reject objector applica-tions:(i) Sent by other than certified mail.
(ii) Sent in other than individual envelopes.
(c) Failing to apply its Policy to initiation fees sub-mitted by unit members of represented units whose
contracts contain union-security clauses.(d) Misleading potential objecting unit members bymaintaining and publicizing its Policy with the provi-
sions found improper in the decision of the Board un-
derlying this notice.(e) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenditures.(f) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Amend its Policy as follows:
(i) To clearly state that it applies to all fees of anykind which must be paid by unit employees under any
union-security clause including periodic dues and initi-
ation fees.(ii) To delete the following two restrictions on thesubmission of dues objector applications:(a) The requirement that applications be sent by cer-tified mail.(b) The requirement that applications be sent in indi-vidual envelopes.(iii) To assert that unit members who have resignedfrom the Union may file objections at any time, or, at
the option of the Union, for a reasonable period spe- 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
126If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''127See fn. 126, supra.cifically designated in the Policy and not to be lessthan 30 days, after the resignation is submitted.(c) Ceasing publication of its unamended Policywhich does not correctly inform and therefore may
mislead nonmember employees respecting their rights
to file objections to nonrepresentational fee collections.(d) Accept all objections previously rejected, retro-actively to the date of their submission, which would
have been appropriate and therefore accepted, but for
the application of the provisions of the Policy, noted
above, which are being deleted or amended.(e) Refund, with interest, all fees collected for non-representational expenditures from employees above
for the periods they were or should have been per-
fected objectors.(f) Refund, with interest, all fees collected from ob-jectors attributable to nonchargeable legislative ex-
penses.(g) Post at its Washington, D.C., offices copies ofthe attached national notice marked ``Appendix VII-1''
and all local notices marked as ``Appendices VII-2
through 12.''126Copies of the notice, on forms pro-vided by the Regional Director for Region 34, in
English and such other languages as the Regional Di-
rector determines are necessary to fully communicate
with union members and represented employees, after
being signed by Respondent International's authorized
representative, shall be posted by Respondent Inter-
national immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees and members
and other members of represented bargaining units are
customarily posted. The notice shall be modified for
certain postings as set forth in the remedy section of
this decision. A copy of the amended Policy shall be
posted with the national notice. Reasonable steps shall
be taken by Respondent International to ensure that the
notices and amended Policy are not altered, defaced, or
covered by any other material.(h) Post at the offices of Respondent District andLocal Lodges named herein copies of the attached na-
tional notice marked ``Appendix VII-1.''127Copies ofthe notice, on forms provided by the Regional Director
for Region 34, in English and such other languages as
the Regional Director determines are necessary to fully
communicate with union members, after being signed
by Respondent International's authorized representa-
tive, shall be posted by Respondent International im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all placeswhere notices to employees and members and othermembers of represented bargaining units are customar-
ily posted. The notice shall be modified for certain
postings as set forth in the remedy section of this deci-
sion. A copy of the amended Policy shall be posted
with the national notice. Further, a copy of the appro-
priate local notice shall be posted in conjunction with
the national notice and amended Policy. Reasonable
steps shall be taken by Respondent International to en-
sure that the notices and amended Policy are not al-
tered, defaced, or covered by any other material.(i) Publish the national notice, amended as set forthin the portion of this decision entitled remedy, and the
amended Policy in one issue of the monthly magazine
the Machinist as set forth in the remedy section of this
decision.(j) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(k) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent International has taken to comply.B. With Respect to the ``local violations'' foundunder sections E through R of the complaint.Undertake each and every action and cessation ofaction directed to the other constituent bodies within
Respondent International, i.e., Respondent District
Lodges and Local Lodges, appearing below, which
provisions and directions are specifically incorporated
by reference herein in order to avoid needless duplica-
tion as set forth in the remedy section of this decision.ITISFURTHERORDERED
that Cases 34±CB±1440±(4±10) are severed from the above-captioned proceed-
ing and are remanded to Administrative Law Judge
Clifford Anderson for the limited purpose of determin-
ing whether Respondent IAM mailed its December
1989 Machinist publication to the employees who re-
signed from the Union during the strike.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision set-
ting forth the above determinations in Cases 34±CB±
1440±(4±10) including resolutions, findings of fact,
conclusions of law, and a recommended Order consist-
ent with this decision. Copies of such supplemental de-
cision shall be served on all the parties, after which the
provisions of Section 102.46 of the Board's Rules and
Regulations shall be applicable.II. District Lodge 50 of the International Associationof Machinists and Aerospace Workers shall1. Cease and desist from
(a) Applying its Policy to prevent employees in col-lective-bargaining units represented by the Union who
have resigned from the Union from filing objections to 257CALIFORNIA SAW & KNIFE WORKS128See fn. 126, supra.129See fn. 126, supra.the payment of fees for expenditures of the Union notgermane to the collective-bargaining process.(b) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Recognize employees Beldon Lyons and WilliamKoehly as objecting nonmembers for calendar years
1990 and 1991, respectively.(c) Refund with interest all fees collected for non-representational expenditures from employees Lyons
and Koehly for the periods they were or should have
been perfected objectors.(d) Amend its Policy to make it clear that employeeswho resign from the Union may file objections to the
collection of fees for nonrepresentational expenses for
a reasonable time after their resignation.(e) Refund with interest all fees collected from ob-jector Lyons in calendar year 1991 for nonchargeable
legislative expenses as set forth in the remedy section
of this decision.(f) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the General Dynamics' unit notice marked as ``Appen-
dix VII-10.''128Copies of the notice, on forms pro-vided by the Regional Director for Region 34, after
being signed by Respondent Unions' authorized rep-
resentative, and its amended Policy shall be posted by
Respondent Unions immediately upon receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. The amended
Policy shall be posted with the notices. Reasonable
steps shall be taken by Respondent Unions to ensure
that the notices are not altered, defaced, or covered by
any other material.(g) Sign and return sufficient copies of the nationalnotice, General Dynamics unit notice, and amended
Policy for posting by General Dynamics, if willing, at
all locations where notices to General Dynamics' unit
employees are customarily posted.(h) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay
due under the terms of this Order.(i) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Unions have taken to comply.III. District Lodge 66 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected from ob-jector Robin Hanson in calendar year 1990 which are
attributable to nonchargeable legislative expenses as
set forth in the remedy section of this decision.(c) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Trane's unit notice marked as ``Appendix VII-
12.''129Copies of the notice, on forms provided by theRegional Director for Region 34, after being signed by
Respondent Union's authorized representative, shall be
posted by Respondent Union immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by the Respondent Union to ensure that
the notices are not altered, defaced, or covered by any
other material.(d) Sign and return sufficient copies of the nationalnotice, Trane's unit notice, and amended Policy for
posting by Trane, if willing, at all locations where no-
tices to Trane's unit employees are customarily posted.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Union has taken to comply. 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
130See fn. 126, supra.IV. (Allegations against District Lodge 115 werewithdrawn prior to this decision. See footnote 97,
supra. Consequently, the Order that appears in the
judge's decision has been deleted from the Board's
Order.)V. District Lodge 120 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(b) Misleading unit members who have recently re-signed from the Union that they are not entitled as a
matter of right to file dues objections after their res-
ignations irrespective of its Policy limiting such objec-
tions to the month of January.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected from unitemployee nonrepresentational fee objectors Constance
Downs, Norman Rydwell, Grebell Aila, Linda
Capurro, Jerry Trunnell, Janice Bern, and others for
legislative expenses as set forth in the remedy section
of this decision.(c) Consider unit employees Downs, Rydwell, Aila,Capurro, Trunnell, Bern, and Don Church to have be-
come objectors on a date 1 week after it misled them
into believing they were not eligible to file objections
and refund to each employee, with interest, all dues
and fees collected thereafter when the employees
would have been objectors but for its conduct which
are in excess of those properly collected from object-
ing unit members.(d) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1,'' the
Lockheed Service's unit notice marked as ``Appendix
VII-7,''130and the amended Policy. Copies of the no-tice, on forms provided by the Regional Director for
Region 34, after being signed by Respondent Unions'
authorized representative, shall be posted by Respond-
ent Unions immediately upon receipt and maintained
for 60 consecutive days in conspicuous places includ-
ing all places where notices to employees and mem-
bers are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e) Sign and return sufficient copies of the nationalnotice, Lockheed Service's unit notice, and amended
Policy for posting by Lockheed Service, if willing, at
all locations where notices to Lockheed Service's unit
employees are customarily posted.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Unions have taken to comply.VI. District Lodge 508 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing and refusing to accept otherwise properobjections to the payment of fees for nonrepresenta-
tional expenses from nonmember unit employees be-
cause they were not submitted in individual envelopes.(b) Accepting full dues and fees from unit employ-ees whose objections were improperly rejected.(c) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
its nonchargeable legislative expenses.(d) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Accept as objectors unit employees ElizabethMorehouse, Ronaele Findley, Melville Arnot, James
Humphreys, Leonard Kuhnleim, Denis McMahon,
Donna Mendoza, Randall Sparks, and James Sumter
effective January 1990.(c) Refund with interest to employees Morehouse,Findley, Arnot, Humphreys, Kuhnleim, McMahon,
Mendoza, Sparks, and Sumter all dues and fees col-
lected in calendar year 1990 in excess of the amount
properly collected from perfected dues objectors as set
forth in the remedy section of this decision.(d) Refund with interest all fees collected from unitemployee nonrepresentational fee objectors for non-
chargeable legislative expenses as set forth in the rem-
edy section of this decision. 259CALIFORNIA SAW & KNIFE WORKS131See fn. 126, supra.132See fn. 126, supra.(e) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Lockheed Missiles's notice marked as ``Appendix
VII-8.''131Copies of the notice, on forms provided bythe Regional Director for Region 34, after being signed
by Respondent Unions' authorized representative, and
the amended Policy shall be posted by Respondent
Unions immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees and members are
customarily posted. Reasonable steps shall be taken by
Respondent Unions to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Sign and return sufficient copies of the nationalnotice, Lockheed Missiles' unit notice, and amended
Policy for posting by Lockheed Missiles, if willing, at
all locations where notices to Lockheed Missiles' unit
employees are customarily posted.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Unions have taken to comply.VII. District Lodge 720 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected from ob-jectors Ruth Wright, Violet McFarland, Ronald
Schmitt, Scott Herrington, and Richard Price for non-
chargeable legislative expenses as set forth in the rem-
edy section of this decision.(c) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the McDonnell Douglas' unit notice marked as ``Ap-
pendix VII-6.''132Copies of the notice, on forms pro-vided by the Regional Director for Region 34, afterbeing signed by Respondent Unions' authorized rep-
resentative, and the amended Policy shall be posted by
Respondent Unions immediately upon receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(d) Sign and return sufficient copies of the nationalnotice, McDonnell Douglas' notice, and amended Pol-
icy for posting by McDonnell Douglas, if willing, at
all locations where notices to McDonnell Douglas' unit
employees are customarily posted.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay
due under the terms of this Order.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.VIII. District Lodge 751 of the International Asso-ciation of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing to inform employees, who resigned theirunion membership and who did not receive the De-
cember 1988 or 1989 issue of the Machinist, that as
a financial condition of employment under their con-
tractual union-security clause, they are only obligated
to tender dues and fees to support union expenditures
germane to the collective-bargaining process.(b) Failing to respond to unit employees' mis-directed attempts to become dues objectors with a cor-
rect statement of the place and manner to file such ob-
jections.(c) Demanding that Boeing discharge unit employ-ees for being in noncompliance with the union-security
clause of the contract sooner than it would normally do
so because those employees had resigned from the
Union.(d) Demanding that Boeing discharge unit employ-ees for being in noncompliance with the union-security
clause of the contract unless and until it has informed
employees of the exact amount of their obligations to
District 751, has informed them of the way in which
such amounts were calculated and, further has pro-
vided a reasonable opportunity for employees to pay
any amounts due to District 751 under the union-secu-
rity clause of the collective-bargaining agreement.(e) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
133See fn. 126, supra.134See fn. 126, supra.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Notify each employee whose discharge wassought as set forth in appendix VI of the judge's deci-
sion, in writing, that the discharge attempt was with-
drawn and will not be renewed.(c) Notify the Employer, in writing, with a copy toeach employee, that the discharge request is withdrawn
and will not be renewed.(d) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Boeing unit notice marked as ``Appendix VII-
9.''133Copies of the notice, on forms provided by theRegional Director for Region 34, after being signed by
Respondent Union's authorized representative, shall be
posted by Respondent Union immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by Respondent Union to ensure that the
notices are not altered, defaced, or covered by any
other material.(e) Sign and return sufficient copies of the nationalnotice, Boeing's unit notice, and amended Policy for
posting by Boeing, if willing, at all locations where
notices to Boeing's unit employees are customarily
posted.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Union has taken to comply.IX. Local Lodge 78 of the International Associationof Machinists and Aerospace Workers shall1. Cease and desist from
(a) Delaying or reducing the fees sought and accept-ed from recognized objectors after a proper objection
has been filed.(b) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected for non-representational expenditures from employees Michael
Meunier, Alan Stang, Thomas Gratz, Richard Marin,
and Richard Dietich for the periods they were or
should have been perfected objectors as set forth in the
remedy section of this decision.(c) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the GE Medical's unit notice marked as ``Appendix
VII-11.''134Copies of the notice, on forms providedby the Regional Director for Region 34, after being
signed by Respondent Unions' authorized representa-
tive, and its amended Policy shall be posted by Re-
spondent Unions immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(d) Sign and return sufficient copies of the nationalnotice, GE Medical's unit notice, and amended Policy
for posting by GE Medical, if willing, at all locations
where notices to GE Medical's unit employees are cus-
tomarily posted.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Sign and return sufficient copies of the nationalnotice, Lockheed Missiles' unit notice, and amended
Policy for posting by Lockheed Missiles, if willing, at
all locations where notices to Lockheed Missiles' unit
employees are customarily posted.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Unions have taken to comply. 261CALIFORNIA SAW & KNIFE WORKS135See fn. 126, supra.X. Local Lodge 354 of the International Associationof Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing to inform employees Mark Bluteau andMartha Payne after they resigned from the Union that
as a financial condition of employment under their
contractual union-security clause they are only obli-
gated to tender dues and fees necessary to support
union expenditures germane to collective bargaining.(b) Applying its Policy to prevent employees in theDynamic Controls' collective-bargaining unit who have
resigned from the Union from filing objections to the
payment of fees for expenditures of the Union not ger-
mane to the collective-bargaining process for a reason-
able time after their resignations.(c) Threatening to seek the discharge of employeeswho were or should have been perfected objectors for
failure to pay fees which include charges for non-
representational expenditures.(d) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(e) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide nonmember employees Mark Bluteauand Martha Payne and all nonmember employees as
they enter into a bargaining unit covered by a union-
security clause, and all nonmember employees who
were not mailed a copy of the most recent December
Machinist, copies of its Policy, as amended pursuant to
this Order, at the time the Union first seeks to obligate
them to pay dues pursuant to the union-security clause.(b) Recognize employees Gene Dinsmore, MarthaPayne, and Mark Bluteau as objecting nonmembers for
calendar year 1990.(c) Refund with interest all fees collected for non-representational expenditures from employees
Dinsmore, Payne, and Bluteau for the periods they
were or should have been perfected objectors.(d) Amend its Policy to make it clear that employeeswho resign from the Union may file objections to col-
lection of fees for nonrepresentational expenses for a
reasonable time after their resignation.(e) Refund with interest all fees collected from ob-jectors for nonchargeable legislative expenses.(f) Notify in writing, each employee whose dis-charge was sought as set forth in appendix VI of the
judge's decision, including employees Bluteau, Payne,
and Dinsmore that the discharge attempt was with-
drawn and will not be renewed.(g) Notify the Employer in writing, with a copy toeach employee, that the discharge request is withdrawn
and will not be renewed.(h) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Dynamic Controls' unit notice marked as ``Appen-
dix VII-2.''135Copies of the notice, on forms providedby the Regional Director for Region 34, after being
signed by Respondent Union's authorized representa-
tive, and the amended Policy shall be posted by Re-
spondent Union immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Union to ensure that the
notices are not altered, defaced, or covered by any
other material.(i) Sign and return sufficient copies of the nationalnotice, Dynamic Controls' unit notice, and amended
Policy for posting by Dynamic Control, if willing, at
all locations where notices to Dynamic Controls' unit
employees are customarily posted.(j) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(k) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Union has taken to comply.XI. Local Lodge 821 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(b) Misleading unit members who have recently re-signed from the Union that they are not entitled as a
matter of right to file dues objections after their res-
ignations irrespective of its Policy limiting such objec-
tions to the month of January.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected from unitemployee nonrepresentational fee objectors Constance
Downs, Norman Rydwell, Grebell Aila, Linda
Capurro, Jerry Trunnell, Janice Bern, and others for 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
136See fn. 126, supra.137See fn. 126, supra.legislative expenses as set forth in the remedy sectionof this decision.(c) Consider unit employees Downs, Rydwell, Aila,Capurro, Trunnell, Bern, and Don Church to have be-
come objectors on a date 1 week after it misled them
into believing they were not eligible to file objections
and refund to each employee, with interest, all dues
and fees collected thereafter when the employees
would have been objectors but for its conduct which
are in excess of those properly collected from object-
ing unit members.(d) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Lockheed Service's unit notice marked as ``Appen-
dix VII-7.''136Copies of the notice, on forms providedby the Regional Director for Region 34, after being
signed by Respondent Unions' authorized representa-
tive, and its amended Policy shall be posted by Re-
spondent Unions immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(e) Sign and return sufficient copies of the nationalnotice, Lockheed Service's unit notice, and amended
Policy for posting by Lockheed Service, if willing, at
all locations where notices to Lockheed Service's unit
employees are customarily posted.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Unions have taken to comply.XII. Local Lodge 946 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing to inform newly hired nonmember em-ployees and those transferred into the bargaining unit
that as a financial condition of employment under their
contractual union-security clause they are only obli-
gated to tender dues and fees to support union expend-
itures germane to the collective-bargaining process.(b) Incorrectly informing employees in the Aerojetunit that they must pay a reinstatement fee to continue
as employees in the unit.(c) Incorrectly informing employees in the Aerojetunit that they must pay a reinstatement fee before
being allowed to resign from the Union.(d) Threatening employees with discharge if theydid not pay reinstatement fees not properly due under
the contract.(e) Attempting to cause the discharge of employeesfor failing to pay a reinstatement fee not properly due
under the contract.(f) Failing to timely respond to unit employees' mis-directed attempts to become dues objectors with a cor-
rect statement of the place and manner to file such ob-
jections, thereby delaying objectors from filing dues
objections.(g) Denying the objector status of such objectors orattempting to collect full dues and fees from them.(h) Collecting or retaining previously collected non-chargeable reinstatement fees from objecting nonmem-
bers and fees which are attributable to nonchargeable
reinstatement fees or legislative expenses.(i) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all nonchargeable reinstate-ment fees collected from objectors and fees attributable
to nonchargeable legislative expenses as set forth in
the remedy section of this decision.(c) Notify each employee in writing, whose dis-charge was sought as set forth in appendix III of the
judge's decision, in writing, that the discharge attempt
was withdrawn and will not be renewed.(d) Notify the Employer in writing, with a copy toeach employee, that the discharge request is withdrawn
and will not be renewed.(e) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Aerojet's unit notice marked as ``Appendix VII-
5.''137Copies of the notice, on forms provided by theRegional Director for Region 34, after being signed by
Respondent Union's authorized representative, and its
amended Policy shall be posted by Respondent Union
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees and members are
customarily posted. Reasonable steps shall be taken by
Respondent Union to ensure that the notices are not al-
tered, defaced, or covered by any other material.(f) Sign and return sufficient copies of the nationalnotice, Aerojet's unit notice, and amended Policy for 263CALIFORNIA SAW & KNIFE WORKS138See fn. 126, supra.posting by Aerojet, if willing, at all locations wherenotices to Aerojet's unit employees are customarily
posted.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Union has taken to comply.XIII. Local Lodge 1125 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Applying its Policy to prevent employees in col-lective-bargaining units represented by the Union who
have resigned from the Union from filing objections to
the payment of fees for expenditures of the Union not
germane to the collective-bargaining process.(b) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Recognize employees Beldon Lyons and WilliamKoehly as objecting nonmembers for calendar years
1990 and 1991, respectively.(c) Refund with interest all fees collected for non-representational expenditures from employees Lyon
and Koehly for the periods they were or should have
been perfected objectors.(d) Amend its Policy to make it clear that employeeswho resign from the Union may file objections to col-
lection of fees for nonrepresentational expenses for a
reasonable time after their resignation.(e) Refund with interest all fees collected from ob-jector Lyons in calendar 1991 for nonchargeable legis-
lative expenses as set forth in the remedy section of
this decision.(f) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' andthe General Dynamics, Convair Division and Elec-
tronic Division's unit notice marked as ``Appendix
VII-10.''138Copies of the notice, on forms providedby the Regional Director for Region 34, after beingsigned by Respondent Unions' authorized representa-
tive, and its amended Policy shall be posted by Re-
spondent Unions immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(g) Sign and return sufficient copies of the nationalnotice, General Dynamics, Convair Division and Elec-
tronic Division's unit notice, and amended Policy for
posting by General Dynamics, if willing, at all loca-
tions where notices to General Dynamics, Convair Di-
vision and Electronic Division's unit employees are
customarily posted.(h) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(i) Notify the Regional Director in writing within 20days from the date of this Order what steps Respond-
ent Unions have taken to comply.XIV. (Allegations against Local Lodge 1327 of theInternational Association of Machinist were withdrawn
prior to this decision. See footnote 97. Consequently,
the Order that appears in the judge's decision has been
deleted from the Board's Order.)XV. Local Lodge 1871 of the International Associa-tion of Machinists and Aerospace Workers shall1. Cease and desist from(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected for non-representational expenditures from employees David
Mitchell, Lawrence Stone Jr., and other objecting non-
members of the Electric Boat unit for calendar year
1991.(c) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
139See fn. 126, supra.140See fn. 126, supra.141See fn. 126, supra.the Electric Boat's unit notice marked as ``AppendixVII-3.''139Copies of the notice, on forms provided bythe Regional Director for Region 34, after being signed
by Respondent Union's authorized representative, and
its amended Policy shall be posted by Respondent
Union immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all
places where notices to employees and members are
customarily posted. Reasonable steps shall be taken by
Respondent Union to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Sign and return sufficient copies of the nationalnotice, Electric Boat's unit notice, and amended Policy
for posting by Electric Boat, if willing, at all locations
where notices to Electric Boat's unit employees are
customarily posted.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps Respond-
ent Union has taken to comply.XVI. Local Lodge 1916 of the International Asso-ciation of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Delaying or reducing the fees sought and accept-ed from recognized objector to the collections of fees
from nonunion unit members for nonrepresentational
expenses after a proper objection has been filed.(b) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(d) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(e) Refund with interest all fees collected for non-representational expenditures from employees Michael
Meunier, Alan Stang, Thomas Gratz, Richard Marin,
and Richard Dietich for the periods they were or
should have been perfected objectors as set forth in the
remedy section of this decision.(f) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' theGE Medical's unit notice marked as ``Appendix VII-11''140Copies of the notice, on forms provided by theRegional Director for Region 34, after being signed by
Respondent Unions' authorized representative, and its
amended Policy shall be posted by Respondent Unions
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees and members are
customarily posted. Reasonable steps shall be taken by
Respondent Unions to ensure that the notices are not
altered, defaced, or covered by any other material.(g) Sign and return sufficient copies of the nationalnotice, GE Medical's unit notice, and amended Policy
for posting by GE Medical, if willing, at all locations
where notices to GE Medical's unit employees are cus-
tomarily posted.(h) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(i) Notify the Regional Director in writing within 20days from the date of this Order what steps Respond-
ent Unions have taken to comply.XVII. Local Lodge 2024 of the International Asso-ciation of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable tononchargeable legislative expenses.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Refund with interest all fees collected from ob-jectors Ruth Wright, Violet McFarland, Ronald
Schmitt, Scott Herrington, and Richard Price for legis-
lative expenses as set forth in the remedy section of
this decision.(c) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the McDonnell Douglas' unit notice marked as ``Ap-
pendix VII - 6.''141Copies of the notice, on formsprovided by the Regional Director for Region 34, after
being signed by Respondent Unions' authorized rep- 265CALIFORNIA SAW & KNIFE WORKS142See fn. 126, supra.resentative, and its amended Policy shall be posted byRespondent Unions immediately upon receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(d) Sign and return sufficient copies of the nationalnotice, McDonnell Douglas' unit notice, and amended
Policy for posting by McDonnell Douglas, if willing,
at all locations where notices to McDonnell Douglas'
unit employees are customarily posted.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps Respond-
ent Unions have taken to comply.XVII. Local Lodge 2227 of the International Asso-ciation of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing and refusing to accept otherwise properobjections to the payment of fees for nonrepresenta-
tional expenses from nonmember unit employees be-
cause they were not submitted in individual envelopes.(b) Accepting full dues and fees from unit employ-ees whose objections were improperly rejected.(c) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(d) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-security
clause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist,
copies of its Policy, as amended pursuant to this Order,
at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Accept as objectors unit employees ElizabethMorehouse, Ronaele Findley, Melville Arnot, James
Humphreys, Leonard Kuhnleim, Denis McMahon,Donna Mendoza, Randall Sparks, and James Sumter
effective January 1990.(c) Refund with interest to employees Morehouse,Findley, Arnot, Humphreys, Kuhnleim, McMahon,
Mendoza, Sparks, and Sumter all dues and fees col-
lected in calendar year 1990 in excess of the amountproperly collected from perfected dues objectors as setforth in the remedy section of this decision.(d) Refund with interest all fees collected from unitemployee nonrepresentational fee objectors for legisla-
tive expenses as set forth in the remedy section of this
decision.(e) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Lockheed Missiles' unit notice marked as ``Appen-
dix VII-8.''142Copies of the notice, on forms providedby the Regional Director for Region 34, after being
signed by Respondent Unions' authorized representa-
tive, and its amended Policy shall be posted by Re-
spondent Unions immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(f) Sign and return sufficient copies of the nationalnotice, Lockheed Missiles' unit notice, and amended
Policy for posting by Lockheed Missiles, if willing, at
all locations where notices to Lockheed Missiles' unit
employees are customarily posted.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps Re-
spondent Unions have taken to comply.XIX. Local Lodge 2230 of the International Asso-ciation of Machinists and Aerospace Workers shall1. Cease and desist from
(a) Failing and refusing to accept otherwise properobjections to the payment of fees for nonrepresenta-
tional expenses from nonmember unit employees be-
cause they were not submitted in individual envelopes.(b) Accepting full dues and fees from unit employ-ees whose objections were improperly rejected.(c) Collecting or retaining previously collected feesfrom objecting nonmembers which are attributable to
nonchargeable legislative expenses.(d) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide all nonmember employees as they enterinto a bargaining unit covered by a union-securityclause, and all nonmember employees who were not
mailed a copy of the most recent December Machinist, 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
143See fn. 126, supra.copies of its Policy, as amended pursuant to this Order,at the time the Union first seeks to obligate them to
pay dues pursuant to the union-security clause.(b) Accept as objectors unit employees ElizabethMorehouse, Ronaele Findley, Melville Arnot, James
Humphreys, Leonard Kuhnleim, Denis McMahon,
Donna Mendoza, Randall Sparks, and James Sumter
effective January 1990.(c) Refund with interest to employees Morehouse,Findley, Arnot, Humphreys, Kuhnleim, McMahon, M.
Mendoza, Sparks, and Sumter all dues and fees col-
lected in calendar year 1990 in excess of the amount
properly collected from perfected dues objectors as set
forth in the remedy section of this decision.(d) Refund with interest all fees collected from unitemployee nonrepresentational fee objectors for legisla-
tive expenses as set forth in the remedy section of this
decision.(e) Post at its union hall offices copies of the at-tached national notice marked ``Appendix VII-1'' and
the Lockheed Missiles' unit notice marked as ``Appen-
dix VII-8.''143Copies of the notice, on forms providedby the Regional Director for Region 34, after being
signed by Respondent Unions' authorized representa-
tive, and its amended Policy shall be posted by Re-
spondent Unions immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees and
members are customarily posted. Reasonable steps
shall be taken by Respondent Unions to ensure that the
notices are not altered, defaced, or covered by any
other material.(f) Sign and return sufficient copies of the nationalnotice, Lockheed Missiles' unit notice and amended
Policy for posting by Lockheed Missiles, if willing, at
all locations where notices to Lockheed Missiles' unit
employees are customarily posted.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent Unions has taken to comply.APPENDIX VII-1NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we presented evidence and argu-ment, the National Labor Relations Board has found
that we violated the National Labor Relations Act. The
Board has ordered us to post this notice along with one
copy of each additional notice dealing with particular
Employers' bargaining units at our International Asso-
ciation of Machinists and Aerospace Workers, AFL±
CIO (the IAM) offices and the offices of our District
and Local Lodges involved in the local matters in
which we were found to have violated the Act and our
amended ``Policy Regarding Fee Reduction for Non-
Members Objecting to Expenditures not Germane to
the Collective Bargaining Process'' (Policy). Employ-
ers of the bargaining unit employees we represent in-
volved herein have been supplied with signed copies of
this notice, the appropriate local notice and our amend-
ed Policy for posting, if they are willing, at all loca-
tions where such notices to unit employees are cus-
tomarily posted.We have also been required to publish this noticeand our amended Policy in one issue of the Machinist.The Act requires that employees in collective-bar-gaining units with contracts containing union-security
language who object to the payment of dues and fees
for union expenses not germane to collective bargain-
ing not be required to do so. The Act also requires that
unions establish certain policies and procedures to
allow such employee rights to be exercised. The IAM
has maintained and followed a Policy to effectuate
those employee rights on behalf of the IAM and all
our District and Local Lodges. The Board has found
that our Policy and its implementation does not meet
the minimum requirements of the Act in certain ways.Given that finding, the Board has ordered us to givethe employees we represent in collective-bargaining
units within the jurisdiction of the Act involved herein
the following assurances.WEWILLNOT
apply our Policy to prevent employ-ees in collective-bargaining units represented by our
Union who have resigned from the Union from filing
objections to the payment of fees for expenditures of
the Union not germane to the collective-bargaining
process for a reasonable time after they have resigned.WEWILLNOT
apply our Policy to reject objectionsto the payment of fees for nonrepresentational ex- 267CALIFORNIA SAW & KNIFE WORKSpenses which are not submitted by certified mail or arenot submitted in individual envelopes.WEWILLNOT
fail to apply our Policy to initiationfees submitted by unit members of represented units
whose contracts contain union-security clauses.WEWILLNOT
mislead potential objecting unit mem-bers by maintaining and publicizing our Policy with
the provisions found improper in the decision of the
Board underlying this notice.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteedyou by Section 7 of the Act.WEWILL
amend our Policy to make it clear that itapplies to all mandatory payments collected from non-
union member employees of bargaining units we rep-
resent pursuant to the terms of a union-security clause
in a collective-bargaining agreement including initi-
ation fees.WEWILL
amend our Policy to make it clear that em-ployees who resign from the Union may file objections
to the collection of fees for nonrepresentational ex-
penses for a reasonable time after their resignation.WEWILL
amend our Policy to delete any require-ment that objections be submitted by certified mail or
in individual envelopes.WEWILL
cease publication of our unamended Policywhich does not correctly inform and therefore may
mislead nonmember employees respecting their rights
to file objections to nonrepresentational fee collections.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our Policy, as amended pursuant to
this Order, at the time we first seek to obligate them
to pay dues pursuant to the union-security clause.WEWILL
accept previously rejected objector appli-cations, effective as of the date each application was
first received, of all objectors whose applications were
rejected because: (1) they were not submitted by cer-
tified mail or, (2) they were not submitted in individ-
ual envelopes, (3) they were filed within a reasonable
time after resignation from the Union but not within
the month of January, or (4) they were not properly
filed because we failed to correct employees' mis-
understandings about their rights and how these rights
could be perfected.WEWILL
refund, with interest, all fees collectedfrom individuals who were improperly denied objector
status as described above collected during the time
they should have been considered objectors in excess
of the amount properly collected from objectors.WEWILL
refund, with interest, all fees collectedfrom objectors for improperly collected legislative ex-
penses.WEWILL
publish our Policy with the amendmentsand deletions mentioned above by attaching it to this
national notice wherever it is posted pursuant to the
decision of the Board underlying this notice.WEWILL
publish the amended Policy in the issue ofthe Machinist in which this notice appears on the
pages immediately following.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIOAPPENDIX VII-2NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Dynamic Controls is willing, at locations where
the unit employees of Dynamic Controls we represent
are employed.We give the employees we represent at DynamicControls the following assurances.WEWILLNOT
fail to inform resigned union mem-bers who did not receive copies of the December Ma-
chinist magazine that as a financial condition of em-
ployment under their contractual union-security clause
they are only obligated to tender dues and fees nec-
essary to support union expenditures germane to col-
lective bargaining.WEWILLNOT
apply our ``Policy Regarding Fee Re-duction for Non-Members Objecting to Expenditures
not Germane to the Collective Bargaining Process''
(Policy) to prevent employees in the Dynamic Con-
trols' collective-bargaining unit we represent who have
resigned from the Union from filing objections to the
payment of fees for expenditures of the Union not ger-
mane to the collective-bargaining process for a reason-
able time after their resignations.WEWILLNOT
threaten to seek the discharge of em-ployees who were or should have been objectors forfailure to pay fees which include charges for non-
representational expenditures.WEWILLNOT
collect or retain fees from objectingnonmembers which are attributable to nonchargeable
legislative expenses. 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
recognize employees Gene Dinsmore,Martha Payne, and Mark Bluteau as objecting non-
members for calendar year 1990.WEWILL
notify each employee in writing, whosedischarge we wrongfully sought, that the discharge re-
quest has been withdrawn and will not be renewed.WEWILL
notify Dynamic Controls in writing, witha copy to each involved employee, that the discharge
requests have been withdrawn and will not be re-
newed.WEWILL
refund with interest all fees collected fornonrepresentational expenditures from employees
Dinsmore, Payne, and Bluteau for the periods they
were or should have been perfected objectors.WEWILL
amend our Policy to make it clear that em-ployees who resign from the union may file objections
to collection of fees for nonrepresentational expenses
for a reasonable time after their resignation.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-chinist, copies of our Policy, as amended pursuant to
this Order, at the time we first seek to obligate them
to pay dues pursuant to the union-security clause.WEWILL
refund with interest all fees collected fromobjectors for nonchargeable legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIOLOCALLODGE354 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-3NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Electric Boat is willing, at locations where the
unit employees of Electric Boat we represent are em-
ployed.We give the employees we represent at Electric Boatthe following assurances.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
refund with interest all fees collected fornonrepresentational expenditures from employees
David Mitchell, Lawrence Stone Jr., and other object-
ing nonmembers of the Electric Boat unit for calendar
year 1991.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIOLOCALLODGE1871 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-5NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at its offices
and, if Aerojet is willing, at locations where the unit
employees of Aerojet we represent are employed.We give the employees we represent at Aerojet thefollowing assurances.WEWILLNOT
fail to inform newly hired nonmem-ber employees and those transferred into the bargaining
unit that as a financial condition of employment under
their contractual union-security clause they are only
obligated to tender dues and fees to support union ex-
penditures germane to the collective-bargaining proc-
ess.WEWILLNOT
incorrectly inform employees in theAerojet unit that they must pay a reinstatement fee to
continue as employees in the unit. 269CALIFORNIA SAW & KNIFE WORKSWEWILLNOT
incorrectly inform employees in theAerojet unit that they must pay a reinstatement fee be-
fore being allowed to resign from the Union.WEWILLNOT
threaten employees that we wouldseek their discharge if they did not pay reinstatement
fees not properly due under the contract.WEWILLNOT
attempt to cause the discharge of em-ployees for failing to pay a reinstatement fee not prop-erly due under the contract.WEWILLNOT
, by failing to timely respond to unitemployees' misdirected attempts to become dues ob-
jectors with a correct statement of the place and man-
ner to file such objections, delay objectors from filing
dues objections.WEWILLNOT
deny the objector status of such mis-guided objectors nor attempt to collect full dues and
fees from them.WEWILLNOT
collect fees from objecting nonmem-bers which are attributable to nonchargeable reinstate-
ment fees or legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
notify each employee in writing, whosedischarge we wrongfully sought that the discharge re-
quest has been withdrawn and will not be renewed.WEWILL
notify Aerojet in writing, with a copy toeach involved employee, that the discharge requests
have been withdrawn and will not be renewed.WEWILL
refund with interest all nonchargeable rein-statement fees and fees collected from objectors for
nonchargeable legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIOLOCALLODGE946 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-6NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at its offices
and, if McDonnell Douglas is willing, at locations
where the Huntington Beach and Torrance, California
employees we represent are employed.We give the employees we represent at McDonnellDouglas the following assurances.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy) as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
refund with interest all fees collected fromobjectors Ruth Wright, Violet McFarland, Ronald
Schmitt, Scott Herrington, and Richard Price for non-
chargeable legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE720 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOLOCALLODGE2024 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIO 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX VII-7NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Lockheed Service is willing, at locations where
the unit employees of Lockheed Service we represent
are employed.We give the employees we represent at LockheedService the following assurances.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
mislead unit members who have re-cently resigned from the Union that they are not enti-
tled as a matter of right to file dues objections after
their resignations irrespective of our Policy limiting
such objections to the month of January.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
refund with interest all fees collected fromunit employee nonrepresentational fee objectors Con-
stance Downs, Norman Rydwell, Grebell Aila, Linda
Capurro, Jerry Trunnell, Janice Bern, and others for
legislative expenses.WEWILL
consider unit employees Downs, Rydwell,Aila, Capurro, Trunnell, Bern, and Don Church to
have become objectors on a date 1 week after we mis-
led them into believing they were not eligible to file
objections and WEWILL
refund to each employee, withinterest, all dues and fees collected thereafter when the
employees would have been objectors but for our con-duct which are in excess of those properly collectedfrom objecting unit members.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE120 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOLOCALLODGE821 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-8NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Lockheed Missiles is willing, at locations where
the unit employees of Lockheed Missiles we represent
are employed.We give the employees we represent at LockheedMissiles the following assurances.WEWILLNOT
fail and refuse to accept otherwiseproper objections to the payment of fees for non-
representational expenses from nonmember unit em-
ployees because they were not submitted in individual
envelopes.WEWILLNOT
accept full dues and fees from unitemployees whose objections were improperly rejected.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we 271CALIFORNIA SAW & KNIFE WORKSfirst seek to obligate them to pay dues pursuant to theunion-security clause.WEWILL
accept as objectors unit employees Eliza-beth Morehouse, Ronaele Findley, Melville Arnot,
James Humphreys, Leonard Kuhnleim, Denis
McMahon, Donna Mendoza, Randall Sparks, and
James Sumter effective January 1990.WEWILL
refund with interest to employees More-house, Findley, Arnot, Humphreys, Kuhnleim,
McMahon, Mendoza, Sparks, and Sumter all dues and
fees collected in calendar year 1990 in excess of the
amount properly collected from perfected dues objec-
tors.WEWILL
refund with interest all fees collected fromunit employee nonrepresentational fee objectors for
nonchargeable legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE508 of the Inter-national Association of Machinists and
AerospaceLOCALLODGE2227 of the InternationalAssociation of Machinists and Aero-
space Workers, AFL±CIOLOCALLODGE2230 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-9NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Boeing is willing, at locations where the unit
employees of Boeing we represent are employed.We give the employees we represent at Boeing thefollowing assurances.WEWILLNOT
fail to inform employees, who re-signed their union membership and who did not re-
ceive the December 1988 or 1989 issues of the Ma-
chinist, that as a financial condition of employment
under their contractual union-security clause, they are
only obligated to tender dues and fees to support union
expenditures germane to the collective-bargaining
process.WEWILLNOT
fail to respond to unit employees'misdirected attempts to become dues objectors with acorrect statement of the place and manner to file suchobjections.WEWILLNOT
demand that Boeing discharge unitemployees for being in noncompliance with the union-
security clause of the contract sooner than we would
normally do so because those employees had resigned
from the Union.WEWILLNOT
demand that Boeing discharge unitemployees for being in noncompliance with the union-
security clause of the contract unless and until we have
informed employees of the exact amount of their obli-
gations to District 751, have informed them of the way
in which such amounts were calculated and, further,
have provided a reasonable opportunity for employees
to pay any amounts due to District 751 under theunion-security clause of the collective-bargaining
agreement.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
notify each employee in writing, whosedischarge we wrongfully sought that the discharge re-
quest has been withdrawn and will not be renewed.WEWILL
notify Boeing in writing, with a copy toeach involved employee, that the discharge requests
have been withdrawn and will not be renewed.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE751 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-10NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if General Dynamics is willing, at locations where 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the unit employees of General Dynamics, Convair Di-vision, and Electronic Division we represent are em-
ployed.We give the employees we represent the followingassurances.WEWILLNOT
apply our Policy to prevent employ-ees in collective-bargaining units represented by our
Union who have resigned from the Union from filing
objections to the payment of fees for expenditures of
the Union not germane to the collective-bargaining
process.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
recognize employees Beldon Lyons andWilliam Koehly as objecting nonmembers for calendar
years 1990 and 1991, respectively.WEWILL
refund with interest all fees collected fornonrepresentational expenditures from employees
Lyons and Koehly for the periods they were or should
have been perfected objectors.WEWILL
amend our Policy to make it clear that em-ployees who resign from the Union may file objections
to collection of fees for nonrepresentational expenses
for a reasonable time after their resignation.WEWILL
refund with interest all fees collected fromobjector Lyons in calendar year 1991 for noncharge-
able legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE50 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOLOCALLODGE1125 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOAPPENDIX VII-11NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if GE Medical is willing, at locations where the
unit employees of GE Medical we represent are em-
ployed.We give the employees we represent at GE Medicalthe following assurances.WEWILLNOT
delay or limit the fees sought and ac-cepted from recognized objectors to the collection of
fees for nonrepresentational expenses after a proper ob-
jection has been filed.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
refund with interest all fees collected fornonrepresentational expenditures from employees Mi-
chael Meunier, Alan Stang, Thomas Gratz, Richard
Marin, and Richard Dietich for the periods they were
or should have been perfected objectors.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIOLOCALLODGE78 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOLOCALLODGE1916 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIO 273CALIFORNIA SAW & KNIFE WORKS1The April 30, 1991 order did not include certain cases whichwere added subsequently by agreement of the parties with concomi-
tant amendments to the complaint. The order also included numerous
additional charges, additional Charging Parties, additional complaint
allegations, additional Respondents and counsel of record, all of
whom and which are no longer part of these proceedings as a result
of numerous settlements reached through the laudable efforts of
counselÐboth counsel remaining of record and other counsel no
longer of recordÐat various times throughout the litigation. The
complaint was amended to omit the settled allegations and further
amended from time to time to add other allegations. Because a com-
plete recitation of each case consolidation, severance, and complaint
issuance and/or amendment would needlessly burden the instant de-
cision, the normal recitation of the history of the charges and plead-
ings will be omitted. Individual documents are discussed below
where independently relevant.APPENDIX VII-12NOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which we appeared and offered evi-dence and argument, the National Labor Relations
Board has found that we violated the National Labor
Relations Act. The Board has ordered us to post this
notice along with a ``national notice'' at our offices
and, if Trane is willing, at locations where the unit em-
ployees of Trane we represent are employed.We give the employees we represent at Trane thefollowing assurances.WEWILLNOT
collect or retain previously collectedfees from objecting nonmembers which are attributable
to nonchargeable legislative expenses.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
provide all nonmember employees as theyenter into a bargaining unit covered by a union-secu-
rity clause, and all nonmember employees who were
not mailed a copy of the most recent December Ma-
chinist, copies of our ``Policy Regarding Fee Reduc-
tion for Non-Members Objecting to Expenditures not
Germane to the Collective Bargaining Process'' (Pol-
icy), as amended pursuant to this Order, at the time we
first seek to obligate them to pay dues pursuant to the
union-security clause.WEWILL
refund with interest all fees collected fromobjector Robin Hanson in calendar year 1990 which
are attributable to nonchargeable legislative expenses.INTERNATIONALASSOCIATIONOF
MA-CHINISTSAND
AEROSPACEWORKERS,AFL±CIODISTRICTLODGE66 OFTHE
INTER-NATIONALASSOCIATIONOF
MACHINISTSANDAEROSPACEWORKERS, AFL±CIOMichael A. Marcionese, Lead Esq., Charles H. Pernal, Esq.,and James Sand, Esq., for the General Counsel.Herbert S. Matthews, Esq., of South San Francisco, Califor-nia, for Respondent California Saw and Knife Works.Mark Schneider, Lead Esq. and Assistant General Counsel ofRespondent International, and Allison Beck, General Coun-sel of Respondent International of Washington, D.C., GregAdler, Esq. (Gould, Livingston, Adler & Pulda), of Hart-ford, Connecticut, and David Rosenfeld, Esq. (Van Bourg,Weinberg, Rogers & Rosenfeld), of San Francisco, Califor-nia, for Respondent Unions.Hugh L. Reilly, Esq., National Right to Work Legal DefenseFoundation, Inc., of Springfield, Virginia, for Charging
Party Podchernikoff.Glenn M. Taubman, Esq., National Right to Work Legal De-fense Foundation, Inc., of Springfield, Virginia, for Charg-
ing Parties Adams, Arnot, Burnette, Dietrich, Downs, Fin-
dley, Graham, Gratz, Harbison, Hull, Humpreys, Kaester,
Koehly, Kuhnlein, Martin, Morehouse, Price, Sjotvedt,
Strang, Valdivia, and Wright.W. James Young, Esq., National Right to Work Legal De-fense Foundation, Inc., of Springfield, Virginia, for Charg-
ing Parties Bluteau, Dinsmore, Mitchell, Payne, and Stone.DECISIONSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Iheard the above-captioned cases in trial commencing on May
22, 1991, in Hartford, Connecticut, and continuing thereafter
at various locations throughout the United States of America
through the following weeks. The record was closed on No-
vember 14, 1991. Posthearing briefs were submitted on Janu-
ary 28, 1992. The consolidated hearing arose as follows.The above-captioned charges were originally filed in var-ious Regional Offices of the National Labor Relations Board
by the Charging Parties on various dates and were thereafter
transferred by the General Counsel to the Hartford, Connecti-
cut Regional Office, Region 34, receiving new case numbers
in the process where appropriate. The specifics respecting
each charge are not in dispute and are set forth in Appendix
I.On April 30, 1991, the Regional Director for Region 34of the National Labor Relations Board (Regional Director)
issued an order further consolidating cases, consolidated
amended complaint and notice of hearing respecting the
above-captioned cases,1thereafter various amendments weremade. On October 18, 1981, the Regional Director issued his
final amended consolidated complaint (complaint) and there-
after Respondents filed timely amended answers as appro-
priate.The complaint alleges that the International Association ofMachinists and Aerospace Workers, AFL±CIO (Respondent
International, the International, or the IAM) and its District
Lodges 50, 66, 115, 120, 190, 508, 720, and 751 (collec-
tively, Respondent District Lodges, or individually as Re-
spondent District Lodge, or District X) and its Local Lodges
78, 354, 821, 946, 1125, 1327, 1871, 1916, 2024, 2182,
2227, 2230, and 2771 (collectively Respondent Local
Lodges, or individually as Respondent Local Lodge, or Local 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The General Counsel's and Respondent Unions' unopposed mo-tions to correct transcript are granted.3As a result of the pleadings and the stipulations of counsel bothorally at the trial and in the form of written stipulations and exhibits,
there were few disputes of fact regarding collateral matters. Where
not otherwise noted, the findings here are based on the pleadings,
the stipulations of counsel, or unchallenged credible evidence. Where
the pleadings, the stipulations, or the record otherwise establish
uncontested facts or legal conclusions such as the agency relation-
ship of certain individuals to particular Respondents or the Sec. 9
representative status of a labor organization or labor organizations in
conjunction with particular bargaining units, the conclusions are
noted without discussion.X, or collectively, in conjunction with the International andthe District Lodges, Respondent Unions or the Union) en-
gaged in various acts and conduct in connection with their
representation of various employees of various employers for
purposes of collective bargaining in violation of Section
8(b)(1)(A) and (2) of the National Labor Relations Act (the
Act). Respondent Unions deny that they have in any way
violated the Act.The complaint also alleges that California Saw and KnifeWorks (sometimes Respondent California Saw, the Em-
ployer, Respondent Employer or, collectively with Respond-
ent Unions, Respondents) discharged Charging Party Peter A.
Podchernikoff in violation of Section 8(a)(1) and (3) of the
Act. Respondent Employer admits the discharge but avers
that the discharge was required by the terms of a valid
union-security clause and not in violation of the Act.All parties were given full opportunity to participate at thehearing, to introduce relevant evidence, to call, examine, and
cross-examine witnesses, to argue orally, and to file
posthearing briefs.On the entire record herein,2including helpful briefs fromthe General Counsel, counsel for various Charging Parties,
Respondent Employer, and Respondent Unions, and from my
observation of the witnesses and their demeanor, I make the
followingFINDINGSOF
FACT3I. JURISDICTIONCalifornia Saw and Knife Works, a California corporationwith an office and place of business in San Francisco, Cali-
fornia, has been engaged in the manufacture and nonretail
sale and distribution of circular sawplates and machine
knives. During calendar year 1990, in the course and conduct
of its business operations, California Saw and Knife Works
sold and shipped from its San Francisco, California facility
goods and materials valued in excess of $50,000 directly to
points outside the State of California.Aerojet General Corporation, a California corporation withan office and place of business in Sacramento, California,
has been a defense contractor engaged, inter alia, in the pro-
duction of missiles. During calendar year 1990, Aerojet Gen-
eral Corporation in the course and conduct of its business op-
erations sold and shipped missiles and other goods valued in
excess of $50,000 directly to the United States Government.
The described operations have a substantial impact upon the
national defense of the United States of America.McDonnell Douglas Corporation, a Maryland corporation,has been engaged in the manufacture of aircraft, aerospaceproducts, and related products at various locations throughoutthe United States of America, including facilities located on
Bolsa Avenue, Huntington Beach, and Torrance Boulevard,
Torrance, California. During calendar year 1990, McDonnell
Douglas Corporation, in the course and conduct of its busi-
ness operations, sold and shipped from its California facili-
ties goods and materials valued in excess of $50,000 directly
to points located outside the State of California.Lockheed Aircraft Service Company, a Division of Lock-heed Corporation, a California corporation with an office and
place of business in Ontario, California, has been engaged in
the manufacture and sale of aerospace products. During the
calendar year 1990, Lockheed Aircraft Service Company, in
the course and conduct of its business operations, sold and
shipped goods and materials and provided services valued in
excess of $50,000 directly to points located outside the State
of California.Lockheed Missiles and Space Company, Inc., a Californiacorporation with offices and places of business in Sunnyvale
and Santa Cruz, California, has been engaged in the business
of defense contracting. During the calendar year 1990, Lock-
heed Missiles and Space Company, Inc., in the course and
conduct of its operations purchased and received at its Cali-
fornia facilities goods and materials and services valued in
excess of $ 50,000 from points located outside the State of
California.General Dynamics Corporation, a Delaware corporationwith its corporate headquarters in St. Louis, Missouri, has
operated an aerospace manufacturing facility by its Convair
Division and an electronic manufacturing facility by its Elec-
tronic Division, located in San Diego, California, a sub-
marine facility by its Electric Boat Division located in Grot-
on, Connecticut, and an aircraft manufacturing facility for the
United States Government in Fort Worth, Texas. During cal-
endar year 1990, in the course and conduct of its operations
described above, General Dynamics Corporation purchased
and received at its Convair Division, Electronic Division,
Electric Boat Division and Fort Worth Division, respectively,
goods and materials valued in excess of $50,000 directly
from points located outside the States of California, Con-
necticut, and Texas, respectively.Dynamic Controls, a Connecticut corporation with an of-fice and place of business in South Windsor, Connecticut,
has been engaged in the manufacture of electronic control
mechanisms for the aerospace industry. During calendar year
1990 in the course and conduct of its operations, Dynamic
Controls sold and shipped from its Connecticut facility goods
and materials valued in excess of $50,000 directly to points
located outside the State of Connecticut.The Boeing Company, a Delaware corporation with itsprincipal offices and places of business in the greater Seattle,
Washington area, has been engaged in the manufacture of
aircraft and other products for the aerospace industry. During
calendar year 1990 in the course of its business operations,
The Boeing Company sold and shipped from its Washington
State facilities goods and materials and provided services
valued in excess of $50,000 directly to points located outside
the State of Washington.General Electric Medical Systems, a Division of GeneralElectric Company, a New York corporation with an office
and place of business located in Milwaukee, Wisconsin, has
been engaged in the manufacture of medical diagnostic 275CALIFORNIA SAW & KNIFE WORKS4Issues and arguments respecting remedy are discussed in the rem-edy portion of this decision, infra.equipment. During calendar year 1990, General ElectricMedical Systems, in the course and conduct of its business
operations, purchased and received at its Wisconsin facility
goods and materials valued in excess of $50,000 directly
from points outside the State of Wisconsin and, further, sold
and shipped from its Wisconsin facility goods valued in ex-
cess of $50,000 to points located outside the State of Wis-
consin.Trane Company, a Wisconsin corporation with an officeand place of business located in LaCrosse, Wisconsin, has
been engaged in the manufacture and sale of heating, cool-
ing, and ventilation systems and related products. During cal-
endar year 1990 Trane Company, in the course and conduct
of its business operations, sold and shipped from its Wiscon-
sin facility goods and materials valued in excess of $50,000
directly to points located outside the State of Wisconsin.The complaint alleges, the answers admit, and based onthe above I find that each of the Employers described above
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONS
Respondent Unions and each of them are labor organiza-tions within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
In gross terms, the prosecution in this consolidated pro-ceeding challenges the way in which Respondent Unions
have interpreted and applied the decision of the United States
Supreme Court in Communications Workers v. Beck, 487U.S. 735 (1988) (Beck), with respect to represented employ-ees in the collective-bargaining units of the Employers set
forth above. The instant consolidated proceeding includes al-
most 100 separate charges and Charging Parties involving
employees throughout the United States of America.The allegations directed to Respondent Unions includeboth ``national'' or common issues of general significance to
the charges and complaint allegations and local situations
and circumstances of relevance only to a small portion of the
charges. The complaint also includes allegations against a
single employer, California Saw and Knife Works. The com-
plaint alleges that Respondent Employer improperly dis-
charged an employee in the face of a demand to do so by
Respondents International, District Lodge 115, and Local
Lodge 1327.The decision here is regrettably long and the issues bothnumerous and complex. In order to make the decision as in-
telligible as possible, general procedural challenges to the en-
tire proceeding are addressed initially, followed by the ``na-
tional'' allegations of the complaint which challenge Re-
spondent Unions' general handling of Beck. Thereafter thelocal allegations and contentions dealing with specific bar-
gaining units are discussed. A. Threshold Procedural Issues41. The Charging Parties' attempts to expand the issuesof the complaintVarious Charging Parties at the trial and on brief thereafterhave advanced theories of Beck violations which have insome cases been alleged in dismissed portions of the instant
charges and/or are not part of the General Counsel's com-
plaint allegations. In many cases the General Counsel ex-
pressly disavowed particular theories of the Charging Parties
and, in other cases, the Charging Parties specifically admit
that particular issues are raised ``notwithstanding the General
Counsel's refusal to do so,'' counsel for Charging Parties
Taubman's brief at 2.The Charging Parties have sought to justify and supportthe theories asserted by the citation of substantive decisional
law under Beck. These cases are not, in my view, determina-tive of the issue of the Charging Parties' rights to expand the
issues under the complaint. Rather, I find the controlling fac-
tor is the law respecting the General Counsel's discretion in
respect of the issuance of complaints and the prosecution of
such complaints before the Board under Section 3(d) of the
Act.In Boilermakers Local 6 (Solano Rail Car Co.) v. NLRB,872 F.2d 331 (9th Cir. 1989), the Ninth Circuit addressed the
following events. The General Counsel in an unfair labor
practice prosecution moved to withdraw the complaint on the
ground that new information showed there was insufficient
evidence of a violation of the Act to proceed. The adminis-
trative law judge denied the motion and allowed the charging
party to produce evidence in support of the complaint after
the General Counsel refused to do so. The General Counsel
appealed this decision to the Board which, in an apparently
unpublished decision, reversed the judge, allowing the with-
drawal of the complaint. The charging party sought judicial
review. The court, relying on Machinists v. Lubbers, 681F.2d 598 (9th Cir. 1982), cert. denied 459 U.S. 1201 (1983),
held the General Counsel's nonreviewable authority to with-
draw a complaint extends to the period after the hearing has
opened and evidence has been received, if the General Coun-
sel determines there no longer is evidence to support the
complaint. The court made the following policy statement in
support of its holding:Finally, an ALJ cannot find a complaint's allegationshave been proven until evidence on the merits has been
introduced. If the General Counsel refuses to introduce
this evidence, the ALJ must then either attempt to com-
pel her to do so or allow the charging party to intro-
duce evidence [as the ALJ did in this case]. In other
words, the ALJ must either severely compromise the
prosecutorial independence of the General Counsel or
in effect convert the proceeding into a two-party private
litigation. Either result is inconsistent with Congress's
clear intent to create an essentially prosecutorial system
of litigation in which the Board enjoys adjudicatory au-
thority and the General Counsel enjoys prosecutorial
authority. [872 F.2d 331, 332±334.] 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Board and the courts have long held that the GeneralCounsel under Section 3(d) of the Act has broad power over
the initiation and prosecution of complaints in unfair labor
practice proceedings. Given the case law on the issue, I find
the complaint only encompasses what the General Counsel
states that it encompasses, no more. Where the General
Counsel has opposed the Charging Parties or where the
Charging Parties' arguments go clearly beyond the reach of
the complaint as issued and prosecuted by the General Coun-
sel, the Charging Parties' arguments fail, not on their sub-
stantive merits which I have not considered, but on the
grounds that only the General Counsel may adopt and in-
clude such arguments in a complaint under the Act. Accord-
ingly, I confine my findings, analysis, and conclusions here
to the General Counsel's complaint allegations and the theo-ries he asserted in support thereof. The Charging Parties
theories and allegations, where inconsistent with the position
of, or opposed by the General Counsel, will not be further
addressed.2. Respondent Unions' general procedural defenses tothe complaintCounsel for Respondent Unions in their answers and onbrief raise a variety of procedural challenges to the proceed-
ings which are properly addressed before turning to the mer-
its of particular complaint allegations.a. Procedural challenge to the scheduling and conductof the consolidated proceedingsRespondent Unions in the ``Affirmative Defenses'' portionof their final answer allege, inter alia:3. The Complaint should be dismissed because itviolates due process to require Respondents to respond
to so many different charges filed over many years in
one forum without adequate time to prepare a defense
to said charges.Respondent Unions are correct that the instant proceedingincluded a large number of charges involving numerous loca-
tions as well as various events occurring over a period of
years. There is no question that the number and complexity
of the legal issues presentedÐall in a single proceedingÐ
combined to challenge all the parties, including Respondent
Unions.I do not believe however that the press of the litigation ob-servably degraded the sufficiency of the legal representation
of any party nor the parties' marshalling of evidence and ar-
gument. Nor do I believe the pace of the proceedings may
be viewed as reasonably likely to have caused such a result
even if undetected from the bench.More specifically, although the hearing was opened forprocedural argument and scheduling purposes on rather short
notice, no party was obligated to present evidence or defend
against the presentation of evidence by other parties at the
initial hearing. The scheduling of subsequent hearings at
which substantive matters were litigated was achieved, if not
with the agreement of the parties, without formal objection
or any effort to bring the issue to the Board for review. As
the trial proceeded apace no requests for postponements were
made other than for informal partial day adjustments which
were accommodated without event.At the conclusion of the presentation of evidence here, theGeneral Counsel was directed to and did issue a final con-
solidated complaint and Respondents filed amended answers
as appropriate. At that point in the proceedings all parties
were again provided an opportunity to request additional
hearings for the purpose of adducing additional evidence. No
party so moved. Insofar as I am aware, no motion requesting
an extension of time to submit posthearing briefs was denied.Given all the above, I reject the affirmative defense on itsfacts. Thus I find a reasonable amount of time was provided
the parties to consider and present their cases and to prepare
and defend against the evidence and argument of others.
Moreover, even were this not the case, Respondent Unions'
failure to timely object to the scheduling of substantive hear-
ings and briefs would estop them from raising the issue at
this time.b. The issue of subject matter jurisdictionRespondent Unions in their affirmative defense 4 contendthe complaint should be dismissed for lack of Board jurisdic-
tion over the subject matter of the complaint.Respondent Unions' contention here is not that the Gen-eral Counsel has failed to prove the violations of the Act al-
leged in the complaint or that the Board should find the alle-
gations without merit. Rather Respondent Unions argue that
the Board should not consider the merits of the allegations
because the conduct at issue is not properly before the Board
or the General Counsel under Section 8 of the Act.The Supreme Court has held that a union's duty of fairrepresentation under the National Labor Relations Act is a
matter for both the Board and the Federal courts. Vaca v.Sipes, 386 U.S. 171 (1967). The Supreme Court has alsoheld that there are a panoply of rights and obligations arising
between unit employees and the labor organizations that rep-
resent them concerning payments made under the compulsion
of union-security language in collective-bargaining agree-
ments under the National Labor Relations Act. Communica-tions Workers v. Beck, 487 U.S. 735.It is true that the Board has not as yet addressed Beck un-fair labor practice allegations in a published decision. It may
be that the Board will decide that conduct inconsistant with
Beck does not constitute an unfair labor practice. Whateverthe Board may do with the instant case however, the cited
cases persuade me the issues raised by the instant complaint
are properly before the Board to decide. Accordingly the
issues are also properly before an administrative law judge
in the trial stage of an unfair labor practice proceeding. This
affirmative defense is therefore without merit.c. The Charging Parties, the General Counsel, and theBoard should await the exhaustion of union internalproceedings including the ruling of the arbitratorbefore proceeding on charges under BeckRespondent Unions' fifth affirmative defense is a conten-tion that the complaint should be dismissed because the
Charging Parties have failed to exhaust internal union rem-
edies. Respondent Unions on brief note that the Federal
courts regularly require plaintiff employees in failure of the
duty of fair representation lawsuits to exhaust internal union
remedies. The General Counsel correctly points out that the
Board does not apply such a precondition to duty of fair rep- 277CALIFORNIA SAW & KNIFE WORKS5In certain cases 10(b) defenses relevant to particular charges arediscussed under the appropriate complaint allegations, infra.resentation charges or complaints citing Electrical WorkersIBEW Local 581, 287 NLRB 940, 948 fn. 25 (1987).While arbitration procedures have in some circumstancesengendered deferral by the Board and the General Counsel,
such deferral has not been utilized where the arbitration is
part of an internal union process or procedure arising inde-
pendently of the collective-bargaining agreement.Given the lack of Board authority for the deferral ad-vanced by Respondent Unions, I find the affirmative defense
is without merit.d. The General Counsel has failed to exercise hisdiscretion in timely bringing the charges to complaintRespondent Unions allege in their affirmative defenses thatthe complaint should be dismissed because the General
Counsel failed to exercise his discretion in bringing the
charges to complaint. Separately pled are the contentions that
the complaint should be dismissed because of latches and be-
cause the complaint includes charges filed over many years.Appendix I sets forth the date each charge was filed. Afew go back to 1985 although the great bulk of charges are
much more recent. While the consolidated complaint here
which issued on April 30, 1991, was not the first complaint
addressing these charges, it is true that quite some time
passed between the filing of the earlier charges and the onset
of the litigation by the General Counsel in the instant pro-
ceedings.Absent some specific prejudice arising out of the GeneralCounsel's stately pace in contemplation of, and in prepara-
tion for, the commencement of the instant unfair labor prac-
tice litigation, I am not aware of any authority supporting the
proposition that the General Counsel at some point has sim-ply waited too long to issue a complaint on a given charge
or charges. I am also unaware of any Board case standing
for the proposition that a complaint must be dismissed under
the equitable doctrine of latches, under a constitutional due
process theory or under any other theory based on the bare
passage of time without a showing of either prosecutorial
misfeasance or specific prejudice to a particular respondent.Clearly the judicial authority underlaying the theory of theGeneral Counsel's complaint is of recent origin and contin-
ues to evolve. At the time the earlier charges were filed here,
what was to be the Supreme Court's lead case under the Act,
Beck, was in the Federal courts working its way to the Su-preme Court. One may well imagine that at least some of the
charges herei were reserved pending the Court's Beck deci-sion and consolidated thereafter. Such marshalling of cases
for purposes of either awaiting Supreme Court decisions or
for purposes of developing case law through coordinated liti-
gation has not been held to be improper or to deny due proc-
ess to the respondents involved.Further, Respondent Unions have not established that thedelay and consolidation was undertaken in bad faith by the
Government to either perplex and undermine the defense or
otherwise to deny or diminish its right to a fair hearing and
effective defense. Nor have they convincingly demonstrated
specific prejudice in litigating the complaint here. Given all
the above, I find Respondent Unions' arguments based on
delay do not require or even, within the scope of my discre-
tion, permit the dismissal of the complaint or any single alle-
gation thereof on such grounds. These affirmative defense al-
legations shall therefore be dismissed.e. The complaint is not sufficiently related to thecharges and/or the charges are untimely under Section10(b) of the Act5Respondent Unions allege as affirmative defense number10 that ``many of the allegations'' are untimely under Sec-
tion 10(b) of the Act. In view of the number of charges filed
herein as well the fact that at least some charges go back
sufficiently far to precede all of the allegations, there is a re-
lated argument respecting whether or not particular charges
support particular allegations.The General Counsel reviews the current charges and ar-gues the ``national'' allegations, section D of the complaint,
are supported by timely charges which allege Respondent
International required the Charging Party ``and others'' to
pay fees equivalent to full dues, failed to disclose financial
breakdowns of union expenditures, and, in essence, under-
took each of the acts alleged in section D of the complaint
to be in violation of Section 8(b)(1)(A) of the Act.Counsel for Respondent Unions on brief at 166 notes thatthe charges do not support the ``far reaching claims for relief
that all nonmember represented employees covered by union-
security clauses in every bargaining unit identified in the
complaint'' are entitled to relief under section D of the com-
plaint. Thus, for example, Respondent Union notes only one
employee charge dealing with General Dynamic's Fort
Worth Division is part of this proceeding and that single
charge involves only the application of the Union's Beck pol-icy window period to the particular Charging Party's dues
objector application. Thus, neither that charge, nor any other
charge, argues the Union, sustains section D complaint alle-
gations as to that unit. Counsel argues that similar charge in-
adequacies restrict the reach of the complaint allegations re-
specting other units.Both the General Counsel and Respondent Union discussthe Board's recent decision in Nickles Bakery of Indiana, 296NLRB 927 (1989). In that case the Board held that complaint
allegations must be closely related to the underlying charges
on which they are based and not depend on the catch-all
printed language on the charge form itself. The Board in
Nickles, supra at 928, invoked the factors discussed in Redd-I, Inc., 290 NLRB 1115 (1988), to find the complaint allega-tion sufficiently related to the charge. Thus, the ``closely re-
lated test'' necessary to determine if a complaint allegation
is supported by a particular charge will include three deter-
minations: (1) whether the same legal theories are involved,
(2) whether the allegations arise from the same factual cir-
cumstances or sequence of events, and (3) whether similar
defenses will be raised to the allegations.The General Counsel argues that the charges herein dealwith a common legal theoryÐi.e., Beck and its implications,arise out of the same factual circumstances and sequence ofeventsÐi.e., the enforcement of union-security provisions
under the Act as well as the Union's polices in that regard
and involve similar asserted defenses. Respondent Unions
argue the relationship of the charges to the complaint allega-
tions must be closer than the Government contends. Thus
Respondent Unions argue that specific charge allegations
must exist to support the specific allegations within section
D of the complaint, i.e., a Beck violation charge should not 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Where special circumstances apply to particular complaint para-graphs, this issue is again addressed under the analysis of the rel-
evant complaint allegation, infra.7Sec. 8(a)(3) of the Act, as amended by the Taft-Hartly Act in1959, contains a proviso:and cannot under Nickles Bakery, supra, support all the var-ious permutations of violations alleged in section D.While the issue is far closer than the General Counsel con-cedes, I agree on the facts of this case that the charges filed
are sufficiently closely related to the allegations of section D
of the complaint to support each allegation in that section
and to sustain them under Section 10(b) of the Act. Beckrights, their specific requirements, and the processing of dues
objector applications clearly present numerous types or forms
of potential violations, many permutations of which are al-
leged in the complaint's section D. I do not find the Board
test in Nickles or Redd-I, supra, requires an application of theclosely related test under Beck on a more rigorous basis thanthe General Counsel suggests. Thus, I find, for example, that
a complaint allegation challenging the Unions' certified mail
requirement for dues objector applications need not be sup-
ported by a charge with a similar specific contention. A
charge alleging that the Union's Beck procedures are illegallyrestrictive is sufficient to support the allegation. Thus, I find
it is permissible in this developing area of the law for
charges to generally allege failure to comply with Beckrights. I find such general charges as exist herein support the
specific complaint allegations at issue.Accordingly I find that timely charges are sufficiently re-lated to the violations alleged in the complaint to sustainthem against a 10(b) defense. I shall therefore dismiss these
affirmative defenses.f. The complaint improperly creates classes of unnamedemployees under various allegationsVarious of the complaint allegations discussed, infra, referto named employees and ``others'' or ``other employers'' in
various phrasings as suffering wrongdoing and requiring re-
lief. Respondent Unions attack such ``class'' allegations.
Counsel for Respondent Unions argues first that the General
Counsel could have identified the names of each member of
the class alleged through the use of the broad subpoena
power available under the Act. Second, counsel argues that
the circumstances of each individual objector is in essence
unique and therefore unnamed individuals are not fairly sus-
ceptible to litigation as members of an amorphous unidenti-
fied class. Such pleadings, argues Respondent Unions, simply
shift the important portion of the litigation to the subsequent
compliance stage of the proceedings thereby placing an unac-
ceptable burden on Respondents. Finally, Respondent Unions
notes such class litigation meets with disapproval in the Fed-
eral courts and should be equally disfavored before the
Board.The Board, with court approval, has frequently allowed the``similarly situated'' or ``class action'' pleading objected to
here by Respondent Unions. See for example, PlumbersLocal 403 (Pullman Power Products), 261 NLRB 257, 266(1982), enfd. 710 F.2d 1418, 1419±1421 (9th Cir. 1983), and
cases cited therein. Accordingly I reject Respondent Unions
argument here.6The affirmative defense is therefore dis-missed.B. National IssuesÐComplaint Section D1. An overview of Respondent Unions' structure andproceduresa. The Union's organizational and financial structureRespondent International is an International labor organi-zation representing employees in various occupations in the
United States and Canada. The United States workers it rep-
resents are primarily employed in the private sector by em-
ployers under the jurisdiction of the Act and the Railway
Labor Act with a small proportion employed in the public
sector.Respondent International is organized into six geographicterritories as well as organizing and transportation depart-
ments. Within the IAM (also referred to as the Grand
Lodge), are Local Lodges, the smallest organizational unit
representing employees, and District Lodges, which are made
up of Local Lodges. There was undisputed testimony that
Local Lodges generally, and in some cases District Lodges,
are the organizational units actually representing employees
and negotiating and enforcing contracts. Some Local Lodges
represent employees in a single industry; others represent
employees in various industries. District Lodges are generally
made up of two or more Local Lodges in a geographic area
or industry. Only a few Local Lodges are not affiliated with
a District Lodge.At relevant times the IAM's domestic membership wassomewhat over 800,000. It maintained approximately 1400
affiliated Local Lodges and significantly fewer District
Lodges. The IAM and its suborganizational units were party
to between 6500 and 8000 collective-bargaining agreements
of which at least half contained union-security provisions.
Respondent Unions General Secretary-Treasurer Thomas
Ducy estimated that approximately 12,000 nonmembers were
in represented bargaining units. In calendar year 1990 ap-
proximately 900 employees filed dues objection applications.Union member and agency fee payer's periodic dues andinitiation fees are paid to Local Lodges who send a portion
of all dues and fees collected to the District Lodges with
which they are affiliated. The Local Lodges also pay a per
capita tax to the International.District Lodges employ one or more business representa-tives whose duties include giving assistance to the Local
Lodges within the District Lodge. The International reim-
burses the District Lodges for 50 percent of the cost of their
business representatives' salaries and benefits. The Inter-
national also maintains on its payroll staff whose duties in-
clude advising and assisting Local Lodges and District
Lodges. This assistance is part of the services paid for by the
per capita tax.b. The Union's dues objector proceduresRespondent Unions have contracts with various employerswhich contain union-security clauses. These clauses, which
are not under attack by the General Counsel, by their terms
require covered employees to join and maintain membership
in the IAM after an initial period of employment.7 279CALIFORNIA SAW & KNIFE WORKSProvided further, That no employer shall justify any discrimina-tion against an employee for nonmembership in a labor organi-
zation ... (B) if he has reasonable grounds for believing that
membership was denied or terminated for reasons other than the
failure of the employee to tender the periodic dues and the initi-
ation fees uniformly required as a condition of acquiring or re-
taining membership.The Board in Union Starch & Refining Co., 87 NLRB 779 (1949),enfd. 186 F.2d 1008 (7th Cir. 1951), cert. denied 342 U.S. 815
(1951), interpreted this language as preventing a union under a
union-security clause from requiring more than the tender of dues
and initiation fees. Union-security clauses may be seen to be legally
equivalent to agency shop clauses which typically provide an em-
ployee must either become a union member or pay the union a serv-
ice feeÐusually equal in amount to union dues. NLRB v. GeneralMotors Corp., 373 U.S. 734 (1963).8The policy is set forth in full in Appendix V of this decision.9The survey of District and Local Lodges was not disclosed to ob-jectors challenging the dues allocation until mid-1990 so that objec-
tors filing in 1988 and 1989 did not receive them and 1990 objectors
did not initially receive them.1044 Stat. 577 (1926), as amended by 48 Stat. 1185 (1934), 49Stat. 1189 (1936), 54 Stat. 785, 786 (1940), 64 Stat. 1238 (1951),
78 Stat. 748 (1964), and 80 Stat. 208 (1966); 45 U.S.C §§151±188.

(Sometimes referred to in quotations from the parties' briefs as the
RLA.)Since 1986, the IAM has maintained a procedure for treat-ing with nonmembers who object to the dues they pay pursu-
ant to union-security clauses. The policy does not apply to
union members. At relevant times this procedure (the pol-
icy)8has been announced and described in each Decemberissue of the IAM's monthly magazine, the Machinist. Al-
though discussed in greater detail, infra, the monthly maga-
zine is generally intended to be mailed to the last known ad-
dress of current dues and/or fee paying members of rep-
resented collective-bargaining units. In the event such dis-
tribution is not achieved without errors and omissions.At relevant times the policy has required nonmembers whodo not wish to pay the portion of dues and fees spent by the
Union on nonrepresentational activities to file their objec-
tions to such payments during either the month of January
or during the first 30 days the objector is required to pay
fees to the Union under the applicable union-security clause.
The request from the objector (also referred to herein as the
dues objector application) is required to be ``in the form of
an individually sent letter,'' signed and containing the objec-
tor's home address and local lodge number, if known. The
request is required to be sent by certified mail to the Inter-
national's secretary-treasurer.Those individuals who properly submit a timely objectionbecome ``perfected objectors.'' Such individuals are sent a
packet of information by the International summarizing the
major categories of Grand Lodge expenses and explaining
how dues reduction is calculated for the Grand Lodge. Per-
fected objectors are also informed of reductions in District
and Local Lodge portions of their dues. Dues objectors have
their dues reduced immediately consistent with a formulation
based on past allocations and an escrow arrangement is put
in place. See the policy terms quoted, infra, in Appendix V.The International's accounts are disclosed to objectors butnot all account categories are explained. Thus for example,
accounting categories such as: human rights, community
services, and special projects have allocations of both quali-
fying and nonqualifying expenditures but the categories are
not broken into smaller redefined or self-explanatory cat-
egories which contain entirely qualifying or nonqualifying
expenditures or are otherwise explained.Subsequently Respondent Unions' independent auditorissues his ``Final Report of the Independent Auditor'' for the
particular calendar year. The report is a compendious docu-
ment determining, inter alia, the ratio of Respondent Inter-
national's qualifying and nonqualifying expenses from theInternational's accounts which have been audited by an inde-pendent firm of Certified Public Accountants. This ratio is
used to reduce the portion of objectors' dues which are
passed on to the International. District and Local Lodge
dues' reduction formulae, based on a survey of a limited
number of District and Local Lodges undertaken by Grand
Lodge auditing staff, are calculated, prepared, and applied to
all objectors uniformly without regard to the particular bar-gaining unit in which an objector is employed.Based on the report, adjustments are made to equateamounts owing and amounts paid by objectors through the
escrow account. In some cases, where objectors were liable
for fees greater than had been collected, the Union has for-
given such obligations. Objectors are informed that their
Local and District Lodge contributions are based on a survey
of District and Local Lodges which has recently been sup-
plied to the objectors.9Objectors are given the right, by chal-lenging the figures, to have their own District and Local
Lodges audited and a precise lodge specific formulation cal-
culated. Objectors are also provided an opportunity to chal-
lenge the calculation of annual dues reduction. Those who
challenge the dues reduction are provided an opportunity to
participate in a single arbitration of the dues allocation deter-
mination for the year before an arbitrator. The Union pays
the costs of the arbitration and bears the burden of justifying
its calculations.The policy provides further:Challengers shall bear all other costs in connection withpresenting their appeal (travel, witness fees, lost time,
etc.). Challengers may, at their expense, be represented
by counsel or other representatives of choice.Under the procedures, objectors must renew their dues pay-ment objections annually in compliance with the policy's
terms.2. The evolution of Beck rights under the Acta. The duty of fair representation prior to BeckThe progenitor of the now venerable doctrine of the dutyof fair representation is Steele v. Louisville & N.R.R., 323U.S. 192 (1944) (Steele). In Steele the Court held the Rail-way Labor Act10in creating the right of a union to exclusiverepresentation of unit employees implicitly imposed on that
labor organization ``the duty to exercise fairly the power
conferred upon it in behalf of all those for whom it acts,
without hostile discrimination against them.'' Id. at 203. On
the same day the Court issued Steele, December 18, 1944,it also decided Wallace Corp. v. NLRB, 323 U.S. 248 (1944),in which Justice Black for the majority held: 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The duties of a bargaining agent selected under theterms of the [National Labor Relations] Act extend be-
yond mere representation of the interests of its own
group members. By its selection as bargaining rep-
resentative, it has become the agent of all the employ-
ees, charged with the responsibility of representing their
interests fairly and impartially. [323 U.S. at 255.]In 1953 the Court in Ford Motor Co. v. Huffman, 345 U.S.330 (1953), specifically applied the teachings of Steele to alabor organization under the Act. In 1962, 9 years later, the
Board held for the first time in Miranda Fuel Co., 140NLRB 181 (1962), that a labor organization's breach of its
duty of fair representation was an unfair labor practice violat-
ing Section 8(b)(1)(A) and (2) of the Act.b. The Beck decisionThe Supreme Court, in Machinists v. Street, 367 U.S. 740(1961) (Street), held that under the Railway Labor Act alabor organization could not require employees under a
union-security clause to pay fees expended on activities be-
yond the union's collective-bargaining activities. On June 29,
1988, the Court in Communications Workers v. Beck, 487U.S. 735 (1988) (Beck) held that its Street decision was con-trolling on cases under the National Labor Relations Act.
The Court held that a union under the Act could not under
the force of a union-security clause compel the support of
nonunion members for ``union activities beyond those ger-
mane to collective bargaining, contract administration and
grievance adjustment.'' (Supra, 367 U.S. at 747, 754.)c. The state of current Beck lawBeck is sufficiently new that a large body of clarifying andexplaining precedent has not as yet emerged. While a very
few administrative law judge decisions have issued, at least
one of which is before the Board on exceptions, the Board
has not as yet addressed the Beck holding. The United StatesCourts of Appeal have dealt collaterally with National Labor
Relations Act Beck issues in only a very few cases. Existingduty of fair representation decisions issued by the Board and
the courts in reviewing Board decisions are by analogy rel-
evant to various aspects of Beck in varying degrees. Yet theprocedural aspects of Beck's requirements for unions presentissues which are not closely analogous to the obligations re-
quired of unions in existing Board decisions.Circuit and Supreme Court cases have addressed Beckissues under the Railway Labor Act and in the public sector.
In these areas there is an evolving body of case law respect-
ing many of the procedural challenges raised herein. Those
cases however arise under different statutes and present con-
stitutional issues which are not necessarily identical to those
arising under the National Labor Relations Act. The parties
strongly disagreed and argued at length concerning the rel-
evance of these ``outside'' cases to unfair labor practice duty
of fair representation cases prosecuted by the General Coun-
sel under the Act. These cases and the arguments made will
be discussed, infra, where applicable to the specific issues
discussed.The Board in the Federal Register on March 5, 1992, pub-lished an advance notice of proposed rulemaking in effect
asking for public comment on the question of whether it
should use its rulemaking authority to define the statutoryduties of unions arising under Beck. The Board at an openmeeting held on May 4, 1991, voted to procede with rule
matching and processing of current cases on parallel tracks.
At the time this decision issued no hearing has been held nor
were such rules in place.3. The specific national complaint allegationsThe General Counsel's general attack on the Union's Beckprocedures is contained in section D of the complaint. Within
section D of the complaint, paragraphs D,7 through 11 allege
violations of the Act and are discussed separately below. For
purposes of analysis they may be segregated into several cat-
egories based on the type of violation alleged. First, the Gen-
eral Counsel challenges the Union's procedures for notifying
potential objectors of their rights to object to payment of that
portion of dues and fees not determined to be representa-
tional within the meaning of the cases to be discussed, infra.
Second, the General Counsel challenges the Union's policy
restrictions and requirements concerning the form and timing
of objector applications as being unduly restrictive in various
ways. Third, the General Counsel challenges the manner in
which the Union determines its annual allocation of dues and
fees. Fourth, the General Counsel attacks the extent of the
Union's disclosure of information to individuals challenging
the Union's dues allocations before the arbitrator. Fifth, the
General Counsel finds inadequate the degree of support pro-
vided by the Union to those unit members challenging the
dues allocation before the arbitrator. Sixth, the General
Counsel finds inadequate the credentials and independence of
those individuals preparing the audit of Local and District
Lodges.a. Preobjection notification issues and allegationsComplaint paragraph D,7 alleges that the Union failed toadvise nonmembers covered by contracts containing union-
security agreements ``of their full right to object to the pay-
ment of dues and fees for nonrepresentational activities'' by
the acts and conduct alleged in the following subparagraphs.
Subparagraph (a) alleges the IAM fails to mail or otherwise
distribute its policy by annually publishing the policy inside
the IAM's monthly magazine, the Machinist, without alerting
recipients thereof by notation on the cover of the magazine
that the policy is published therein. Subparagraph (b) alleges
the Union fails to separately notify new nonmember employ-
ees when they are hired and new nonmembers upon their res-
ignation from the Union of the policy. Subparagraph (c) of
paragraph D,7 of the complaint alleges that the Union fails
to notify and provide new nonmember employees when they
are hired and new nonmembers upon their resignation a right
to object to the compulsory exaction of dues and fees for
nonrepresentational activities outside the limited window pe-
riod set forth in the Union's policy. Only that portion of sub-
paragraph (c) dealing with notification will be discussed
here. The portion addressing provision of such a right outside
the window period will be dealt with, infra.It is clear that complaint paragraph D,7 raises two separateissues. First, what obligation, if any, does a labor organiza-
tion bear under its duty of fair representation to unit mem-
bers covered by a union-security clause to inform them of
their Beck rights and the labor organization's procedureswhich facilitate that right? Second, assuming there is a duty 281CALIFORNIA SAW & KNIFE WORKS11It is important throughout this decision to keep in mind the var-ious stages during which union obligations to disclose information
are at issue. The obligation under discussion in this section of the
decision is that which a labor organization may owe to employees
who have made no specific request for information and who have
not indicated a desire to challenge dues or to invoke Beck rights.The General Counsel's complaint refers to employees' ``initial Beckrights.''A labor organization's disclosure obligations to those representedemployees who are perfected dues objectors are discussed, infra. A
union's duty to supply information in response to a specific request
by an employee for specific information involves yet a different
standard and is not at issue here. Further, the duty of a union to cor-
rect unit employees' misinformation respecting Beck procedures isalso different and is discussed, infra, concerning other allegations of
the complaint.to inform employees of their rights, have Respondent Unionsmet that standard on the facts of the instant case? The exist-
ence of the obligation is addressed initially.(1) The duty of a labor organization to initially discloseto unit members their Beck rights and the Union'sBeckprocedures11(a) Arguments of the partiesThe General Counsel on brief seems to make two inde-pendent arguments. The General Counsel's first argument is
that Beck rights, while recently judicially mandated for em-ployees under the National Labor Relations Act, are rights
which the Board traditionally requires labor organizations to
disclose to the employees they represent. Thus the General
Counsel argues that under existing Board cases Respondent
Unions are obligated to disclose to employees both their
Beck rights and the existence and specifics of the Union'spolicy and procedures concerning those rights.The General Counsel's second argument, although not sodiscretely set forth, is that, even if current Board law would
not require initial union disclosure to employees of Beckrights, the Beck line of cases, including those decisions of theSupreme Court and the Circuit Courts of Appeal dealing
with dues objector rights under the Railway Labor Act and
in the public sector, mandates that the Board require such
disclosure by labor unions including Respondent Unions
here. This latter argument suggests that the Court in Beckand related cases not only created Beck rights but also cre-ated new corollary obligations on the part of labor organiza-
tions under the Act to inform employees of those rights re-
versing, as necessary, contrary Board law.The General Counsel and the Charging Parties argue, ineffect, that these court cases have reversed any Board
decisional law inconsistent with their holdings. To the extent
that the General Counsel does not prevail in his argument
that the cases under other statutes are controlling here, he ad-
vances various Supreme Court and courts of appeal decisions
as at least persuasive and informative of the ramifications of
Beck under the Act.Turning to the initial argument, the General Counsel mar-shals a host of Board cases standing for the proposition that
a union has a duty to inform the employees it represents
about matters affecting their employment. Thus, the Board
has found a union may not withhold from employees copies
of the contract and the health and welfare plan that covers
those employees, Law Enforcement & Security Officers Local40B (South Jersey Detective), 260 NLRB 419 (1982), normay it fail to inform represented employees of changes in
their collective-bargaining agreements. Teamsters Local 896(Anheuser-Busch), 280 NLRB 567, 575 (1986). The Boardobligates unions to make reasonable efforts to inform hiring
hall users of hiring hall procedures and also to notify hiring
hall users of changes in those rules and procedures, Elec-trical Workers IBEW Local 11 (Los Angeles NECA), 270NLRB 424 (1984), enfd. 772 F.2d 571 (9th Cir. 1985). Fur-
ther a union is obligated to supply information about its hir-
ing hall procedures and particular individuals' places on the
registrar upon request, Bartenders Local 165 (Nevada ResortAssn.), 261 NLRB 420 (1982); Operating Engineers Local324 (AGC), 226 NLRB 587 (1976).The General Counsel argues further that the Board im-poses a strict fiduciary duty on unions to inform employees
of their obligations under union-security provisions citing
Helmsley-Spear, Inc., 275 NLRB 262 (1985), and empha-sizes the admonition of the administrative law judge adopted
by the Board in Conductron Corp., 183 NLRB 419, 426(1970), that a union may not properly seek the discharge of
an employee for nonpayment of dues ``unless as a practical
matter the Union has taken reasonable steps to make certain
that a reasonable employee will not fail to meet his member-
ship obligation through ignorance or inadvertence, but will
do so only as a matter of conscious choice.'' See also ValleyCabinet & Mfg., 253 NLRB 98, 108 (1980). These and othercases hold that, in view of the severe sanction imposed on
the employee, i.e., discharge for failure to remit necessary
dues and fees, the union must inform the employee of the
``nature and extent of [the unit member's] membership obli-
gation, including any dues-paying obligations,'' DistilleryWorkers Local 38 (Schenley Distillers), 242 NLRB 370(1979).The General Counsel, while conceding that subsequentdecisional law mooted the case line, argues that the Board
in Auto Workers Local 1384 (Ex-Cell-O), 227 NLRB 1045(1977), required a union to notify members of limitations on
their right to resign and the limitations on those rights if
those limitations were to be subsequently enforced. The Gen-
eral Counsel also notes that the administrative law judge in
Retail Clerks Local 322 (Ramey Supermarkets), 226 NLRB80, 90 (1976), while admittedly in dicta not adopted by the
Board, suggested that a union had an obligation to inform
employees of their ``financial core'' option before member-
ship obligations could be imposed on them.The General Counsel's second argument may be takenfrom its brief at 41:The rationale underlying these Board decisions isconsistent with the positions taken by the Courts re-
garding nonmembers rights under the [Railway Labor
Act] and in the public sector. Thus, the language quoted
above from Hudson, 475 U.S. 292, 306 (1986):Basic considerations of fairness, as well as concern forthe First Amendment rights at stake, also dictate that
the potential objectors be given sufficient information
to gauge the propriety of the union's fee. Leaving the
non-union employee in the dark about the source of the
figure for the agency feeÐand requiring [him] to object
in order to receive informationÐdoes not adequately 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
protect the careful distinctions drawn in Abood. [Chi-cago Teachers Local 1 v. Hudson, 475 U.S. 292, 306(1986), quoted at the G.C. Br. 36.]indicates that ``basic considerations of fairness,'' aswell as the First Amendment, require disclosure of in-
formation to ``potential objectors'' who have not yet
filed an objection. See also, Grunwald v. SanBernardino Unified School District, 917 F.2d 1223 (9thCir. 1990); Tierney v. City of Toledo, 824 F.2d 1497(6th Cir. 1987). In Dean v. TWA, [924 F.2d 805 (9thCir. 1991)], the Ninth Circuit applied the Hudson pro-cedural requirements to union-security provisions under
the RLA, holding that before a union can enforce an
agency shop provision, it must have adopted proce-
dures, including the advance notice requirement, to
safeguard and employees right to object.30In light ofthese later cases, the Court's language in Street that dis-sent is not to be presumed, but must be affirmatively
shown, can hardly be relied upon as the basis for an ar-
gument that the burden is upon the objector to come
forward before he has any right to notice.30It should be noted that, because Hudson and Beck involved```agency-shop clauses, the employees' right to refrain from full mem-
bership was apparent from the contract itself. Employees subject to the
union security clauses in issue here, which require `membership''' as
a condition of employment [borrowing the language of Section 8(a)(3)]
could not be expected to know from reading the contract alone that this
requirement is limited to ``financial core''membership.Charging Party counsel, Taubman, on brief argues in amarshalling of recent case law that the entire family of Su-
preme Court and circuit court decisions dealing with manda-
tory payments to labor organizations pursuant to contractual
obligations, irrespective of their specific application to Rail-
way Labor Act or public sector situations, ``apply with equal
force to employees working under the [National Labor Rela-
tions] Act.'' He also addresses an anticipated union defense
on brief at 8:Citing Price v. UAW, 927 F.2d 88 (2nd Cir. 1991), theIAM will likely argue that its conduct is not subject to
the [Railway Labor Act and public sector cases] stand-
ards, but rather is subjected merely to an ``arbitrary, ca-
pricious or negligence'' standard (which has unfortu-
nately come to characterize the standard applied in
some duty of fair representation cases, such as Steel-workers v. Rawson, 495 U.S. 362 (1990)). While IAM'sargument might be true if the Board was writing on an
entirely clean slate, it is obviously not true in light of
the well-developed body of RLA and constitutional
case law that the Supreme Court found ``controlling''
and ``identical'' in Beck.Charging Party Counsel Young on brief argues that the re-cent court cases mean that a union may no longer make any
``demand to a nonmember for fees greater than his pro rata
share of the union's costs'' without exceeding the authority
granted under Section 8(a)(3) of the Act and committing a
per se violation of the duty of fair representation.The Union meets these arguments in a variety of ways.Addressing the General Counsel's argument that current case
law under the Act supports the finding that unions have a ob-ligation to disclose Beck rights and the unions procedures es-tablished to address those rights to unit members as part of
the union's traditional duty to fairly represent employees,counsel for Respondent Unions argues a longstanding dis-
tinction has existed between statutory and contractual rights
which the General Counsel does not acknowledge nor ad-
dress. The failure to note this important distinction, argues
counsel for Respondent Unions, renders the General Coun-
sel's and the Charging Parties' arguments and citations both
misleading and distinguishable. Respondent Unions' counsel
specifically notes that the cases cited by the General Counsel
all address rights created by contracts with employers or, go
to the contractual provisions themselves. These holdings
counsel argues, are simply not in point.Respondent Unions advance their distinction between stat-utory and contractual rights and a labor organization's differ-
ing obligations with respect to them in the union-security
context. Thus a unit member's obligation under a union-secu-
rity clause to pay moneys to the union is a contractually cre-
ated obligation which would not exist without a contract in
place. Employees' rights to refrain from joining the union
under the compulsion of a union-security clause, employees'
rights under Section 19 of the Act to decline to pay dues to
the union and employees' rights under Beck to object to pay-ing nonrepresentational portions of duesÐall these rightsÐ
are derived from the statute as interpreted and applied by the
Board and the courts. They do not derive from the contract
itself. These statutory rights, argues counsel for Respondent
Unions, need not be disclosed to employees by a labor orga-
nization under the Act and no Board or court case has ever
so held.Respondent Unions' counsel argues that there is at leastone Supreme Court case holding that there is no obligation
to disclose statutory rights to employees, even if knowledge
of those rights might well assist employees in fully exercis-
ing their rights under the Act. Thus Respondent Unions
argue that in NLRB v. Weingarten, 420 U.S. 251, 257 (1975),the Supreme Court affirmed the Board's rule that an em-
ployer was not obligated to inform employees of their statu-
tory rights respecting disciplinary interviews and cites other
cases holding employers are not obligated to inform employ-
ees of statutory rights including NLRB v. City Disposal Sys-tems, 465 U.S. 822 (1984).Respondent Unions' counsel asserts that there are simplyno cases under the Act where unions have been held under
the duty of fair representation to inform employees about
their statutory rights as opposed to their contractual rights.
Counsel does not dispute the citations of the General Coun-
sel respecting union obligations to disclose hiring hall rules,
contract language, grievance holdings, etc., to unit members.
He argues rather that these cases all deal explicitly with con-
tractual rights and obligations and do not involve statutory
rights like Beck rights and are therefore irrelevant to theissues herein in dispute.Respondent Unions acknowledge the Board doctrine estab-lished in NLRB v. Hotel & Restaurant Employees (Philadel-phia Sheraton Corp.), 320 F.2d 254, 258 (3d Cir. 1963)(sometimes Philadelphia Sheraton), enfg. 136 NLRB 888(1962), as cited by the General Counsel. Continuing his ar-
gument, counsel for Respondent Unions emphasizes that the
Philadelphia Sheraton line of cases addresses contractualrights. As such it fits into the distinction noted between stat- 283CALIFORNIA SAW & KNIFE WORKS12The Board in Keystone Coat Co., 121 NLRB 880 (1958), lim-ited the effectiveness of contracts with unions-security clauses that
did not on their face conform to the requirements of the Act because
of the Board's belief that ambiguous, unclear or general language in
union-security clauses could be misinterpreted by employees. The
Board stated at 121 NLRB at 884:To hold that agreements containing union-security clauses which
do not conform to the Act are effective bars to elections the
Board would thereby impliedly recognize as valid that which by
its own language falls short of the statutory limitations. Indeed,
if the Board honored for contract bar purposes the provisions of
union-security clauses that exceeded the permissive limits [the
union-shop proviso of Section 8(a)(3) of the Act], it itself would
be contributing to the undermining of the freedom of choice
which is guaranteed by the Act to the individual employeeÐthe
primary beneficiary of the law.The Board made it clear that its goal was to limit the power of
``those parties who, because of the sophistication and deliberate use
of ambiguity seek to infringe on the rights of individual employees.''
(Id. at 884.)utory and contractual rights and does not address or createany obligation on the part of a union to disclose statutory
rights to employees. Pressing his argument, Respondent
Unions' counsel notes that Philadelphia Sheraton and itsprogeny auger in favor of his noted distinction because the
cases set specific requirements concerning the disclosure of
contractual union-security obligations but do not create an
obligation on the part of a union to notify a unit member of
his statutory right to limit his or her membership to ``finan-
cial core,'' i.e., a unit member's right not to join the union
at all. The line of cases simply obligates a union to fully dis-
close to the unit member his or her contractual obligations,
including the arithmetic specification of the obligation and
how to satisfy those obligations, before the union may seek
to enforce the contract's union-security provisions.Counsel for Respondent Unions notes that the GeneralCounsel does not contend that Respondent Unions are under
an obligation to disclose a unit member's legal right to limit
his commitment under a union-security clause to ``financial
core'' membership. Thus, argues the Union, the General
Counsel in effect admits in his argument in the instant case
that at least some statutory rights need not be disclosed by
a union to unit members in the context of union security.
Counsel for Respondent Unions notes further that the Gen-
eral Counsel has dismissed allegations in the instant charges
contending to the contrary and that Charging Party argu-
ments on this issue are simply outside the scope of the com-
plaint and contrary to the General Counsel's theory of the
case.Counsel for Respondent Unions does not simply argue thatthe Board has declined to require unions to take the actions
advanced by the General Counsel here. Rather he argues that
the attempt of the Board in earlier years to expand its regula-
tion of labor organizations into all aspects of their relations
with employees was specifically rejected by the Supreme
Court. Thereafter, and in admitted response to the Court's
admonitions, the Union argues, the Board withdrew from
such regulation.Thus, Respondent Unions cites the Supreme Court's deci-sion in Teamsters Local 357 (Los Angeles-Seattle Motor) v.NLRB, 365 U.S. 667 (1961), which rejected the Board's deci-sion in Mountain Pacific Chapter, 119 NLRB 883 (1958).The Court rejected the Board's establishment of requirements
for union's hiring hall provisions including the requirement
that such regulations be posted. Justice Douglas noted at 365
U.S. at 676±677:It may be that hiring halls need more regulation thanthe Act presently affords. As we have seen, the Act
aims at every practice, act, source or institution which
in fact is used to encourage and discourage union mem-
bership by discrimination in regard to hire or tenure,
term or condition of employment. Perhaps the condi-
tions which the Board attaches to hiring-hall arrange-
ments will in time appeal to the Congress. Yet where
Congress has adopted a selective system for dealing
with evils, the Board is confined to that system. LaborBoard v. Drivers Local Union, 362 U.S. 272, 284±290.Where, as here, Congress has aimed its sanctions only
at specific discriminatory practices, the Board cannot go
farther and establish a broader, more pervasive regu-
latory scheme.....Moreover, the hiring hall, under the law as it stands,is a matter of negotiation between the parties. The
Board has no power to compel directly or indirectly
that the hiring hall be included or excluded in collective
agreements. Cf. Labor Board v. American Ins. Co., 343U.S. 395, 404. Its power, so far as here relevant, is re-
stricted to the elimination of discrimination. Since the
present agreement contains such a prohibition, the
Board is confined to determining whether discrimina-
tion has in fact been practiced. If hiring halls are to be
subjected to regulation that is less selective and more
pervasive, Congress not the Board is the agency to do
it.Respondent Unions argue that, like the Board requirement ofposting of hiring hall rules rejected by the Court, the General
Counsel's proposed employee notification requirements
hereÐwhich are virtually identical to the Board's earlier
posting requirement for hiring hall rules, are simply another
example of impermissible and overreaching government reg-
ulation.Respondent Unions further note that the Board had earliertaken the view that a union-security clause which was not,
on its face, limited to the language of Section 8(a)(3) of the
Act, was to be disfavored and would not henceforth serve as
a bar to a representation petition and thereafter withdrew
from that position.12Thus the Board in Paragon ProductsCorp., 134 NLRB 662 (1961), reversed its earlier KeystoneCoat representation case rule holding, and again allowedcontracts with union-security clauses that did not track the
precise language of the statute to act as a bar to representa-
tion cases and did so expressly because of the Supreme
Court's holdings, cited supra, disapproving its regulatory
zeal.The Union also directly addresses the contention of theGeneral Counsel and the Charging Parties that the Beck deci-sion and related decisional law under the Railway Labor Act
and in the public sector compel the Board to require union
disclosure of this newly identified statutory right even if the
Board had not required such labor organization disclosure
previously. Counsel for Respondent Unions concedes the ex-
istence of a ``body of public sector dues objector procedures, 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13As noted supra, the Charging Parties have urged various theoriesof violations of the Act beyond the language of the complaint or the
stated positions of the General Counsel. As Respondent Unions'
counsel has pointed out some of these theories were contained inportions of the charges underlying this proceeding dismissed by theGeneral Counsel. Those arguments are not before me for resolution.The General Counsel under Sec. 3(d) of the Act has final authorityover the issuance and prosecution of complaints before the Board.
Counsel for the General Counsel therefore has plenary control over
the complaint in an unfair labor practice proceeding such as the in-
stant matter. The General Counsel during the trial and on brief has
made it quite clear what his theories of violations are under the com-
plaint and are not. Where the Charging Parties assert theories of vio-
lations which go beyond the reach of the complaint as defined and
limited by the General Counsel, their arguments must fail on proce-
dural grounds without reaching the substantive merits of their argu-
ments.The General Counsel's complaint is therefore all that I have beforeme for resolution. All broader arguments and theories of the Charg-
ing Parties are hereby dismissed as precluded by the General Coun-
sel's rejection of them in exercise of his final authority under Sec.
3(d) of the Act. My analysis below shall be limited to allegations
falling within the General Counsel's complaint as explained and de-
fined by the General Counsel at trial and on brief.14Respondent Unions cited the June 12, 1990 decision of Admin-istrative Law Judge Biblowitz in Teamsters Local 493 (General Dy-namics), JD(NY)±56±90, in which the judge dismissed an allegationthat the union therein had an affirmative obligation to notify its
members of their Beck rights. I notice administratively that JudgeBiblowitz's decision was adopted by the Board in the absence of ex-
ceptions in an unpublished order dated August 21, 1990. Accord-
ingly, while Judge Biblowitz's analysis is useful, the decision is not
binding authority.The General Counsel cited the October 23, 1991 decision of Ad-ministrative Law Judge Heilbrun in Television & Radio Artists, Port-land Local (KGW Radio), JD(SF)±121±91, addressing, inter alia,Hudson's application to Board unfair labor practice cases. I noticeadministratively that the case remains before the Board on excep-
tions. Thus, Judge Heilbrun's analysis, while informative, is not
binding authority.15Sec. 19 of the Act initially added in 1974, Pub. L. §93-360, 88
Stat. 397 (1974), to apply only to health care workers and amended
in 1980, Pub. L. §96-593, 94 Stat. 3452 (1980), to apply to all em-

ployees, provides in part:Any employee who is a member of and adheres to establishedand traditional tenets or teachings of a bona fide religion, body
or sect which has historically held conscientious objections to
joining or financially supporting labor organizations shall not be
required to join or financially support any labor organization as
a condition of employment; except that such employee may be
required in a contract between such employee's employer and a
labor organization in lieu of periodic dues and initiation fees, to
pay sums equal to such dues and initiation fees to a nonreli-
gious, nonlabor organization charitable fund ....concerning, for example, the constitutionally necessary con-tent of notice, procedures for seeking objections, placement
of notice, and the nature of the audits required,'' (U. Br. at
10). He argues further however, on brief at 10±11:But this is not a First Amendment case, and those judi-cially-developed rules have no application here. The
First Amendment limits governmental action but does
not apply to private parties. See, e.g., Lugar v.Edmondson Oil Co., 457 U.S. 922 (1982). Hudson in-volved state action through public employment con-
tracts.3The instant charges in contrast involve the ad-ministration of wholly voluntary collective bargaining
agreements between private unions and private employ-ers.The courts that have addressed the question unani-mously agree that the actions of unions under the
NLRA in administering their dues objector programs
are not subject to ``First Amendment scrutiny.'' Hud-son, 475 U.S. at 304. See, e.g., Price v. UAW, 927 F.2d88, 91±92 (2nd Cir.), cert. denied, 112 S.Ct. 295
(1991); Kolinske v. Lubbers, 712 F.2d 471 (D.C. Cir.1983); Abrams v. CWA, 702 F.Supp. 920 (D.D.C.1988), aff'd, 884 F.2d 628 (D.C. Cir.), cert. denied, 110
S.Ct. 540 (1989). See also, Steelworkers v. Sadlowski,457 U.S. 102, 121 n. 16 (1982) (union rule does not
involve state action); Steelworkers v. Weber, 443 U.S.193, 200 (1979) (collectively-bargained affirmative ac-
tion plan not subject to constitutional scrutiny). Signifi-
cantly, the opinion in Beck, which the General Counselno doubt will attempt to tie to the Hudson opinion,does not so much as cite Hudson.3The Railway Labor Act cases involve state action to some degreethrough Section 2, Eleventh, of the RLA, which preempted state ``right
to work'' laws and compelled governments to allow union shops. See
Railway Employees' Dept. v. Hanson, 351 U.S. 225 (1956). There isno analogous provision in the NLRA. See generally Price, 927 F.2d at92. The question whether Hudson procedures are required under the
RLA given the nature of the state action involving in that case has not
been addressed by the Supreme Court. At least one court has suggested
that they are not. See Kidwell v. TCU, 946 F.2d 283 (4th Cir. 1991).In any event, the procedural cases upon which dues objectors rely are
public sector cases, and not RLA or NLRA cases.Respondent Unions also quote the United States Court ofAppeals for the Ninth Circuit in Evangelista v.Inlandboatmen's Union, 777 F.2d 1390, 1397 (9th Cir.1985):Finally, Evangelista's argument that the [union] failedto inform her of her right to appeal the seniority deter-
mination through the intraunion appeals process is
unavailing. Union members have a duty to become
aware of the nature and availability of union remedies.(b) Analysis and conclusions13The two arguments made above, first that existing Boarddecisions support a requirement that labor organizations dis-close Beck rights to unit employees and, second, that theBeck decision and subsequent decisions of the courts requiresuch a holding, merit separate consideration.(i) Does existing Board case law require uniondisclosure of Beck rights and/or other statutory asopposed to contractual rights?The Board has not addressed Beck, nor the disclosureissues raised here, as of the date of this decision.14It is nec-essary therefore to reason by analogy from current Board law
in dealing with the Beck rights at issue here. What rights aremost analogous to those set forth in Beck? Given their com-mon union-security context and statutory basis, I find Beckrights to be analogous in the disclosure context to those af-
forded qualifying unit members under Section 19 of the
Act.15Both Beck rights and Section 19 rights apply exclu- 285CALIFORNIA SAW & KNIFE WORKS16In Transit Union Local 836 (Grand Rapids Coach), 293 NLRB581 (1989), the Board dismissed an allegation that a union had im-
properly sought the discharge of an individual who refused to pay
dues and initiation fees for religious reasons. The case turned on the
statutory language of Sec. 19 respecting a ``bona fide religion.''
There was no finding that the union had advised the employee ofhis statutory rights under Sec. 19 of the Act prior to seeking his dis-
charge nor was disclosure an issue in the case.17The General Counsel's citation of the administrative law judge'sstatement in Retail Clerks Local 322 (Ramey Supermarkets), 226NLRB 80, 90 (1976), that, in the judge's opinion, a union bears an
obligation to inform employees of their ``financial core option'' be-
fore certain membership obligations could be imposed on them is
not persuasive. First, the statement was dicta within the judge's deci-
sion. Second, the decision was adopted in relevant part by the Board
only in the absence of exceptions and hence is not binding prece-
dent.18As the Union has noted, following the Supreme Court decisionsin Teamsters Local 357, supra, and NLRB v. News Syndicate Co.,365 U.S. 695 (1961), decided the same day, the Board in ParagonProducts Corp., supra, ended its previous practice of refusing to con-sider as a representation election bar any contract with a union-secu-
rity clause that did not track the language of Sec. 8(a)(3) of the Act.
Thus, if the Board had begun to evolve the notion that it was better
to inform unit employees of the legal limits of union-security clauses
rather than to allow the traditional language of union-security clauses
to potentially confuse employees, that evolution was reversed over
30 years ago following a reversal by the Supreme Court of analo-
gous requirements.sively to unit members facing the apparent compulsion of aunion-security clause whose language does not necessarily
make obvious the full panoply of rights which an individual
unit member who does not desire to join the union may in-
voke to lessen the apparent obligations of the clause. Both
under Beck and Section 19 of the Act financial contributionsto the union may be reduced. Further, if an individual unit
member is ignorant of his or her Section 19 and/or Beckrights, he or she cannot affirmatively invoke them and thus
seemingly loses the benefit such invocation brings.The parties did not cite nor has my research disclosed anyBoard cases holding a union obligated to inform unit mem-
bers of their rights under Section 19 of the Act. From this
fact it may be argued that the Board does not require a union
to disclose Section 19 or other statutory rights which, if
properly invoked, could free qualifying unit employees from
a portion of their obligation to pay dues and fees to a union
under a union-security clause. There have been a continuing
series of cases under the National Labor Relations Act con-
cerning what information a labor organization must disclose
to employees before the union seeks their discharge for fail-
ing to meet their union-security obligations. In no case to my
knowledge has union disclosure to employees of their Sec-
tion 19 rights been included in those Board requirements.
The paucity of decisional law treating Section 19 of the Act
undermines the strength of this argument, however.16Turning to the analogy raised by counsel for RespondentUnions, it is clear from the numerous Board cases dealing
with a union's disclosure obligations when dealing with unit
employees subject to a union-security clause under the duty
of fair representation, that there is no obligation to disclose
to unit members their statutory rights to limit their member-
ship to a financial core, i.e., limit their relationship to the
union only to the tender of dues and initiation fees withhold-
ing any greater commitment. Thus, irrespective of the fact
that a union-security clause may mislead unit members into
believing they are obligated to join the union when, in fact,
``the statutory mandate does not compel full union member-
shipÐmerely dues-paying membership,'' Morris, The Devel-oping Labor Law, 1366 (2d ed. 1983), the Board has neverrequired a union to disclose to unit employees at any time
their statutory right to limit their participation under a union-
security provision to financial core membership.17Given all the above, and in agreement with counsel forRespondent Unions, I conclude that current Board law does
not require unions under their duty of fair representation todisclose statutory as opposed to contractually establishedrights to the employees they represent. I further find that
Beck rights are statutory rights akin to the rights under Sec-tion 19 of the Act and the rights under Section 8(a)(3) of the
Act allowing a unit member to limit his or her relationship
to the union to the tender of dues and initiation fees. Current
case law does not require union disclosure of Section 19
rights to employees. Similarly, no case holds that a union
need disclose a unit member's right to remain only a ``finan-
cial core'' or ``merely dues paying member.''18I thereforeconclude that, as with the other statutory rights described
above, there is no obligation on the part of a labor organiza-
tion to disclose initial Beck rights to employees under currentBoard law.(ii) Do the Supreme Court and circuit court decisionsrespecting public sector and Railway Labor Actemployers require that the Board find unions obligatedto disclose Beck rights and procedures to unit membersunder the duty to fairly represent employees?If the Board's current holdings do not require union dis-closure of statutory rights to unit employees under the duty
of fair representation, do recent cases in the Supreme Court
and circuit courts dealing with Beck issues under the RailwayLabor Act and in the public sector command a change in
Board law at least as to Beck rights? Put another way, hasBoard law been changed, even though the Board has not as
yet spoken to acknowledge that fact.In order to properly consider this issue, it is necessary firstto consider the decisional law advanced by the General
Counsel and the Charging Parties to determine its relevance
to the allegations of the complaint. Second, assuming the rel-
evance of some or all of the cases cited, the applicability of
those cases to the National Labor Relations Act and their
precedential force and effect on the Board and Sections 7
and 8 of the Act must be considered.a. Public sector and Railway Labor Act dues objectorcases and their relevance to the issue of a union'sobligation to notify dues objectors of their Beck rightsIn addition to the decisions in Street and Beck the Su-preme Court has issued several cases dealing with dues ob-
jector issues including: Railway Employees v. Hanson, 351U.S. 225 (1956); Railway Clerks v. Allen, 373 U.S. 113(1963), both under the Railway Labor Act and Abood v. De-troit Board of Education, 431 U.S. 209 (1977); ChicagoTeachers Local 1 v. Hudson, 475 U.S. 292 (1986) (Hudson);and Lehnert v. Ferris Faculty Assn., 500 U.S. 507 (1991)(Lehnert), all under public sector statutes. The Court has alsoissued several analogous cases dealing with compulsory col- 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lections of moneys and fees other than union dues. In addi-tion there are numerous decisions of the United States Courts
of Appeal and Federal district courts on dues objector issues.The Court in Hudson considered the procedures of a pub-lic sector union applicable to employees who objected to
compelled payments pursuant to an agency shop clause. The
Court noted, 475 U.S. at 302±303:The question presented in this case is whether theprocedure used by the Chicago Teachers Union and ap-
proved by the Chicago Board of Education adequately
protects the basic distinction drawn in Abood [v. De-troit Board of Education, 431 U.S. 209 (1977)]. ``[T]heobjective must be to devise a way of preventing com-
pulsory subsidization of ideological activity by employ-
ees who object thereto without restricting the Union's
ability to require every employee to contribute to the
cost of collective-bargaining activities.'' Abood, 431U.S. at 237.Procedural safeguards are necessary to achieve thisobjective for two reasons. First, although the govern-
ment interest in labor peace is strong enough to support
an ``agency shop'' [footnote omitted] notwithstanding
its limited infringement on nonunion employees' con-
stitutional rights, the fact that those rights are protected
by the First Amendment requires that the procedure be
carefully tailored to minimize the infringement. [Foot-
note omitted.] Second, the nonunion employeeÐthe in-
dividual whose First Amendment rights are being af-
fectedÐmust have a fair opportunity to identify the im-
pact of the governmental action on his interests and to
assert a meritorious First Amendment claim. [Footnote
omitted.]The Court considered three challenges to the union's duesobjector procedures. Initially it found any dues reduction pro-
cedure which provided for a late rebate of dissenters' funds,
without first establishing a procedure that would avoid the
risk that those funds would even temporarily be used by the
union for activities unrelated to collective bargaining, was in-
adequate. Second, the Court found any union dues objection
procedure which did not provide for a reasonably prompt de-
cision by an impartial decision maker on the dues allocation
calculation was inadequate.Third, and most importantly for the complaint allegationsat issue here, the Court discussed the need for dues objectorsto have certain information. The Court stated at 475 U.S. at
306:Second, the ``advance reduction of dues'' was inad-equate because it provided nonmembers with inad-
equate information about the basis for the proportionate
share. In Abood, we reiterated that the nonunion em-ployee has the burden of raising an objection, but that
the union retains the burden of proof: ``Since the
unions possess the facts and records from which the
proportion of political to total union expenditures can
reasonably be calculated, basic considerations of fair-
ness compel that they, not the individual employees,
bear the burden of proving such proportion.'' Abood,431 U.S. at 239±240, n.40, quoting Railway Clerks v.Allen, 373 U.S. 113, 122 (1963).16Basic considerationsof fairness, as well as concern for the First Amendmentrights at stake, also dictate that the potential objectorsbe given sufficient information to gauge the propriety
of the union's fee. Leaving the nonunion employees in
the dark about the source of the figure for the agency
feeÐand requiring them to object in order to receive
information-does not adequately protect the careful dis-
tinctions drawn in Abood.1716The nonmember's ``burden'' is simply the obligation to make hisobjection known. See Machinists v. Street, 367 U.S. 740, 774 (1961)(``dissent is not to be presumedÐit must affirmatively be made known
to the union by the dissenting employee''); Railway Clerks v. Allen,373 U.S. at 119; Abood, 431 U.S. at 238.17Although public sector unions are not subject to the disclosure re-quirements of the Labor-Management Reporting and Disclosure Act,
see 29 U.S.C. §402(e), the fact that private sector unions have a duty

of disclosure suggests that a limited notice requirement does not impose
an undue burden on the union. This is not to suggest, of course, that
the information required by that Act, see 29 U.S.C. §431(b); 29 CFR

§403.3 (1985) is either necessary or sufficient to satisfy the First

Amendment concerns in this context.In Tierney v. City of Toledo, 824 F.2d 1497 (6th Cir.1987) (Tierney), the Sixth Circuit considered Hudson and thelanguage quoted immediately above in a public sector agency
shop case. The circuit court stated at 1503:Hudson's second requirement is that the union proce-dure must ``provide[] non-members with []adequate in-
formation about the basis for the proportionate share''
Id. In this regard the burden is upon the union to prove
the proper proportion of political expenses to total
union expenditures. Id. To fulfill this burden, Hudsonadmonishes the union to give ``potential objectors ...

sufficient information to gauge the propriety of the
union's fee,'' id. at 306±307 [emphasis supplied by the
Tierney Court], before it collects any fees from non-members. Plainly the Supreme Court concluded that
``requiring them to object in order to receive informa-
tion'' is impermissible. Id. at 307. The union's propor-
tionate share figures for its ``major categories of ex-
penses, as well as verification by an independent audi-
tor'' must be disclosed to all nonmembers. Id. at 307
fn. 18. Such disclosure must include an audited, de-
tailed accounting of local union payments to affiliated
state and national labor organizations that will be used
for agreement and non-agreement related purposes. Id.
This information must also be disclosed to all nonmem-
bers whether or not they have yet objected to the
union's ideological expenditures.22Although public sector unions are not subject to the disclosure re-quirements of the Labor Management Reporting and Disclosure Act,
See 29 U.S.C. §402(e), ``the fact that private sector unions have a duty

to disclose suggests that a limited notice requirement does not impose
an undue burden on the union.'' Id. at 307 fn. 17. Indeed, the union
triggers no disclosure requirement until it voluntarily seeks to collect
service fees from the non-union members.In Grunwald v. San Bernardino Unified School District,917 F.2d 1223 (9th Cir. 1990), the Ninth Circuit in a public
sector agency fee case specifically adopted the Sixth Cir-
cuit's interpretation in Tierney that Hudson required theunion to give notice of and adequate information concerning
agency fees to all nonmembers before any fees could be col-
lected from them. (917 F.2d at 1227.) 287CALIFORNIA SAW & KNIFE WORKSIn Dean v. Trans World Airlines, 924 F.2d 805 (9th Cir.1991), the Ninth Circuit noted at 808±809:In Hudson, the Court for the first time considered achallenge to a union's fee collection procedures, rather
than to the fees themselves. The Court concluded that
before collecting fees through an agency shop agree-
ment, a union must adequately explain the basis for the
fee, and provide a reasonably prompt opportunity to
challenge it before an impartial decisionmaker. Hudson,475 U.S. at 310.The General Counsel in the portion of his brief quoted,supra, argues that these court cases ``require disclosure of in-
formation'' to all employees and therefore establish a duty
on the part of labor organizations to disclose Beck rights andprocedures to all employees. Respondent Union, in an argu-
ment addressed, infra, seeks to distinguish all public sector
cases arguing their inapplicability to unfair labor practices
under the Act, but does not otherwise address Hudson's ap-plicability to the instant case.At the threshold I am not persuaded that the SupremeCourt in Hudson intended its second procedural requirement,quoted in full supra, to create a duty on the part of unions
to disclose to employees covered by either a union-security
or agency shop contract their various statutory and constitu-
tional rights. I read Hudson's language as more likely ad-dressing the public sector union's obligation to give informa-
tion to the employee who have already, as the Court noted
at footnote 16, supra, met his burden to ``make his objection
known.'' Thus the language of the Court does not speak to
the employee who has not as yet informed the union that he
or she is either objecting or considering objecting to non-
representational dues expenditures.Further the Supreme Court's reference to the reporting ob-ligations of private sector unions under the Labor Manage-
ment Reporting and Disclosure ActÐfor example the obliga-
tion under Section 102 to supply collective-bargaining con-
tracts on request to affected employeesÐreferred to in Hud-son at fn. 17, quoted supra, does not expand on present obli-gations under Board doctrine and therefore does not seem to
support the existence of the broader disclosure obligation
claimed by the General Counsel here. Thus in the setting of
the instant case, I find the obligation in Hudson applies toemployees who have already communicated their concerns
about nonrepresentational expenditures to the union initially
rather than to those employees who have taken no action
whatsoever respecting dues objection. That is not the situa-
tion addressed here.As noted above, the Sixth and Ninth Circuits in Tierneyand Grunwald read Hudson's requirement more broadly.They, too, however do not clearly create an ``initial'' disclo-
sure obligation. Thus in Tierney supra at 1503 fn. 2, quotedin full, supra, the circuit makes it clear that the union has
no disclosure requirement to unit employees unless and until
it voluntarily seeks to collect service fees from the nonunion
member. In a Board setting this would be an analogous obli-
gation to those established in NLRB v. Hotel & RestaurantEmployees Local 568 (Philadelphia Sheraton), 320 F.2d 254,258 (3d Cir. 1963), enfg. 136 NLRB 888 (1962), respecting
what must be disclosed to an employee before his or her dis-
charge may be properly sought for a failure to comply witha union-security provision of a contract. See also the nowmooted Auto Workers Local 1384 (Ex-Cell-O), 227 NLRB1045 (1977).The Tierney interpretation of the Hudson obligation ren-ders it inapplicable to the allegations of paragraph D,7 of the
complaint. This is so because the General Counsel seeks to
impose on Respondent Unions a duty to disclose Beck rightsand Respondent Unions' Beck procedures initially to all non-members whether the union has or has not sought moneys
from the unit members under the union-security clause. Thus
in the General Counsel's view, and under complaint para-
graph D,7 as I read it, the obligation to disclose Beck rightsand the Unions' policy and procedures is not contended to
be a simple precondition to soliciting dues and initiation fees,
as required in Tierney, supra at fn. 2. Rather the GeneralCounsel seems to be claiming a general disclosure obligation
exists which may be violated before fees are sought or, in-
deed, even if fees are never sought from employees. Were
the General Counsel's theory of a violation otherwise, the so-
licitation of fees would be part of the Government's prima
facie case which the General Counsel would be obligated to
plead in his complaint and establish on the record. Such alle-
gations and evidence are lacking here.The implications of this distinction are not simply esotericrumination but are critical to the litigation. Under Tierney,supra at fn. 2, a union has no obligation to contact new em-
ployees who come under the sway of a union-security clause.
Rather the union may await the passage of time and there-
after contact only those employees who have not on their
own initiative joined the union or tendered dues and initi-
ation fees. Likely a certain number of employees would un-
dertake such actions. Thereafter, only those employees who
have done nothing and from whom the union wishes to seek
funds need then under Tierney, fn. 2, be given their Hudsondisclosures.Under the General Counsel's theory and complaint para-graph D,7(b), a union must disclose employees' Beck rightsand the Union's policy to all new nonmembers when they
are hired and to new nonunion members upon their resigna-
tion from the Union. Further, as alleged at complaint para-
graph D,7(a), the Union must also annually publicize its pol-
icy to all nonmembers at the very least by publication in Re-
spondent Unions' monthly magazine's December issue with
a prominent cover banner announcing the fact of the policy's
appearance therein. These obligations exist, in the General
Counsel's view, irrespective of any union effort to collect
dues and/or fees from these individuals.I simply do not read the cases cited by the General Coun-sel to support the broad universal disclosure requirements he
avers, irrespective of the public sector case law applicability
arguments made and discussed, supra. I do not read Hudsonas broadly as Tierney does. Further, to the extent the cases,especially Tierney, support a Hudson created PhiladelphiaSheraton type union precondition to collecting service feesand dues from nonunion members, that obligation is not
broad enough to support the allegations of the complaint at
issue here. Thus I do not find the cases advanced by the
General Counsel persuasive of his theory of an initial disclo-
sure obligation. 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The emphasis is on the word require. Beck interposes a newstatutory right on the existing fabric of Board decisional law. It does
not create those new rights on an empty stage. Existing doctrines
give Beck rights a foundation and context. No Board or court caseunder the National Labor Relations Act has addressed the issue of
union disclosure of Beck rights to employees. While the issue maythus seem new, I have held that current Board law does not requireunions to disclose statutory rights to employees and that Beck rightsare such statutory rights. I therefore do not view the area of statutory
disclosure as new to Board law or one on which the Board has not
yet spoken.The parties in varying degrees advance new propositions and ap-proaches formy consideration under Beck. A major development inthe law will often require not only new holdings but the modifica-
tions of older decisions. Certainly the Board in addressing Beck maywish, either by decision in the instant case or others and/or by
issuance of new rules and regulations, to create an entirely new
broad doctrine with implications not only for Beck issues but forother areas of Board law. The Board recently suggested it was con-
sidering rule making respecting Beck issues (29 CFR Part 103, Fed-eral Register, Mar. 5, 1992) and voted to do so on May 4, 1991.I specifically reject the suggestions of the parties that I fashion abroad new approach in the Beck area. It is simply not the provinceof an administrative law judge either to change Board law on his
own motion or even to anticipate changes that he believes the Board
will undertake in light of new developments. Changing the law is
the special province of the Board and the court.An administrative law judge is bound to follow and apply existingBoard law. Judges may probe the interstices of existing law or deter-
mine the reach and breadth of new law, but they have no authority
to undo or modify existing cases or make new law themselves.
While judges may, perhaps, be bolder where they are dealing with
new concepts not yet addressed by the Board, they must be cautiouswhere the issue is whether existing Board law is to be distinguished.
They must be more cautious where the issue is whether or not exist-
ing Board law has been overturned. The instant case presents the
issue of whether current Board law has been overturned by decisions
of the United States Courts in cases brought under statutes other
than the National labor Relations Act. Such circumstances requires
an even more conservative approach to overturning existing Board
law.Accordingly, even though Beck may require a broader and morecreative sweep than set forth here, and even though it may be fairly
predicted that the Board will make such broad and sweeping changes
in current Board law to accommodate the Court's holding in Beck,resolution of the allegations of the complaint at this stage of the pro-
ceeding will be undertaken by an application of current law however
clumsy and limited the result may seem. I view my limited discre-
tion as allowing no more. For the parties to achieve more they must
press on to the Board.b. The force and effect of the Federal court decisionallaw under the Railway Labor Act and in the publicsector on unfair labor practice law under the NationalLabor Relations ActI have found, supra, that current Board law does not re-quire unions to disclose statutory rights to represented em-
ployees. I have further concluded that Beck rights are notproperly distinguished from other statutory rights under the
Act. Accordingly I have held that Board law does not now
require initial or unsolicited disclosure of Beck rights to em-ployees by the unions that represent them.The Beck decision, while the only decision to date by theBoard or the Supreme Court on the issue under the National
Labor Relations Act, is not the only decision in the evolving
area of dues objection rights under union-security clauses in
collective±bargaining agreements. As noted supra, decisions
by the Supreme Court and the Federal courts have required
unions not subject to the National Labor Relations Act to
disclose Beck rights to employees. While these cases may bein dispute respecting their applicability to various portions of
the complaint, there is no doubt that they are relevant to var-
ious issues here and in some cases would be dispositive if
controlling under the National Labor Relations Act.The issue remaining respecting these decisions, and oneably argued by the parties, is whether or not the cited deci-
sions dealing with Beck issues under other statutes require areversal of existing Board doctrine. Thus the question re-
maining for resolutions is: do current cases interpreting and
applying dues objector rights in the public sector, such as
Hudson, and/or under the Railway Labor Act as cited anddiscussed, supra, require19reversal of the Board's currentdoctrine which does not require unions to inform representedemployees of statutory rights?There is no doubt that the Federal court public sector andRailway Labor Act cases cited above address Beck rights ina variety of postures. The Supreme Court in Hudson explic-itly premised unions' obligations under agency fee clauses on
First Amendment constitutional requirements in the publicsector setting. As noted supra, the precedential value and per-
suasive effect of public sector cases informed by First
Amendment constitutional issues to cases turning on statu-
tory questions was vigorously argued by the parties.The Supreme Court in Beck expressly declined to rule onthe issue of whether a similar constitutional standard is nec-
essary to apply to cases under the National Labor Relations
Act, Hudson, 487 U.S. at 761. The Second Circuit consid-ered this issue and specifically declined to apply Hudson toan action involving employees under the National Labor Re-
lations Act in Price v. Auto Workers, 927 F.2d 88 (2d Cir.1991), cert. denied 112 S.Ct. 295 (1991).The parties also argued at length the applicability of prece-dent under the Railway Labor Act to cases arising under the
National Labor Relations Act. Beck made clear the control-ling nature of Street to the issue decided in Beck because ofthe similarity of relevant language in the Railway Labor Act
and the National Labor Relations Act. Differences between
the provisions of the two Acts to the degree they allow states
to exercise discretion over union-security clauses have raised
separate issues concerning the constitutional question how-
ever. The Supreme Court in Air Line Pilots v. O'Neil, 111S.Ct. 1127 (1991), a duty of fair representation case under
the Railway Labor Act stated at 111 S.Ct. at 1137:We have made clear, however, that National Labor Re-lations Act cases are not necessarily controlling in situ-
ations, such as this one, which are governed by the
Railway Labor Act. See Railroad Trainmen v. Jackson-ville Terminal Co., 394 U.S. 369, 383 (1969).The cases seem to go both ways however. The United StatesCourt of Appeals for the Fourth Circuit in Crawford v. AirLine Pilots Assn., 870 F.2d 155 (4th Cir. 1989), applied theHudson procedural requirements to a case under the RailwayLabor Act. See also Dean v. Trans World Airlines, 924 F.2d805 (9th Cir. 1991). But see Kidwell v. Transportation Com-munications Union, 946 F.2d 283 (4th Cir. 1991), and Price,supra. 289CALIFORNIA SAW & KNIFE WORKSGiven all the above, I am unable to say with confidencethat the current dues objector decisional law turning on con-
stitutional requirements in the public sector is controlling
over cases under the National Labor Relations Act. Nor am
I able to say with confidence that similar cases under the
Railway Labor Act are directly applicable to and controlling
over cases under the National Labor Relations Act.A further question is whether or not, even if Hudson andsimilar public sector Railway Labor Act cases were held con-
trolling under the National Labor Relations Act, the Board's
interpretation of the duty of fair representation in the context
of an unfair labor practice complaint would necessarily par-
allel judicial interpretation of the duty of fair representation.
As noted, supra, the Court's original evolution of a judicially
implied duty of fair representation occurred under the Rail-
way Labor Act. That duty was thereafter applied by the Fed-
eral courts to unions in their dealings with employees subject
to the National Labor Relations Act. Several years later a
union's failure to meet its duty to fairly represent employees
became an unfair labor practice under Board decisional law.The duty of fair representation under the Railway LaborAct has been the exclusive provenance of the Federal courts.
As the Court noted in Beck:Unlike the National Labor Relations Act, however theRailway Labor Act establishes no agency charged with
administering its provisions and instead leaves it to the
courts to determine the validity of activities challenged
under the Act. [487 U.S. at 743.]The duty of fair representation under the National Labor Re-lations Act is interpreted and applied both by the Federal
courts and the Board. The Supreme Court in Vaca v. Sipes,386 U.S. 171, 182±183 (1967), in finding dual jurisdiction
over duty of fair representation claims on behalf of both the
courts and the Board, specifically noted both the Board's
``tardy assumption'' of the doctrine and the General Coun-
sel's unreviewable discretion to refuse to issue an unfair
labor practice complaint as ways in which the duty to fairly
represent employees has been or could be differently inter-
preted by the courts and the Board.Board decisional law under the duty of fair representationdoes not without exception track the decisional law of the
United States Courts of Appeal nor does the Board normally
rely on such court decisions as binding precedent in reaching
its determinations in unfair labor practice duty of fair rep-
resentation cases. In certain aspects, like the requirement for
the exhaustion of union remedies, the two lines of authority,
Board and Federal court, differ fundamentally. The Court
views the Board's decisions in a similar light. In O'Neil,supra, Board duty of fair representation decisions were not
regarded by the Supreme Court as necessarily controlling in
Railway Labor Act cases.Given all the above, I find it is not at all sure that theBoard would view a decision of a Federal court in a duty
of fair representation lawsuit dealing with Beck rights andprocedures, even under the National Labor Relations Act, as
controlling Board Section 8 determinations or requiring re-
versal of existing contrary Board unfair labor practice case
law. The Board has historically undertaken its own analysis
and there may be differing standards under the duty of fair
representation as applied by the courts and as applied by theBoard. Such independent evaluation may well develop withrespect to aspects of Beck rights and obligations includingthe establishment of particular procedural requirements such
as notification obligations on the part of unions.Board administrative law judges have long been admon-ished to follow Board decisions even in the face of contrary
court of appeal holdings unless and until the Board holdings
are reversed by the Board or the Supreme Court. The Board
noted in Waco, Inc., 273 NLRB 746, 749 fn. 14 (1984):In his discussion of this issue, as elsewhere, the judgeimproperly relied on courts of appeals decisions insteadof initially considering relevant Board decisions on the
issues presented. ... We emphasize that it is a judge's

duty to apply established Board precedent which the
Supreme Court has not reversed. Iowa Beef Packers,144 NLRB 615, 616 (1963). It is for the Board, not the
judge, to determine whether that precedent should be
varied.c. Summary and conclusionThe Supreme Court's decisions in Hudson and in otherpublic sector cases address various procedural requirements
for unions in protecting and preserving nonmember rights to
object to the collection of fees for nonrepresentational ex-
penditures. Certain decisions of the United States Circuit
Courts of Appeals under the Railway Labor Act and in the
public sector do the same. Initially the parties argued wheth-
er these cases, independent of the statutes under which they
arose, supported the General Counsel and the Charging Par-
ties' theory of a violation. A second issue was raised whether
or not these decisions command and require a reversal of es-
tablished Board precedent given the differing statutory and
constitutional arguments made. Relying on the various doubts
and ambiguities discussed above, I find that the issues were
not so clearly resolvable in the General Counsel and Charg-
ing Parties' favor so as to conclude that existing Board law
has been overruled.In summary, I found it less than certain that Hudson re-quires union disclosure of the type at issue here. I also found
conflicting authority respecting the applicability of Hudsonand other public sector constitutional cases to cases arising
under the National Labor Relations Act. I further found rea-
sonable doubt whether, even were Hudson's procedural re-quirements applicable to duty of fair representation lawsuits
in the Federal courts respecting unions under jurisdiction of
the Act, the Board would be bound to follow such a holding.
Given all the above, and given that Board law on the issue
of a union's disclosure of statutory rights to employees is
well established, I find and conclude that I am duty bound
to follow existing precedent on this narrow question.I have concluded, supra, that current Board case law doesnot require unions under their duty of fair representation to
disclose to employees any statutory, as opposed to contrac-
tual, rights the employees may have. I have also concluded
that, although the Supreme Court's decision in Beck identi-fies a statutory right held by represented employees working
under a union-security agreement which the Board has not as
yet addressed, the Supreme Court has not reversed Board law
respecting union disclosure of statutory rights. Absent such
a reversal, I am bound to follow existing law. Accordingly,
applying existing Board law, I find Respondent Unions had 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20The complaint language is somewhat ambiguous respectingwhether the General Counsel is alleging the Union denies a newly
hired employee an opportunity to become a dues objector. Address-
ing the allegation Respondent Unions note that its policy by its
terms explicitly provides a new employee may perfect an objection
``during the first 30 days in which an objector is required to pay
fees to the union.'' Respondent Unions further assert there was no
evidence offered nor argument made that Respondent Unions have
not honored this policy provision. The General Counsel appears to
agree with this factual recitation on brief and does not argue this
broader reading of complaint par. D,7(c). I construe the complaint
not to have been intended to have been so broadly read or, in the
alternative were it necessary, I would dismiss this allegation of the
complaint, insofar as it applies to newly hired unit members, as not
supported by the evidence.no obligation to initiate disclosure of Beck rights or theUnion's Beck procedures to employees.(2) Did the Unions meet their duty to discloseHaving found that their is no duty on the part of Respond-ent Unions to inform unit members of their statutory Beckrights or of the procedures established by the Union respect-
ing dues objection, I find Respondent Unions have not vio-
lated the Act as alleged in complaint paragraphs D,7. Ac-
cordingly I shall dismiss these allegations of the complaint
save for that portion of complaint paragraph D,7(c) which
deals with provision of rights rather than simple notification.
That aspect of the complaint will be discussed, infra.b. Allegations Respondent Unions' policy requirementsfor employees to qualify as objectors areimpermissiblyrestrictive
Complaint paragraph D,7(c) in part alleges that Respond-ent Unions' policy improperly fails to provide unit members:
(1) when they are hired and (2) new nonunion members upon
their resignation from the Union, with an opportunity to
apply to become dues objectors outside the annual January
window period.20Complaint paragraph D,8(a) challenges Re-spondent Union's policy of requiring potential objectors to
submit their objections individually in separate envelopes and
paragraph D,8(b) challenges Respondents' policy requirement
that the objections be sent by certified mail.(1) The Unions' restrictions on the time individualsmay submit their objectionsÐcomplaintparagraphD,7(c)
Respondent Unions' policy states in part:2. Beginning on January 1 of each year and for thefollowing 30 days, or during the first 30 days in which
an objector is required to pay fees to the union, that ob-
jector may request that his/her monthly agency fee pay-
ment be reduced so that he/she is only bearing the costs
of representational activities.(a) Arguments of the partiesRespondent Unions' policy limits applications for dues ob-jector status for all save newly hired employees to an annual
January window period. The General Counsel notes that Re-
spondent Unions place no time limits on union member res-
ignations, therefore unit members may resign their unionmembership at any time during the year, yet remain subjectto the union-security clause. If a union member resigns after
the January window period for dues objection under Re-
spondent Unions' policy has passed, such a new nonunion
member must wait till the following January to perfect his
or her dues objection. The General Counsel alleges this is an
impermissible restriction on resignees' rights.The General Counsel argues that the proper standard isthat established in Tierney v. City of Toledo, 824 F.2d at1503, wherein the court held that objection procedures:... must afford dissenting non-members a reasonable
time to voice their objections and must not be framed
so as to discourage the exercise of their First Amend-
ment rights by intimidation or the imposition of unreal-
istic and excessively complex procedural requirements.The General Counsel disputes the Union's InternationalSecretary-Treasurer Ducy's testimony that restrictions on fil-
ing dues objector status applications after January are nec-
essary to avoid an accounting nightmare respecting the allo-
cation of funds between the three levels of Grand, District,
and Local Lodges and the difficulties of handling objector
applications at different times in relation to the annual cost
allocations and ensuing arbitration. Thus the General Counsel
argues that new employee objector applications are received
and processed throughout the year and the accounting and
other administrative practices and procedures that are applied
to such applications could be followed without seeming dif-
ficulty respecting applications from union resignees. Further,
the General Counsel notes that on a few occasions Respond-
ent Unions have recognized out of time objections filed by
nonmembers without destroying its system of accounting or
requiring multiple annual cost allocation audits or multiple
arbitrations.Respondent Unions do not dispute the fact that unionmembers who resign on or after February first of a given
year must wait until the following January window period to
perfect objector status. Rather Respondent notes that union
members are informed in the December Machinist of the Jan-
uary window period. Counsel for Respondent Unions adds on
brief at 51:Accordingly, if a [union] member wishes to become adues objector after reading that notice, all he or she
need do is resign and seek objector status during the
month of January. One letter is sufficient to accomplish
both tasks. Tr. 312. Thus, every represented employee
annually is given advance notice and a one month pe-
riod within which to resign and become an objector.
[Footnote omitted.]Respondent Unions argue further that the General Coun-sel's argument here is in reality an indirect attack on the
window period concept. Thus, argue Respondent Unions,
were the General Counsel to prevail, union members who are
free to resign their union membership at anytime could pig-
gyback a dues objection application onto the resignation and
avoid the window period limitations. In such a circumstance,
since new employees, who are already exempt from the win-
dow period filing limitation, and union member resignees are
the two categories of unit members most likely to file for
dues objection status, the window period would apply to only 291CALIFORNIA SAW & KNIFE WORKSa small portion of dues objection applicants and become es-sentially meaningless.Respondent Unions point out on brief at 51 that ``the Gen-eral Counsel concedes that a window period as a general
matter is a reasonable and appropriate union rule in this con-
text, see GC Mem. 88±14, p. 3.'' The Union adds on brief
at 53:Unsurprisingly, courts and arbitrators have unanimouslyrejected challenges to similar window periods. See
Kidwell v. TCU, 133 LRRM 2692, 2703 (D. Md. 1990),affd. 946 F.2d 283 (4th Cir. 1991); Andrews v. Edu-cation Association of Cheshire, 653 F.Supp. 1373 (D.Conn. 1987), aff'd, 829 F.2d 335 (2nd Cir. 1987).
Lenhardt v. Ferris Faculty Ass'n., 129 LRRM 2829,2835 (W.D. MI 1988); Tierney v. City of Toledo, 824F.2d 1497, 1506 (6th Cir. 1987).(b) Analysis and conclusionIn the absence of Board precedent on Beck issues, I havelooked to analogous Board doctrine. With respect to temporal
limitations on employees rights to invoke Beck objections, Ifind current Board law on temporal limitations to employee
rights to resign from unions most similar. Like union res-
ignation, the right to withhold payments for nonrepresenta-
tional activities is a Section 7 right. Since the Board now al-
lows essentially no limitation on the time members may re-
sign from a union, Machinists Local 1414 (Neufeld PorscheAudi), 270 NLRB 1330 (1984), I start from that premisehere. The General Counsels limited attack on Respondent's
window period limitation is therefore persuasive under cur-
rent law.I am not persuaded by Respondent Unions' argument thatallowing newly resigned former union members the right to
invoke Beck rights outside the window period will make ac-counting unnecessarily difficult. As the General Counsel ar-
gues, since newly hired employees may invoke the Union's
policy outside the window period, Respondent Unions' ac-
counting procedures must be set up to accommodate such
employees' dues reduction applications at any time of the
year. Union member resignees' applications therefore should
present no insurmountable challenges to such a system. Nor
am I persuaded by Respondent Unions' argument that allow-
ing resignees to become objectors without time limit will, in
effect, reduce the window period's restrictions to a very
small proportion of applications.The bulk of cases Respondent Unions cite as supportingthe concept of a window period restriction on dues objector
applications are primarily trial court holdings. The Unions
also cite the following launguage in Tierney, supra, 824 F.2dat 2506:[W]e do not consider unreasonable the plan's provisionthat each member be required to object each year so
long as the union continues to disclose what it must be-
fore objections are required to be made.I do not find the quoted language rises to the level of effec-tive support for Respondent Unions' arguments rejecting the
General Counsel's limited attack on the window period here.Given all the above, and in particular the Board's growingdisfavor of impediments to union resignations, I find that Re-spondent Unions' policy restricting the time when unionmember resignees may invoke Beck rights to the month ofJanuary of each year is an overly broad restriction on em-
ployees' Section 7 rights to refrain from supporting their col-
lective-bargaining representatives' nonrepresentational expen-
ditures. I further find that such restrictions violate the
Unions' duty of fair representation and therefore violate Sec-
tion 8(b)(1)(A) of the Act. I therefore sustain the General
Counsel's paragraph D,7(c) of the complaint.(2) Requirements respecting the form of the duesobjections applicationRespondent Unions' policy states in part:3. A request must be in the form of an individuallysent letter, signed by the objector and sent to the Gen-
eral Secretary-Treasurer of the International Association
of Machinists and Aerospace Workers, AFL±CIO,
[Washington D.C. address omitted], by certified mail
and postmarked during the 30-day period. ... The re-

quest shall contain the objector's home address and
local lodge number, if known.The two portions of this policy limitation under attack by theGeneral Counsel are discussed separately below.(a) The Unions' requirement that objector applicationsbe sent by certified mailÐcomplaint paragraph D,8(b)1. Argument of the partiesThe General Counsel argues that restrictions of a unionmember's rights to resign are analogous to restrictions on
unit members' right to seek dues objector status and that the
case law applicable to the former should also apply to the
latter. The General Counsel notes that the Board in AutoWorkers Local 148 (McDonnell Douglas), 296 NLRB 970(1989), held that a union provision that union members sub-
mit their resignations by certified mail violated Section
8(b)(1)(A) of the Act. In Weaver v. University of Cincinnati,942 F.2d 1039, 1046±1047 (6th Cir. 1991), the General
Counsel argues, the circuit court struck down a certified mail
requirement for filing of a dues objection request in the pub-
lic sector.Counsel for Respondent Unions argues that since dues ob-jection matters sometimes result in litigation ``it is reason-
able to require objectors to give notice through certified mail,
so that there can be no issue concerning whether or not no-
tice was received during the window period.'' (R. U. Br. at
54.) Counsel continues:Given that the Board itself requires that its GeneralCounsel serve all papers by certified mail, see 29 CFR
Sec. 102.113, its General Counsel cannot be heard to
argue that such a requirement is irrational. [U. Br. at54.]2. Analysis and conclusionRespondent Unions' arguments are not persuasive. Re-spondent Unions' professed desire to establish when a letter
has been received is not enhanced by requiring the sender to
use certified mail delivery. Since the use of certified mail
could only benefit the sender, i.e., the dues objector appli- 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cant, only that person should rationally determine if suchform of mailing is desirable. Further, contrary to counsel's
assertion, the Board's Rules and Regulations Section 102.113
essentially track the provisions of Section 11(4) of the Act
which language provides for various means of service of
Board papers and further provides an exception to the Hear-
say Rule in Federal Rule of Evidence 802 for purposes of
establishing proof of service of Board documents. These sec-
tions and the General Counsel's service practices under them
are irrelevant to the allegation at hand.I agree with the General Counsel that a requirement thatan application be submitted by certified mail has no realistic
value to the Union and is therefore a needless and impermis-
sible impediment to the employees' exercise of Beck rightswhich are also Section 7 rights. The General Counsel's cited
cases are on point. While the Sixth Circuit in Weaver, 942F.2d at 1046±1047, found the certified mail requirement a
``minor burden'' it further found it impermissible because it
was simply ``unnecessary.'' A procedural impediment to the
exercise of Section 7 rights even if ``minor'' which has no
balancing utility to the union is clearly arbitrary and a viola-
tion of the unions' duty to fairly represent employees. Ac-
cordingly I sustain the General Counsel's complaint para-
graph D,8(b) and find that Respondent Unions' requirement
that dues objector applications be submitted by certified mail
violates Section 8(b)(1)(A) of the Act.(b) The Unions' requirement that objector applicationsbe submitted in separate envelopesÐcomplaintparagraph D,8(a)1. Arguments of the partiesRespondent Unions' secretary-treasurer Ducy testified thatRespondent Unions require that dues objector applications be
submitted in individual envelopes in order to: (1) assure that
the individuals filing objections sincerely intend to become
dues objector and (2) discourage group solicitation as a
means of undermining the Union. Respondent Unions argue
that since dues objection is an individual right of conscience,
it is not arbitrary or capricious for the Union to require a
dues objection application to be in a form which (1) maxi-
mizes the likelihood of individual action based on conviction,
(2) discourages ill considered group conduct induced for pur-
poses of weakening the Union, and (3) reduces the likelihood
of insincere or sham objections.The General Counsel challenges the legal sufficiency ofRespondent Unions' asserted justification for the individual
envelope requirement. He notes on brief at 51:Although the Court in [Machinists v.] Street, 367 U.S.[740] at 774, established that the burden is upon the ob-
jector to make known his or her dissent, it is clear from
[Railway Clerks v.] Allen, [373 U.S. 113 (1963)], thatthis burden is a minimal one. 373 U.S. at 119; See also
[AFT Local 1 v.] Hudson, 475 U.S. [292 (1986)] at fn.16; Grunwald v. San Bernardino School District, 917F.2d [1223 (9th Cir. 1990)], at 1229. For Respondents
to require objecting employees to ``jump through
hoops'' as it does here in order to assure it of the ``sin-
cerity'' of an employees objection upsets the balance
struck by the Supreme Court and impermissibly bur-
dens an employee's exercise of his or her statutoryrights. So long as an employee objects by signing hisor her name to a letter sent to the appropriate union of-
ficial, Respondent Unions' interest in accuracy and effi-
ciency are adequately protected.2. Analysis and conclusionI rejected Respondent Unions' argument that it had a goodand sufficient reason for requiring that objector application
letters be sent certified mail. Rather, I found the requirement
was of no objective benefit to the Union and was a real if
not major burden to the objector. Respondent Unions' argu-ment in support of its requirement that applications be sent
in individual envelopes admits, in effect, that the requirement
is designed to place a burden on objectors and that the sole
utility to the Union in requiring such an effort is to ensure
that an employee's submission of a dues objection applica-
tion is a considered act. The Union argues the requirement
is designed to frustrate mass solicitations by ideological op-
ponents designed to undermine the union in its dealings with
employers generally as well as any particular employer in
question and to ensure that employee invocations of Beckrights are undertaken in a deliberate and sincere way by em-
ployees exercising their own judgment and initiative.Respondent Unions' fears are not necessarily groundless.The history of the Act and the experience gained in admin-
istering it over the years is not inconsistent with the general
notion that opposition to trade unionism may take many
forms. To the extent that a strong and confident union with
a large proportion of employees as members may be more
aggressive and successful in obtaining concessions from an
employer, there is an incentive for an employer and its allies
to undermine the union in anyway possible. The Board has
held that employer solicitation of employee resignations from
the union which represents them through the use of direct or
implied threats or direct or implied promises of benefit is an
unfair labor practice. See, e.g., Erickson's Sentry of Bend,273 NLRB 63 (1984), and cases cited therein. To the extent
that Respondent Unions note that ``dues objection disputes
are commonly fueled by the National Right to Work Com-
mittee,'' (R. U. Br. at 54), there is judicial recognition that
this organization has been active in supporting dues objector
applications. Gilpin v. State County Employees, 875 F.2d1310 (7th Cir. 1989), cert. denied 493 U.S. 917 (1989).The General Counsel's rejoinder, however, seems to bethat, irrespective of the purported fears of the Union that em-
ployees will be easily cajoled into ill considered mass invo-
cations of Beck sanctioned dues objections, the degree ofthought given by the employees to their decisions to become
dues objectors or the reasons that the employees have chosen
to file dues objection applicationsÐabsent unfair labor prac-
tice conduct not here relevantÐis simply not any of the
Unions' business.I agree with the General Counsel that Respondent Unionsmay not justify their admitted complicating of the dues appli-
cation process by asserting either a need to test employees'
sincerity or a need to protect against the herding of employ-
ees by ideological opponents such as the National Right to
Work Committee. An employee's action in submitting a dues
objector application is the exercise of Section 7 rights as is
the act of resignation from a union. Such employee exercises 293CALIFORNIA SAW & KNIFE WORKS21That is not to say that a union may not file a charge with theBoard alleging a particular employee act, be it union resignation or
dues objection, is fatally tainted by employer compulsion in violation
of the Act. What is held invalid here is the screening or testing of
employee conduct through the creation of procedural requirements
which make the act of filing a dues objection application more dif-
ficult.of statutory rights are not susceptible to ``testing'' either byunions or employers for their sincerity or conviction.21All voluntary, uncoerced employee Section 7 conduct, in-cluding the filing of a dues objection application, even if ar-
guably insufficiently considered or undertaken in haste or as
a result of a ``group solicitation of objections as a way to
undermine the Union,'' (R. U. Br. at 54), must be accepted
by Respondent Unions without additional procedural restric-
tion or impediment designed to root out such applications.These principles are not new to Board decisional law. TheBoard does not attempt to prevent unions or employers from
pointing out options available to employees so long as those
actions and communications are free from coercion or im-
proper inducement. Thus the Board has held that employers
may send unsolicited notifications to their employees de-
scribing window periods for union resignation. Such em-
ployer communications may even include prepared letters of
resignation for signature by employees and envelopes for
their transmission to the union. Perkins Machine Co., 141NLRB 697 (1963). Resignations or other employee actions
stimulated by such employer conduct, including a dues ob-
jection application, would not be invalid as a result of the
employer's action.Based on all the above, and in agreement with the GeneralCounsel, I find the policy requirement of a single envelope
for each dues objection application is an impermissible re-
striction on employees' Beck rights. Inasmuch as the solejustification of the requirement of a separate envelope for
each application is a testing of the quality of the potential
objector's exercise of Section 7 rights, the requirement is ar-
bitrary and inconsistent with Respondent Unions' duty to
fairly represent employees. Respondent Unions' restriction
therefore violates Section 8(b)(1)(A) of the Act. Accordingly,
I sustain paragraph D,8(a) of the General Counsel's com-
plaint.c. Allegations attacking Respondent Unions' method ofascertaining and allocating objector's fees underBeckÐcomplaint paragraph D,10Most of the General Counsel's ``national allegations'' setforth in section D of the complaint deal with procedures and
disclosure of information. Only paragraph D,10 alleges that
Respondent Unions are improperly charging dues objectors
for nonrepresentational expenses. That paragraph of the com-
plaint is discussed below in separate sections dealing with
different aspects of the contention.(1) The Unions' obligation to allocate representationalexpenditures on a bargaining unit by bargainingunitbasis
As noted, supra, Respondent International has an annualdetermination made of the International's representational
and nonrepresentational expenses. District and Local Lodge
allocations are made initially on the basis of a survey of se-lected Lodges. Where a challenge has been filed, the chal-lenger's specific District and Local Lodge is audited. At no
time are individual bargaining units audited for this purpose.
There is therefore no dispute that Respondent does not break
down or allocate expenses or adjust dues objector's fees on
a unit by unit basis. Paragraph D,10 of the complaint alleges
in part that the charging of expenses for representational ex-
penses ``not attributable to Respondent Unions' representa-
tion of the objecting nonmembers bargaining unit'' violates
Section 8(b)(1)(A) of the Act.The General Counsel predicates his argument that individ-ual bargaining units are the required financial unit with re-
spect to which representational expense allocations must be
made by citing the Supreme Court's decision in Ellis v. Rail-way Clerks, 466 U.S. 435 (1984) (Ellis). The General Coun-sel points out that the Court in addressing and discussing
what are termed Beck rights here referred to ``the bargainingunit,'' ``the relevant unit,'' and the ``collective bargaining
unit'' (id. at 447±488, 488, and 452), rather than to the union
as a whole in discussing expense allocation.The General Counsel argues from this focus of the Courtin his brief at 66:Accordingly, in the Court's view, a union's obligationsunder the RLA take their meaning from the union's re-
lationship to the unit and must be defined in terms of
that unit, and therefore the union can only charge ob-
jecting non-members for representational expenses ex-
pended for that unit.The General Counsel argues that the Court in Communica-tions Workers v. Beck relied on Ellis, 487 U.S. 735, 752(1988), and therefore carried this standard to cases under the
National Labor Relations Act.Respondent Unions argue vigorously that the GeneralCounsel's reliance on unfocused language in the earlier Su-
preme Court cases is at best weak reasoning and, in any
event, falls to the recent specific holdings of the Federal
courts and the Supreme Court on the issue. Thus, Respondent
Unions argue the Fourth Circuit in Crawford v. Air Line Pi-lots, 870 F.2d 155, 158±159 (4th Cir. 1989), authorized na-tional rather than unit-by-unit expense calculation under the
Railway Labor Act. He argues further the Tenth Circuit in
Pilots Against Illegal Dues v. Air Line Pilots, 938 F.2d 1123(10th Cir. 1991) (PAID), reached the same conclusion.A key case on the issue is the May 30, 1991 decision ofthe Supreme Court, Lehnert v. Ferris Faculty Assn., 500 U.S.507 (1991) (Lehnert). In that case the Court, addressing Beckissues in the public sector, allowed allocation of extra unit
expendituresÐthat is expenses calculated on a larger than
unit-by-unit basis including expenses not directly of benefit
to the objector's particular unitÐas representational expenses
to members of particular bargaining units who did not re-
ceive immediate or direct benefit. 500 U.S. at 528.The General Counsel in a learned analysis seeks to distin-guish the holdings in these cases both on their facts and by
a meticulous analysis of the various opinions expressed by
the justices in Lehnert. I am not persuaded however by hisarguments. These cases, including PAID which relied onLehnert in reaching its result, convince me that the SupremeCourt allows agglomeration and averaging to determine a
single nationwide cost allocation to apply to all collective- 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
bargaining units represented by the union. Since I have deter-mined, supra, that it may be fairly concluded that the stand-
ards under Beck and the National Labor Relations Act are atleast no more rigorous than those established by the courts
for the public sector unions and unions under the Railway
Labor Act, I further conclude this same license is appropriate
under the Act.Accordingly, I find there is no breech of a union's dutyof fair representation as enforced by the Board under Sec-
tions 7 and 8 of the Act, when a union calculates Beck duesallocations on other than a bargaining unit by bargaining unit
basis, setting aside the issue of litigation expenses discussed,
infra. Respondent Unions have therefore not violated the Act
and this portion of complaint paragraph D,10 shall be dis-
missed.(2) The issue of extra unit litigation expensesThe General Counsel argues on brief at 72:Assuming arguendo that it is held that the Act doesnot require a unit-by-unit accounting of Respondent
IAM's expenditures, the holding in Ellis that ``the ex-penses of litigation not having a connection with the
bargaining unit are not to be charged to objecting em-
ployees'' suggests a finding of a violation to the extent
that Respondent IAM charges all objectors the same
proportion of its litigation expenses without regard to
whether it affects their particular bargaining unit [467
U.S. at 453, remainder of footnote omitted]. Thus, the
litigation schedules in evidence establish that objectors
who are charging parties here have been charged for
litigation engaged in by Respondent IAM on behalf of
other bargaining units.Respondent Unions with the annual approval of the arbi-trators in the objector challenge arbitrations do not charge fee
objectors for certain litigation expenses determined not relat-
ed to the negotiation or administration of collective-bargain-
ing agreements. Objectors were charged a proportionate
shareÐnot on a unit-by-unit basisÐof litigation determined
to be related to the Union's representational role. Respondent
Unions on brief note that both they and the arbitrator specifi-
cally had Ellis and its distinctions in mind in establishing theallocation at issue. In a learned analysis counsel for Re-
spondent Unions relies on the partial dissent of Justice Ken-
nedy in Lehnert, supra, at 528, noting that Ellis did not dis-cuss whether a local bargaining unit might choose to fund
litigation incident to its representational role through cost
sharing arrangements with affiliates.At the threshold, I do not accept either RespondentUnions' assertion that its audit protocol or the arbitrators' de-
cisions are consistent with Ellis. Ellis is unambiguous thatthere are potentially qualifying and nonqualifying representa-
tional expenses, but that in all events the bargaining unit(s)
involved in the litigation must be the sole bearer(s) of quali-
fying expenses. Respondent Unions' counsel's arguments on
Ellis seem to me to attempt to show that its holding thateven representational litigation expenses must be allocated on
a unit-by-unit basis is not persuasive, may be distinguished
on closer consideration of the underlying facts, or does not
encompass the allocations of expenses made by the Union.
I do not agree. I am not persuaded that Ellis permits anyextra bargaining unit proration of litigation expenses amongunits under the Railway Labor Act. Nor do I consider Re-
spondent Unions' arguments in effect suggesting that Ellis iswrong. I need not agree with or be persuaded by the logic
of a current decision of the Supreme Court. I am duty bound
to apply all such holdings wherever applicable.Nor do I find that Lehnert's approval of expense poolingjustifies the Union's conduct here. Counsel for Respondents'
reliance on the dissenting views of Justice Kennedy in
Lehnert on the intentions of the Court in Ellis serve more toidentify the propositions counsel asserts as those of the dis-
sent rather than to persuasively demonstrate that the Court
did not mean what its language seems clearly to indicate.The parties have argued and I have addressed the issue ofthe applicability of non-National Labor Relations Act hold-
ings, supra. Consistent with my intentions expressed there, in
the absence of even analogous Board law, I shall apply the
Court's decisions under other statutes where they address re-
lated circumstances unless and until the Board has spoken on
the issue.Applying that standard here, since the Unions' allocationof litigation expenses was not undertaken on a bargaining
unit by bargaining unit basis, the litigation expenses may not
be charged to any objectors. Inasmuch as there is no dispute
certain litigation expenses were charged to dues objectors,
those charges were improper and violated Section 8(b)(1)(A)
of the Act. Thus paragraph D,10 is sustained as to extra unit
litigation expenses.Since there is no question that Respondent Unions havenever broken down litigation expenses on a unit-by-unit
basis, yet have collected fees predicated on such expenses
from objectors, the General Counsel's complaint paragraph
D,9(b) is also sustained. Thus, I hold here, if Respondent
Union seeks to collect for bargaining unit litigation expenses,
it must break down those expenses on a unit basis to estab-
lish the expense as a representational expense for a particular
unit member dues objector. If such expenses are not to be
charged to unit members, then there is no obligation to break
such expenses down on a unit-by-unit basis. Respondent
Union may not, however, have the one without the other.(3) The charging of objectors for legislative expensesParagraph D,10 alleges in part that Respondent Unions im-properly charged objectors for legislative expenses. Respond-
ent Unions on brief concedes that it has improperly charged
objectors for certain legislative expenses which it concedes
are not properly attributed to representational activities. That
portion of complaint paragraph D,10 alleging improper col-
lections for legislative expenditures, and other complaint
paragraphs incorporating this portion of the allegation in
complaint paragraph D,10, infra, will therefore be sustained
based on that admission without further analysis. Respondent
Unions' arguments respecting the determination of the quan-
tum of misallocations will be deferred to the compliance
stage of these proceedings as appropriate.d. Allegations attacking the sufficiency of informationprovided to dues objectorsÐcomplaint paragraph D,9Complaint paragraph D,9(a) alleges that RespondentUnions have failed to provide dues objectors with sufficient 295CALIFORNIA SAW & KNIFE WORKS22The special situation pertaining to litigation expenses has beendiscussed, supra.23This paragraph of the complaint singularly fails to indicate towhom Respondent Unions are alleged to have failed to provide the
independent audits. Presumably, like the matters alleged in par. D,9,
the audits are to be provided to perfected dues objectors who are po-
tential challengers or perhaps to challengers in preparation for achallenge arbitration.information to fully challenge Respondent Unions' allocationcalculations byfailing to timely provide a breakdown of expendituresby the objecting employee's District and Local Union
into chargeable and non-chargeable categories by fail-
ing to disclose Respondent International's survey of
District and Local Lodge expenditures upon which Re-
spondent International bases its advance reduction of
the portion of dues collected which are owed to the
District and Local Unions.Complaint paragraph D,9(b) alleges Respondent Unionsfailed to provide dues objectors who may be considering
challenging the Union's dues allocation with a breakdown of
expenses for representational activities on a unit-by-unit
basis.22Complaint paragraph D,9(c) alleges RespondentUnion has failed ``to include and breakdown initiation fees
charged to non-members into representational activities and
non-representational activities on a unit-by-unit basis.''Complaint paragraph D,9(d) alleges that RespondentUnions failed to ``explain why its classifications of various
expenditures including, inter alia, `Human Rights,' `Commu-
nity Services,' and `Special Projects,' are chargeable as rep-
resentational activities.'' Paragraph D,11 contends that Re-
spondent Unions ``have failed to provide23an independentaudit of District and Local Unions' expenditures and alloca-
tions.''Respondent Unions' policy states in part:4. Upon receiving a proper request from an objector,the General Secretary-Treasurer shall notify such objec-
tor in sufficient detail the amount by which his or her
payments shall be reduced and provide a summary of
major categories of expenditures showing how it was
calculated.5. Upon receiving the Secretary-Treasurer's notice ofthe current year's calculation of chargeable expenses,
an objector shall have 30 days to file a challenge with
the Secretary-Treasurer if he or she has reason to be-
lieve that the calculation of chargeable activities is in-
correct.6. If an objector chooses to challenge the calculationof the advance reduction, there shall be an expeditious
appeal before an impartial arbitrator ... (a.) Any and

all appeals shall be consolidated.Under the policy therefore, there are three different stagesof employee involvement in the Beck process. Thus, there areemployees who have expressed no opinion whatsoever re-
specting their Beck rights. Second, there are employees whohave submitted a timely application and become dues objec-
tors but have not filed challenges to Respondent Unions' cal-
culation of the current year's chargeable expenses. Third, and
finally, are the employees who are dues objectors who havefiled a challenge to the Union's calculation of the advancefee reduction.The various allegations are addressed below.(1) Respondent Unions' failure to disclose RespondentInternational's survey of District and Local Lodgeexpenditures to dues objectorsÐcomplaintparagraphD,9(a)
In 1988 and 1989 objectors did not receive a copy of Re-spondent Unions' survey of District and Local Lodge ex-
penditures which formed the basis for reductions in the dues
allocated to District and Local Lodges unless they filed a
challenge under the policy quoted above. Those dues objec-
tors who filed challenges ultimately received those break-
downs. Since 1990 the summary pages of the District and
Local expenditure audits have been included in the informa-
tion supplied as described in policy subsection 5 quoted,
supra.The General Counsel on brief argues that RespondentUnions' 1990, 1991, and subsequent disclosures of the Dis-
trict and Local Lodge expenditures to dues objectors are in-
adequate for two reasons. First, the General Counsel argues
the Union does not provide independently audited statements.
That argument will be discussed, infra, in considering com-
plaint paragraph D,11.The General Counsel next argues on brief at 57:Second, the summary sheets do not contain enough ex-planation regarding those categories which are deemed
only partially chargeable for the objector to determine
the basis for that determination. Neither the supporting
schedules referred to on the summary sheet, nor Re-
spondent IAM's audit protocol on which it relies to de-
termine chargeability, are included. Either would pro-
vide sufficient information to allow an objector to de-
termine whether to accept Respondent's advance reduc-
tion or seek more detailed information through the fil-ing of a challenge. By failing to provide such informa-
tion, however, Respondent Unions have violated Sec-
tion 8(b)(1)(A) of the Act.This argument will also be discussed, infra, respecting com-plaint paragraph D,9(d) at page 55, infra.I agree with the General Counsel that the Union's omis-sion to supply information to objectors regarding its proce-
dures for determining District and Local Lodge representa-
tional expenses until later in 1990 was improper and violated
its duty to disclose. To this extent complaint paragraph
D,9(a) is sustained. Given the other violations found and the
remedy directed, infra, I do not find an independent remedy
is necessary regarding this violation of the Act.I do not agree with the General Counsel that the Unions'disclosures from 1990 to date of the District and Local audit
summary pages to objectors is inadequate. I base this deter-
mination largely on the analysis which follows dealing with
the remaining allegations of complaint paragraph D,9 imme-
diately following, particularly the language of Gilpin v. StateCounty Employees, AFSCME, 875 F.2d 1310, 1315 (7th Cir.1989), quoted infra. Accordingly, I find the remainder of
complaint paragraph D,9(a), not found violative, supra, with-
out merit. 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24The unit-by-unit portion of the complaint allegation has beendealt with, supra. That analysis will not be repeated here. That por-
tion of this complaint allegation is also without merit.25Thus the 1990 independent auditor's report determined the ratioof chargeable expenditures to total expenditures of Respondent
Union was 86.05-percent chargeable. Dues objectors were thus the
beneficiaries of a 13.95-percent dues reduction. Initiation fees were
not considered nor discounted in either the independent auditor's re-port or the subsequent arbitration. Jt. Exh. 30 makes it clear that at
least one Local of Respondent Unions informed employees that initi-
ation fees were due from all new employees who had never before
paid an initiation fee to the Unions whether or not they chose to be
members or agency fee payers.26The policy's terms are clearly addressed only to unit membersperiodic dues obligations and does not address or provide a means
of reducing initiation fees.27See for example, Mark V. Bluteau's June 5, 1990 letter to theUnion objecting ``to the use of the monies which you collect from
me for purposes other than ....'' (Jt. Exh. E,3.)
(2) Respondent Unions' failure to break down expensesfor representational expenses on a unit-by-unit basisÐcomplaint paragraph D,9(b)I have considered and rejected that part of the GeneralCounsel's complaint paragraph D,10 which alleges a failure
to allot representational and nonrepresentational expenses on
a unit-by-unit basis. I have rejected that contention, supra,
save for litigation expenses. Having rejected the obligation to
so allot expenses, I also reject the General Counsel's cor-
ollary allegation that Respondent Unions' must break down
and disclose such a unit-by-unit allocation to dues objectors.
This portion of complaint paragraph D,9(b), save for litiga-tion expenses discussed, supra, will therefore be dismissed.As noted supra, Respondent Unions must either not collectat all for litigation expenses or must supply a unit-by-unit
breakdown of litigation expenses sufficient to make it clear
that any litigation expenses charged to the objector was of
direct benefit to that objector's bargaining unit. Respondent
Unions' failure to provide such information while collecting
expenses attributed to litigation violates Section 8(b)(1)(A) of
the Act.(3) Respondent Unions' failure to break down initiationfees charged to nonmembers into representationalactivities and nonrepresentational activities and on aunit-by-unit basisÐcomplaint paragraph D,9(c)24The relevant union-security clauses in Respondent Unions'contracts obligate unit employees to pay periodic dues and
an initiation fee. Respondent Unions regularly collect such
fees. Initiation fees, which are revenues for Respondent
Unions, are distributed among the Grand, District, and Local
Lodges. There is no record evidence as to how revenues are
recorded within the accounting systems of the International
and its District and Local Lodges. Presumably initiation fees
ultimately become simply an undifferentiated portion of reve-
nues. Specific expenses associated with the Unions' entering
a new member on the books are simply entered into appro-
priate expenditure categories within each organizational
subunit incurring the given expenses. Record evidence of the
1989 figures in the fee reduction audit suggest no separate
expense category specifically related to initiations is main-
tained.Respondent Unions' policy addresses periodic dues onlyand does not refer to initiation fees. By omission it leaves
the fair impression that initiation fees are not eligible for re-
duction under any circumstances. Nor does the record reflect
what, if any, information dues objectors receive respecting
initiation fees from Respondent Unions in other ways. It is
clear that initiation fees have never been reduced as a result
of Beck requests or dues objection applications by dues ob-jectors. Insofar as the record reflects, initiation fees have
never been referred to by the independent auditor in his an-
nual report or by any arbitrator in the annual arbitrations.25The General Counsel argues that revenues collected underthe compulsion of the union-security clause are all subject to
Beck procedures and, therefore, the Unions must reduce initi-ation fees in the same manner it reduces dues payments for
objectors. Counsel for the General Counsel admits on brief
that he has uncovered no case law under any statute which
has addressed initiation fees in a Beck context. He noteshowever that Section 8(a)(3) of the Act refers to both peri-
odic dues and initiation fees without distinction and that each
are collected by Respondent Unions from unit members
under union-security clauses. There is no reason, in the Gen-
eral Counsel's view, that initiation fees should be viewed as
somehow different and thus exempt from the holdings of
Beck and related cases.Respondent Unions' arguments on this issue are brief:The General Counsel alleges in paragraph D,9(c) thatthe Unions failed to provide information to new hire
objectors breaking down their initiation fees into
chargeable and nonchargeable percentages. Such notice
to new hires under the IAM procedures would be pro-
vided by the local unions. (Jt. Exh. 1, par. 10.) There
is no record evidence concerning the local unions' prac-
tices on this point, so the allegation must fail for want
of proof. There are, moreover, no charging parties who
filed timely charges asserting that they filed an objec-
tion and were not informed of their right to pay a re-
duced initiation fee, or that the Unions otherwise failed
to provide adequate information to new unit members
who filed objections. See Nickles Bakery, [296 NLRB927 (1989)]. Thus there is no occasion for the Adminis-
trative Law Judge to rule on this hypothetical question
even if the General Counsel had bothered to introduce
evidence on the question [U. Br. at 60±61].The defense that the charges are inadequate to support thenational allegations of section D of the complaint was con-
sidered, supra, and has been resolved against Respondent
Unions. Further, I find that the record evidence of the pol-
icy,26the independent auditor's reports and the arbitrator'sdecisions meet the General Counsel's burden of proof of es-
tablishing that Respondent Unions do not and have not at rel-
evant times applied Beck dues objector fee reduction proce-dures to initiation fees. There is also evidence that some
Charging Parties did not specifically limit their various re-
quests for fee reductions to requests that only their periodic
dues be reduced,27but the requests in evidence were notmade by objectors at a time when their initiation fees wereyet to be paid. Of the 900-odd objectors in 1990 it may fair-
ly be assumed that one or more objected under Beck at the 297CALIFORNIA SAW & KNIFE WORKS28If such a procedure is established the expense allocation forperiodic dues could not include initiation expenses. Initiation ex-
penses would have to be separately maintained to avoid double
counting. In the instant case however no attempt was made to apply
Beck to initiation fees and therefore it is unnecessary to considerwhat independent treatment might be sufficient under Beck.onset of employment, i.e., at a time when initiation fees weresusceptible to discount.Given the state of the evidence, the burden of going for-ward was on Respondent Unions to adduce evidence respect-
ing additional actions Respondent Unions' organizational
subunits may have taken respecting initiation fees. Accord-
ingly, and contrary to Respondent Unions' contention, I find
the General Counsel has sustained his factual contentions
here.The underlying legal assumption the General Counsel re-lies on respecting this allegation is that initiation fees are
properly treated exactly the same way periodic dues are
under Beck. I agree for several reasons. First, under currentBoard law respecting collection of dues and initiations fees,
no distinction is made between initiation fees and dues.Second, the whole logic of the Supreme Court's evolutionof Beck rights both earlier under the Railway Labor Act andmore recently under the National Labor Relations Act and
the public sector statutes is to establish a means for employ-
ees to limit their support of the union to payment of moneys
limited to an amount necessary to recompense the union for
representational expenditures. Such an analysis admits no
logical distinctions between the title, form or periodicity
compelled payments. The principles involved in the cases
deal with reconciling amounts paid by objectors and qualify-
ing expenses incurred by the union. Such an expenditure
standard leaves no room for excluding initiation fees from
the procedures which all agree must be applied to periodic
dues or fees. I find therefore that Beck encompasses all mon-eys collected by a union under the compulsion of a union-
security clause without distinction. I further find that Beckrights apply to initiation fees as well as periodic dues.Given that Beck applies to initiation fees, RespondentUnions were obligated to provide in its policy for the refund
of initiation fees on the same basis as periodic dues. Thus
it was required to use the same expense allocation formula
applied to discount an objector's monthly fee obligation to
also discount initiation fees. In the alternative Respondent
Unions could provide an independent formula for the refund
of nonrepresentational expenses associated with initiation
fees.28The General Counsel's complaint allegation, paragraphD,9(b), does not allege a failure on the part of Respondent
Unions to discount or rebate to objectors the portion of their
initiation fees not chargeable to representational activities.
Nor does any other portion of the complaint so contend.
Rather the General Counsel limits his contention to the nar-
row allegation that the Union failed to supply objectors with
sufficient information to challenge the Union's calculations
by failing to break down initiation fees into representational
and nonrepresentational expenses.In my view the General Counsel's complaint allegationconfuses both accounting principles and the Unions' current
practices. Under Beck, expenses are allocated into representa-tional and nonrepresentational categories and the ratio of the
two is used to reduce the fees charged objectors. In calculat-ing the reduced dues formula, fees are not broken down, onlyexpenses are. It would seem that the General Counsel in-
tended to allege that Respondent Unions have failed to ``de-
termine the chargeable portion of initiation fees and to dis-
close this information to objectors'' (taken from a portion of
the General Counsel's argument on brief at 58).Viewing the complaint allegation in this fashion, I findthat Respondent Unions have in fact made appropriate cal-
culations. Respondent Unions have chosen, in allocating all
its expenses in a single calculation into representational and
nonrepresentational portions, not to treat expenses associated
with initiation procedures separately from other expenses.
Respondent Unions have calculated and applied a single uni-
versal fee reduction formula at each organizational level, i.e.,
Grand, District, and Local Lodges. Therefore Respondent
Unions is bound to apply the same reduction formulae used
to reduce objector's monthly agency fees to reduce initiation
fees of all objectors who have submitted a timely objection.
The reducing fraction of representational expenses over total
expenses which is used to discount the objector's contribu-
tions to the Grand, District, and Local Lodge portions of his
monthly agency fees for any given year are also the figures
or ``breakdowns'' the General Counsel's complaint alleges
are not provided to objectors so that they may challenge the
Unions' calculations.Under this analysis however, Respondent Unions havefailed to indicate to objectors that the dues reduction for-
mulae calculated each year also applied to initiation fees. Re-
spondent Unions' consistent failure to do this in its policy,
in its disclosures to objectors, in the independent auditor's
reports, the arbitration proceedings, or in any other manner
whatsoever sustains the General Counsel's complaint para-
graph D,9(c) even as so ambiguously pleaded. Thus I find
that by failing to inform objectors of the applicability of its
annual dues reduction calculations to initiation fees as well
as periodic fees, Respondent Unions have violated Section
8(b)(1)(A) of the Act.(4) Respondent Unions' failure to explain to duesobjectors, who are considering challenging the Unions'expense allocation, the rationale for classifying asrepresentational or nonrepresentational certainexpenditure classifications within its accountingsystemÐcomplaint paragraph D,9(d)(a) The argument of the partiesAs noted supra, perfected objectors receive various infor-mation from Respondent Unions' including a disclosure of
expenses which are classified as representational, i.e., charge-
able, and nonrepresentational, i.e., not chargeable. Several
categories of expenses disclosed are deemed partially charge-
able, but are not further explained. The General Counsel al-
leges that several of these categories: human rights, commu-
nity services, and special projects are ambiguous. The Gen-
eral Counsel argues on brief at 60:In most cases, a listing of the major categories of ex-penses, the amounts spent on each category, and the
proportion of each category the union considers charge-
able will be sufficient because the basis for the union's
decision will be apparent from the description of the
category. However, where the category itself is ambigu- 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29The audits of the International's books of account are under-taken by independent certified public accountants and are not at
issue here.ous, then some description of the representational as-pects comprising the category and some support for the
union's determination that the activity is chargeable is
required. The most obvious example of such a category
would be one labelled ``miscellaneous.'' The categories
utilized by Respondent Unions here are no less ambigu-
ous and provide a basis for an objector to decide
whether to challenge the Respondent Union's deter-
mination. Accordingly, Respondents' failure to explain
the chargeability of these ambiguous categories violates
Section 8(b)(1)(A).Respondent Unions respond that even under the ``more ex-acting First Amendment standards'' of Hudson, unions``need not provide non-members with an exhaustive and de-
tailed list of all its expenditures, but adequate disclosure
surely would include the major categories of expenses,'' 475
U.S. at 307 fn. 18. Union counsel quotes Dashiell v. Mont-gomery County, Md.., 925 F.2d 750, 756 (4th Cir. 1991):The test of adequacy of the initial explanation to beprovided by the union is not whether the information
supplied is sufficient to enable the employee to deter-
mine in any final sense whether the union's proposed
fee is a correct one, but only whether the information
is sufficient to enable the employee to decide whether
to object. If the employee objects, then the union will
be called upon to demonstrate more completely its jus-
tification for the fee because, ``[t]he burden of proof in
establishing the charges validly chargeable rests ... on

defendant Union.'' [Citation omitted.]Finally Respondent Unions rely on Gilpin v. State CountyEmployees, AFSCME, 875 F.2d at 1315:Since to file a challenge costs only [postage], plus asmall amount of time to supply the amount of informa-
tion that the challenge must set forth, one would not
have thought a challenger needed a detailed prospectus
... before filing.
(b) Analysis and conclusionsThe General Counsel's argument that accounting cat-egories which contain both qualifying and nonqualifying ex-
penditures require additional disclosure to render them intel-
ligible to objectors must be set in a factual context. There
is no doubt that manipulation of accounting categories may
not be used by a union to render its accounts meaningless
to potential dues challengers. Using the General Counsel's
example, were a ``miscellaneous'' category to loom so large
in the accounts so as to be, in effect, the tail that wagged
the dog, greater disclosure would clearly be required. So, too,
if there were evidence of bad faith in cloaking accounts by
a union, greater disclosure would be required.The General Counsel does not contend that RespondentUnions were acting in bad faith in creating the accounting
categories at issue here. Nor do the proportion of expenses
contained in the challenged categories appear to be unreason-
ably large in the context of the Union's accounting scheme.The issue here therefore is a farther reaching contention of
the General Counsel, i.e., that categories of account must ei-
ther be essentially self-evident from their labeling or be en-
tirely classified as representational and nonrepresentationalexpenses. If not, argues the General Counsel, greater disclo-sure is required. In other words, ``mixed'' accounting cat-
egories must be further explained to provide the rationale for
such mixed allocations.This argument was directly addressed in Dashiell v. Mont-gomery County, Md., supra, 925 F.2d at 758:Undoubtedly the nonunion employees received lessinformation on ``mixed categories'' than they did where
an entire category was charged or excluded, because in
the latter situation the category description provides the
distinguishing information. In a mixed category cir-
cumstance, the employees cannot, by the description
alone, know what is the basis of the distinction between
chargeable and nonchargeable expenses. The alter-
native, however, of providing to employees all the
backup data and worksheets reflecting the judgment of
the Union is impractical and addresses concerns that are
beyond those which are relevant at this stage of the
process.I find the rationale of the court here logical and persuasive,irrespective of the weight to be given the decision as arising
under a public sector statute. Given this determination, I find
that Respondent Unions were not obligated to further dis-
close the basis of expenditure allocation within expense cat-
egories. The General Counsel's allegation is therefore with-
out merit and complaint paragraph D,9(d) will be dismissed.
This analysis also applies to complaint paragraph D,9(a) dis-
cussed, supra.(5) Allegation that Respondent Unions have failed toprovide an independent audit of Districts' and LocalUnion's expenditures and allocationsÐcomplaintparagraph D,11(a) Arguments of the partiesThere is no doubt that Respondent Unions' survey of Dis-trict and Local Lodges' expenses as well as the subsequent
audits of challengers' District and Local Lodges are under-taken by employees of the International. While these employ-
ees are experienced trade union agents and have accounting
training, they are not certified public accounts. The General
Counsel contends independent certified public accountants
must conduct these audits29under Beck. Respondent Unionsdisagree.The General Counsel's argument is primarily grounded onHudson which requires a union to provide ``verification byan independent auditor,'' 475 U.S. at 307 fn. 18. Counsel for
the General Counsel argues from that holding, on brief at
60±61:Courts which have construed this requirement have in-variably held that the purpose of the independent audit
is to ensure that the expenditures which the union
claims it made for certain expenses were in fact made
for those expenses. Andrews v. Cheshire Education As-sociation, 829 F.2d 335, 340 (2nd Cir. 1987); Tierneyv. City of Toledo, 917 F.2d 927 (6th Cir. 1990); 299CALIFORNIA SAW & KNIFE WORKS30Dashiell v. Montgomery County, Md., 925 F.2d 750, and thecases cited here, provide a good discussion of the skills necessary
in allocating expenses and the views of the Court concerning them
under Hudson.Dashiell v. Montgomery County, 925 F.2d 750, 755(1991).Counsel for Respondent Unions argues initially, as hasbeen set forth in detail supra, that Hudson and other ``FirstAmendment'' or constitutional public sector decisions are not
controlling precedent for cases under the National Labor Re-
lations Act. The General Counsel and the Charging Parties
disagree. It is unnecessary to recite that scholarly debate a
second time here.Counsel for Respondent Unions argues further on brief at27±30, that in considering what was to become the Labor
Management Reporting and Disclosure Act of 1959, Con-
gress specifically considered and rejected imposing an inde-
pendent certified public accountant requirement for local or
International union's preparation of financial accounts and
ultimately allowed unions to generate required reports inter-
nally, without the assistance of outside auditors. See 29
U.S.C. §431(b). Counsel argues further that the Supreme

Court in Machinists v. Street, 367 U.S. at 733 fn. 22, specifi-cally referred to the Labor Management Reporting and Dis-
closure Act and the duty of labor organizations to file finan-
cial reports under that Act as a basis for crafting the disclo-
sure requirements contained therein.Respondent Unions also attack the practicality of the Gen-eral Counsels' argued auditor requirement in three ways.
First, they argue the cost would be crippling. Second, they
note that no defect was either alleged or revealed in the cur-
rent procedures which would be avoided by use of outside
certified public accounting auditors. Third, they argue there
has been no showing that the skills of certified public ac-
countants are needed for the tasks at issue.As noted, supra, Respondent Unions have some 6500 to8000 bargaining units and over 1400 District and Local
Lodges. Were the General Counsel to prevail in his argument
that each unit must be independently audited by certified
public accountants, argue Respondent Unions, the costs
would be simply astronomical. Even were the current audit-
ing pattern maintained, the cost of auditing each challenger's
Local and District Lodgewould dwarf the amount of fees the locals collect fromdissenters. Thus the practical effect of the General
Counsel's suggestion would be that the local unions
simply would have to forgo collecting fees for local
union expenditures. Unions would by law be required
to allow free-riding on precisely that portion of union
expenditures that most directly relates to collective-bar-
gaining services for unit members. [U. Br. at 32.]Respondent Unions argue that no suggestion has beenmade that the audits of the Union have been other than hon-
estly and capably prepared and that the General Counsel spe-
cifically disclaimed any challenge to the competency of the
auditors. Thus, the General Counsel, like Caesar in the fa-
mous apothegm addressing his wife, does not suggest a lack
of virtue respecting the International's auditors, yet demands
that they must be replaced in order that the virtue of the
process be above suspicion.Respondent Unions point out that Hudson does not requirea certified public accountant perform any task associated
with Beck audits, nor did the General Counsel adduce anyevidence that a certified public accountant certificate wouldprovide any skill which the current audit staff lacks.30Dealing with the issue of independence, RespondentUnions note that staff auditors are employees of Respondent
International and not of the affiliated Local and District
Lodges. Further they argue that auditing assignments are
made so that former employees of affiliates do not audit
those affiliates. While it is clear that, as employees of Re-
spondent International, its current auditors have a relationship
of some degree with the District and Local Lodges they
audit, such a removed relationship should not, in the Unions'
view, disable their efforts where no attack on the accuracy
or fairness of their work has been made.(b) Analysis and conclusionsThe arguments of the parties respecting this allegation ofthe complaint are notably lacking in citation to Board author-
ity. As noted supra as to other aspects of Beck rights, thereare roughly analogous circumstances in current Board law
upon which to draw for inferences respecting how the Board
will treat the instant allegation.The Board holds that a union operating a hiring hall maynot charge nonmembers a fee in excess of the cost of per-
forming such services. J.J. Hagerty, Inc
., 153 NLRB 633(1962), enfd. sub nom. NLRB v. Operating Engineers Local138, 385 F.2d 874 (2d Cir. 1967), cert. denied 391 U.S. 1375(1968). In that case expenses unrelated to the union's bar-
gaining and hiring hall activities including litigation ex-
penses, etc., were disallowed as chargeable expenses.In Stage Employees IATSE Local 640 (Associated Inde-pendent Theater Co.), 185 NLRB 552 (1970), the Boardagain addressed hiring hall fees for nonmembers. The Board
found that the union's assessment of referral fees was not in
excess of the cost of the services provided. In reaching this
conclusion the Board relied on ``the Union accountant's less-
than-rigorous figures,'' 185 NLRB at 559, to conclude that
the evidence did not support a finding that the union's as-
sessment system was violative of the Act.These cases demonstrate in my view that the Board hasnot been zealous in requiring the most rigorous accounting
standards even in situations where, as in certain Beck proce-dures, union expenditures are to be analyzed and divided into
qualifying and nonqualifying categories and the union bears
the burden of establishing the accuracy of the figures.Turning to the first contention of the General Counsel inthe instant case, that Beck audits must be conducted by cer-tified public accountants, I find the Government's case is not
persuasive. As Respondent Unions have pointed out, neither
Hudson nor its progeny require auditors to bear the creden-tials of certified public accountantsÐa certification which I
notice administratively is not held by all practicing account-
ants generally in the United States.The General Counsel specifically disclaimed any attack onthe skills or abilities of Respondent International's auditors
who performed the audits under attack. While the General
Counsel on brief at 61 derides the International's staff audi-
tor as lacking in credentials and belittles their training as es- 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31In Andrews v. Education Assn. of Cheshire, 829 F.2d 335 (2dCir. 1987), the court held:[T]he procedures mandated by Hudson are to be accorded allnon-members of agency shops regardless of whether the union
believes them to be excessively costly. Excessive cost cannot
form the basis for allowing the union or the government to
avoid Hudson's requirement that the procedures used by theunion to allocate bargaining and administrative costs be carefully
tailored to minimize the intrusion on the nonmembers' rights.
[829 F.2d at 339.]sentially ``in house,'' I find these criticisms irrelevant sincethey address the manner and form of training and neither its
ultimate worth nor its adequacy for the tasks at issue. Thus
I find the General Counsel has not established or even at-
tempted to establish that the auditing tasks at issue here re-
quire the talents of a certified public accountant or are be-
yond the skills of those who have done it to date.Given the failure of the General Counsel to establish theneed for certified public accountant credentials for any audit-
ing staff, I shall not consider the contentions of Respondent
Unions that such a requirement would be financially ruinous
and would result, inevitably, in letting dues objectors become
free riders. This is so because I find that the General Counsel
has not prevailed in his argument that certified public ac-
countants are part of a minimally qualifying audit system
under Beck.The General Counsel's second argument, that Hudson re-quires that union expenditures be verified by an independent
auditor and that Beck should carry such an obligation tounions under the Act, is on firmer ground. The applicability
of Hudson's procedural requirements to the Board's interpre-tation of a union's duty of fair representation under the Na-
tional Labor Relations Act has been argued and decided,
supra. Without needless repetition here, I view the dispute
under the cases as not sufficiently free from doubt to hold
current Board cases in analogous areas have been reversed
by these holdings.Since I have found, supra, that the Board has obligatedunions to justify hiring hall referral fees for nonmembers by
demonstrating representational type expenses without requir-
ing audits by outside accountants, I find applying Hudson, asthe General Counsel argues, would constitute a change in ex-
isting Board law. I decline to make such a holding in light
of the clear split in authority respecting Hudson's applicabil-ity to the Act.I am also doubtful respecting the General Counsel's argu-ment that Hudson's terminology ``verification by an inde-pendent auditor'' requires that outside auditors who are not
employees of Respondent Unions serve as independent audi-
tors. The key term at issue is ``independent.''The General Counsel argues that the auditing system usedby Respondent Unions ``is devoid of any semblance of `inde-
pendent verification''' (G.C. Br. at 61). Thus, in the General
Counsel's view, any audits prepared by International employ-
ees are inadequate. In his view the fact that these auditors
audit only those District and Local Lodges with which they
have had no previous employment and the further fact that
the audits are thereafter addressed by the IAM's independent
auditor is immaterial given the employee-employer relation-
ship of the International and the auditors. The General Coun-
sel's argument is, in essence, a structural one, i.e., that inde-
pendence results from and only from the absence of an em-
ployer-employee relationship, between the auditors and the
union being audited.It may well be that accounting practice and parlancemakes it clear that the term ``independent auditor'' is a term
of art which requires the auditor be completely divorced
from the organization whose subunits' accounts are under re-
view. The General Counsel did not adduce evidence nor au-
thority on this point however, nor does the record otherwise
contain sufficient evidence to make such a finding. Such
matters are not properly resolved by simply taking judicialnotice under Federal Rules of Evidence 201. I find thereforethat on this record I am unable to make a finding on this
important accounting question. Further I am unable to deter-
mine if the question is susceptible to a clear answer under
generally accepted accounting principles and practices. This
inability undermines the General Counsel's claim for it is the
General Counsel who bears the burden of establishing the in-
adequacy of Respondent Unions' procedures as alleged in the
complaint.Further, the argument of Respondent Unions, not chal-lenged by the General Counsel, that the costs of the audits
conducted in accordance with the General Counsel's most
rigorous requirements would, as a result of their high cost,
make it more economical for the Union to simply not charge
dues objectors any amount at all for Local and District ex-
penses so as to avoid the larger auditing costs of administer-
ing the objector program, is worthy of consideration. As the
Union argues, since the General Counsel makes no conten-
tion that the International's audit staff was other than knowl-
edgeable and honest or that the audits themselves were in
anyway biased, distorted, or less than objective and correct,the procedural hurdles the General Counsel seeks to impose
are not directed at any argued auditing errors or mistakes of
any kind resulting from the current procedures.It is now axiomatic that the power to regulate, like thepower to tax, is a power with the potential to destroy. It is
not the obligation of the state to waive necessary procedural
protections required by Beck simply because they are costlyor because they will reduce the ``take'' of the Union.31Beckrights therefore are not to be enforced only to the extent the
union feels it is convenient to do so. This is not to say, how-
ever, that procedures must be evaluated without consideration
for real world outcomes. Neither the courts of the land nor
the Board in its decision making processes are divorced from
reality. The blind piling on of ill considered procedures and
protections which do little to enhance nonmember rights and
are required without consideration of economic realities will
quickly render the economics of maintaining Beck objectorprocedures such that they become, as the Union has argued,
economically impossible to provide.This level is reached when the costs of Beck administra-tion are so large in proportion to the revenues raised from
exactions from dues objectors that it becomes economically
necessary that the union involved abandon any effort to col-
lect from objectors. Costs may reasonably be expected, when
they have reached a sufficiently high level, to require such
action by a prudent union. The forced abandonment of union
efforts to collect moneys under a valid union-security clause
from any employee who objects to their paymentÐin effect
a sub silentio repeal of the union-security provisions of the
Act and the rewriting of the contractual agreements of unions
and employersÐshould, in my view, be directed consciously 301CALIFORNIA SAW & KNIFE WORKSby regulating authority with an appreciation of the con-sequences of any decision taken as well as for good and suf-
ficient reasons and not indirectly arrived at through the erec-
tion of principled and well intentioned, but unnecessary and
economically unrealistic, procedural safeguards.Considering the years of effort of Congress, the courts,and the States under Section 14(b) of the Act, the thousands
or perhaps millions of employers bargaining with labor
unions over the years respecting union security and the ``free
rider'' issue in contractual, statutory, and constitutional
terms, the structures in place to allow unions to compel con-
tributions for representational expenses under union-security
arrangements should not be blithely defeated and the laws re-
pealed by the setting of gratuitously onerous procedural hur-
dles for the union to overcome.Applying the above standard to paragraph D,11 of thecomplaint, I find, as described above, Respondent Unions use
of International staff to audit District and Local Lodges
meets the necessary ``independence'' standard under Beckfor the preparation of audits used in the dues apportionment
process. I reach this conclusion because the International as
a superior organizational unit has an institutional interest in
obtaining objective audits of District and Local Lodges for
legal and financial reasons apart from Beck issues. Inter-national auditing employees therefore have the substantial
measure of independence from Local and District Lodges
which Beck requires.In reaching this conclusion, I reject as insufficientlyproved the General Counsel's per se argument that ``inde-
pendence'' exists only when those who undertake Beck re-quired audits of District and Local Lodge accounts are not
the employees of any organizational unit whatsoever of Re-
spondent Unions. Such a broad finding would represent a
change in Board doctrine to date and should not be under-
taken by an administrative law judge in the absence of unam-
biguous controlling authority.In view of these findings, I find it is unnecessary to con-sider the Unions' arguments that the procedures the General
Counsel seeks would require the Unions to abandon all at-
tempts to collect fees from objectors as simply economically
impractical.In summary, I have found that there is no basis in fact orlaw for the General Counsel's argument that certified public
accountants are required for Beck audits of District and LocalLodge accounts. I have accepted the General Counsel's argu-
ment that auditors must be ``independent.'' I have rejected
the General Counsel's further contention that the term ``inde-
pendent'' in accounting parlance requires that such auditors
come from outside the Union as failing for want of proof.I find therefore that the Union's current practice of utiliz-ing International staff, who have not served with or been em-
ployed by the District or Local Lodges they scrutinize, to
conduct Beck audits meets its obligations under the duty offair representation. Accordingly, I find the General Counsel's
allegations in paragraph D,11 of the complaint to be without
merit.(c) Allegation attacking Respondent Unions' failure topay nonmembers challenging the Unions' dues and feescalculation for their travel expenses to the site of thearbitration proceedingÐcomplaint paragraph 8(c)Complaint paragraph D,8(c) alleges Respondent Unionsdenied nonunion members their full Beck rights by requiringnonmembers challenging Respondent Unions' dues alloca-
tions ``to travel at their own expense to the site of the arbi-
tration hearing.'' The policy states in part at number 6:6. If an objector chooses to challenge the calculationof the advance reduction, there shall be an expeditious
appeal before an impartial arbitrator ....a. Any and all appeals shall be consolidated andheard in the late Fall of the current calendar year or
as soon thereafter as the AAA can schedule the arbi-
tration. The presentation to the arbitrator will be ei-
ther in writing or at a hearing. If a hearing is held,
any objector who does not wish to attend may sub-
mit his/her views in writing by the date of the hear-
ing. If a hearing is not requested, the arbitrator will
set a date by which all written submissions will be
received and will decide the case based on the
records submitted.b. The union shall pay the costs of the arbitration.Challengers shall bear all other costs in connection
with presenting their appeal (travel, witness fees, lost
time, etc.). Challengers may, at their expense, be rep-
resented by counsel or other representative of choice.The Union has applied the quoted terms of the policy toall relevant arbitration hearings which have been held at a
single location each year. While testimony was adduced that
the Union has been willing to provide alternative means forchallengers to participate in hearings, no such request has
ever been made or alternative provided.The General Counsel argues that alternatives to physicalparticipation in the arbitration, such as a telephonic linkdo not allow an objector to fully participate by ques-tioning Respondent Unions' witnesses regarding its cal-
culations of the chargeable proportion of his dues, and
to offer his own witnesses or testimony [G.C. Br. at
74].The General Counsel argues that the requirement that an ob-jector travel at his or her own expense to a ``distant loca-
tion'' in order to have his or her challenge heard must inevi-
tably discourage objectors from filing a challenge and thus
constitute an improper impediment to the exercise of Beckrights citing Hudson, Tierney, and Harrison v. Mass. Societyof Professors, 405 Mass. 56, 534 NE2d 1237 (1989).The General Counsel argues on brief at 74:[T]he Act requires that Respondent schedule arbitrationhearings to take place at or near the location of the
objector/challengers place of employment so as to fa-
cilitate the employees' ability to participate in the pro-
ceeding. 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
32The Seventh Circuit in Gilpin v. State County Employees,AFSCME, supra, 875 F.2d 1310, found the fact that multiple chal-lenges are unnecessary to gain the benefits of the arbitration for allobjectors to be of relevance in determining the propriety of the
union's procedures.The Union makes the initial argument that physical pres-ence at the arbitration hearing is not necessary for chal-
lengers since they have reasonable alternatives including sub-
mission of written material, telephonic participation, or be-
cause all objectors will benefit from the arbitrator's ultimate
ruling, the luxury of doing nothing. Second, the Union ar-
gues that it is aware of no other situation in which the Gen-
eral Counsel or the Board requires a labor organization to
pay for or subsidize employees' exercise of statutory rights.Finally the Union argues that the General Counsel's alter-natives to the current policy are impractical. Thus arbitration
hearings at or near the location of each challenger's place of
employment presents monumental problems of cost and
scheduling given the potential numbers of hearing sites in-
volved. Further, were the Union to offer to pay the travel or
other expenses of challengers to a common hearing location,
costs could escalate extraordinarily. Thus the trip to the arbi-
tration could become a paid holiday for challengers who uti-
lize the opportunity not to actively participate in the arbitra-
tion but simply to burden the Unions' finances for general
ideological reasons. All this, argues the Union, must be
viewed against the reality that no challenger has ever com-
plained of the current arrangements nor asked the Union to
accommodate to the challengers desire for an alternative way
of participating in the proceedings.I have considered all the above and am in agreement withthe General Counsel, under the guidance of the panoply of
cases cited, that under Beck the required procedures for per-fecting an objection and challenging the labor organization's
calculations may not be unreasonably fettered with unrealis-
tic and excessively complex procedural requirements which
would discourage either the filing of challenges or the par-
ticipation in the process of resolution of those challenges.I disagree with the General Counsel that the current policyrequirement that challengers pay their own way to arbitra-
tions and that challenges are consolidated in a single arbitra-
tion, the hearing of which is held at a single site, is im-
proper. I reach this conclusion by considering the degree of
restriction on the challengers' rights to participate in the arbi-
tration hearing of the current procedure as well as its ulti-
mate effect on their Beck rights.Although assigning less weight to the factor, I have alsoconsidered the practicality of the alternatives available. In my
analysis of the allegations of paragraph D,11 of the com-
plaint, supra, which will not be repeated here, I determined
that fundamental notions of economic practicality must un-
derlay the imposition of additional procedural requirements
which are met to assure Beck procedures are available. Thusa rule must be considered both for the benefits it will provide
and whether or not as a practical matter unions will be able
to comply with it.Here the Union has established that a challenger's physicalpresence is not necessary for him or her to be able to partici-
pate in the arbitration and to submit argument and evidence.
I find that personal appearance is not a critical factor in the
exercise of challengers' rights at the arbitration. As noted
previously, the filing of a challenge is easily undertaken. In-
deed a challenge is not necessary for an objector to obtain
the benefits of the arbitrator's decision, if any.32Further, I find some difficulty with the standard the Gen-eral Counsel seeks to apply. The costs of participation in an
arbitration, including costs which the General Counsel does
not suggest the Union must bearÐsuch as the costs of rep-
resentation, witness' fees etc.Ðwill remain for the challenger
who wishes to participate personally or through a representa-
tive at the hearing. All participants will inevitably bear some
personal costs, however slight. Were Beck to require all costsbe born by the Union, much more would be required than
the General Counsel seeks here. It seems therefore that the
General Counsel is not seeking to impose all costs of objec-
tors' participation in the arbitration on the Union. Yet, if
practical accommodation is the standard the General Counsel
is advancing, I find Respondent Unions have met that stand-
ard.Given all the above, and in absence of any specific caselaw on the question, I do not see how a challenger's Beckrights will be improperly compromised or impaired by a
labor organization's requiring challengers to pay their own
way to an arbitration hearing or limiting the arbitration proc-
ess to a single annual arbitration held at a single site. Ac-
cordingly, I find that Respondent Unions are not obligated
under Beck either to hold challenge arbitration hearings at ornear the place of employment of challengers or to pay for
challengers' transport to and from the site of the arbitration
hearing. Therefore, I find the General Counsel's complaint
paragraph D,8(c) is without merit and shall be dismissed.C. Local Issues1. Dynamic controlsÐcomplaint section Ea. Events(1) Charging Party Mark V. BluteauLocal 354 has at all times material represented a unit ofemployees at Dynamics Controls' South Windsor, Connecti-
cut facility. At all times relevant here, the unit was covered
by collective-bargaining contracts which contained union-se-
curity clauses.Charging Party Mark V. Bluteau was hired into the Dy-namic Controls unit on November 20, 1989, and joined Re-
spondent Local 354 at about that time. He was not informed
of his Beck rights nor did he receive a copy of the December1989 Machinist. Bluteau resigned from Local 354 by letter
dated February 2, 1990. The parties stipulated that:Upon receipt of Bluteau's February 2, 1990 resignationfrom union membership, Respondent Local 354 did not
provide him with the following information:(a) Information concerning the percentage of fundsspent by the Union in the last accounting year for non-
representational activities;(b) A statement that a non-member can object tohaving his/her union security payments spent on such
activities;(c) A statement that an objector will be charged onlyfor representational activities; and 303CALIFORNIA SAW & KNIFE WORKS(d) A statement that an objector will be providedwith detailed information concerning the breakdown be-
tween representational and nonrepresentational expendi-
tures.On May 9 and 31, 1990, District 170 Business Representa-tive John Walker, acting as an admitted agent of Local 354,
wrote to Bluteau. The May 9 letter acknowledged Bluteau's
letter of resignation, asserted that, even as a nonmember of
the Union, a covered employee ``must pay your full dues.
You will simply be considered an `agency fee payer' rather
than a member.'' Walker's May 31 letter acted to ``serve as
official notification'' of dues arrearages accruing as a agency
fee payer under the contract.By letter dated June 5, 1990, Bluteau informed Walker,inter alia:I also object to the use of the monies which you collectfrom me for purposes other than collective bargaining,
contract administration, and grievance adjustment for
the unit of employees of which I am a member. CWAv. Beck, 108 S.Ct. 2641 (1988).Local 354 did not respond in any way to Bluteau's letter norreduce his dues or fees as a result of its receipt. On June 25,
1990, Bluteau filed Cases 34±CB±1323 and 34±CB±1324
against the International and Local 354.By letter dated August 13, 1990, Respondent InternationalGeneral Secretary-Treasurer Ducy informed Bluteau that his
dues objection was perfected effective February 1990 and
that his Lodge's financial officer had been advised ``to im-
mediately refund any overpayment already made in 1990 and
to adjust your monthly fees to the proper rate.'' Thereafter
Bluteau was treated as other perfected dues objectors.By letter dated March 20, 1991, Local Lodge 354 throughits financial secretary Laura Belanger sent Bluteau a letter re-
citing a failure to pay ``non-member objector fees'' for the
period April 1990 through February 1991. The letter pro-
vided the arithmetic specifics of the arrearages and estab-
lished a dues date of April 20, 1991, for payment. The letter
asserted that failure to comply would result in notification of
the Company of contractual noncompliance and ``your dis-
charge will be sought in accordance with the terms of the
agreement.'' The letter concluded: ``Your payments will be
placed in an interest bearing escrow account and returned to
you in the event the NLRB rules in your favor.''By letter dated July 23, 1991, Belanger again wrote toBluteau. The letter recited dues objector delinquencies for the
months of March through July 1991, set forth the arithmetic
particulars and set a due date of August 2, 1991, for the re-
moval of arrearages. The letter indicated the moneys would
be placed in an interest bearing escrow account and added:If you prevail in your case before the NLRB the appro-priate amount of that escrowed money will be returned
to you. If the union has not received your back dues
by this date, or if you again become delinquent by
more than two monthsÐeven by a dayÐthe union will
immediately demand your discharge from employment.All fees received by the Union from Bluteau since August13, 1990, have been placed in an interest bearing escrow ac-
count. The amount of objector dues and the amount refundedby the arbitrator were determined in accordance with the pol-icy as discussed in this decision supra. Neither District 170
nor Respondent Local 354 was included in the sample survey
of District and Local Lodges for calendar year 1990.(2) Charging Party Martha L. PayneCharging Party Martha L. Payne was hired into the Dy-namic Controls bargaining unit on June 19, 1989, and joined
Local 354 at about that time. Payne was not sent the Decem-
ber 1989 issue of the Machinist. She sent a Beck objectionletter to Local 354 on March 13, 1990.By letter dated May 9, 1990, John Walker, acting as agentfor Local 354, wrote to Payne acknowledged her letter ``con-
sidering yourself a `non-member' of the International Asso-
ciation of Machinists and Aerospace Workers, Local Lodge
No. 334.'' The letter informed Payne that her objection letter
was untimely under the Union's policy and further informed
her that she was obligated to pay full dues the specifics of
which were recited in the letter.Payne filed Cases 34±CB±1315 and 34±CB±1316 againstRespondent International and Respondent Local Lodge 334
on June 4, 1990.On August 13, 1990, Ducy sent a letter to Payne similarto that described above sent on that same date to Bluteau
save that it announced her objection was perfected effective
in March 1990. On March 20, 1991, Local Lodge 324 mailed
a letter identical in text to that sent to Bluteau on the same
date save that Payne was not billed for objector dues for the
months of September, October, November, and December
1990.As with Bluteau, supra, all fees received by the Unionsince August 13, 1990, have been placed in an interest bear-
ing escrow account. Payne's fees charged her by the Union
since August 13, 1990, have been established in accordance
with the Union's policy.(3) Charging Party Gene C. DinsmoreCharging Party Gene C. Dinsmore was hired into the Dy-namic Controls bargaining unit in May 1967 and joined
Local Lodge 354 soon thereafter. Although he regularly re-
ceived the monthly Machinist newspaper he did not read it
nor had he read the Union's policy contained in the Decem-
ber 1989 issue. Dinsmore sent Local 356 a dues objection
letter dated March 21, 1990. He received a letter from Local
354 dated May 4, 1990, identical in its text to that sent to
Payne on the same date described above.Dinsmore filed Cases 34±CB±1313 and 34±CB±1314against Respondent International and Respondent Local
Lodge 354 on June 4, 1990. Respondent Unions did not rec-
ognize Dinsmore as a Beck objector and continued to seekfull dues from him throughout calendar year 1990.Dinsmore received the March 20, 1991 letter sent toBluteau and Payne as described above save that the arith-
metic arrearage total was larger as a result of his being billed
full dues in calendar 1990.All fees charged by the Union to Dinsmore since January1991 including refunds directed by the arbitrator have been
in accordance with the Union's policy. All fees received
from Dinsmore since August 13, 1990, have been placed in
an interest bearing escrow account. 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
b. Analysis and conclusions(1) Complaint paragraph E,4Paragraph E,4 of the complaint alleges that RespondentLocal 354's failure to supply initial Beck rights informationto Charging Party Bluteau upon receipt of his resignation
from the Union violated Section 8(b)(1)(A) of the Act. The
subsections of the paragraph specify the information wrong-
fully withheld:(a) Information concerning the percentage of fundsspent in the last accounting year for non-representa-
tional activities.(b) A statement that a non-member can object tohaving his/her union security payments spent on such
activities.(c) A statement that an objector will be charged onlyfor representational activities.(d) A statement that an objector will be providedwith detailed information concerning the breakdown be-
tween representational and non-representational expend-
itures.There is no dispute the factual contentions of the complaintparagraph are correct.The General Counsel in a reprise of his argument in sup-port of paragraph D,7 of the complaint argues Hudson's pro-cedural requirements including its notification requirements
apply to Respondent Unions. Respondent Unions did not spe-
cifically address complaint paragraph E,4 but did argue
against the General Counsel's theory of a violation under
complaint paragraph D,7. The arguments of the parties will
not be repeated here.I found, supra, that requiring unions to notify employeesof their statutory rights, like Beck rights, would not only es-tablish new Board law, it would require the reversal of exist-
ing Board law. I further found that current dues objector de-
cisions in the public sector, like Hudson, or even under theRailway Labor Act, are not so clearly applicable to the
Board's interpretation of a union's duty of fair representation
in an unfair labor practice proceeding as to justify reversal
of current Board law by an administrative law judge. Given
these findings, and consistent with them, I further find Re-
spondent Unions have not violated Section 8(b)(1)(A) of the
Act in failing to similarly inform Bluteau. Accordingly I find
the General Counsel's complaint paragraph E,4 subpara-
graphs (a) through (d) as wanting in merit. They shall be dis-
missed.(2) Complaint paragraph E,6Complaint paragraph E,6 and its subparagraphs alleges thatsince its receipt of Bluteau, Payne, and Dinsmore's dues ob-
jection letters, Respondent Local 354 has:(a) refused to recognize Dinsmore as an objectingnon-member for all of calendar year 1990;(b) refused to recognize Payne and Bluteau as object-ing non-members until August 13, 1990;(c) continued to seek and accept from Dinsmore,during calendar year 1990, fees equivalent to full dues
as a condition of his continued employment at Dynamic
Controls; and(d) continued to charge Bluteau, Payne and Dins-more for non-representational activities in the manner
set forth above in [complaint] paragraph D.10.Complaint paragraph E,6, subparagraphs (a), (b), and (c),turn on the propriety of the Union's refusal to accept dues
objector applications outside of the January window period
provided in the policy. In paragraph D,7(c) the General
Counsel alleges that the Union must provide resignees with
an opportunity to resign outside of the window period. I have
found, supra, that Respondent Union may not limit the rights
of union resignees to file dues objector applications to itspolicy window period of the month of January. The three in-
dividuals at issue here are union member resignees. The pol-
icy limit therefore does not apply to them. Respondent Inter-
national and Respondent Local Lodge 354 have therefore
violated Section 8(b)(1)(A) of the Act in refusing to honor
the objector letters. Accordingly the General Counsel's com-
plaint paragraphs E,6(a), (b), and (c) have merit and will be
sustained.Respondent Unions argue that any violation of subpara-graph E,6(b) was remedied by subsequent conduct. The re-
medial conduct occurred only after Payne and Bluteau filed
charges. Further, as the General Counsel argues, Respondent
Unions have not admitted the unlawfulness of their conduct
nor provided assurances that they will not engage in such
conduct in future. Such circumstances require a remedial
order. See, e.g., Passavant Memorial Area Hospital, 237NLRB 138 (1978).Complaint subparagraph E,6(d) alleges that the Union con-tinued to charge the three Charging Parties for non-
representational activities in the manner alleged in complaint
paragraph D,10. Paragraph D,10 alleged as nonrepresenta-
tional expenses: ``various expenses including, inter alia, leg-
islative expenses and expenses not attributable to Respondent
Unions' representation of objecting non-members bargaining
unit.''On brief the General Counsel argues these ``various ex-penses'' include legislative expenses and expenses associated
with litigation benefitting other units. The General Counsel
argues further on brief at 92±93: ``Moreover, its expenses
and those of the district and local lodges included in its sur-
vey related to legislative and lobbying activities are not
chargeable as a matter of law [citation omitted].''Respondent Unions address this allegation by referring toits argument on paragraph D,10 of the complaint. In that por-
tion of their brief as noted supra, Respondent Unions ac-
knowledge that until Lehnert they charged dues objectors for``a small part'' of legislative expenditures but argue that the
violation was de minimis and that at the compliance stage of
the proceedings they will establish that no remedy is appro-
priate.There is no dispute that after their objector status was ac-knowledged, the Union treated the three Charging Parties as
other objectors under its policy. I have found, supra, in ad-
dressing complaint paragraph D,10 that unit-by-unit expense
allocation, save for litigation expenses, was not required. I
also found, consistent with the admission of Respondent
Unions, that dues objectors were improperly charged for leg-
islative expenses. Finally, I found that Respondent Unions'
system of apportionment of litigation expenses was improper 305CALIFORNIA SAW & KNIFE WORKS33Respondent Unions also argue that the General Counsel in thiscase has conceded Respondent Unions are entitled to fees for rep-
resentational expenses even when their Beck policy was inadequate.Thus Respondent Unions quote from the Regional Director's dismis-
sal letter in Case 34±CB±1440±23 (formerly Case 20±CB±8089) to
Charging Party Ricky Gene Pebley:Furthermore, to the extent that it has been contended that theUnions violated the Act by failing to refund all monies to Beck
objectors, it is concluded that the Unions are entitled to charge
for representational costs, even for periods when their Beck sys-tem was deficient.34See, e.g., Big Rivers Electric Corp., 260 NLRB 329 (1982);Teamsters Local 630 (Ralph's Grocery Co.), 209 NLRB 117 (1974).and that as a consequence dues objectors were charged forextra unit litigation expenses.Applying those findings here, I find that RespondentUnions violated Section 8(b)(1)(A) of the Act by continuing
to collect legislative expenses and extra unit litigation ex-
penses from the Charging Parties after their dues objector
status was recognized. I do not find that the General Counsel
sustained this subparagraph of the complaint respecting the
Union's failure to engage in unit-by-unit allocation of quali-
fying expenses other than litigation expenses.(3) Complaint paragraph E,7Paragraph E,7 of the complaint alleges that by letters datedMarch 20, 1991, Respondent Local 354 threatened Charging
Parties Bluteau, Payne, and Dinsmore that it would seek their
discharge for nonpayment of fees which included charges for
nonrepresentational activities.The letters, quoted above, threaten to seek the dischargeof the Charging Parties unless they paid nonmember objector
fees. While the fees set for these Charging Parties were set
consistent with the Union's policy, as I have found supra, the
fees included improper charges for certain legislative and
extra unit litigation expenses. Thus complaint paragraph E,7
is factually correct.The General Counsel's argument respecting the legal con-clusions to be drawn from these facts is brief:Because a union may not unlawfully seek the dischargeof a non-member employee for non-payment of dues to
which he objects, such threats violate Section
8(b)(1)(A) because they have the natural tendency to
restrain and coerce non-members into financially sup-
porting the union beyond what is permitted under Beck.See Dean v. TWA, supra, 924 F.2d 805. [G.C. Br. at93.]Respondent Unions renew their arguments that no portionof the amounts sought from the three Charging Parties were
improper. Counsel makes a further argument however:If the General Counsel prevails on this point, when-ever there is any [emphasis in the original] allegationconcerning the propriety of the unions' dues objector
system, the Union enforces a union security clause at
its peril: if the Board ultimately determines that there
is any flaw in the system, no matter how minor, and
the union has enforced its security clause, it would be
liable for back pay and other damages. Were this posi-
tion adopted, as a practical matter unions would be un-
able to enforce their union security clauses whenever a
non-member challenges the dues objector procedureÐ
a challenge that will take years to resolve under current
Board practice. And because this is a new and rapidly
developing area of law, no union counsel could advise
his or her client with certainty that any given challengeto the union's system is baseless. [R. U. Br. at 96±97.]Respondent Unions argue further that where a union hasa bona fide dues objector system in place and a dispute
arises over the amount of the dues objector's payments, it
should be allowed to compel collection of the fees so long
as the fees are held in an interest bearing escrow account as-
suring that the union will not have the use of the fees pend-ing resolution of the dispute. Respondent Unions note thatthe letters sent the Charging Parties specifically indicated:
``Your payments will be placed in an interest bearing escrow
account and returned to you in the event the NLRB rules in
your favor.''As Respondent Union points out on brief, both Machinistsv. Street, 367 U.S. at 771, supra, and Railway Clerks v.Allen, 373 U.S. at 120±121, held that unions remained ableto collect the representation expense portion of their dues and
that stopping all collection of dues because of imperfections
in the system was not the intent of Congress.33Hudson held that the first amendment required variousprocedural protections including the escrow of initial fundsto ensure that funds not ultimately determined to be for rep-
resentational expenses were not even temporarily used by the
union for an improper purpose. The Court thus rejected the
union dues collection plan providing for a later dues refund
stating:a remedy which merely offers dissenters the possibilityof a rebate does not avoid the risk that dissenters' funds
may be used temporarily for an improper purpose.
[Hudson, 475 U.S. at 305.]In Tierney the Sixth Circuit held that Hudson required thatno union could take any action to enforce a nonunion em-
ployee's duty to pay dues unless all requirements had been
met. In Dean v. TWA, supra, 924 F.2d at 809, the Ninth Cir-cuit held that a failure of a union to institute any form of
Hudson procedures justified a dues objector's unilateral re-duction of fees after he was unable to obtain an accounting.As noted, supra, I have concluded that the public sectorand Railway Labor Act cases are not of such unambiguous
application to Board unfair labor practice duty of fair rep-
resentation law as to control over current Board law. The
Board in a long line of cases flowing from the fountainhead
case of Philadelphia Sheraton, supra, 136 NLRB 888, enfd.320 F.2d 254, has established a strict fiduciary obligation on
the part of a union seeking to enforce a union-security obli-
gation to inform unit members of the precise amount owed
before any discharge request is made. Absent a showing that
the employees involved have willfully and deliberately
sought to avoid their fee obligations,34such a requirement isstrictly enforced. Thus the Board held in Eclipse LumberCo., 95 NLRB 464 (1951), that insistence by the union onan employee's payment of an amount in excess of what
could properly be demanded relieved the employee of the
duty to tender the lesser amount. It further held that it is un- 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35The Union and its counsel are not in a fatally impossible posi-tion. Respondent Unions could have simply demanded payment of
an amount they had confidence would ultimately be justified by the
litigation then underway, i.e., a smaller amount conservatively cal-
culated in light of the portions of the fee calculation under challenge,
deferring collection of the greater but perhaps less confidently de-
fended amount until the litigation was resolved. Had Respondent
Unions not received payment in that situation, a different cir-
cumstance might have obtained. Employees who simply refuse to
pay in bad faith fall under the Seafarers case, supra. In any eventthese are hypothetical issues for learned counsel and his client, not
for this proceeding.36The contract, at art. II, sec. (a), provides covered employeesshall become and remain members of the Union after 31 days. Art.
II, sec. (c) states:lawful for the union to procure the employee's discharge forfailure to tender moneys under such circumstances.I have found the Unions' dues recitation to the ChargingParties incorrect because representational expenses used to
calculate the formula improperly included extra unit litigationexpenses and legislative expenses. Under current Board law
the amounts sought by the Union were therefore not precise.
A threat to cause or attempt to cause the discharge of an em-
ployee for a failure to pay an incorrect amount is a violation
of current Board law. The Board would not find a violation
in such circumstances if the employee were simply a ``free
rider'' with no intention of paying dues in any amount. Sea-farers Great Lakes District (Tomlinson Fleet Corp.), 149NLRB 1114 (1964). In the instant case the record indicates
that the Charging Parties were aware of and had acknowl-
edged their obligation to pay for representational expenses.Respondent Unions' counsel argue that such a rigid doc-trine produces inevitable inequities since the Union is admit-
tedly owed something and is entitled to receive it, but is at
risk if it seeks too much from the employee. The strict fidu-
ciary standard the union bears toward represented employees
and current case law on the issue seemingly admit of no ex-
ceptions other than those noted, supra. Therefore I find that
the Act has been violated as alleged. I find further that Re-
spondent Unions' announced intention to escrow any funds
collected until the final resolution of the dispute is not a de-
fense to the violation alleged.35Accordingly, sustaining theGeneral Counsel's complaint paragraph E,7, I find that Re-
spondent Unions' letters to the three Charging Parties were
improper threats to cause the employees' discharge and were
not privileged by the inaccurate dues amount demanded from
the employees. Such conduct therefore violates Section
8(b)(1)(A) of the Act.2. Electric boatÐcomplaint section Fa. The eventsAt all relevant times Respondent Local Lodge 1871 hasbeen a member of the Metal Trades Council of New London
County (the Metal Trades Council) and the designated rep-
resentative of employees within its trade jurisdiction em-
ployed in the electric boat bargaining unit. At relevant times
the parties have maintained a collective-bargaining agreement
with a union-security provision. Local Lodge 1871 shares the
moneys collected from unit employees pursuant to the union-
security provisions with the Metal Trades Council, with Re-
spondent District Lodge 170 and Respondent International.Since January 1989, David B. Mitchell, Lawrence H.Stone Jr., James Fonk, Plaul Kazlaukas, and John Licciardi,
employees in the portion of the electric boat unit representedby Local Lodge 1871, have been recognized by RespondentUnions as objecting nonmembers and have been charged re-
duced fees calculated by Respondent International under its
procedures described, supra.These employees, consistent with Respondent Unions' pol-icy and procedures as described, supra, received only a sum-
mary of the Respondent International's expense accounting
categories and the survey of District and Local Lodge ex-
penses previously described. These employees' dues reduc-
tions were not calculated on a unit-by-unit basis. Rather they
were determined and the employees were charged objector
dues in part based on the survey of a sample of District and
Local LodgesÐwhich survey has not included either Local
1871 or District Lodge 170 since 1989Ðand which dues in-
cluded a portion for legislative expenses.b. Analysis and conclusionsThe sole complaint paragraph in section F alleging a viola-tion of the Act is paragraph F,5. It states:Since on or about January 1, 1991, in the manner setforth above in [complaint] paragraph D,10, Respondent
Local 1871 has charged Mitchell and Stone, and other
objecting non-members of the Electric Boat unit, for
non-representational activities.Both Respondent Unions and the General Counsel rely onthe arguments made in support of complaint paragraph D,10.
In dealing with that paragraph of the complaint, supra, I held
that, although Respondent Unions were not obligated to de-
termine dues objector fee reductions on a unit-by-unit basis
generally, they were so obligated as to litigation expenses.
Further I found that legislative expenses had been improperly
charged to dues objectors.Applying those findings to the instant paragraph, I findthat David B. Mitchell, Lawrence H. Stone Jr., James Fonk,
Paul Kazlaukas, and John Licciardi were improperly charged
for certain extra unit litigation expenses and for certain legis-
lative expenses. To this extent Respondent International and
Respondent Local Lodge 1871 have violated Section
8(b)(1)(A) of the Act as alleged in paragraph F,5 of the com-
plaint. Again applying my findings under complaint para-
graph D,10, supra, I do not find that these individuals were
improperly charged for other nonunit expenses even though
their District Lodge and Local Lodge were not part of the
survey on which the District and Local Lodge portions of
representational expenses were calculated.3. California SawÐcomplaint section Ga. EventsRespondent California Saw has for very many years beena party to a multiemployer collective-bargaining agreement
between the California Metal Trades Association, Respond-
ents International, and District Lodge 115 covering a unit of
employees which includes California Saw employees em-
ployed in San Francisco, California. At all relevant times the
contract has included union-security language.36Respondent 307CALIFORNIA SAW & KNIFE WORKSIn the application of paragraph (a) above, when the Employeris notified by the Union in writing that an employee has failed
to make application and tender the Union initiation fee or rein-
statement fee, or is not a member in good standing by failing
to tender the union dues, the employer shall no earlier than two
(2) days nor later than five (5) days thereafter terminate such
employee.37A member of the Union obtains a withdrawal card for a $2 fee.When the Union learns the leave of absence has begun, appropriate
entries are made in the member's dues records at the Local and
International level putting his membership in stasis. Upon the mem-
ber's return to work he or she pays a $10 fee and resumes paying
monthly dues.38California Saw forwarded a copy of a June 5, 1989 letter it sentPodchernikoff confirming the commencement of his 6-month leave
on May 23, 1989, to Moran at District Lodge 115. Dues status
records are maintained by Local Lodges and the International how-
ever and neither the International nor the Local was forwarded a
copy of this communication.39By constitutional provision, a 2-month arrearage lapses member-ship.40The check was not in fact deposited into any account at thistime.Local Lodge 1327 is a member of Respondent District Lodge115 and is the agent of Respondents International and Dis-
trict Lodge 115 for purposes of administering the contract,
accepting employees as members, collecting moneys from
employees, and maintaining membership records.Peter Podchernikoff was employed by Respondent Em-ployer in the unit from 1970 to 1972 and from 1973 through
the events in issue here. At relevant times until the recent
events discussed below, Podchernikoff was a member of Re-
spondent Local 1327. Raymond Ceballos, the secretary-treas-
urer of Local Lodge 1327, testified that at the time ofPodchernikoff's 1972 employment hiatus, he sought and ob-
tained a union withdrawal card.In early 1989, Podchernikoff contemplated establishinghimself in another area of California. As a precaution, in the
event things did not work out, Podchernikoff asked for and
obtained from Respondent Employer's president, Warren
Bird, a leave of absence for the period May 23 through No-
vember 22, 1989. Podchernikoff testified that he also had a
conversation with Union Business Representative John
Moran and asked Moran if he could obtain a withdrawal card
for his leave of absence. Podchernikoff recalled that Moran
told him he could obtain a withdrawal card and that a with-
drawal card would save a later reinstatement fee.37Ceballostestified that, having learned from Moran and the California
Saw shop steward that Podchernikoff contemplated a leave
of absence, he mailed Podchernikoff a withdrawal card appli-
cation.Podchernikoff commenced his leave as agreed upon butneither filed a withdrawal card application, nor change of ad-
dress with the Union, nor notified the Union at any level that
he was in fact commencing a leave.38Neither did he submitdues payments to the Union following the payment of his
April 1989 dues. Time passed and the Local became aware
that Podchernikoff was 2 months behind in his dues. Consist-
ent with normal procedure, a postcard seeking payment was
sent to Podchernikoff's listed address. No response was re-
ceived. Eventually the Local learned from the shop steward
that Podchernikoff was no longer at work. Thereafter a letter
was sent by Local 1327 to California Saw informing it that
Podchernikoff had let his membership lapse by operation of
the 2-month rule39and demanding that as a member of thebargaining unit Podchernikoff be discharged if he did not paya reinstatement fee. The Union took no further action on the
matter.On November 27, 1989, Podchernikoff returned to work.He did not contact the Union. In late December as the result
of Podchernikoff's filing a grievance against his Employer
and the Union resolving the matter, Moran and Ceballos
came to learn that Podchernikoff had returned to work.
Ceballos and Podchernikoff spoke by phone soon after.
Ceballos told Podchernikoff that he owed a reinstatement fee
to the Union. Ceballos testified that Podchernikoff told him
that he felt that he should not have to pay the reinstatement
fee because, in Podchernikoff's view, payment of the rein-
statement fee was the responsibility of the employer, that be-
cause the employer had not notified him of his right to ob-
tain a withdrawal card, the employer should pay, if anyone.In early January 1990, Podchernikoff mailed a check toLocal 1327 for $36Ð1 month's dues. The check was marked
``December dues.'' Ceballos testified that he reached
Podchernikoff by telephone and told him that he owed a
$125 reinstatement fee and that his check would be applied
toward that obligation. Podchernikoff indicated he would
consider Ceballos' position and Ceballos reasserted that the
check amount would only be put toward the reinstatement
fee.40Respondent Local Lodge 1327 then contacted RespondentCalifornia Saw by letter dated January 30, 1990, notifying it
that Podchernikoff was delinquent in paying his $125 rein-
statement fee and demanding his termination absent settle-
ment or withdrawal of the demand by February 2, 1990.
California Saw asked Podchernikoff about the matter and he
challenged the propriety of assessing a reinstatement fee. Re-
spondent Employer then wrote to Ceballos by letter dated
February 2, 1990, acknowledging the Union's January 30,
1990 discharge demand, asserting that Podchernikoff had
``raised a question about the validity of the financial obliga-
tion,'' and requesting that Ceballos ``look into this matter
and advise us further.''By letter dated February 5, 1990, to Local Lodge 1327with copies to Respondent Employer and others,
Podchernikoff, inter alia, resigned from the Union, sought to
be a financial core member and objected to paying for non-
representational expenses of the Union. By letter dated Feb-
ruary 12, 1990, Respondent International acknowledged
Podchernikoff's February 5, 1990 letter and told him that his
objection was not perfected because his request was not post-
marked or received during the appropriate 30-day period.Ceballos by letter to Bird dated February 6, 1990, re-sponded to his February 2, 1990 letter. Ceballos asserted
Podchernikoff's dues had been delinquent and his member-
ship had lapsed in June 1989. He further stated that
Podchernikoff well knew how to obtain a withdrawal card,
that Moran has so advised him, and that Podchernikoff has
simply failed to either apply for a withdrawal card or other-
wise notify the Union of his change in work status or ad-
dress.By four-page single spaced typewritten letter dated Feb-ruary 8, 1990, Hugh L. Reilly, staff attorney for the National
Right to Work Legal Defense Foundation, acting then as now 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41The letter also stated that Podchernikoff's earlier check for $36had not been cashed since it was unaccompanied by the reinstate-
ment fee amount.as counsel for Podchernikoff, wrote to President Bird mar-shalling fact and law on behalf of Podchernikoff's claim that
the reinstatement fee was not properly assessed citing, inter
alia, Teamsters Local 439 (Tracy American Ready Mix), 281NLRB 1232 (1986).Thereafter by letter dated February 15, 1990, PamelaAllen, counsel for Local Lodge 1327 and District Lodge 115,
wrote to Bird weighing in with her factual and legal argu-
ment contesting Reilly's letter and supporting the Union's
demand for the discharge of Podchernikoff citing, inter alia,
John J. Roche & Co., 231 NLRB 1082 (1977). On that samedate District Lodge 115, as noted by Allen in her letter to
Bird, wrote to Podchernikoff reciting that his resignation was
effective February 6, 1990, the date the letter was received,
and that he was thereafter an agency fee payer. The letter
further recited however that he owed a reinstatement fee of
$125 effective December 1989 and January 1990's dues of
$36.41Podchernikoff was informed that unless this amountwas tendered by March 5, 1990, the Union would demand
the Employer discharge him. Podchernikoff refused to pay
the reinstatement fee. By letter dated March 6, 1990, hand
delivered to Bird and Podchernikoff, District Lodge 115 offi-
cially asked Respondent Employer to discharge Podcherni-
koff in not less than 2 nor more than 5 days. Before his dis-
charge on March 9, 1990, Podchernikoff met with Respond-
ent Employer's president and District Lodge officials. The
Union offered to place the disputed sum in an escrow ac-
count pending resolution of the dispute by the NLRB and the
courts while Podchernikoff remained employed. Podcherni-
koff declined to pay under those terms and was discharged.b. Analysis and conclusions(1) The allegations against the Union(a) Complaint allegations G,5, 6, and 7The General Counsel's complaint alleges at paragraph G,5that the Respondent International, District 115, and Local
1327 in February and March 1990 informed Podchernikoff
that he must pay a reinstatement fee as a condition of contin-
ued employment with California Saw and threatened his dis-
charge for failure to pay such reinstatement fee. Complaint
paragraph G,6 alleges that Respondent Unions sought
Podchernikoff's discharge on March 6, 1990. Paragraph G,7
contends the Unions took these actions notwithstanding the
fact that Podchernikoff was no longer obligated to pay a re-
instatement fee. Respondent Unions are alleged to have vio-
lated Section 8(b)(1)(A) and (2) of the Act thereby.The General Counsel argues Respondent Unions improp-erly sought Podchernikoff's discharge under several theories.
The General Counsel argues initially that his theory of viola-
tion ``in substantial part'' is predicated on the fact that in
November 1989 Podchernikoff was not a union member and
that the Unions improperly treated him as such in seeking a
reinstatement fee. Second, the General Counsel argues that
Podchernikoff should have been afforded his initial Beckrights before any lawful demand for payment could be made.
Finally the General Counsel argues, on brief at 101:Respondent Unions independent failure to meet tradi-tional Philadelphia Sheraton fiduciary standards madethe demand for his discharge unlawful. Under the cir-
cumstances herein, Respondent California Saw violated
Section 8(a)(1) and (3) of the Act given that it abso-
lutely knew of the circumstances upon which the re-
quest for discharge was based, but, nevertheless, ac-
ceded to the request.The General Counsel emphasizes that when Podchernikoffreturned to work in November 1989 his union membership
had been canceled and he at no time indicated to the Unions
that he wished to reacquire membership. The General Coun-
sel then argues, at brief 102±103:[Podchernikoff] did not leave the bargaining unit inso-far as the Local Lodge was concerned [transcript cita-
tion omitted]. Thus, as a non-member, his only obliga-
tion was to tender ``dues.'' See Office Employees Local2 (Washington Gas Light Co.), 292 NLRB 117 (1988)enf. [902] F.2d [1164], 134 LRRM 2213 (4th Cir.1990); Teamsters Local 439 (Tracy American ReadyMix Co, Inc.), 281 NLRB 1232 (1986), enf. 837 F.2d888 (9th Cir. 1988); United Food and CommercialWorkers Local 115 (California Meat), 227 NLRB 676,fn. 1 (1985). To the extent Respondent Unions sought
to charge him more than ``dues,'' i.e. a ``reinstate-
ment'' fee, it was imposing a fee for a lapsed, or, in
effect, resigned member, a fee which it could not exact.....
The Local Lodge was seeking to charge Podchernikoffto acquire a status he gave no indication of wanting to
acquire. Respondent Unions denied Podchernikoff the
rights of membership, but placed on him the burden.
While he may have had obligations under the union se-
curity clause, his obligation was a financial one and
not, as Respondent Unions would have, the obligation
to become a full member of its organization. Cf. Fed-eration of Telephone Workers of Pennsylvania (Bell of
Pennsylvania), 226 NLRB 427 (1976); Simmons Com-pany, 150 NLRB 709 (1964). Respondent Unions' ef-forts to effectuate his discharge were therefore unlaw-
ful.Counsel for Respondent Unions acknowledges the casescited by the General Counsel concerning the right of an em-
ployee to resign from a union yet remain free from the impo-
sition of an additional initiation or reinstatement fee. Indeed
he further cites Professional Engineers Local 151 (GeneralDynamics), 272 NLRB 1051, 1051±1052 (1984), and Car-penters Local 470 (Tacoma Boatbuilding), 277 NLRB 513,514 (1985), for the proposition.Respondent Unions counsel argues strongly that the instantcase is distinguishable from the facts of those cases. Thus he
argues on brief at 109:In sharp contrast to the charging parties in the abovecases, however, Podchernikoff has in no way been dis-
criminated against: he has been treated no differently
than any other employee who fails to obtain a with-
drawal card before he takes a leave of absence. This is
not like the cases in which unions have been found to
violate the Act, in which the charging party continued 309CALIFORNIA SAW & KNIFE WORKS42Were Podchernikoff or any other unit employee under a union-security obligation to default on that obligation, the union may under
appropriate circumstances seek his or her discharge and thereafter re-
quire a new initiation fee or reinstatement fee for resumed employ-
ment.43Had Podchernikoff been contractually defined as a new em-ployee upon his return to work, a different situation may well have
applied. In Steelworkers Local 14940 (Voyager Emblems), 215NLRB 840 (1974), the union was held entitled to impose a new ini-
tiation fee on a employee who quit her employment, allowed her
union membership to lapse and thereafter returned to work.44Had Podchernikoff expressed a desire to rejoin the Union, a re-instatement fee could clearly have been imposed. Simmons Co., 150NLRB 709 (1964).to pay dues at all relevant times, and was being chargeda new reinstatement fee only because he exercised his
right to resign.Here, Podchernikoff stopped paying dues, and failedto inform the Union that he had taken a leave of ab-
sence. He was not being punished ``for exercising his
Section 7 right to resign,'' but for failing to obtain a
withdrawal card. He would have received the same
``punishment'' whether or not he was a union member
at any relevant period.....
In sum, the Union hasn't penalized Podchernikoff forexercising a Section 7 right, and it hasn't treated him
any differently than any other member of the bargaining
unit who takes a leave of absence without first obtain-
ing a withdrawal card. The Union fully informed
Podchernikoff of his options in this regard, and ex-
plained the consequences of his failure to obtain the
card. He declined to do so, evidently, because he had
decided not to return to the Company. By enforcing a
uniformly applied union rule that in no way burdens the
right to resign, the Union does not violate the Act.Respondent Union is correct that the cases underpinningthe General Counsel's theory in this aspect of his case are
different from the instant case in several particulars. First, in
the cited cases the individuals resigned from the union in a
context which made it manifestly clear that the act of resign-
ing was an exercise of Section 7 rights. Second, in all the
cases cited, the labor organization seeking the second initi-
ation fee or reinstatement fee was found to be imposing the
fee as a punishment or penalty for the exercise of the Section
7 rights.Respondent Unions argue that the instant case is totallyfree of any evidence of animus or retaliation for protected
conduct. Thus, counsel asserts there was simply no hostile
motive on the Union's part in assessing the reinstatement fee.
Rather the reinstatement fee was imposed pursuant to a uni-
form rule, a rule which had been explained to Podchernikoff
before he commenced his leave of absence, and a rule which
was logically based on the costs imposed on the Union in
restoring a lapsed union member to current union member
status.In determining the validity of the reinstatement fee, it isrelevant to establish the applicability of the contract and
union-security clause to Podchernikoff before, during, and
after his leave of absence. There is no doubt that until his
departure on his leave of absence, Podchernikoff was a
working unit employee covered by the contract and the
union-security clause. During this time Podchernikoff was
also a union member and current in his dues.The contract specifically addresses the status of an em-ployee on a leave of absence at article XIX, section 4. It is
clear that, if, as in Podchernikoff's case, an employee is
granted a leave of absence of 6 months or less and returns
to work consistent with its terms, the employee retains his
or her seniority and on his return is not considered a new
employee. Podchernikoff was therefore a unit employee with
continuing rights under the contract during his leave of ab-
sence.There is no contention that while on his leave of absencePodchernikoff was obligated under the union-security clauseto continue to pay monthly dues.42Indeed the Union specifi-cally told Podchernikoff in its February 15, 1990 letter: ``The
Union will not assess dues for the months in which you were
on leave ....'' During his leave, therefore, Podchernikoff
was an employee with continuing contract rights, but was not
covered by the contract's union-security provisions.Upon his timely return to work at the end of his scheduledleave of absence, Podchernikoff was simply a continuing em-
ployee with the union-security provisions once again applica-
ble to him. No party argues that Podchernikoff on his return
was to be treated as a new employee or a returning employee
after an earlier quit.43As a result of this bifurcated status, Podchernikoff was atall times an employee but was not covered by the terms of
the union-security provisions for an interim period. It was
during that union-security hiatus that he let his union mem-
bership lapse. Thereafter, and specifically during the time the
Union was seeking its reinstatement fee, Podchernikoff made
it clear he did not wish to resume full membership in the
Union.44Having broken Podchernikoff's status down as set forthabove, it is clear that his situation here is similar to the em-
ployee who resigns or discontinues union membership during
a contract hiatus or strike and is thereafter confronted with
a resumed union-security obligation when a new contract
with a union-security clause is entered into. As the cases
cited and discussed by the parties, supra, make clear, a union
may not punish employees who exercise their Section 7
rights to abandon membership in the union in such cases.Respondent Unions seek to distinguish those cases on thebasis that they hold unions may not punish employees' exer-
cise of their Section 7 rights but that there was no such exer-
cise of rights under the Act in the instant case and, in any
event, the expression of such rights was not the reason for
the imposition of the reinstatement fee. As counsel for Re-
spondent Unions argue on brief at 109: ``[Podchernikoff]
was not being punished `for exercising his Section 7 right to
resign, but for failing to obtain a withdrawal card,'' and, on
brief at 110:To put it another way, unlike the charging parties inany of the cases that will be cited by the General Coun-
sel or Podchernikoff, it was Podchernikoff's failure to
pay dues after April of 1989 that led to his reinstate-
ment fee obligation, and not his decision to resign from
the Union in February 1990. Thus he was not ``simi-
larly situated'' to employees who continued to pay
dues, or to those who obtained a withdrawal card be-
fore they ceased paying dues. 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
45Were I to decide the issue, I would find that an employee's fail-ure to pay union dues at a time when there is no legal obligation
to pay them is protected Sec. 7 conduct.46Having found the reinstatement fee improper and unjustified, itis unnecessary to address the two moreover theories propounded by
the General Counsel as noted above. Reviewing authority may differ
however. I shall therefore also address those two theories of a viola-
tion here.The General Counsel argues that unless and until the Union hadfurnished Podchernikoff with an initial notification of his Beck rightsit could not demand any fees from him whatsoever, including a rein-
statement fee, howsoever valid. I reject this argument based on my
determination, supra, respecting complaint par. D,7, supra, and com-
plaint par. G,10, infra, that Respondent Union had no initial notifica-
tion obligation.The General Counsel also contends that given the Beck fee reduc-tions that were in order for Podchernikoff, the notifications given
Podchernikoff by the Unions failed to satisfy their obligations under
Philadelphia Sheraton and, accordingly, Podchernikoff's dischargecould not properly be sought irrespective of the general validity of
a reinstatement fee. I reject this argument because the entire dispute
focussed on the reinstatement fee which Podchernikoff made clear
he would not pay. That being so, and assuming here the validity and
propriety of assessing the reinstatement fee, Podchernikoff was in
the consciously held, legally counselled, and by the date of his dis-
charge, well known and unambiguous position of refusing to pay on
principle. In such a situation it would have been futile for the Union
to further address the dues issue or to provide a place and manner
of payment. In such circumstances there is no notification obligation.
Big Rivers Electric Corp., 260 NLRB 329 (1982); Teamsters Local630 (Ralph's Grocery), 209 NLRB 117.Respondent Unions paint a picture of a reasonable unionoffering helpful advice to a member respecting the obtaining
of a withdrawal card and an overreaching and negligent
union member who through sloth and inattention both omits
to obtain a withdrawal card and fails to inform the union of
either his commencement of his leave of absence or his
change of address. Respondent Union argues that, confronted
with this situation which caused it to incur unnecessary costs
and inconvenience, the Union simply applied a benign and
universally applicable rule to assess a reinstatement fee upon
Podchernikoff's return to work.I agree with Respondent Union's counsel that its conducthere was not driven by animus against Podchernikoff's exer-
cise of Section 7 rights but was rather a standard application
of a uniformly applied union rule. I do not necessarily acceptthe asserted proposition that Podchernikoff's cessation of
dues payments at a time he thought he was not going to re-
turn to Respondent California Saw's employ was other than
an expression of protected Section 7 rights. I do not find it
necessary to decide that question.45I find it unnecessary todo so because it is not the nature of Podchernikoff's conduct
or the Union's response to it which frames the issue and
drives the conclusions here. Rather I find the allegations are
governed by the limitation on permissible actions of unions
under Sections 8(b)(2) and 8(a)(3) of the Act.I find that the attempted imposition of the reinstatementfee was improper, not because it was retaliatory, but rather
because it was imposed for reasons other than a failure of
Podchernikoff to tender dues and fees during the time he was
bound by a union-security clause. Board law is clear that a
union-security clause may not be invoked to collect dues and
fees other than those properly due and owing under the
clause. Thus for example, nondues and fee obligations such
as fines may not be coercively collected under the rubric of
a union-security obligation nor may the failure to pay obliga-
tions incurred outside the coverage of the union-security
clause of the contract union be the basis for seeking an em-
ployee's discharge. Furniture Workers Local 140 (EnglanderCo.), 109 NLRB 326 (1954); Spector Freight System, 123NLRB 43 (1959). As noted previously, the Union is held to
a standard of strict liability respecting compulsory dues and
fees issues.Here there is no question that the sole basis for theUnion's imposition of the reinstatement fee was something
other than Podchernikoff's failure to tender dues and fees re-
quired under the union-security clause as it applied to him.
As Respondent Union specifically asserts above, the rein-
statement fee was assessed because of his failure to pay dues
after April and because of his failure to seek and obtain a
withdrawal card. Neither cited failure related to Pod-
chernikoff's obligations to tender dues during the period the
union-security clause bound him to do so. The reinstatement
fee was therefore not assessed because of the application of
the union-security clause but because of other reasons. The
reinstatement fee was therefore more in the nature of a fine
and was not properly collected under the compulsion of the
union-security clause. Nor could Podchernikoff's failure topay be the basis for either threatening to cause his dischargeor actually attempting to do so.ConclusionHaving found that the reinstatement fee was not properlyassessable against Podchernikoff as a union-security require-
ment above, it follows that Respondent Union's attempts to
collect the reinstatement fee from Podchernikoff on those
terms as well at the threat to cause his discharge absent pay-
ment were improper and violated Section 8(b)(1)(A) and (2)
of the Act.46Finally, the Union's request that RespondentEmployer discharge Podchernikoff for his failure to pay the
reinstatement fee, which request in fact caused his discharge,
also violated Section 8(b)(1)(A) and (2) of the Act. SpectorFreight System, supra. The General Counsel's complaint alle-gations G,5, 6, 7, and 8 are therefore sustained.(b) Complaint paragraph G,10Paragraph G,10 of the complaint alleges that RespondentUnions have failed to provide Podchernikoff with his initial
Beck rights. I have found under my analysis of paragraphD,7 and other paragraphs of the complaint, supra, that the
Unions had no duty to provide initial Beck rights to employ-ees. Applying that finding here, I conclude that the allegation
does not state a violation of the Act. Accordingly, I shall dis-
miss paragraph G,10 of the complaint.(2) The allegations against the EmployerÐcomplaintparagraphs G,8 and 9Complaint paragraph G,8 alleges that Respondent Califor-nia Saw, pursuant to the Union's demand discussed supra,
discharged Podchernikoff. Paragraph G,9 alleges that by so
doing Respondent California Saw has improperly encouragedits employees to join, support, or assist Respondent Inter-
national, District 115, and Local 1327. Respondent Employer 311CALIFORNIA SAW & KNIFE WORKSis thereby alleged to have violated Section 8(a)(3) and (1) ofthe Act.Given my findings, supra, that Respondent Unions' de-mand that Respondent Employer discharge Podchernikoff
was improper and given that Respondent Employer did in
fact discharge Podchernikoff pursuant to that demand, I con-sider here only the arguments of the parties respecting the li-
ability of Respondent Employer under the Act for its con-
duct.The parties start their arguments respecting RespondentEmployer from the language of Section (B) of the second
proviso to Section 8(a)(3) of the Act. That proviso states in
part:Provided further, That no employer shall justify anydiscrimination against an employee for non-membership
in a labor organization.(B) if he has reasonable ground for believing thatmembership was denied or terminated for reasons other
than the failure of the employee to tender the periodic
dues and the initiation fees uniformly required as a con-
dition of acquiring or retaining membership[.]The General Counsel argues that an employer violatesSection 8(a)(3) and (1) of the Act if it complies with a
union's unlawful discharge demand at a time when it knew
or had reasonable grounds to believe the discharge demand
was unlawful citing Glasgow, Inc., 233 NLRB 126 (1978),and Conductron Corp., 183 NLRB 419, 427 (1970). TheGeneral Counsel notes that Respondent Employer knew in
detail the virtually undisputed facts of Podchernikoff's situa-
tion as well as the positions of the principals of the parties
involved and the legal arguments put forward by each. The
General Counsel argues that Respondent Employer could
have had no reasonable doubt about any operative facts rel-
evant to the propriety of the discharge demand. Addressing
the Employer's efforts to fathom the legal questions pre-
sented by the discharge demand and the defenses raised, the
General Counsel asserts that the Employer's asserted igno-
rance of the law is simply not an excuse under these cir-
cumstances.Counsel for Charging Party Podchernikoff adopts the Gen-eral Counsel's position but also advances the Board's deci-
sion in Kaiser Steel Corp., 211 NLRB 446 (1974), contain-ing the following language of Administrative Law Judge
Shapiro at 451:Although the cases cited at footnote 13, supra, involveinstances where unions requested employee termi-
nations and the relevant Board and court opinions speak
of the fiduciary duty of unions to treat employees fairly
in the application of union-security contracts, there is
no reason why the same principle is not equally appli-
cable to employers in the enforcement of such con-
tracts. The requirement of fair dealing vis-a-vis employ-
ees covered by union shop contracts is not found in the
words of the Act but, as shown by the cited case, has
been engrafted by Board and court decisions. The same
equitable decisions that warrant imposing such a re-
quirement on unions also warrant its imposition on em-
ployers.Respondent California Saw argues that it did not act pre-cipitously or simply take the Union's assertions at face value.
Rather a complete investigation taking time and involving
Respondent Employer's president and legal counsel took
place. Counsel for the Employer argues that the Employer
acted prudently, in good faith and discharged Podchernikoff
only after extensive investigation and consideration and in
the reasonable belief that the discharge demand was proper.
Counsel argues that the situation the Employer was presented
with involved complex facts, ``a wide variety of conflicting
and in most cases erroneous legal theories'' and ``complex,
conflicting and erroneous claims.'' (Counsel for Respondent
Employer's brief at 11.) In such circumstances, argues the
Employer, its good-faith error does not rise to the level of
a violation of the Act.Counsel relies heavily on NLRB v. Zoe Chemical, 406F.2d 574, 583 (2d Cir. 1969), denying enf. of 160 NLRB
1001 (1966):In determining the employer's duty in this respect, it iscertainly relevant to consider both the burden which
further inquiry would impose on him and the likelihood
that investigation would lead to a prompt and certain
resolution of his doubts.The court in Zoe, 406 F.2d at fn. 16, quoted from theBoard's decision in G&H Products Corp
., 139 NLRB 736(1962), in which the Board held the employer was not at
fault in discharging an employee as the result of an improper
union demand. The Board stated at 139 NLRB at 740:Even if it has been incumbent upon [the employer] toinvestigate the validity of [the unit employee's] claim
to an extension [of the due date for paying dues], as the
General Counsel contends, he would have been con-
fronted with the necessity of resolving the legal ques-
tions as to whether the extension agreement was still in
force despite [the employee's] default on the required
payments, and whether the receipt given by a secretary
who did not have authority to modify the agreement,
never the less, did modify the agreement.The court in Zoe, supra at 584, concluded that the employerwould have been faced with ``the complex legal issues con-
sidered by the [administrative law judge] and the Board'' and
concluded that the employer could not be ``held at his peril''
to interpret the legal issues presented where the statute was
ambiguous and the past case law unclear. Based on its analy-
sis, the court found there was insufficient basis to support a
finding the employer had ``reasonable grounds for believ-
ing'' the union's discharge request was improper.The record is clear and I find that Respondent Employerhad devoted significant time and resources to uncovering all
relevant facts and discerning each party's position and argu-
ment respecting the Podchernikoff discharge demand. I fur-
ther find that it in essence had all the relevant facts before
it at the time in acquiesced in the request. It is clear that
there was no obligation on Respondent California Saw to
gather additional facts.I further find, in agreement with Respondent Employercounsel's arguments on brief, that Respondent Employer was
presented with a very broad based attack on the validity of
the discharge demand from Podchernikoff's counsel raising 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a very wide variety of issues and arguments of varying per-suasiveness and was further confronted with a rejoining brief
from the Union raising additional legal arguments. I alsoagree that the distilled issues and arguments, addressed in
relevant part, supra, in deciding the 8(b)(1)(A) and (2) alle-
gations concerning Podchernikoff, which were necessary for
Respondent Employer to answer in determining whether or
not the demand to discharge Podchernikoff was valid, were
complex, were based on ambiguous and unclear statutory and
decisional language, and were not susceptible to quick or
confident resolution. I further find that Respondent Employer
made a reasonable and good-faith effort to decide the legal
question, utilizing counsel to do so, and, as found supra,
judged wrong.The General Counsel and Charging Party Podchernikoffseem to argue that, in so far as an employer is considering
legal questions rather than factual questions, strict liability is
the standard to be imposed. Thus, under their analysis, the
employer guessed wrong, ignorance of the law is no excuse,
the employer therefore did not have reasonable grounds for
believing the discharge request was proper and therefore vio-
lated Section 8(a)(3) and (1) of the Act.Respondent California Saw seems to argue that where anemployer undertakes a complete investigation, ascertains all
the relevant facts, obtains the positions of the union and the
employee involved, and makes good-faith efforts to penetrate
the legal thicket, but its complexity leads him reasonably to
err, the employer did not have reasonable grounds for believ-
ing the union's discharge demand was improper. Thus, from
the Employer the argument: where all the actions of an em-
ployer in the face of a union's discharge demand are reason-
able, prudent, and in good faith, ignorance of the answer to
a complex and subtle legal question concerning the validity
of the discharge demand is indeed an excuse and the employ-
er's action in discharging an employee in response to an im-
proper demand may be justified on that basis.I find, the dicta of Judge Shapiro quoted above in KaiserSteel Corp., 211 NLRB at 451, notwithstanding, that an em-ployer need not meet a fiduciary or strict liability standard
in determining the validity of a union discharge request.
There is simply no precedent for such a holding. Further the
quoted language of Section 8(a)(3), supra, prohibits employ-
ers from justifying discrimination against an employee when-
ever it has ``reasonable grounds for believing'' the unions'
demand was improper. The statute itself sets forth a reason-
able belief standard. Given the statute and the cases cited
supra, I find the standard to be applied to the Employer here
is not one of simple, strict liability. Rather the Employer
must establish, bearing the burden of proof, that it acted rea-
sonably and in good faith to (1) obtain the information rea-
sonably believed necessary to determine the discharge de-
mand's validity and, (2) act on the information to form a rea-
sonable and good-faith belief that the Union's discharge de-
mand was valid in law.Applying that standard to the instant case, I find that Re-spondent California Saw made every reasonable effort to un-
cover all relevant facts and to consider all relevant arguments
concerning the Union's request that Podchernikoff be dis-
charged. Respondent Employer clearly met the first portion
of the standard as set forth above. Having the facts before
it, Respondent Employer took counsel respecting complex
legal issues governed by confusing case law and developingdoctrine. I find that Respondent Employer's agents had agood-faith belief that the discharge demand was proper at the
time it discharged Podchernikoff. This portion of the second
half of the standard set forth above is met.Finally, and most critically to the resolution of this allega-tion, I also find that Respondent Saw's belief that the dis-charge request was proper was a reasonable one given the
circumstances then pertaining, even though, as noted supra,
the belief in the propriety of the discharge demand was
wrong. Thus, on the facts of this case, I find that Respondent
Employer's good-faith mistake that the law justified the
Union's imposition of a reinstatement fee on Podchernikoff
and, accordingly, justified the discharge demand that fol-
lowed is a valid defense to the violation alleged. On the facts
of this case, if not ignorance, then good-faith and reasonable
mistake in legal analysis is an excuse.I reach this conclusion based on the teachings of the courtin Zoe, supra, and the Board in G&H Products Corp
.,supra, that there are questions of sufficient legal convolution,
confusion and uncertainty which an employer may not rea-
sonably be required to correctly resolve before acting on a
discharge demand. Where, as here, the employer makes a
reasonable effort to answer the questions presented by the
discharge request and forms a good-faith and reasonable be-
lief that the discharge request is not illegal, that employer
may act on his reasonable belief and discharge the employee
without liability under the Act, even if its reasonably reached
good-faith belief in the propriety of the discharge demand is
ultimately proved wrong.It follows that Respondent Employer did not act in viola-tion of Section 8(a)(3) and (1) of the Act in discharging
Podchernikoff in response to the Union's discharge demand
found violative of Section 8(b)(1)(A) and (2) supra. The
General Counsel's complaint paragraphs G,8 and 9, there-
fore, do not sustain a violation of the Act and will be dis-
missed.4. AerojetÐcomplaint section Ha. EventsAerojet has recognized Respondent Local Lodge 946 andRespondent International as the exclusive representatives for
purposes of collective bargaining of employees in its produc-
tion and maintenance unit at its Sacramento, California facil-
ity. At relevant times as described below the parties have
maintained collective-bargaining agreements which, since
July 5, 1989, have contained union-security provisions.On or about July 9, 1987, upon expiration of a collective-bargaining agreement, unit employees engaged in a strike
against Aerojet extending into early October 1987. Dues
were not assessed by Respondent Unions during the strike.
No collective-bargaining agreement was in effect from July
9, 1987, to July 5, 1989,Ðalmost 2 years.During the contract hiatus various unit members whosenames are set forth in appendix C of the complaint as up-
dated by Joint Exhibit 17 and set forth in Appendix III of
this decision ceased paying dues to Respondent Unions and
became nonmembers of the Union pursuant to article I, sec-
tion 14 of Respondent International's constitution which pro-
vides, inter alia, that dues delinquency for 2 months shall
automatically cancel membership. Respondent Local 946 in-
formed the Aerojet former union members, by letters sent to 313CALIFORNIA SAW & KNIFE WORKSthem during the contract hiatus, that their membership hadbeen canceled. Until they ceased paying their dues during the
hiatus, these employees had been union members who had
joined the Union and paid their initiation fees and dues after
being hired by Aerojet into the unit. At the time of the expi-
ration of the previous contract each had been current in his
or her union-security obligations to Respondent Unions.During the strike Charging Parties Todd Bell, AnnieBravo, Dennis Bryson, John Doyle, Kahn Jones, Larry G.
Lewis, David Loseth, and Frances McClain, by letters sub-
mitted to Respondent Local 946, resigned their membership
in the Unions.On July 5, 1989, a new collective-bargaining agreementbetween Aerojet and Respondent Unions went into effect and
remained in effect through July 9, 1990. The contract con-
tained a union-security provision requiring unit members to
pay periodic dues and an initiation fee to the Union as a con-
dition of employment.Respondent Local's secretary-treasurer Kenneth Taylorsent identical letters dated July 14, 1989, to each of the em-
ployees named in Appendix III here and to Charging Parties
Kahn Jones and Frances McClain. The letters informed unit
members of the new contract quoting its union-security pro-
visions. The letters quoted a fee schedule for ``Reinstatement
Fee,'' ``Initiation Fee (New Members),'' and ``Monthly
Dues.'' The letters state: ``The required reinstatement fee or
initiation fee is due and payable by August 7, 1989, in order
to comply with the above.'' None of the employees named
in Appendix III paid a reinstatement fee in response to this
letter.Taylor sent a letter dated July 28, 1989, to employees whoresigned during the strike. This letter did not demand a rein-
statement fee. The letter acknowledged each unit member's
``letter of resignation'' and announced the Union is ``hereby
notifying you of your responsibilities as an `agency fee
payer.''' The letter informed the unit members they were
``still obligated to keep your dues current'' and sets forth the
then current dues rate for regular monthly membership dues.
On August 23, 1989, Taylor sent a similar letter to Charging
Party Jones.On August 12, 1989, Charging Party Lewis wrote to Re-spondent Local 946 objecting to the ``agency fee payer''
dues and seeking a ``detailed breakdown between representa-
tional and non-representational expenditures.'' Respondent
Local 946 answered with an undated letter and a letter dated
August 23, 1989. The undated letter identified itself as a
``second notice'' of financial obligations under the contract.
The letter recited the language of the union-security agree-
ment and informed the addressee: ``Should you fail to com-
municate with this office by September 1, 1989, and make
the appropriate arrangements, [the union security clause] will
be invoked.'' The final paragraph stated:The IAM&AW has adopted certain policies and proce-dures for individuals who object to the expenditure of
a portion of their dues by the IAM&AW on activities
not germane to collective bargaining. These policies
and procedures are described in detail in the attached
notice.Respondent Unions' policy was attached to the letter. Thisletter was also sent in mid-August sometime after August 7,1989, to those individuals noted above who were sent theJuly 14, 1989 letter from Local Lodge 946.The second letter sent to Lewis dated August 23, 1989,noted that the first letter was sent in error and the new letter
was the proper second notice. The full or regular monthly
dues amount was again stated to be ``due and payable.''During the months of July and August 1989, ChargingParties Bakken, Blackshere, Burnette, Fischer, Graham, Har-
ris, Luedtke, Pecci, and Pebley, as well as other unknown
unit employees, submitted identical letters to Respondent
Local 946 seeking financial core status and objecting to pay-
ment of fees for nonrepresentational expenditures. During the
same period Charging Parties Kaestner, Bravo, and McClain
requested ``core member'' status. Respondent Unions did not
provide objector expenditure information in response to these
letters.Upon receipt of these letters, Respondent International andRespondent Local 946 refused to recognize as objectors
those employees who submitted the letters, failed to imme-
diately reduce the dues charged to them by an amount attrib-
utable to nonrepresentational activities, and failed to provide
information regarding the breakdown of expenditures by Re-
spondent Unions between representational and nonrepresenta-
tional activities.Neil Leudtke testified he called Local 946's office andspoke to Kenneth Taylor in late August 1989. Leudtke re-
called that Taylor told him that he had received his request,
but that Luedtke could not become a core member unless he
was first in good standing as a member. Taylor said this
would require payment of the $300 reinstatement fee and that
until such a payment was made full monthly dues would ac-
crue. Lori Wilson testified that she asked her union steward,
Timothy Boggs, early in the contract's life how to become
a core member and was told she must first reinstate her
membership through payment of the $300 reinstatement fee.
Neither Taylor nor Biggs testified. The recollections of
Leudtke and Wilson are credited.Witness Wayne North testified he asked the Union's agent,Charles Toby, how to become a core member on or about
July 14, 1989. He recalled Toby answered that he could not
do so unless he became a member in good standing by pay-
ing the reinstatement fee and further suggested that it was
simply not worth the trouble given the slight reduction in
costs. Toby testified that he told North that, since North was
not then a member, he could not resign his membership, but,
that, if he wished to become a ``core member,'' he would
have to follow proper procedures. Considering the record as
a whole and particularly the demeanor of the two witnesses
on the issue, I credit North over Toby where their versions
differ.In late July or early August 1989, Respondent LocalLodge 946 distributed a notice to unit members. The notice
addressed the subject of ``union security.'' It quoted the lan-
guage of the union-security clause in the contract, pointed
out that the requirement of maintaining membership in the
union could be satisfied by payment of ``the required rein-
statement fee, where applicable, or initiation fee for any new
employees and the regular dues, fees and assessments.'' The
notice concluded with the assertion that:The IAM&AW has adopted certain policies and proce-dures for individuals who object to the expenditure of 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
47While the rationale the Union asserts for seeking the dischargeof the three individuals named on Jt. Exh. 29 is not evident, the
General Counsel has established his prima facie case by proving the
Union sought these individual's discharge. The burden then shifted
to the Unions to justify their actions. Given the state of the record,
I find that these three should be treated as if their discharge had
been sought because they failed to pay a reinstatement fee.48Complaint par. H,11(b) alleges the July 14, 1989 letters threat-ened nonmembers with discharge ``if they failed to pay dues or rein-
statement fees.'' As discussed elsewhere in this section, I find that
the letter is fairly read to require a reinstatement fee from all em-
ployees involved herein. Thus the issue of whether the employees
owed 1 month's dues is irrelevant to the violation at issue here.a portion of their dues by the IAM&AW on activitiesnot germane to collective bargaining. These policies
and procedures can be obtained by contacting the
Union hall.Pursuant to the letters sent to them by Respondent Local946, Charging Parties Hull and Shell paid all or part of the
$300 reinstatement fee to Respondent Local 946 which has
thereafter refused these employees' requests for a refund of
these moneys. Charging Party Sowells also paid $50 toward
her reinstatement fee but, at her request, Local 946 accepted
the payment in partial satisfaction of her obligation to pay
fees to Local 946.On September 5 and 8, 1989, Respondent Local 946 handcarried two letters to Aerojet's agents. The two letters con-
tained a corrected list of unit employees whose discharge
was requested of Aerojet on the basis of a ``failure to tender
Union dues and/or fees lawfully levied.'' The unit employees
listed on the two letters (Jt. Exhs. 28 and 29), included em-
ployees whose discharge was sought in whole or in part be-
cause they had failed to pay reinstatement fees. Those indi-
viduals, noted by a parenthetical number ``(2)'' or ``(3)''
after their names on Joint Exhibit 28 and those three individ-
uals whose names appear on Joint Exhibit 2947are set forthin Appendix IV. The only notice to employees given by
Local 946 before the discharge requests were made to the
Employer are the letters described above.On October 6, 1989, Respondent Local 946 sent identicalletters to employees such as Randall Bakken, Daniel Joseph
Fischer, Bert Graham, Neil Luedtke, and Theodore Pecci,
who had submitted the objections described above in July
and August 1989 to Local 946. The letter stated, inter alia:... we would like to be clear about your financial ob-
ligations to Local Lodge 946.Although the law permits contract provisions requir-ing all bargaining unit employees to pay monthly dues
or fees, no one is required to be a member of our orga-
nization. You may pay the equivalent of monthly dues
as an agency fee payer and you may also, as a non-
member, file a request under the IAM's policy and pro-
cedures concerning expenditures nongermane to collec-
tive bargaining to have your monthly fees limited to
representational costs.....
In view of the foregoing and our desire to clear upthe confusion, we have settled Grievance No. C-0025-
09-89, which had sought the termination of individuals
who were in arrears on their financial obligations under
the new agreement, and we have agreed to renotify you
of your arrearage. All previous correspondence and
statements are hereby rescinded. This letter is our final
and formal position and you will receive no additional
notices.Our records show you owe the following amounts:August Dues$29.05
September Dues29.05

October Dues29.05

Initiation/Reinstatement fee
only where
applicable.300.00
Initiation fees will only be required of new bargain-ing unit employees, whether they choose to be members
or agency fee payers, who have never paid an initiation
fee to our organization. If you are a lapsed IAM mem-
ber and you wish to rejoin our organization, a reinstate-
ment fee of $300.00 is owed. ... If you wish to have

your monthly fees limited to representational costs, you
must comply with the attached procedures.You now have until ... October 27, 1989, to pay
the full amount indicated. Failure to comply by this
date ... will result in the Company being notified that

your are not in compliance with [the union security
provisions of] the collective bargaining agreement, and
you will be terminated.The following individuals were recognized as perfectedobjectors on October 20, 1989: Randall Bakken, George
Blackshere, Douglas Branaman, Charles Burnette, Dennis
Bryson, Willie Cockress, Daniel J. Fisher, Bert Graham, Gor-
don W. Harris, Clarence Hull, Charles Knippschild, Larry
Lewis, Neil Luedtke, Robert R. Nelson, and Theodore Pecci.
Those unit members whose objectors were treated as per-
fected have since October 6, 1989, been treated in accord-
ance with the Union's policy and practices as more fully de-
scribed above.b. Analysis and conclusions(1) Complaint paragraphs H,4(a) and 11(b)In complaint paragraph H,4(a) the General Counsel allegesthat Respondents International and Local 946 by letters dated
July 14, 1989, informed certain unit employees whose mem-
berships had lapsed that they must pay a reinstatement fee
as a condition of continued employment. Complaint para-
graph H,11(b) makes the same allegation respecting non-
union members.48The General Counsel argues that the Board has concludedthat a union may not lawfully impose a second initiation fee
on employees who have resigned their union membership but
have otherwise met their union-security obligations and never
left the unit. Such a second fee would, notes the General
Counsel, simply be a penalty imposed on the employee for
the exercise of his or her Section 7 right to resign from the
union and therefore violates Section 8(b)(1)(A) and (2) of the
Act citing Office Employees Local 2 (Washington Gas), 292NLRB 117, 119 (1988), enfd. 902 F.2d 1164 (4th Cir. 1990).The General Counsel notes on brief at 117: 315CALIFORNIA SAW & KNIFE WORKSAlthough a financial core member who is delinquentin his monthly dues payments as required under an ef-
fective union-security clause may be required to pay a
uniformly required reinstatement fee as a condition of
employment [footnote omitted], the imposition of a re-
instatement fee for dues arrearages that occurred while
employees were not under a contractual union security
clause is violative of the Act. [Auto Workers] Local785 (Dayton Forging), 281 NLRB 704, 707 (1986);Business Machine Technicians Local #1937 (NCR
Corp.), 235 NLRB 666, 669 (1978); Spect[or] FreightSystem, 123 NLRB 43 (1959), enfd. 273 F.2d 272 (8thCir. 1967).The General Counsel concedes however that, under SimmonsCo., 150 NLRB at 712 fn. 6, if an employee desires to main-tain full union membership as opposed to financial core or
other agency fee status, the union may impose a reinstate-
ment fee as a consideration of resuming union membership.Counsel for Respondent Union seeks to distinguish theline of cases cited by the General Counsel by emphasizing
that the Union here is not seeking a reinstatement fee as a
penalty for members' resignations but, rather, because the in-
dividuals allowed their memberships to lapse through the
means of discontinuing dues payments. Counsel's argument
runs as follows.First counsel for the Union argues that those who allowtheir membership to lapse under Respondent Unions' proce-
dures noted supra get in effect 2 months' ``free ride,'' that
is, they are carried as members for 2 months without pay-
ment before being removed from the membership roles. Re-
spondent Union notes that the Board has long allowed a
union to set a reinstatement fee which is higher than an initi-
ation fee. Counsel then argues, on brief at 113±114:Thus the Act sanctions ``[one] classification providingone reinstatement fee for members who had left the
union voluntarily and another, higher, reinstatement fee
for members expelled because of dues delinquencies.''
Trico Workers Union, 246 NLRB [514, 515] (1979).Since the Board permits unions legitimately to impose
higher sanctions upon those whose memberships lapse
from non-payment of dues, it follows necessarily that a
union can charge a reinstatement fee for those who
lapse from no payment where the union cannot charge
where someone asserts a Section 7 right to resign.Respondent Union makes a second, independent argument:``The letter does not indicate that all recipients are obligated
to pay either or both reinstatement, initiation fees or monthly
dues.'' Counsel argues that ``the letter was correct that each
owed dues for July when the union-security clause was in ef-
fect.'' (Fn. omitted, Br. at 122.) Thus counsel for the Union
argues the letter is simply confusing and not sufficient to
sustain the General Counsel's burden of proving that the
Union was in fact seeking payment of a reinstatement fee.Initially addressing Respondent Unions' latter argument, itis useful to turn to the language of the letter at issue. The
letter states in part:In accordance with the current Local Lodge By-Laws,the following fees apply:Reinstatement Fee$300.00
Initiation Fee200.00
(New Members)Monthly Dues29.05
The required reinstatement fee or initiation fee is dueand payable by August 7, 1989, in order to comply
with the above.Considering the letter and the record as a whole, I findcounsel for Respondent Unions seeks sheltering confusion or
ambiguity where none exists. The clear meaning to be taken
by the receiver of the letter's instruction is that either a rein-
statement fee or an initiation fee is due. The letter further
notes that an initiation fee is for new members only. I there-
fore conclude that the letter unambiguously requires of
lapsed members as well as resigned members the designated
reinstatement fee as a condition of continued employment.
The General Counsel's factual contentions are sustained.Turning to Respondent Unions' argument respectinglapsed members, I find it fails to distinguish the General
Counsel's cited cases. In Auto Workers Local 785, supra, theunion was found to have violated Section 8(b)(1)(A) and (2)
of the Act when it attempted to collect dues and a reinstate-
ment fee from employees who were in arrears of their union
dues during the contract hiatus period. 281 NLRB at 707. In
Spector, supra, the union sought to impose a reinstatementfee on an employee who had let his dues go into arrears and
had his membership suspended while working for another
employer. The Board citing Furniture Workers Local 140(Englander Co.), 109 NLRB 326 (1954), held a union maynot apply the strictures of a union-security clause to punish
lapsed members or to correct the union's earlier omissions to
collect dues by means of an imposition of a reinstatement fee
premised on an earlier loss of union membership where, in
either event, the period during which the obligation accrued
was outside the legitimate reach of the union-security ar-
rangements applicable to the relevant unit. Therefore the
Board found the imposition of the initiation fee and the at-
tempt to enforce the union-security clause in this regard vio-
lated the Act. Spector Freight, 123 NLRB at 44±45.Since the unit members' dues lapses occurred at a timewhen there was no contract with a union-security clause in
effect, they were not obligated to remain members or con-
tinue payments to the Union. The ``free ride'' which counsel
for the Union suggests arose out of the 2 months of unpaid
membership prior to their removal from the Union's mem-
bership roles arose at a time when these particular ``riders''
could not be charged for their ride or, more accurately, were
exempt from forced remuneration for their ``ride'' by means
of the vehicle of the union-security provisions of the later
signed contract. Accordingly the unit members could not
thereafter be charged, in effect for that earlier action, when
again subject to a union-security clause. The Unions' free
ride argument respecting lapsed memberships was specifi-
cally rejected as a basis for demanding back dues and a rein-
statement fee in Railway Clerks Local 1936 (NCR Corp.),229 NLRB 243, 248 (1977). Respondent International and
Respondent Local Lodge 946's actions therefore violate Sec- 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
49I specifically hold the General Counsel to his expressed theoryof a violation and do not read these complaint paragraphs more
broadly. Thus for example, unlike pars. M,9 and 10 of the com-
plaint, complaint pars. H,5 and 6 do not allege NLRB v. Hotel &Restaurant Employees Local 568 (Philadelphia Sheraton), 320 F.2d254, violations of the Act. Nor do I read these complaint paragraphs
as properly including an attack on efforts of the Union to obtain the
discharge of employees for the failure to pay dues under any theory
other than those addressed above.tion 8(b)(1)(A) of the Act. I shall therefore sustain complaintparagraphs H,4(a) and 11(b).(2) Complaint paragraphs H,5 and 6Complaint paragraph H,5 contends that Respondents Inter-national and Local 946 in letters dated September 5 and 8,
1989, requested the termination of the employees named in
Appendix IV. Complaint paragraph H,6 alleges that Re-
spondent International and Local Lodge 946 took these ac-
tions: (a) because the employees identified in the letters to
the Employer with the suffix (2) and (3) had failed to pay
the reinstatement fee discussed supra and (b) because the em-
ployees had failed to make dues payments during periods
when they were under no obligation to do so. These actions
are alleged to be in violation of Section 8(b)(1)(A) and (2)
of the Act.Respecting the subgroup of employees identified in sub-paragraph H,6(a) as having their discharge sought because of
a failure to pay a reinstatement fee, the General Counsel re-
lies on Spector Freight System, 123 NLRB 43 (1959), enfd.273 F.2d 272 (1960). Respondent Unions agree that the issue
respecting the reinstatement fee dealt with under paragraph
H,4, supra, is the same underlying issue as to this class of
employees. I also agree.Respondent Unions argue further respecting those employ-ees which the letters reveal owed both a reinstatement fee
and dues on brief at 117:With respect to [those] who have a suffix (2) after theirname, however, none has paid dues in the amount of
$29.05 per month. The complaint does not allege that
the Local Lodge's action in seeking to have them dis-
charged for failure to pay at least one month's dues was
unlawful. As noted above the allegation is limited sole-
ly to the issue of exacting a reinstatement fee.I reject Respondent Unions' argument. Irrespective ofwhether the employees were in arrears in properly owing
periodic agency fees, the Union could not seek their dis-
charge based in part on their failure to pay a reinstatement
fee. Accordingly, relying on Spector, as discussed, supra, Ifind the General Counsel has sustained complaint paragraph
H,6(a) and the portion of H,5 addressing those employees
whose discharges were sought, in whole or in part, because
of a failure to pay the reinstatement fee. Respondent Unions
have thereby violated Section 8(b)(1)(A) and (2) of the Act
respecting those individuals.Turning to the remaining employees whose discharge wassought by Respondents in the two letters based on a specific
assertion of a dues delinquency, but not a reinstatement fee
delinquencyÐi.e., the employees whose names are followed
by a parenthetical suffix ``(1)'' or ``(4)'' or ``(5)'' on Joint
Exhibit 28, Respondent Unions argue the record does not es-
tablish that these individuals were not in fact delinquent in
their union-security obligations other than the payment of a
reinstatement fee. Complaint paragraph H,6(b) addresses
these employees. It alleges that the employees named in
complaint paragraph H,5 were included in the discharge let-
ters because they had ``failed to make dues payments during
periods when they were under no obligation to do so.''As noted supra, I have held that once the General Counselestablishes that the Union is seeking the discharge of an em-ployee under a claim of union-security delinquency, the bur-den of proof shifts to the union to justify its discharge de-
mand. Here it might be argued that the Union has not suffi-
ciently proven that the individuals at issue here were in fact
under a dues obligation and delinquent in their payments.
The General Counsel however has not made that argument.
Rather his theory of a violation respecting these individuals
is both limited and specific.The General Counsel's argument on complaint paragraphH,6(b) is quite succinct and it is possible to quote his entire
theory of a violation:Similarly, because Respondent Unions could not de-mand compliance with the terms of the union-security
provision by non-members until it notified them of their
Beck rights, a demand for discharge of a non-member
for non-payment of full membership dues would be un-
lawful. ... Moreover, the attempt to discharge em-

ployees for non-compliance with a union-security provi-sion when the employees have not first been clearly ad-
vised of their option to remain a non-member and pay
a reduced fee violates Section 8(b)(1)(A) [of the Act].
[G.C. Br. at 120.]I have held, supra, respecting complaint paragraph D,7 andsubsequent paragraphs, that current Board law, which binds
me, holds that it is not an unfair labor practice for a union
under the Act to fail to inform unit employees it represents
of their statutory rights respecting union membership includ-
ing their rights to remain nonmembers and/or pay reduced
fees. Applying that holding here, I find the Union did not
violate its duty of fair representation by declining to initially
notify unit employees of their rights. Employee union-secu-
rity obligations are not abrogated by such a failure to inform
employees. Accordingly, the General Counsel's theory of a
violation underlying complaint paragraph H,6(b) fails. Com-
plaint paragraph H,6(b) and the portion of H,5 not encom-
passed in complaint paragraph H,6(a)'s allegation respecting
the employees whose discharge was sought as a result of
their failure to pay a reinstatement fee, will therefore be dis-
missed.49(3) Complaint paragraphs H,7, 8(a), and (b)Complaint paragraph H,7 alleges that at all times materialprior to August 23, 1989, Respondents International and
Local 946 refused to recognize the resignation from union
membership of unit employee Kahn D. Jones. Complaint
paragraph H,8(a) contends that at all times material prior to
October 1989 Respondents International and Local 946 main-
tained a rule prohibiting employees in the unit from resigning
their union membership unless they were union members in
good standing or paid a reinstatement fee. Complaint para-
graph H,8(b) alleges that pursuant to the rule described in 317CALIFORNIA SAW & KNIFE WORKS50The General Counsel concedes on brief that the October 6 letter``contained all the information General Counsel believes is necessary
to satisfy the Hudson advance notice requirement.'' (Br. at fn. 71,p. 119.) The October 6, 1989 letter is further considered, imme-
diately infra, as an alleged violation of the Act under complaint par.
H,11(a).H,8(a), the Union refused to permit certain employees in theunit to resign their union memberships including: Wayne
North, Laure Wilson, and Neil Luedtke.Charging Party Jones and McClain submitted their resigna-tions during the strike, yet received the July 14, 1989 letter
quoted above. Jones was acknowledged as a resigned mem-
ber on August 23, 1989, and the Union's demand that he pay
a reinstatement fee was dropped. North, Wilson, and
Leudtke, as noted supra, were told they had to pay the rein-
statement fee before they could become core members.The General Counsel argues that since Jones had resigned,his receipt of the July 14 letter demanding a reinstatement
fee violated Section 8(b)(1)(A) of the Act and that McClain
stood in similar circumstances (G.C. Br. at 118). Respondent
Unions argue that paragraph H,7 is a ``bizarre allegation''
because the parties stipulated Jones resigned and that the
Union recognized that fact on August 23, 1989.The General Counsel argues that paragraph H,8(a) isproved by the statements made to North, Wilson, and
Luedtke as they testified. Respondent Unions counsel argues
that the entire sequence of events portrayed by the Govern-
ment's witnesses is nonsensical, confused, and capable of
misunderstanding due to the patent ambiguities arising from
the semantics of resigned members joining the Union to be
able to leave the Union, i.e., to achieve financial core mem-
bership.I agree with Respondent Unions' counsel that the situationwas confused. I have credited the testimony of the unit mem-
bers supra. I find that it is unnecessary to make further find-
ings respecting these conversations other than to conclude
that it is clear that Respondent Lodge 946's agents gave mis-
leading and incorrect answers to the inquiring unit employees
who were at the time not union members. Thus, I have cred-
ited witness versions of conversations that these unit mem-
bers were told by union agents that they must pay reinstate-
ment fees as a precondition to becoming financial core mem-
bers. Such misrepresentations to nonmembers seeking guid-
ance concerning their obligations and rights under a union-
security clause violate a union's duty of fair representation
and therefore also violate Section 8(b)(1)(A) of the Act. To
this extent I sustain paragraph H,8(b) of the complaint
which, I find, fairly includes such an allegation.I do not go further however. Thus, I reject the GeneralCounsel's allegation that Respondent Local 946 in fact had
a rule that reinstatement fees must be paid by lapsed mem-
bers before they could be financial core members. As to this
allegation, the General Counsel has not met his burden of
proof. I shall therefore dismiss paragraph H,8(a) of the com-plaint.As to Jones, the letter sent to him on July 14, 1989, seek-ing a reinstatement fee may be taken as a refusal to recog-
nize his resignation or simply as a mistake. The Unions' let-
ter to Jones dated August 23, 1989, asserts the latter propo-
sition. I have found the Unions' attempt to have Aerojet dis-
charge Jones and others violated Section 8(b)(1)(A) and (2)
of the Act in resolving the allegations of paragraph H,6(a)
of the complaint, supra. Given that finding and the fact that
Jones' resignation was specifically recognized by the Unions
on August 23, 1989, I find no further violation of the Act
has been proved under all the circumstances or, in the alter-
native, if found, would require no remedy additional to thoseremedies otherwise directed infra. Accordingly I shall dis-miss paragraph H,7.(4) Complaint paragraphs H,9 and 10Complaint paragraph H,9 alleges that unit employees whowere not union members: Bakken, Branaman, Harris, Hull,
Knippschild, Nelson, and Pecci notified Respondents Inter-
national and Local 946 of their objections to the payment of
dues and fees for nonrepresentational activities between July
5 and August 4, 1989. Complaint paragraph H,10 alleges that
the Unions took the following actions with respect thereto:(a) Refused to recognize the employees as non-mem-bers until October 20, 1989.(b) Continued to seek and accept fees equivalent tofull dues as a condition of the employees' continued
employment until October 20, 1989.(c) Continued to charge the named employees fornon-representational activities in the manner set forth in
complaint paragraph D,10.As noted, supra, these individuals sent letters to Local 946seeking to become ``core members'' and, in some cases, ad-
ditionally seeking unambiguous Beck status. Respondentssent the letters quoted above to these individuals. The Gen-
eral Counsel does not contend that objector status was im-
properly withheld or full dues sought beyond October 20,
1989. The ``D,10'' overcharging allegation of complaint,
paragraph H,10(c), is consistent with the General Counsel's
numerous contentions of similar phrasing discussed, supra.The General Counsel argues on brief at 123:Although Respondent IAM ultimately recognized most,if not all of these objectors, the failure to accord em-
ployees all their rights as a Beck objectors upon receiptof an objection was unlawful under Section 8(b)(1)(A)
[of the Act].I have held, supra, that there is no obligation on the partof a union under the Act to initiate the disclosure of statutory
rights to employees. I have also held, supra, that when a unit
member seeks information respecting such rights from a
union, the union must answer fully and correctly and refrain
from misleading the unit employees respecting their rights.Here unit members did not direct their letters to the Inter-national as required by the policy, but rather sent them to the
Local Lodge. The misdirected letters, however, unambig-
uously indicated that the unit members were either unin-
formed or were acting on misinformation in seeking per-
fected objector status from the Local. Respondents admit-
tedly did not recognize these employees as objectors or oth-
erwise respond to their letters directly. Local 946 did how-
ever distribute the notice described above in late July or
early August and mailed to the involved individuals the Oc-
tober 6, 1989 letter noted above.50 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
51Complaint par. H,11(b) has been considered with par. H,4(a),supra.The two communications to employees referring to theUnion's policy described above are not sufficient in my mind
to satisfy the Union's duty of fair dealing with employees
who have made an attempt to become objectors but have
misdirected that effort. I specifically find that under the Act
it is an unfair labor practice for a union not to timely respondto a unit member who has submitted an improperly directed
Beck dues objection letter or other communication to hishome local by a specific responding communication stating:
(1) that the objection effort was misdirected and (2) specifi-
cally stating the correct name and address to which the ob-
jection should be addressed.Respondent Unions did not meet that standard here. Ac-cordingly, the misdirected objections will be held to have
been properly filed assuming that the Union had responded
to the misdirected objection and the objector had thereafter
followed the Union's instructions respecting filing. Each mis-
directed objection sent to Local 946, if responded to by
Local 946 in 1 week, would have resulted in properly di-
rected objections mailed 1 week thereafter. The parties have
stipulated to the dates of the letters sent in July and August.
Adding 2 weeks to each letter's date to establish the date
when the objections should have been recognized as per-
fected, it is clear that Respondent Unions were tardy in rec-
ognizing these individuals as objectors. Such a delay on thisrecord is without mitigation or excuse and violates Section
8(b)(1)(A) of the Act as does Respondent Unions' attempt to
collect full dues for these individuals after the date of the ob-
jections would have been filed. I therefore sustain paragraphs
H,10(a) and (b) of the complaint.On the basis of the analysis set forth under complaintparagraph D,10 and subsequent related complaint paragraphs,
I also sustain paragraph H,10(c) of the complaint to the ex-
tent consistent with that analysis.(5) Complaint paragraph H,11(a)51Complaint paragraph H,11(a) alleges that the Unions bythe October 6, 1989 letter noted above threatened objecting
nonunion member unit employees with discharge, if they
failed to pay dues or initiation fees.The General Counsel's theory of a violation for complaintparagraph H,11(a) starts with the proposition that the unit
members who had filed objections, but had not as yet been
recognized as objectors, should have been. Since these indi-
viduals were properly objectors, the October 6, 1989 letter
which seeks full dues and fees from the objectors under
threat of discharge, unless they, in effect, file objector appli-
cations anew, violates the Act. Counsel for Respondent
Unions argues that the letter gives each recipient notice of
the Unions' policy and ``faithfully gives the employees a
choice of paying full dues by the end of the month, or assert-
ing an entitlement to pay reduced dues.'' (R. U. Br. at 121.)I have found, supra, under the discussion of complaintparagraph H,10, that unit employees such as Bakken as of
October 6, 1989, should have been treated as perfected ob-
jectors. A perfected objector may not properly be sent a let-
ter such as the October 6, 1989 letter, which requires a new
objection application if full dues and fees are not to be paid.
Such an action in effect ignores and therefore denies the factthat the unit employee should have achieved perfected statusas an objector. Such a denial coupled with the demand for
full dues and the threat of termination is not saved from
being a violation of the Act by the letter's recitation that
Beck procedures exist.Accordingly, I find Respondent International and Respond-ent Local 946's conduct in threatening objectors with dis-
charge unless full dues were paid violates the Act as alleged.
Paragraph H,11(a) of the complaint is sustained.(6) Complaint paragraph H,12Complaint paragraph H,12 alleges that Respondent Unionsfailed to give employees ``initial Beck rights.'' Since I havedetermined, supra, that the Union is under no obligation to
disclose such rights, I shall dismiss this allegation based on
my analysis and discussions supra.5. McDonnell DouglasÐcomplaint section Ia. EventsMcDonnell Douglas has facilities at Huntington Beach andTorrance, California. Respondent District Lodge 720 rep-
resents collective-bargaining units of employees at both fa-
cilities. Collective-bargaining agreements are in place which
state the agreements are between the Company and the
``International Association of Machinists and Aerospace
Workers, represented by its Grand Lodge for and on behalf
of Aeronautical and Industrial District Lodge 720.'' The con-
tracts were negotiated by Respondent Local Lodge 720 and
an agent of Respondent International. At relevant times the
contracts have contained union-security language. Local
Lodge 2024 holds the memberships of the unit employees
joining Respondent Unions under the union-security clauses.There is no dispute that Charging Parties Ruth Wright,Violet McFarland, Ronald Schmitt, and Scott Herrington
have at relevant times been employed in the Huntington
Beach bargaining unit or that Charging Party Richard Price
has at all relevant times been employed in the Torrance bar-
gaining unit. These five individuals have been recognized by
Respondent International as objecting nonmembers for cal-
endar year 1990 and charged reduced dues calculated under
its policy and procedures as discussed, supra.The parties agreed that the only information provided byRespondent Unions to the five employees regarding the cal-
culation of their reduced fees for calendar year 1990 is that
described above which has been provided to other objectors
generally. Consistent with its policy, had any of the objecting
employees elected to challenge the calculation of their fee re-
duction by filing a challenge as described above, they would
have received the voluminous documentation previously de-
scribed, including the independent arbitrator's report, and an
audit of the challenging employee's District and Local
Lodges would have been performed and fees adjusted as ap-
propriate.The amount of fees charged the five fee objector employ-ees in 1990 was not calculated on a unit-by-unit basis and
included a portion of Respondent Unions' legislative expend-
itures. The District and Local Lodge portion of the dues
charged the objectors was based on Respondent Interna-
tional's survey of a sample of its District and Local Lodges
conducted by Respondent International's Grand Lodge audi- 319CALIFORNIA SAW & KNIFE WORKS52The quoted language is from the parties' stipulation, Jt. Exh. 48,par. 3. The record does not contain the contract checkoff language.tors which survey did not include either District 720 or Local2024.b. Analysis and conclusionsThe sole allegation of a violation of the Act in section Iof the complaint is paragraph I,6:I.6. Since at least January 1990, in the manner set forthin paragraph D,10, Respondents International, District
720 and Local 2024 have charged Wright, Price, and
other objecting non-members in the McDonnell Doug-
las Huntington Beach and Torrance units, dues and fees
for non-representational activities.The General Counsel and Respondent agree that this com-plaint paragraph turns on identical issues as paragraph D,10.
There are a few subsidiary matters however. First Respond-
ent Union points out that, although the complaint paragraph
at issue alleges conduct occurring ``[s]ince at least January
1990,'' the record facts address only calendar 1990 events.
Therefore Respondent Union argues the paragraph should be
dismissed as to all post 1990 events. I agree.Additionally there is an apparent difference in the parties'views of the reach of the paragraph. The complaint para-
graph specifically names two individuals and includes a
catch all reference to ``other objecting non-members.'' The
relevant stipulation of facts, Joint Exhibit 47, the sole source
of facts under section I of the complaint in the record, names
five individuals as objecting unit members in 1990, yet it
suggests, at paragraph 7, that these five and possibly other
unnamed dues objectors had their dues determined as set
forth above.Respondent Union assumes the complaint paragraph dealsonly with the two named individuals. Counsel for the Union
has opposed ``class'' allegations in other portions of the
complaint and I have generally overruled such objections.
The General Counsel is unclear whether he intended the
complaint paragraph to encompass the five named individ-
uals only or the five plus yet additional ``others.'' Counsel
for the General Counsel's reference to ``others'' in his brief,
footnote 77 at 127, suggests the latter.As discussed, supra, under the portion of this decision ad-dressing initial matters, the cases are clear that where groups
of similarly situated employees are discriminated against by
a union, such as in a hiring hall setting, the General Counsel
may successfully litigate a class violation and obtain a class
remedy without identifying each individual at the unfair
labor practice portion of the proceedings reserving to the
compliance stage specific identification of individuals. IronWorkers Local 433 (Reynolds Electrical), 298 NLRB 35(1990).In the instant case Respondent Unions filed a motion fora more definitive statement at the beginning of the proceed-
ing which was the subject of continuing discussion and reso-
lution throughout the hearings. While I ultimately ruled that
the General Counsel could retain class or ``catch all'' lan-
guage in his complaint, where appropriate, I also required
him to specify in the complaint all individuals of whom he
had knowledge or of whom he could readily obtain knowl-
edge from Respondent Unions so as to eliminate insofar as
reasonable the open ended aspect of the allegations. As part
of this procedure the General Counsel was required to issuea final amended complaint after all evidence had been takenand the other parties were afforded an opportunity to moveto adduce additional evidence after the final amended com-
plaint and answers had been filed.While one may argue that since the final complaint para-graph I,5 names only two individuals, the General Counsel
should be limited to these two, I find that is not appropriate
in light of the stipulation of Respondent Unions and the Gen-
eral Counsel, noted above, that five individuals fall within
the compass of paragraph I,6. I shall draw the line at these
five, however, given the procedural history described above,
precluding the General Counsel from expanding the reach of
complaint paragraph I,6 beyond the individuals specifically
named in the stipulation. I do so not on the basis that class
pleadings are impermissible but rather on the specific
grounds of the rulings and procedures which were employed
in the management of this litigation. The General Counsel in
paragraph I,6 had a limited readily identifiable group of em-
ployees who were listed as objecting members of the Tor-
rance and Huntington Beach bargaining units. Presumably
the stipulation reflects all the individuals in that class. Since
the General Counsel never suggested difficulty existed with
the procedure established in my rulings on Respondent
Unions' motion for more definitive statement as to section I
or paragraph I,6, he is precluded now from going beyond the
individuals identified in the stipulation.Turning to the merits as to these five individuals for cal-endar year 1990, I shall apply my analysis and conclusions
respecting paragraph D,10 supra. The General Counsel's
complaint paragraph I,6 has merit to the extent that the indi-
viduals named above for calendar year 1990 were improperly
charged for extra-unit litigation expenses and for certain leg-
islative expenses, each of which are not representational ex-
penses for the units in which these individuals were em-
ployed. In taking these actions, as narrowly set forth, Re-
spondent Unions violated Section 8(b)(1)(A) of the Act and
complaint paragraph I,6 will be sustained. Save as specifi-
cally found Respondent did not otherwise violate the Act and
the remainder of complaint paragraph I,6 is without merit
and will be dismissed.6. Lockheed ServiceÐcomplaint section Ja. EventsAt relevant times Lockheed Service has recognized Re-spondent International, Respondent District Lodge 120, and
Respondent Local Lodge 821 as representatives of a unit of
employees employed at Lockheed Service's Ontario, Califor-
nia facility. At relevant times the parties have maintained a
contract which contains a union-security clause and language
providing for ``voluntary checkoff of `uniformly required ini-
tiation or reinstatement fees and monthly dues' only.''52Constance Downs, Grebell K. Aila, Janis Bern, JerryTrunnell, Norman Rydwell, Don Church, and Linda Capurro,
at all times material were employees in the unit each of
whom had an executed checkoff authorization on file with
Lockheed Service.Downs objected on January 23, 1989, and RespondentInternational recognized her objection on February 16, 1989, 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and charged her the reduced rate set for objectors from onor about February 16, 1989, retroactive to January 1, 1989.
Downs has since been recognized as an objector for the years
1990 and 1991 and has been charged reduced fees estab-
lished by Respondent International consistent with its policy
and procedures. From on or about January 1, 1989, to on or
about June 23, 1989, Respondent received moneys from
Lockheed Service on behalf of Downs pursuant to Downs'
checkoff authorization.Grebell K. Aila resigned his union membership on April27, 1990. Presumably at about that time he also sought ob-
jector status by letter to Respondent Local Lodge 823. By
letter dated May 24, 1990, the financial secretary of Local
Lodge 821 informed Aila that objector letters must be sent
to the International and enclosed a copy of the policy. Aila
then requested to pay ``the full union dues by `Financial
Core' status'' by letter to Respondent International dated
May 30, 1990. Respondent International recognized her as a
perfected objector by letter dated June 7, 1990, charged her
reduced fees calculated by Respondent International under its
policy and procedures and did the same for calendar year
1991.Janice Bern resigned her union membership on March 30,1990, and requested objector status from Local Lodge 821
sometime thereafter. By letter dated May 25, 1990, the finan-
cial secretary of Local Lodge 821 informed Bern that objec-
tor letters must be sent to the International and enclosed a
copy of the policy. Bern then requested objector status by
letter to the International dated June 6, 1990. Respondent
International recognized her as a perfected objector by letter
dated June 14, 1990. She was also recognized as an objector
for the year 1991. Bern was charged reduced fees as an ob-
jector calculated by Respondent International consistent with
its policy and procedures.Don Church requested objector status by letter dated June1, 1990. He was recognized as a perfected objector by letter
dated June 14, 1990, and charged objector fees consistent
with Respondent International's policy and procedures.Linda Capurro requested objector status from Local Lodge821 sometime before May 24, 1990. By letter dated May 24,
1990, the financial secretary of Local Lodge 821 informed
Capurro that objector letters must be sent to the International
and enclosed a copy of the policy. She thereafter wrote to
the International seeking objector status by letter dated May
29, 1990. She was recognized as a perfected objector by let-
ter dated June 7, 1990, and thereafter charged fees consistent
with Respondent International's policy and procedures for
the remainder of 1990. Capurro was again recognized as a
perfected objector for 1991 and was charged fees calculated
on a like basis.Norman Rydwell resigned his union membership on April30, 1990, and sought objector status from Local Lodge 821
sometime thereafter. By letter dated May 25, 1990, the finan-
cial secretary of Local Lodge 821 informed Rydwell that ob-
jector letters must be sent to the International and enclosed
a copy of the policy. Rydwell then requested objector status
by letter to Respondent International dated June 1, 1990. He
was recognized as a perfected objector by letter dated June
14, 1990, and charged reduced fees calculated under Re-
spondent Unions' policy and procedures. He was again rec-
ognized as a perfected objector for 1991 and charged reduced
fees on the same basis.Jerry Trunnell resigned his union membership on April 25,1990. At about that time he sent a letter to Local Lodge 821
seeking objector status. By letter dated May 24, 1990, the fi-
nancial secretary of Local Lodge 821 informed Trunnell that
objector letters must be sent to the International and enclosed
a copy of the policy. Trunnell then requested objector status
by letter to Respondent International dated May 30, 1990.
The International recognized him as a perfected objector by
letter dated June 7, 1990, and charged him reduced fees in
accordance with its policy. He again perfected objector status
in 1991 and was charged reduced fees in accordance with the
policy.b. Analysis and conclusions(1) Complaint paragraph J,6The General Counsel contends in paragraph J,6 of thecomplaint that notwithstanding Downs' January 16, 1989 re-
quest of the International that she be considered an objector,
``Respondents International, District 120 and Local 821 con-
tinued to accept full dues which were deducted from Downs'
wages and remitted to Respondent Unions by Lockheed
Service pursuant to the check-off authorization form'' she
had signed for the period January 16 to July 1, 1989.There is an ambiguity in the record. The parties stipulated,inter alia, at paragraph 6 of Joint Exhibit 48 that:Downs objected on January 23, 1989, and Respond-ent International recognized her objection on February
16, 1989, and charged her the reduced rate set for ob-
jectors from on or about February 16, 1989, retroactive
to January 1, 1989, to present.From on or about January 1, 1989, to on or aboutJune 23, 1989, Respondent received moneys from
Lockheed Service on behalf of Downs pursuant to
Downs' check-off authorization.The stipulation states ``moneys'' were received by theUnions from the employer pursuant to Downs' checkoff au-
thorization, but does not quantify the amounts. The question
of fact is: were the remitted moneys for ``full'' or objector
dues amounts? The General Counsel argues on brief at 130
that there is ``no dispute'' that Lockheed Service continued
to deduct ``full membership dues'' from Downs' wages and
remit them to the Union. The General Counsel notes, ibid.:Upon receipt of a valid Beck objection, such an author-ization would become ineffective to permit continued
deduction of full membership dues. [Distillery Workers](Capitol-Husting Co.), 235 NLRB 1264 (1978).Respondent Union counsel reads the stipulation differently.He states on brief at 124:The facts are undisputed and set forth in a stipulation.... Downs had executed a dues check-off authoriza-
tion that did not give the company the right to withhold
non-member fees, as opposed to membership dues. In
1989 her objection was recognized on February 16, and
the company continue[d] to withhold her reduced fee
until June.Respondent Unions argue from the stipulation that, as to theGeneral Counsel's charge that full fees were accepted after 321CALIFORNIA SAW & KNIFE WORKS53The General Counsel's cited case Electrical Workers IBEWLocal 2088 (Lockheed Space Operations), 302 NLRB 322, 329 fn.26 (1991), and the related case, Steelworkers Local 4671 (NationalOil Well), 302 NLRB 367, 368 fn. 9 (1991), raise the interestingquestion of whether the Board will countenance checkoff clause en-
forcement where Beck is invoked in the face of a union-securityclause. If I believed the General Counsel's complaint asserted a con-
tention that even reduced dues could not have been deducted and
that the General Counsel were pressing that theory, I would address
the issue. However, I simply do not believe the General Counsel
sought to advance this theory in the complaint paragraph here. Nei-
ther the General Counsel's argument nor the facts adduced by him
support such an inference. For example the language of the contract
in such cases must be closely examined. In the instant case the con-
tract language is not in evidence let alone discussed or analyzed by
the parties. I conclude the complaint allegation and the General
Counsel's theory of a violation respecting it rose and fell entirely on
the proposition that full or unreduced fees were deducted from
Downs' wages at material times. Indeed even were the General
Counsel to have argued the reduce dues theory, it would fail on this
record for want of a sufficient complaint allegation to join the issue.54The stipulation establishes the date of Downs' objector letter asJanuary 23, 1989. Given mailing and processing time, it was not un-
reasonable for Respondent International to take until February 16,
1989, to grant her perfected objector status. I take the period in issue
then to commence on or soon after February 16, 1989.55I find, infra, that the objector fees paid by Downs, like all ob-jector fees paid by objectors in calendar years 1989, 1990, and 1991,
included improper fees for expenditures for legislative expenses andfor extra unit litigation expenses. The collection of these sums from
Downs violated the Act. Their remittance by checkoff deduction was
therefore also improper. The manner in which the complaint was
drafted however, see for example complaint par. J,7, discussed supra,
as well as the way the case was argued at trial and on brief, con-
vince me that the General Counsel did not intend to include these
improperly collected amounts in the contentions of par. J,6. Accord-
ingly, I have not addressed those matters here. See the further treat-
ment of the matter immediately below.Downs' objector status was perfected, ``the proof does notsupport the allegation.'' Id.Respondent Unions argue that complaint paragraph J,6contains a second theory of violation, ``that dues were ac-
cepted at all from the company.'' (Id.) The complaint does
not contain such an allegation however. Complaint paragraph
J,6 specifically alleges ``full dues'' were remitted. Further,
the General Counsel does not press a ``reduced dues'' theory
of a violation on brief. Accordingly it will not be further ad-
dressed here.53I have considered the stipulation in evidence as Joint Ex-hibit 48 with the different factual conclusions advanced by
the parties in mind. I am unable to conclude that the General
Counsel's interpretation of the document, i.e., that it estab-
lishes that full membership dues were deducted fromDowns'
wages and remitted to the Union, is the only fairly inferable
one or that Respondent Unions' interpretation, i.e., that only
reduced or objector dues were deducted and remitted to the
Union, is not equally plausible.The General Counsel bears the burden of proof respectingthe factual underpinnings of his complaint. It follows that the
General Counsel's arguments based on stipulations of fact
must meet that same burden. Finding two opposing assertions
of fact based on the same ambiguous joint stipulations of
fact, and finding them equally arguable, I reject the position
of the General Counsel who carries the burden of proof andaccept the position of Respondent Unions who do not. Ac-
cordingly, I find the record does not establish that Downs
had ``full dues'' deducted by her employer and remitted to
the Union after her objector status was recognized on Feb-
ruary 16, 1989.54Given this finding, I do not find that the General Coun-sel's factual predicate to his theory of a violation has been
sustained. Accordingly, I shall dismiss paragraph J,6 of the
complaint.55(2) Complaint paragraphs J,7 and 12Complaint paragraph J,7 alleges:Since at least January 16, 1989, in the manner set forthin paragraph D,10, Respondents International, District
120 and Local 821 have charged Downs and other ob-
jecting non-members in the Lockheed Service unit, dues
and fees for non-representational activities.Complaint paragraph J,12 alleges:Since at least June 7, 1990, in the manner set forthabove in paragraph D,10, Respondents International and
Local 821 have charged Rydwell, Alia, Capurro,
Trunnell, Bern and other objecting non-members in the
Lockheed Service unit, dues and fees for non-represen-
tational activities.The parties recognize that the issue here is similar to thatraised by complaint paragraph D,10. I have set forth the ar-
guments of the parties as well as my analysis and conclu-
sions, supra. I reach the same result here. Thus I conclude
that each member of the Lockheed Service unit identified in
the stipulation as having achieved perfected objector status
was improperly charged for legislative expenditures and extra
unit litigation expenses throughout his or her time as an ob-
jector. Such collections violated Section 8(b)(1)(A) of the
Act. Since all three Respondents named here benefited from
the overcharges, each has violated the Act. To that specific,
limited extent, I find complaint paragraphs J,7 and 12 to be
meritorious. The individuals involved under paragraphs J,7
and 12 are indicated below with the periods of improper bill-
ing set forth after their names.DownsÐFebruary 16, 1989, to end of 1991AilaÐJune 7, 1990, to end of 1991
BernÐJune 14, 1990, to end of 1991
ChurchÐJune 14, 1990, to end of 1990
CapurroÐJune 7, 1990, to end of 1991
RydwellÐJune 1, 1990, to end of 1991
TrunnellÐJune 7, 1990, to end of 1991(3) Complaint paragraphs J,9 and 13Complaint paragraph J,9 and its subparagraphs (a), (b),and (c) allege that Respondent Unions failed to give unit
members Bern, Aila, Trunnell, Rydwell, Capurro, and
Church notice of their Beck rights upon their resignationfrom the Union. Complaint paragraph J,13 repeats the allega-
tion as to Rydwell.Respondent Unions argue that each of the individuals atissue received a copy of the December 1989 issue of the Ma-
chinist magazine as a unit member. Each was also sent a
copy of the Union's policy by letter from District Lodge 821 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
56The Union argues on Br. at 127 fn. 61: ``The Local violated noduty it owed to these employees by accurately informing them how
and where to proceed to become objectors.'' Objectors were told in
the letter and the enclosed policy, by fair inference, that they had
no right to file a dues objector application until the following Janu-
ary. I have found, supra, such a limitation is a violation of the Act.
The statement was therefore inaccurate, misleading and a violationof the duty to fairly represent employees by at least not giving them
false and misleading information about their statutory rights.57The remedy for that violation, set forth in the remedy sectionof this decision, infra, addresses much of what the General Counsel
seeks by way of remedy for the violation alleged in the instant com-
plaint paragraph.dated May 24 or 25, 1990. Respondent Unions further pointout that each employee thereafter submitted a properly di-
rected objector request and each was accepted as a perfected
objector in response to his or her letter. The General Counsel
argues that the policy does not clearly set forth a window pe-
riod for ``new nonmembers'' and the failure to provide a
``clear statement of the rights conferred by such [newly re-
signed union membership] status and a new opportunity to
object,'' General Counsel's brief at 131 violates Section
8(b)(1)(A) of the Act.I have held, supra, in considering complaint paragraph D,7that Respondent Union had no obligation to notify unit em-
ployees of their Beck rights or of the Union's policies re-specting Beck rights, absent inquiry. I also held in consider-ing subparagraph D,7(c) that Beck required that dues objec-tors could not be prohibited from filing dues objections for
at least a reasonable period after resigning from the Union.The instant allegations present a different issue. Here theemployees were not simply denied any initial disclosure of
or explanation regarding their Beck rights or the Union's pol-icy with respect theretoÐa circumstance I have found not
improper, supra. Rather, they were specifically told or were
permitted to draw the fair inference, through the May 1990
letters and the accompanying reference to the enclosed pol-
icy, that they did not have the right to file an objection until
the following January. Had the employees read the May let-
ters' reference to the ``window period allowed by the IAM
notice'' and then perused the policy for a recitation of the
rights of a newly resigned union member to file a dues ob-
jector application other than in January, they would have
been mislead and their rights curtailed. It is reasonable to be-
lieve, and I find, that the employees so read the communica-
tion.The Union's letters to employees with their reference to anincomplete and legally inadequate recitation of Beck rightsrises to the level, in my view, of a misrepresentation of
union member resignees' Beck rights. Misrepresentation of aunit members statutory rights by the union which represents
the unit member is a violation of the union's duty to deal
fairly with the employee. Thus a union which either mis-
states the employee's rights or informs the employee of
rights which are misleadingly incompleteÐas is the case
here where the policy was sent to newly resigned union
membersÐviolates the Act irrespective of my earlier conclu-
sion that under Board law there is no obligation to inform
newly resigned union members of their rights to immediatelyfile dues objector requests irrespective of the limitations of
the January window period of the Union's policy.Respondent Local Lodge 821's agent sent the letters in-cluding copies of the policy to the individuals at issue. Hav-
ing mislead employees, Respondent Local Lodge 821 was
obligated to correct the false impressions of union resigner's
Beck rights and, indeed, the rights afforded union resigneesunder union practice.56Having failed to do so, it violatedSection 8(b)(1)(A) of the Act.Respondent International publishes, maintains, and holdsout its policy as a recitation of employee rights. The policy
was not applied to these employees as written inasmuch as
the union member resignees here were allowed to file dues
objector applications outside the policy's seemingly applica-
ble January window period. As specifically found, supra,
under paragraph D,7(c) respecting the ``provision'' of addi-
tional time to file objections, Respondent International's pol-
icy fails to provide required Beck rights. Respondent Inter-national is therefore also culpable and has violated Section
8(b)(1)(A) of the Act by holding out its policy in the manner
found here to the detriment of former union member employ-
ees who have recently resigned.The complaint allegations in paragraphs J,9 and 13 as toRespondent International and Respondent Local Lodge 821
are therefore sustained. I have found these obligations arose
as a result of the role of the two entities in affirmatively mis-
leading union resigner unit members respecting their rights to
file timely dues objector applications outside the policy's
January window period. Respondent District Lodge 120 had
no role in that affirmative conduct. Accordingly, I find it has
not violated the Act as alleged and I shall dismiss the com-
plaint paragraphs as to it.(4) Complaint paragraph J,10(b)Complaint paragraph J,10(a) recites that on or about May21, 1990, Bern, Trunnell, Rydwell, Aila, and Capurro noti-
fied Respondent Local 821 that they were resigning their
union membership and objecting to the payment of fees and
dues for nonrepresentational activities. Paragraph J,10(b) al-
leges that on or about May 24, 1990, Respondent Local 821
refused to recognize the employees as objecting nonmembers
because the objections described in paragraph J,10(a) had not
been sent to Respondent International.There is no dispute that Local 821 on May 24 and 25,1990, rejected each of the individuals named in the com-
plaint's dues objection application as misdirected to the
Local rather than the International. The General Counsel ob-
liquely addresses the allegation by suggesting that because
Respondent Local 821 failed to notify the individuals who
attempted to file objections with it of their Beck rights, theymust be deemed objectors as of the date they resigned. Given
this position, the General Counsel further argues, on brief at
132: ``Thus, Respondent Unions' initial rejection of their ob-
jections, on May 24 and 25, as untimely was a further inter-
ference with their rights as nonmembers in violation of Sec-
tion 8(b)(1)(A) [of the Act].'' Respondent Unions argue that
the complaint paragraph simply fails to state a claim since
it was correct that objections must be filed with the Inter-
national.I have found Local 821's May letters violative of the Actimmediately above because I found they were misleading re-
specting union member resignees' rights to submit out of
time dues objector applications.57The letters were, however,as Respondent Union counsel argues, perfectly correct in re- 323CALIFORNIA SAW & KNIFE WORKS58Although the stipulation of the parties addressing sec. K of thecomplaint contains factual assertions respecting Local 2230 rep-
resented employees for calendar year 1991, there is no paragraph of
the complaint alleging improper conduct with respect to that group
of employees for calendar year 1991, nor is there a ``paragraph D,10
reference'' complaint paragraph, such as K,7 discussed infra, for em-
ployees represented by Local 2330.59The parties stipulation does not address Williams' circumstancesin 1991 nor does the record otherwise provide information on the
question.jecting the dues objector letters sent to the Local for the sim-ple reason of their misdirection. They may not be faulted
therefore for that reason. Accordingly I find that the General
Counsel has not sustained paragraph J,10(b) of the complaint
and it shall be dismissed.7. Lockheed MissilesÐcomplaint section Ka. EventsLockheed Missiles has at all times material had amultiplant collective-bargaining agreement covering, inter
alia, its Sunnyvale and Santa Cruz, California facilities. The
contract on its face recognizes Respondent International, Re-
spondent District 508, and Respondent Local 2230 as rep-
resentatives of certain unit employees (Local 2230 rep-
resented employees) and Respondent International, Respond-
ent District 508, and Respondent Local 2227 as representa-
tives of certain other unit employees (Local 2227 represented
employees).At relevant times the following individuals have beenLocal 2230 represented employees at the Santa Cruz facility:
Elizabeth S. Morehouse, Ronaele Findley, Melville James
Arnot, James K. Humphreys, Leonard K. Kuhnlein, Denis
McMahon, Donna M. Mendoza, Randall Sparks, and James
M. Sumter. These employees had executed dues-checkoff au-
thorizations on file with the Employer as of January 1, 1990.
On January 3, 1990, Morehouse sent to Respondent Inter-
national, Respondent District 508, and Respondent Local
2230 identical letters from each of these employees resigning
membership and seeking Beck dues objector status. The let-ters were mailed certified mail, but were all contained in asingle envelope. Hand delivered copies were sent to the Em-
ployer on January 5, 1990.By identical letters to each employee dated January 10,1990, Respondent International noted each employees' res-
ignation from the Union but indicated their dues objections
were not proper because they were not ``in the form of an
individually sent certified letter.'' The letters informed the
employees: ``If we receive a perfected objection from you
prior to the end of the window period, you will become an
objector.'' Respondent did not provide any further informa-
tion to these employees nor reduce their dues. Respondent
Unions accepted fees equal to full membership dues through
existing checkoff authorization forms from these individuals
through calendar year 1990.At relevant times the following individuals have beenLocal 2227 represented employees: Paul Sjotvedt, Randy D.
Adams, and Leach S. Harbison. As of January 1, 1990, each
of these employees had an executed dues-checkoff authoriza-
tion on file with the Employer under the terms of the con-
tract. The employees submitted dues objector applications in
January 1990 which were accepted by Respondent Inter-
national by letters dated February 2, 1990. These employee
were then treated in accordance with the policy and proce-
dures described, supra.In January 1991 Morehouse, Humphreys, McMahon,Sparks, Sjotvedt, and Harbison became perfected objectors
for calendar year 1991 and were thereafter treated in accord-
ance with the policy and procedures as discussed, supra. Fin-
dley, Arnot, Kuhnlein, Mendoza, Sumpter, and Adams did
not submit objections in the January 1991 window period.b. Analysis and conclusions(1) Complaint paragraphs K,4 and 5The General Counsel alleges in complaint paragraphK,4(a) that employees Morehouse, Findley, Arnot,
Humpreys, Kuhnlein, McMahon, Mendoza, Sparks, and
Sumpter sent identical letters dated January 3, 1990, in a sin-
gle envelope to Respondent International resigning from the
Union and seeking objector status. Complaint paragraph
K,4(b) alleges that Respondent International responded ac-
cepting the resignations, but denying the employees' objector
status. Complaint paragraph K,5 alleges that notwithstanding
the Local 2230 represented employees' timely dues objector
applications for calendar 1990, they were not afforded per-
fected dues objector status and were required to pay fees
equivalent to full union dues.The ``individual envelope'' requirement of the policy atissue here was evaluated under complaint paragraph D,8(a),
supra, and found improper and invalid. Respondent Inter-
national, Respondent Local 2230, and Respondent District
Lodge 508Ðeach of whom shared portions of the illegally
unreduced feesÐtherefore violated Section 8(b)(1)(A) in im-
properly restricting the form and manner of perfecting dues
objector status and in collecting unreduced fees as a con-
sequence of improperly denying dues objection applica-
tions.58I therefore sustain complaint paragraphs K,4(b) and5.(2) Complaint paragraph K,7The General Counsel alleges in complaint paragraph K,7that in treating the three Local 2227 represented employees
as objectors for calendar year 1990 Respondent Unions
charged the employees for nonrepresentational activities as
set forth in complaint paragraph D,10.Consistent with my findings, supra, respecting paragraphD,10 and various other paragraphs of the complaint, I find
Respondent International, Respondent Local 2227, and Re-
spondent District 508Ðwho shared in the excessive feesÐ
violated Section 8(b)(1)(A) of the Act by charging the per-
fected dues objectors Sjotvedt, Williams, and Harbison for
calendar year 1990 and Sjotvedt and Harbison for calendar
year 199159for legislative expenses and for litigation ex-penses not incurred by the specific bargaining unit involved.
To this extent, complaint paragraph K,7 is sustained.8. General Dynamics, Ft. Worth DivisionÐcomplaintsection La. EventsGeneral Dynamics, Ft. Worth Division has at all times ma-terial had a collective-bargaining agreement with Respondent 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
International and District Lodge 776, a labor organization notalleged to have violated the Act in the complaint, covering
a unit of employees. The collective-bargaining agreement
contains union-security language.At relevant times Kenneth Lee Stephens was a member ofthe unit who had never joined the Union. He regularly paid
fees as a nonmember and received the Union's December
1990 issue of the Machinist magazine which contained the
Union's policy. He did not read the issue however. On or
about January 8, 1991, Stephens wrote to the president of
District 776 in Fort Worth, Texas, that he objected to pay-
ment of fees for nonrepresentational activities.District Lodge 776 initially responded to Stephens' letterthrough its Business Representative Norman Huddleston by
meeting with Stephens on or about February 8 and 27, 1991.
Huddleston encouraged Stephens to join the Union without
success. By letter dated March 7, 1991, Lane responded to
Stephens informing him that his letter of January 18, 1991,
was ineffective. The letter concluded: ``any such request(s)
as you have made would have to be made to the Inter-
national Union in Washington, D.C.''Stephens by letter dated May 24, 1991, wrote to the Inter-national seeking dues objector status. The International re-
sponded by letter dated May 29, 1991, informing him that
his letter was not postmarked or received in the appropriate
30-day period and was therefore out of time. Stephens was
not afforded perfected objector status.b. Analysis and conclusionsParagraph L,4 of the complaint alleges that since aboutJanuary 8, 1991, Respondent International has:(a) Failed and refused to recognize Stephens as anobjecting non-member.(b) Continued to seek and accept fees equivalent tofull dues from Stephens as a condition of his continued
employment by General Dynamics at Ft. Worth.(c) Continued to charge Stephens for non-representa-tional activities.The complaint paragraphs factual allegations are not dis-puted. The only issue is whether Respondent International
was bound under the circumstances to honor Stephen's out
of time objection application. The General Counsel makes
two arguments. First he argues that the December 1990 Ma-
chinist magazine issue was not adequate notice of Respond-
ent Unions' policy and therefore the window period could
not be a basis for denying Stephens' application for objector
status. This is a reprise of argument with respect to com-
plaint paragraph D,7(c) addressed, supra.I held in deciding the notice obligation issue that currentBoard law does not require a labor organization to inform
employees of their statutory rights. Therefore I did not ad-
dress the General Counsel's argument that the December
issues of the Machinist magazine were inadequate notice of
the Union's policy because they did not have a cover notifi-
cation of the appearance of the policy within the magazine
issue. Applying that holding here, I find that there was no
obligation to inform Stephens of his Beck rights and, there-fore, Respondent International was not prevented for that rea-
son from asserting the window periodÐa limitation on the
filing of dues objector applications which the General Coun-sel does not attack as it is applied to employees who are nei-ther new hires or recent union member resigneesÐto deny
the application.The General Counsel's second argument is that Stephenstimely submitted an unambiguous dues objector application
to the District Lodge and that he should have been advised
by the InternationalÐnot the District Lodge which is not
named as a wrong doer in the complaint, of the proper per-
son and location to direct his application. The General Coun-
sel argues on brief at 136±137:Rather than advise him at that time that his objectionshould be sent to Respondent IAM, the Union waited
until after its window period had expired to advise him
of this requirement.86Respondent IAM then rejectedhis objection when Stephens attempted to comply with
the procedure. Respondent Union's conduct toward Ste-
phens clearly evidenced a lack of good faith and arbi-
trariness which is the hallmark of a violation of the
duty of fair representation. Elemental notions of fair-
ness dictate that Respondent Unions should have ad-
vised Stephens immediately upon receipt of his objec-
tion regarding the proper procedure. Instead, a rep-
resentative of Respondent Unions encouraged him to
join the Union, waiting until it was too late to tell him
how to perfect his objection.86Business Representatives, such as Huddleston, clearly are agentsof Respondent IAM because of the degree of supervision and control
over them which Respondent IAM has and the fact that they are paid
jointly by the District Lodge and Respondent IAM. See Machinists Dis-trict 91 (Pratt & Whitney), 278 NLRB 39 at 46 (1986).The General Counsel also cites the Board decision of AutoWorkers Local 1384 (Ex-Cell-O Corp.), 227 NLRB at 1048±1049, in support of his contentions.Respondent Unions argue at footnote 62 at 131±132 ofbrief:It could be argued that the Local Lodge erred in notimmediately informing Stephens upon receipt of his
January 18th letter that he had to submit his objection
to the International Union, even though Stephens al-
ready had been put on notice of this fact by receipt ofthe December 1990 Machinist. However, the GeneralCounsel has dismissed charges filed by Stephens filed
against the Local Lodge. The instant complaint (and the
charge upon which it is based) is directed solely at the
International. Since the International Union had nothing
to do with the manner in which the local lodge dealt
with Stephens' correspondence, the only relevant facts
here are that the International rejected an out-of-time
objection by a non-member who had received his De-
cember Machinist, that is, the national allegation foundat paragraph D,7(c) of the Complaint.I agree with the General Counsel that it is improper fora labor organization to in effect take the conscious decision
to ``sit'' on a misdirected dues objector application until the
window period for timely submission has passed. I also agree
with Respondent Union that the complaint names only Re-
spondent Union as the wrongdoer here. District Lodge Presi- 325CALIFORNIA SAW & KNIFE WORKS60The employees are set forth in App. VI, infra.dent Lane's conduct is not attributable to Respondent Inter-national.The only conduct arguably connecting the International tothese early events is the stipulated action of Business Rep-
resentative Norman Huddleston who on or about February 8
and 27, 1991, met with Stephens and encouraged him to join
the Union. This conduct is inadequate to support a finding
of temporizing misconduct by the International for severalreasons. The first is simply one of consideration of the series
of events. Any action by an agent of Respondent Inter-
national which occurred in February, after the January win-
dow period closed, is irrelevant to the contention that Ste-
phens was prevented from filing a timely application in Janu-
ary. There is no evidence that Huddleston or any other even
argued agent of Respondent International had any role in this
matter until February 8, 1991.Second, there is no evidence that Huddleston acted as de-scribed with knowledge the Stephens had filed a misdirected
dues objection. The stipulation states that Huddleston's ac-
tions in February were the response of District Lodge 776 to
Stephens' letter of January 18, 1991. The letter was ad-
dressed to Pat Lane, president of District Lodge 776. There
is no evidence that Huddleston was given the specifics of the
letter. The stipulation does not fairly support such an infer-
ence. Nor does the stipulation's description of Huddleston's
actionsÐencouraging Stephens to join the UnionÐsuggest
Huddleston knew of the misdirected dues objector applica-
tion. As the judge said in the General Counsel's cited case,
Machinists District 91, supra, 227 NLRB at 46: ``knowledgeof the facts'' by the business representative is necessary be-
fore construing his actions as approving the conduct of the
District Lodge. The General Counsel has chosen to rest his
factual case on a stipulation which simply does not connect
Huddleston or any other agent of Respondent International
with the January 18 letter. Therefore I do not find that Re-
spondent International may bear any responsibility for the
delay of the District Lodge in responding to Stephens' Janu-
ary letter.Based on all the above I find the General Counsel hasfailed to establish that the International improperly denied
Stephens dues objector status for calendar year 1991. Ac-
cordingly complaint paragraph L,4 and each of its subpara-
graphs is without merit and will be dismissed. Since this is
the only paragraph of section L of the complaint alleging a
violation of the Act, the section in its entirety is dismissed.
Respondent International therefore has not violated the Act
with respect to section L of the complaint. District Lodge
776 was not alleged to have violated the Act.9. BoeingÐcomplaint section Ma. EventsAt all times material Respondent International and Re-spondent District 751 have been jointly designated as the ex-
clusive representatives of a unit of employees at Boeing's
Seattle, Washington area facilities. Setting aside the period of
a strike discussed below, the parties have maintained a series
of collective-bargaining agreements covering unit employees,
which contracts have contained union-security language.A contract hiatus and strike occurred in the unit from onor about October 3, 1989, to on or about November 22,
1989. During this period approximately 2700 employees inthe unit resigned their union membership and returned towork across Respondent International and District 751's
picket lines (the union resignees). A new collective-bargain-
ing agreement containing a union-security provision wassigned on or about November 22, 1989. As of that time Re-
spondents International and District 751 had not advised the
union resignees and other nonmembers of the Union in the
unit of their initial Beck rights save through the Machinistmagazine's December issues as discussed in greater detail,
infra.During the first 30 days of the new contract some 400nonunion member unit employees sent letters to District
Lodge 751 seeking to become fee objectors. Those individ-
uals received letters dated either January 8, 11, or 22, 1990,
directing the individuals to follow the policy procedures out-
lined in the December 1989 issue of the Machinist magazine.
These individuals were charged the full amount of fees for
the month of December 1989.During January 1990 approximately 120 individuals whowere nonunion member unit employees perfected their objec-
tor status consistent with the policy. These objectors were
thereafter charged fees in accordance with the policy as dis-
cussed, supra.On or about January 4, 19, and 24, 1990, respectively, Re-spondent District Lodge delivered to Boeing letters identify-
ing certain unit members as not in compliance with the
union-security clause of the agreement.60The letters re-quested the employees' discharge on their 36th day of em-
ployment, save for the January 24, 1990 letter which re-
quested the termination of the listed individuals on February
1, 1990. The Union did not first notify the employees listed
on these letters of their obligation to make required payments
or face discharge. Boeing in turn advised the employees to
make either membership or agency fee payments to the
Union, which the employees without exception did. No dis-
charges therefore resulted from these events.Boeing unit member John LaPorta by letter dated January23, 1990, and delivered January 25, 1990, by U.S. Postal
Service Express Mail with return receipt requested applied to
be a dues objector. Respondent International rejected the ap-
plication by letter dated January 26, 1990, as not having been
sent by certified mail. The International accepted LaPorta's
letter when he resubmitted it by certified mail.Boeing unit employee F.R. Frayo submitted a hand-
printed dues objection application by certified mail in Janu-
ary 1990 the signature of which was likewise in handwritten
block letter printing. By letter dated February 2, 1990, the
International rejected the application as ``unsigned.'' By let-
ter dated February 7, 1990, Frayo protested the printed name
on his earlier letter was his signature. On February 13, 1990,
the International accepted the application.Gary L. Davis was a unit employee and union memberuntil he resigned his membership on October 26, 1989. He
testified that, when the strike was over, his supervisor told
him to go down to the hall and rejoin the Union. He went
to the union hall and asked ``how much it was going to cost
just to rejoin, so [he] satisfied the requirement to work at
Boeing.'' He was simply told the amountÐapproximately
$90, which he paid. Later learning of his right to pay only
an agency fee, Davis attempted on various occasions to ob- 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
61The stipulated facts set forth in part above address events whichfall under the complaint paragraphs of sec. D dealt with supra, for
example the rejection of dues objector applications sent by other
than certified mail. Only the allegations of sec. M of the complaint
are addressed herein. The facts relevant to the remedy of other sec-
tions of the complaint will be addressed in the remedy section of
this decision, infra, or in the compliance stage of the proceedings.tain a refund. District 751 formally rejected his request fora refund by letter dated March 12, 1990.b. Analysis and conclusions61(1) Complaint paragraph M,4The General Counsel alleges that Respondent Internationaland Respondent District 751 violated Section 8(b)(1)(A) of
the Act by failing to advise those employees who had re-
signed their union membership and crossed the picket line to
work during the strike of their initial Beck rights as of thedate of the effective date of the new agreement, on or about
November 22, 1989. The allegation raises issues similar to
those addressed in resolving complaint paragraph D,7(b). It
also raises a variety of factual issues concerning whether spe-
cific individuals actually received a copy of the December
1988 or December 1989 Machinist and whether those indi-
viduals read or should have read the policy contained therein.
It also raises the issues considered in resolving complaint
paragraph D,7(a) discussed, supra.I held in finding complaint paragraphs D,7(a) and (b)without merit, supra, that current Board law does not require
a labor organization to provide notice to employees of their
various statutory rights to limit their relationship to a labor
organization under a union-security obligation to financial
core membership or to invoke Section 19 of the Act on reli-
gious grounds. I further held that Beck rights are similar tothose statutory rights and that current Board law does not re-
quire initial disclosure of any statutory right including Beckrights. In reaching this conclusion I held that current Su-
preme Court and court of appeal decisions under public sec-
tor statutes and under the Railway Labor Act are not so
clearly controlling of Board doctrine for an administrative
law judge to declare current Board law reversed or controlled
by their holdings. Thus I held a labor organization under the
National Labor Relations Act does not commit an unfair
labor practice nor breach its Board established and defined
duty of fair representation under Sections 7 and 8 of the Act
by failing to notify unit employees of their statutory rights
respecting union security and agency shop contract clausesÐ
including Beck rights under those agreements.Applying that finding here, Respondent International andRespondent District 751 were not obligated to inform unit
members of their Beck rights. Accordingly, they have notviolated the Act by failing to do so here. Complaint para-
graph M,4 is therefore without merit and will be dismissed.
Having made this finding it is unnecessary to determine the
various issues respecting the adequacy of notice raised by the
parties.(2) Complaint paragraph M,5Complaint paragraph M,5 alleges that Respondent District751 required Gary L. Davis to pay a reinitiation fee and re-
join Respondent Unions as a condition of employment atBoeing. The facts are not in essential dispute and are set outabove. Davis' testimony is not contradicted and is credited.The General Counsel argues that the secretary advisingDavis at the union hall was an agent of Respondent 751, cit-
ing Communications Workers Local 6012 (SouthwesternBell), 275 NLRB 1499, 1502 (1985), and cases cited therein.The General Counsel argues, on brief at 144:In the instant case, although Davis may not have beenexplicitly told by Respondent Unions representatives
that he was required to pay the reinstatement fee, Re-
spondent Unions' failure to adequately advise him, at
the conclusion of the strike, regarding his options was
clearly unlawful.Respondent Unions argue that they did not misadviseDavis respecting his obligation to join the union. Indeed,
they note Davis' correspondence to the union admits his re-
joining the union was ``in error'' and as something he
wished ``now to correct.'' Further, Respondent Unions argue,
as above, that they have no obligation to inform unit mem-
bers of their statutory rights and, in the instant case, could
fairly believe the former member was rejoining on his own
initiative. Thus they argue it is not improper for unions to
collect such fees from those who voluntarily wish to rejoin
the union as full members.I have found, supra, that unions have no duty to informemployees of Beck rights or of their rights not to becomeagency fee payers. Further I find that Davis was in no man-
ner mislead by the Union or otherwise tricked into rejoining
the Union. Accordingly, I find the Unions did not require
Davis to rejoin the Union. Therefore the General Counsel's
complaint paragraph M,5 is not sustained and shall be dis-
missed.(3) Complaint paragraph M,6Complaint paragraph M,6 alleges that Respondent DistrictLodge 751 has denied Davis' request for a refund of his re-
initiation fee since about December 4, 1989. Again the facts
are not in essential dispute.The General Counsel argues initially, on brief at 144, that``Respondent Unions could not rely on its own unlawful con-
duct to take advantage of Davis' `ignorance' and refuse his
request for a refund.'' This argument depended on the merits
of paragraph M,5 of the complaint, dismissed above. This ar-
gument therefore fails based on the analysis, supra.The General Counsel also argues that Respondent Unionswere placed on immediate notice that Davis had mistakenly
paid his reinstatement and that he did not desire full mem-
bership in the Union. Failure to refund his fee in such a cir-
cumstance, argues the General Counsel, violates Section
8(b)(1)(A) of the Act.Respondent Unions argue that uncontested testimony es-tablishes that the Union has a consistent policy of not allow-
ing refunds of reinstatement fees when an employee simply
changes his mind. Counsel for the Union further notes that
the General Counsel does not challenge the policy. Thus, ar-
gues the Union, the Union's simply confronted a situation
where an employee, apparently voluntarily, rejoined the
Union paying a normal reinstatement fee and, thereafter,
changed his mind and attempted to ``correct his error.'' In
all such situations including the instant situation Respondent 327CALIFORNIA SAW & KNIFE WORKS62Consistent with my findings supra, I find no obligation on thepart of a labor organization to notify unit employees, absent inquiry,
of the existence of Beck rights or the specific requirements for per-fecting them. Therefore the failure of the Union to initially inform
these employees of the specific requirements of the policy does not
relieve the employees of the obligation to comply with its terms.63This is so because, unlike the situation of other resigned unionmembers discussed, supra, the January window period was available
to them immediately after receiving the letters.Union applies an unchallenged rule and declines to refundfees.I find Respondent Unions' arguments persuasive here andfind the General Counsel's allegations in paragraph M,6 of
the complaint, like paragraph M,5, without merit. I reach this
conclusion because I find no basis for holding the Union re-
sponsible for Davis' rejoining the Union and, further, no
basis for requiring it to deviate from its consistently followed
policy of refusing to issue refunds for fees paid to join the
Union. Accordingly, I shall dismiss complaint paragraph
M,6.(4) Complaint paragraph M,8Complaint paragraph M,8 alleges that upon receiving theobjections filed by certain unit employees with District 751
during the period of on or about November 22 through De-
cember 22, 1989, Respondents International and District 751:(a) Refused to recognize the employees as non-mem-bers.(b) Continued to seek and accept fees equivalent tofull dues as a condition of the employees' continued
employment at Boeing.(c) Continued to charge the employees for non-rep-resentational expenses.The complaint alleges this conduct violates Section8(b)(1)(A) of the Act.The facts are not in dispute. Certain unit members duringthe period alleged above filed dues objector letters with Dis-
trict 751. Those individuals received letters dated January 8,
11, and 22 directing them to follow the Policy procedures
outlined in the December 1989 issue of the Machinist news-
paper.The General Counsel argues that these individuals wereentitled to a window period per the language of the Union's
policy for new hires: ``during the first 30 days in which an
objector is required to pay fees to the Union.'' The General
Counsel notes on brief at 142 that under the union-security
clause of the November 22, 1989 contract: ``For such em-
ployees, the period between November 22 and December 22
was `the first 30 days' in which, as objectors, they were re-
quired to pay fees to the Union.'' Thus argues the General
Counsel these objections were timely.The General Counsel addresses the fact that the objectionswere not sent to the correct location on brief at 142:Respondent Unions may not rely on the fact that theseobjections were submitted to Respondent District 751
rather than Respondent IAM as justifying its rejection
of them. As noted above, Respondent Unions had not
notified the resignees, at the proper time, of the exist-
ence of Respondent IAM's procedures and its require-
ments imposed on employees wishing to assert their
rights. Moreover, even when responding to these objec-
tions, Respondent District 751 did not bother to specifi-
cally advise these objectors that they must mail their
objection[s] to Respondent IAM. Reference to a news-
letter which they probably did not receive or, if they re-
ceived it, would probably not have read or retained, is
insufficient to appraise these employees of the proce-
dures they must follow to perfect their objection.Respondent Union argues that this allegation is similar toparagraph D,7 of the complaint, considered supra, with the
single difference that the new window period is triggered by
the ``fact that theirs is a new contract, or, arguably, a short
hiatus between contracts.''I do not find the dispute respecting the existence or notof a window period other than January for these employees
is material to resolving the merits of the allegation. This is
so because, timely or not, the objections filed with District
751 during the period November 22 to December 22, 1989,
were clearly misdirected and were thus invalid.62Given this threshold finding, the single issue remaining iswhether or not District 751, having received these mis-
directed objections, satisfied its duty of fair representation to
those employees by its subsequent actions, described above,
in referring them to the December issue of the Machinist.The conduct of District 751 has two aspects. First, werethe letters sent to the employees in response to their mis-
directed objections timely? In other words, on the facts of
this case, were the letters from District 751 sent sufficiently
promptly so that an employee receiving the letter in due
course could still perfect his or her objection. Applying that
standard I find that the letters were timely. Thus all letters
responding to the employee misdirected objections were sent
on or before January 22, 1989. There was ample time for
these letters to be delivered to employees and the employees
to place their correctly addressed objection letter to the Inter-
national in the mail to be postmarked within the January
window period. Thus the Union did not sit on its hands anddelay answering the employees' misdirected objections until
a timely objection could no longer be filed.Second, given that District 751 knew these individualswished to file objections, did the responses of District 751
meet the Union's obligation to engage in ``fair dealing'' with
employees under the circumstances presented? Clearly, refer-
ring the employees to the language of the policy was proper.
Had a copy of the policy been included in each letter, no
issue of fair dealing would exist.63District 751's letters,however, simply referred to the ``procedure as outlined in the
December, 1989 issue of the Machinist newspaper.'' No
copy of the procedure or copy of the newspaper was in-
cluded. Is this reference sufficient to meet the Union's duty
to fairly represent the employees or was more required to
avoid misdirecting the employees by omission to timely or
fully instruct them on the necessary procedures?I reject the General Counsel's argument to the contraryand find, on this record, that District Lodge 751's reference
to the newspaper issue containing the policy was sufficient
under all the circumstances. First, I find insufficient evidence
to support a finding of malice or bad faith on the part of Dis-
trict 751 in responding to the employee letters. Second, I find
that it was not unreasonable for the Union to believe that
employees had received a copy of the December issue of the 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
64The parties stipulated that ``the vast majority'' of union mem-bership resignees would have been on the mailing list for the 1989
December issue of the Machinist magazine. In fact many employees
did not receive the issue. The issue here, however, is not who in
fact received the issue, but what was reasonable for District Lodge
751 to have believed in January 1990 when it sent its letters to the
employees.Machinist newspaper64or had ready access to one throughfellow workers. Further, the Union could also have reason-
ably believed, that, had given employees not read or been
able to locate the issue, they could have written, called, or
visited the union to obtain a copy of the Machinist or other-
wise asked for a copy of the policy's procedure.Given all the above, coupled with my finding that theUnion bore no initial duty to disclose Beck procedures toemployees, I find that Respondent District Lodge 751's con-
duct here did not violate its duty of fair representation. It fol-
lows that the employees' individual failures to file objections
conforming to the requirements of the policy are not the re-
sult of any improper actions or omissions on the part of Re-
spondent Unions. Respondent Unions' refusal to recognize
the employees as objecting nonmembers and its continued
actions in seeking and accepting fees equivalent to full dues
was not improper and did not violate the Act. Complaint
paragraph M,8 as subnumbered is without merit and shall be
dismissed.(5) Complaint paragraphs M,9, 10, and 11Complaint paragraph M,9 alleges that Respondent DistrictLodge 751 by letters dated January 5 and 25, 1990, de-
manded that Boeing discharge the employees named therein.
Complaint paragraph M,10 alleges that before the Union de-
livered the letters described in complaint paragraph M,9 it
failed to notify the employees of:(a) their rights to object to the payment of dues fornon-representational activities.(b) the exact amount of their obligations to Respond-ent District 751, the way such amounts were calculated
and a reasonable opportunity to pay any amounts due
to Respondent 751.Complaint paragraph M,11 alleges that Respondent DistrictLocal 751 engaged in the conduct described in complaint
paragraphs M,9 and 10 because certain of the employees in-
volved: ``(a) were not members of the Respondent; and (b)
had failed to pay full dues when they were under no obliga-
tion to do so.'' The General Counsel alleges that RespondentDistrict Lodge 751 by each of the actions set forth in com-
plaint paragraphs M,9, 10, and 11 violated Section 8(b)(1)(A)
and (2) of the Act.The facts are not disputed and the assertions in complaintparagraphs M,9 and 10 are correct. Addressing complaint
paragraph M,10(a), I have found in dealing with complaint
paragraph D,7, supra, that a union has no duty to inform em-
ployees of their Beck rights at any time even before seekingemployees' discharge for failure to comply with the terms of
a valid union-security clause. Applying that analysis here,
Respondent District Lodge 751 had no obligation to inform
employees of their rights to object to the payment of due for
nonrepresentational expenses. Therefore although complaint
paragraph M,10 (a) is factually correct, it does not state aviolation of Section 8(b)(1)(A) or (2) of the Act. I shalltherefore dismiss complaint paragraph M,10(a).Complaint paragraph M,10(b) in conjunction with para-graph M,9, as argued by the General Counsel, sets forth aclassic violation of Hotel & Restaurant Employees Local 568(Philadelphia Sheraton), 136 NLRB 888 (1962), enfd. 320F.2d 254 (3d Cir. 1963); Helmsley-Spear, Inc., 275 NLRB262. Respondent Unions admit the General Counsel ``tech-
nically has identified a violation.'' (R. U. Br. at 142.)Counsel for Respondent Unions argues, however, that theviolation arose through innocent mistake in the ``chaos'' of
the poststrike press of union office work, was inconsistent
with District Lodge 751's usual practices and did not result
in employees being threatened or discharged. Therefore ar-
gues the Union the violation should be regarded as technical,
innocent and of no consequence. The General Counsel finds
the conduct to be other than an innocent mistake arising from
post strike confusion.It is sufficient to resolve complaint paragraph M,10(b) tofind that Respondent District Lodge 751 has not established
a basis for setting aside the General Counsel's prima facie
case nor for reducing the traditional Board remedy in such
cases. I therefore find Respondent District Lodge 751's con-
duct alleged in complaint paragraph M,9, taken without first
engaging in the conduct set forth in complaint subparagraph
M,10(b), violates Section 8(b)(1)(A) and (2) of the Act. Ac-
cordingly, I sustain complaint paragraph M,10(b).Complaint paragraph M,11 alleges that Respondent DistrictLodge 751 engaged in the conduct set forth in complaint
paragraphs M,9 and 10 because the employees who were the
subject of the discharge requests were: ``(a) not members of
the Respondent; and (b) had failed to pay full dues when
they were under no obligation to do so.''I have found, supra, that Respondent District Lodge 751had no duty to inform employees of their right to object to
the payment of dues for nonrepresentational activities. There-
fore I dismissed complaint paragraph M,10(a). The General
Counsel contends that full dues may not be collected absent
such notice. This appears to be the General Counsel's theory
under complaint paragraph M,11(b) as to why employees had
no obligation to pay dues. Having rejected that theory above,
I also reject it as to paragraph M,11(b) of the complaint.Paragraph M,11(a) suggests that the Union's efforts to ob-tain employees' discharges was because of their union res-
ignations during the strike. The evidence establishes that Dis-
trict 751's actions in seeking discharge of the employees at
issue was precipitous and inconsistent with past practice. The
argument of Respondent Unions that all was but an innocent
mistake is rejected. The speed of the action and its
uncustomary rigor sustains the animus theory of the General
Counsel. I sustain complaint paragraph M,11(a).10. General Dynamics, Convair Division and ElectronicDivisionÐcomplaint section Pa. EventsGeneral Dynamics, Convair Division, has at all times ma-terial recognized Respondent International, Respondent Dis-
trict Lodge 50, and Respondent Local 1125 as the exclusive
representatives for purposes of collective bargaining of a unit
of employees (the Convair unit). General Dynamics, Elec-
tronic Division, has at all times material recognized these 329CALIFORNIA SAW & KNIFE WORKSsame three entities as the exclusive representatives for pur-poses of collective bargaining of a unit of employees at its
San Diego, California facility (the Electronic unit). The par-
ties have at all relevant times had a separate collective-bar-
gaining contract which contained a union-security clause for
each unit.Beldon Lyons has at all relevant times been an employeein the Convair unit and subject to the union-security provi-
sion of the applicable contract. William Koehly has at all rel-
evant times been an employee in the Electronic unit and sub-
ject to the union-security provisions of the applicable con-
tract. Lyons received a copy of the December 1989 Machin-
ist which contained the full text of Respondent Unions' pol-
icy.By letter dated March 7, 1990, Lyons resigned his unionmembership and objected to the payment of fees for non-
representational activities. By letter dated April 9, 1990, and
received by Lyons on April 13, 1990, Respondent Inter-
national accepted his resignation from the Union, but denied
him the right to be an objector and pay a reduced fee be-
cause his objection was received outside Respondent Inter-national's policy's window period. For the remainder of cal-
endar year 1990, Respondent International, Respondent Dis-
trict 50, and Respondent Local 1125 declined to recognize
Lyons as an objecting member and continued to charge
Lyons fees equivalent to the full amount of dues, including
fees for nonrepresentational activities.Lyons was recognized by Respondent International as anobjector for calendar year 1991 and charged reduced fees in
accordance with Respondent International's policy and proce-
dures discussed, supra. As described above for other objec-
tors, Lyons' fees were determined in part by a survey audit
of District and Local Lodges conducted by Grand Lodge au-
diting staff which in 1991 did not include either District
Lodge 50 or Local Lodge 1125.By letter dated February 5, 1991, Koehly resigned hismembership and objected under Beck to dues expenditures.At all times thereafter through calendar 1991 Respondent
Unions refused to treat Koehly as a perfected objector.b. Analysis and conclusionsThe only complaint paragraph of section P alleging a vio-lation of the Act is paragraph P,4 and its subnumbers:P,4. Since on or about April 9, 1990 with respect toLyons, and since on or about February 5, 1991 with re-
spect to Koehly, Respondents International, District 50
and Local 1125 have:(a) Refused to recognize Lyons and Koehly as ob-jecting non-member[s].(b) Continued to seek and accept fees equivalent tofull dues from Lyons and Koehly as a condition of their
continued employment at Convair and Electronic Divi-
sion.(c) Continued to charge Lyons and Koehly for non-representational activities.The General Counsel and Respondent Unions agree thatthese allegations are addressed by the argument respecting
complaint paragraph D,7(c). In considering that paragraph of
the complaint I determined that under Board law a union
could not hold newly resigned union members to a 1-month-per-year window period to file dues objector applicationsonly randomly related to the date of their resignation from
the union.Applying that holding here, and since Respondent Unions'policy has no window period for union resigners following
the date of union resignation, Respondent Unions could notproperly reject the dues objector application of either Lyons
or Koehly. Accordingly the rejections and the subsequent re-
fusals to treat the employees as perfected dues objectors for
the remainder of the calendar year in which the requests
were submitted is a violation of Section 8(b)(1)(A) of the
Act.The General Counsel also alleges that Lyons, like otherCharging Parties discussed, supra, as a recognized dues ob-
jector treated as other dues objectors under Respondent
Union's policy, was charged for nonrepresentational ex-
penses. To the extent noted supra, respecting extra unit litiga-
tion expenses and legislative expenses, I agree. As held
supra, I do not find other unit-by-unit calculation of rep-
resentational expenses is necessary under Beck.Respondent Unions argue that Koehly's ``allegation chal-lenging application of the January window period'' is barred
by operation of Section 10(b) of the Act. The complaint al-
leges and Respondent Unions' answer admits that William
Koehly's charge, Case 34±CB±1440±86 (formerly Case 21±
CB±11001), was filed on March 14, 1991, and served the
same day. The complaint allegations as to Koehly begin on
February 5, 1991, less than 6 months before the date of the
charge or its service on Respondent Unions. The charge's
body includes the allegations included in the complaint as to
Koehly. Accordingly I do not find complaint allegation P,4
time barred as to Koehly.In summary, I find that Respondent International, Re-spondent District Lodge 50, and Respondent Local Lodge
1125 violated Section 8(b)(1)(A) of the Act by failing to
honor Lyons' dues objector application in March 1990 and
Koehly's dues objector application in February 1991. Their
action in refusing to reduce dues obligations as required by
Beck for the remainder of the calendar year in which eachfiled his dues objection further violates Section 8(b)(1)(A) of
the Act. Finally, their action in collecting extra unit litigation
expenses and legislative expenses from Lyons in calendar
1991 during his time as a perfected dues objector further vio-
lates the Act. The General Counsel's complaint paragraph
P,4 is sustained to the extent of the findings above.11. GE MedicalÐcomplaint section Qa. EventsGE Medical at all times material has recognized Respond-ent International, Respondent Local Lodge 1916, and Re-
spondent Local Lodge 78 as the exclusive representatives for
purposes of collective bargaining of two separate units of
employees. The units have at relevant times been covered by
contracts with identical agency shop language.At all relevant times Michael Meunier, Alan P. Strang,Thomas Gratz, and Richard A. Martin have been employees
in the units and have not been members of Respondent Inter-
national or Respondent Local 78. In or about August 1985
Meunier, Strang, Gratz, and Martin notified Respondent
Unions of their objection to expenditures of their agency fees
on nonrepresentational activities. Dietrich did the same on or 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
about August 29, 1985. Strang, Gratz, Martin, and Dietrichfiled unfair labor practices against Respondent Unions on
October 24, 1985.Respondent Unions recognized Meunier, Strang, andDietrich as objectors by letters dated November 20, 1985,
and Gratz and Martin by letters dated December 18, 1985.
Each letter contained the following paragraph:As you and your attorney are aware, the question ofwhether and how much of an individual's monthly dues
payment is properly rebatable is a matter that is being
actively litigated at this time. Accordingly, until such
time as the courts resolve these questions, we will place
a portion of your dues payments (25 percent) in an in-
terest-bearing escrow account beginning with your Sep-
tember, 1985, dues payment. This interim measure has
been widely accepted in similar situations, and we trust
will resolve your concerns at this time.Respondent Unions have recognized Strang, Gratz, and Mar-tin as fee objectors at all times thereafter. They recognized
Meunier through calendar year 1990 after which he did not
file for objector status. Respondent Unions recognized
Dietrich during his employment through 1990. He did not
file for objector status in January 1991.Respondent Unions continued to collect agency fees equalto full membership dues from the employees until October
13, 1989, save from Dietrich from whom fees were not col-
lected after his March 1986 termination. All agency fees col-
lected from these individuals for the period September 1985
through October 13, 1989, were placed in an interest bearing
escrow account.By identical letters dated September 20, 1988, RespondentInternational sent copies of its policy and a packet of mate-
rials on previous audits to the individuals named above.
Counsel for the Charging Parties responded by letter dated
October 5, 1988, renewing the employees' objections, com-
plaining of the sufficiency and timeliness of the information
submitted, complaining of the continued exaction of full dues
equivalents and raising various other matters. On October 13,
1989, Respondent Unions sent letters to each employeeÐ
save Dietrich who was sent a letter dated September 4,
1991Ðrefunding to all employees with interest a portion of
the fees collected in the September 1985 through October
1989 period.The amounts refunded to the employees and the advancefee reductions applied to the employees in 1989, 1990, and
1991 were undertaken by Respondent Unions in accordance
with Respondent Unions' policy. The fees collected included
compensation for legislative activities and litigation engaged
in on behalf of units other than the GE Medical units.b. Analysis and conclusionsThe sole paragraph of complaint section Q alleging con-duct violative of the Act is paragraph Q,4. It states:Q,4. Upon receipt of the [August 1985] objections de-scribed above in paragraph Q,3(c), Respondents Inter-
national, Local 1916 and Local 78:(a) Failed and refused to recognize the named em-ployees as objecting non-members until November 20,
1985.(b) Continued to seek and accept fees equivalent tofull dues as a condition of the named employees contin-
ued employment at GE Medical until October 13, 1989.(c) Continued to charge the named employees fornon-representational activities in the manner set forth
above in [complaint] paragraph D,10.Subparagraph (a) is factually correct. The General Counselargues Beck, although not decided by the Court until June1988, applies retroactively. Respondent Unions argue that the
delay from August to November 20, 1985, in acknowledging
the employees as objecting nonmembers is not unreasonable
given that the law respecting employees under the Act re-
mained in litigation until the events at issue were concluded.
I agree. Even if Beck is held retroactive to the times at issuehere, the Union could fairly been expected to move more
slowly in that period than after the Supreme Court had de-
finitively spoken on the issue. Further, finding a violation
given the actions taken by Respondent Unions since, and the
further actions required of them in this decision, would not
materially add to the remedy now directed.Subparagraph (b) is again undisputed. Here the implemen-tation of Beck, even to the extent of reducing the collectionof dues in accordance with the Union's policy, was not un-
dertaken until October 13, 1989. I find that Respondent
Unions' delay here was unreasonable, was unexplained, and
violated Section 8(b)(1)(A) of the Act.Subparagraph (c) is a repetition of the earlier paragraphstracking D,10 of the complaint. I reach the same conclusion
here as in considering that paragraph. Collections from em-
ployees violated Section 8(b)(1)(A) of the Act to the extent
they included compensation for legislative expenses and
extra unit litigation expenses.12. TraneÐcomplaint section Ra. EventsAt all times material Trane has maintained a collective-bargaining agreement with Respondent Lodge 21 and Re-
spondent District 66 covering a unit of production and main-
tenance employees at Trane's LaCrosse, Wisconsin facility.
The contract contains union-security language.At all relevant times Robin Hanson has been an employeeof Trane in the unit represented by Respondent District 66
through Local Lodge 21. Following various correspondence,
on January 2, 1990, Hanson formally objected to Respondent
Unions' expenditure of dues on nonrepresentational activities.
Since on or about February 2, 1990, the Union has recog-
nized Hanson as an objector and has treated him as other ob-
jectors in accordance with its policy and the procedures dis-cussed here.b. Analysis and conclusionsThe single complaint subparagraph involved here, R,4(b),alleges that Respondent Unions have continued to charge
Hanson for nonrepresentational activities in the manner set
forth in (complaint) paragraph D,10. Consistent with my
findings respecting complaint paragraph D,10 and the later
paragraphs similar to the instant paragraph, I make the fol- 331CALIFORNIA SAW & KNIFE WORKS65Respondent Union argues that since Hanson's charge was filedon October 3, 1990, its reach must be limited under Sec. 10(b) of
the Act to the period commencing 6 months before. Hanson was not
informed of the ultimate disposition of Respondent Unions allocation
formulations for 1990 until much later. Sec. 10(b) did not begin to
run until the Union had made its final determination and commu-
nicated that determination to Hanson. Accordingly the objector dues
paid in the first few months of 1990 are properly within the reach
of the October 1990 charge and the complaint.lowing findings.65To the extent that Hanson has beencharged for legislative expenses and for extra unit litigation
expenses, Respondent Unions have violated Section
8(b)(1)(A) of the Act and complaint paragraph R,4(b) is sus-
tained.CONCLUSIONSOF
LAW1. The following Employers, and each of them, are Em-ployers engaged in commerce within the meaning of Section
2(6) and (7) of the Act:Dynamic ControlsElectric Boat
California Saw and Knife Works
Aerojet General
McDonnell Douglas
Lockheed Aircraft Service Company
Lockheed MissilesThe Boeing Company
GE Medical
The Trane Company2. Respondent Unions, and each of them, are labor organi-zations within the meaning of Section 2(5) of the Act.3. Respondent International:
(a) Has violated Section 8(b)(1)(A) of the Act by engagingin the conduct found violative, supra, as alleged in complaint
paragraphs: D,7(c) concerning the provision of rights to ob-
ject to resigned union members; D,8(a), (b), and D,9(a) until
1990; D,9(b) concerning unit litigation expenses charged to
dues objectors; D,9(c) as to initiation fees; D,10 as to extra
unit litigation expenses and legislative expenses; E,6(a), (b),
(c), and (d) as to legislative and extra unit litigation ex-
penses; E,7 and F,5 as to extra unit litigation and legislative
expenses; G,5, 6, 7, and 8, H,4(a) and 5 as to employees
who had not paid their reinstatement fees; H,8(b), 10(a), (b),
and (c) as to extra unit litigation and legislative expenses;
H,11(a) and (b), I,6, and J,7 to the extent of extra unit legis-
lative expenses and legislative expenses; J,9(a), (b), (c), and
12 to the extent of extra unit litigation expenses and legisla-
tive expenses; J,13, K,4(b), 5, and 7 to the extent of extra
unit litigation expenses and legislative expenses; M,9, 10(b),
11(a), P,4, Q,4(b), and (c) as to extra unit litigation and leg-
islative expenses; and R,4(b) as to extra unit litigation and
legislative expenses.(b) Has not violated Section 8(b)(1)(A) of the Act as al-leged in complaint paragraphs: D,7(a), (b), and (c) save as
set forth above; D,8(c) and 9(a) after 1990; D,9(b) save as
set forth above; D,9(c) as to unit-by-unit justification; D,9(d)
and 10 save as set forth above respecting extra unit litigation
expenses and legislative expenses; D,11, E,4(a), (b), (c), (d),
and 6(d) other than as specifically found above; F,5 save as
set forth above; G,10, H,5(a) as to employees who were notlisted as owing a reinstatement fee; H,6(b), 7, 8(a), 12, andJ,7 save to the extent found above; J,10(b) and 12 save to
the extent found above; K,7 save to the extent found above;
L,4(a), (b), (c), M,4, 5, 6, 8, 10(a), 11(b), Q,4(a) and (c) to
the extent not found above; and R,4(b) to the extent not
found above.(c) Has violated Section 8(b)(2) of the Act by engaging inthe conduct found violative, supra, as alleged in complaint
paragraphs: G,6, 7, 8, and H,6(a) respecting employees who
were denoted as having failed to pay their reinstatement fees;
and M,9 and 10(b).(d) Has not violated Section 8(b)(2) of the Act as allegedin complaint paragraphs: 6(b) to the extent employees did
not owe a reinstatement fee and M,10(a) and 11.4. Respondent Local 354 has violated Section 8(b)(1)(A)of the Act as alleged in complaint paragraphs: E,6(a), (b),
(c), and (d) as to legislative and extra unit litigation expenses
and E,7. Respondent Local 354 has not violated Section
8(b)(1)(A) of the Act as alleged in complaint paragraphs
E,4(a), (b), (c), (d), or 6(d) other than as specifically found
above.5. Respondent Local 1871 has violated Section 8(b)(1)(A)of the Act as alleged in complaint paragraph F,5 as to extra
unit and legislative expenses and not as to other allegations
contained therein.6. (a) Respondent District Lodge 115 and RespondentLocal Lodge 1327 have violated Section 8(b)(1)(A) of the
Act as alleged in complaint paragraphs G,5, 6, 7, and 8.
They have not violated Section 8(b)(1)(A) of the Act as al-
leged in complaint paragraph G,10.(b) Respondent District Lodge 115 and Respondent LocalLodge 1327 have violated Section 8(b)(2) of the Act as al-
leged in complaint paragraphs G,6, 7, and 8.7. (a) Respondent Local 946 violated Section 8(b)(1)(A) ofthe Act as alleged in complaint paragraphs: H,4(a) and 5 as
to employees who had not paid their reinstatement fees;
H,8(b), 10(a), (b), and (c) as to extra unit litigation and legis-
lative expenses and H,11(a) and (b). It has not violated the
Act as alleged in complaint paragraphs H,5(a) as to employ-
ees who were not listed as owing a reinstatement fee, H,6(b),
7, 8(a) and 12.(b) Respondent Local 946 has violated Section 8(b)(2) ofthe Act as alleged in paragraph H,6(a) respecting employees
who were denoted as having failed to pay their reinstatement
fees. It has not violated the Act as alleged in complaint para-
graph 6(b) to the extent employees did not owe or a rein-
statement fee.8. Respondent District Lodge 720 and Respondent LocalLodge 2024 violated Section 8(b)(1)(A) of the Act by engag-
ing in the conduct described in complaint paragraph I,6.9. (a) Respondent District Lodge 120 and RespondentLocal Lodge 821 violated Section 8(b)(1)(A) of the Act by
engaging in the conduct set forth in complaint paragraphs J,7
and 12 to the extent of extra unit litigation expenses and leg-
islative expenses.Respondent Local Lodge 821 has further violated Section8(b)(1)(A) of the Act by engaging in the conduct set forth
in complaint paragraphs J,9(a), (b), (c), and 13.(b) Respondent District Lodge 120 and Respondent LocalLodge 821 have not violated the Act as alleged in complaint
paragraphs J,6 and 10(b). District Lodge 120 has not violated 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
66See New Horizons for the Retarded, 283 NLRB 1173 (1987).See also Florida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 138 NLRB 716 (1962).67The Supreme Court made it clear that a de minimus argumentwill not lie respecting over collections in this area. Hudson, supra,475 U.S. 292. The record establishes however that Respondent Inter-
national, following final determinations of dues reductions in certain
years, elected not to charge dues objectors the excess of dues owed
over dues collected. Respondent Unions may subtract the ``forgiven
amounts'' in each particular year, if properly documented, from the
amounts due each objector in the same year with interest accruing
only on the net amount the objector is owed. Should the amounts
due under the terms of this Order be less than the amounts ``for-the Act as alleged in complaint paragraphs J,9(a), (b), (c) and13.10. Respondent District Lodge 508 and Respondent LocalLodges 2227 and 2230 violated Section 8(b)(1)(A) of the Act
as alleged in complaint paragraphs K,4(b), 5, and K,7 to the
extent of extra unit litigation expenses and legislative ex-
penses.11. Respondent District Lodge 751 has violated Section8(b)(1)(A) and (2) of the Act as alleged in complaint para-
graphs M,9 and 10(b). Respondent District Lodge 751 has
not violated the Act as alleged in complaint paragraphs M,4,
5, 6, 8, 10(a), and 11.12. Respondent District Lodge 50 and Local Lodge 1125have violated Section 8(b)(1)(A) of the Act as alleged in
complaint paragraph P,4.13. Respondent Local Lodge 1916 and Respondent LocalLodge 78 have violated Section 8(b)(1)(A) of the Act as al-
leged in complaint paragraph Q,4(b) and (c) to the extent of
extra unit litigation and legislative expenses. They did not
violate the Act with respect to paragraph Q,4(a) of the Act.14. Respondent District Lodge 66 has violated Section8(b)(1)(A) of the Act as alleged in paragraph R,(b) of the
complaint to the extent of extra unit litigation and legislative
expenses.15. Respondent California Saw has not violated Section8(a)(3) and (1) of the Act as alleged in complaint paragraphs
G,8 and 9.16. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of the Act.17. The complaint paragraphs which were found to bewithout merit above are dismissed.18. The complaint shall be dismissed in it entirety as toRespondent California Saw.REMEDYHaving found that Respondent Unions have engaged invarious unfair labor practices within the meaning of Section
8(b)(1)(A) and (2) of the Act, I shall recommend that they
be ordered to cease and desist therefrom and take certain af-
firmative actions necessary to effectuate the purposes of the
Act. Certain aspects of the remedy here are discussed below.1. The national issuesThe General Counsel in his complaint, at trial and onbrief, seeks an order requiring Respondent Unions to permit
nonunion members to file dues objector applications by
means other than by certified mail and individually submitted
letter. He further seeks to compel Respondent Unions to ac-
cept as timely objections filed by union membership re-
signees within a reasonable period after the date of the sub-
mission of their resignations. The General Counsel further
seeks an order directing that the policy be amended to reflect
these changes in procedures. He also seeks an order directing
Respondent Unions to cease charging perfected objectors for
legislative and extra unit litigation expenses and to provide
objectors with a unit-by-unit breakdown of all chargeable
litigation expenses.Since I have found Respondent International's policy re-striction on the dues objector applications of recently re-signed union members limiting their submission of dues ob-
jections to the annual January window period violative of the
Act, I shall order Respondent Unions not to enforce the pol-icy restriction as currently written against dues objections ofunion member resignees. Further, since the policy as now
written creates the misleading impression that union re-
signees are limited to filing objections only during the Janu-
ary window period, Respondent shall amend its policy and
explanatory literature, if any, to make it clear that there is
no such restriction. Respondent Unions may amend, at their
sole option, the policy to limit the time of filing of union
member resigner dues objector applications so long as such
restrictions retain the resignees' rights to file objections for
a reasonable period after their union resignation of not less
than 30 days.Inasmuch as I have found improper Respondent Unions'policy limitations on the physical form dues objections may
take, I agree with the General Counsel it is appropriate to
direct that Respondent International not reject dues objec-
tions sent by other than certified mail or sent in other than
individual envelopes. Respondent International will therefore
be ordered to delete from its Policy the requirements that ob-
jections must be sent by certified mail and that objections be
sent in individual envelopes. Further Respondent Unions will
be ordered to amend its policy and explanatory materials, if
any, to make it clear that the policy applies to initiation fees
as well as periodic dues. Absent other not illegal provisions
treating the two categories independently, the policy will also
indicate that initiation fees and periodic dues will treated
equally.Respondent International will be ordered to cease and de-sist charging objectors for legislative expenses and for extra
unit litigation expenses. Respecting litigation expenses in
units in which there are dues objectors, Respondent Inter-
national may elect either to cease and desist from collecting
for such expensesÐin effect abandoning collection of all liti-
gation expensesÐor must first provide objectors with a unit
accounting of such expenses sufficient for the objectors to
determine if they are being charged for litigation expenses
related to their own bargaining unit.Consistent with Respondent Unions' argument on brief,the calculation of the amount of legislative expenses and
extra unit litigation expenses improperly collected from per-
fected dues objectors since December 1988, and due and
owing to objectors, will be deferred until the compliance
stage of these proceedings. If Respondent Unions elect, they
may refund all litigation expenses rather than calculate the
lesser amounts which might be refunded to dues objectors in
units which experienced unit specific litigation expenses.
These sums, with interest calculated in accordance with
Board policy,66must be refunded to each dues objector irre-spective of their final amount.67 333CALIFORNIA SAW & KNIFE WORKSgiven'' by Respondent Unions for any or all objectors, no refundsshall be necessary to such objectors in the face of such a credit bal-
ance.68Since the publication directed here relates only to the ``nationalissues'' found violative of certain paragraphs of sec. D of the com-
plaint, the ``national notice'' as published in the Machinist will have
all references to other notices deleted.69The national notice posted at the International's offices will beposted along with each of the local notices noted, infra. The lan-
guage on the national notice referring to a single local notice will
be changed to indicate all local notices are being posted with the na-
tional notice at the International offices.70I have dismissed all local allegations alleged in sec. L of thecomplaint dealing with the General Dynamics, Fort Worth, Texas
Division. No ``Local notice'' is therefore to be posted respecting
those allegations by General Dynamics. Accordingly, only the ``na-
tional notice'' and amended policy will be posted by General Dy-
namics, if willing, at General Dynamics, Fort Worth Division's loca-
tions where unit employees are employed. That national notice will
be modified to eliminate any reference to a second notice or local
violations for such postings.The General Counsel in his prayer for relief at page 39 ofthe complaint seeks, inter alia:a make-whole remedy for the charging parties here andother similarly situated employees, who have filed or
attempted to file objections ....Respondent Unions argue any remedy must be limited tonamed individuals in the complaint and/or the Charging
Party who brought the charge that underlies any given claim.I have directed in several cases, supra, that similarly situ-ated individuals may be identified at the compliance stage of
these unfair labor practice proceedings. I reaffirm those find-
ings here. Thus, the General Counsel may obtain relief for
members of the bargaining units at issue here who actually
submitted objections to Respondent International since De-
cember 1988 through the date of the issuance of the final
complaint, but whose otherwise proper and timely objections
were rejected by Respondent International as a result of the
restrictions found violative of Section 8(b)(1)(A) of the Act
in complaint paragraphs D,7(c), 8(a), and (b), i.e., objections
rejected because the were not submitted by certified mail or
in individual envelopes or because recent union resignees'
objections were not submitted within the January window pe-
riod. The burden of proof respecting the establishing of a
prima facie violation and all defenses to the violation shall
remain as they existed at the unfair labor practice stage of
these proceedings.All unit employees who would have been perfected objec-tors, but for Respondent Unions' conduct found violative
here, shall be treated as if they had been granted objector
status by Respondent International in a manner free from un-
fair labor practices and at a time when such processing
would have occurred but for the unfair labor practices found
here. Each such employee shall be made whole, with interest,
for all payments made to the Unions in excess of those
amounts which would have properly been collected from a
perfected objector at relevant times in accordance with the
cases cited, supra.I have specifically rejected the complaint allegations re-specting a duty to initially notify unit employees of their
Beck rights. I have however found that the actions of certainof Respondent Unions in responding to unit members who
had mistaken beliefs or a lack of understanding of the
Unions' policy procedures rose to the level of violative mis-
direction of those employees. I shall therefore require Re-
spondent Unions to take prompt and reasonable efforts to
correct unit member misunderstandings or ignorance respect-
ing the specific requirements of Respondent Union's Beckpolicy and procedures. Such efforts will be undertaken on
each and every occasion the labor organization learns or has
good reason to believe that represented employees have mis-
apprehensions respecting Respondent Unions' policy and theprocedures utilized to provide Beck rights. Such responseswill be undertaken in the spirit of ``fair dealing'' and will
be directed and timed in a manner reasonably calculated to
correct the perceived misunderstandings in a manner and
time which will maximize the represented employees' oppor-
tunities to take advantage of those procedures.Further, since, as noted above, I have found the policy ascurrently written fails to afford the minimum requirements
necessary under Beck and Board doctrine and because thispolicy has been widely and regularly held out to Respondent
Unions' membership and to the employees Respondent
Union represents under the Act, I shall direct Respondent
Unions to take certain actions necessary to ensure that the
current inadequate policy provisions do not continue to mis-
inform represented unit members respecting their Beck rights.Since Respondent Unions have used the in-house monthlymagazine, Machinist, to publicize the policy, I shall direct
Respondent Unions to publicize any amended policy result-
ing from compliance with the Order here in the same man-
ner. I shall also require Respondent Unions to publish a copy
of the ``national notice''68set forth in Appendix VII±1 ofthis decision, as more fully explained below, in the first three
consecutive issues of the Machinist, appearing after the
issuance of this decision for which it is possible to insert
new copy. The notice will be printed without reduction in
size beyond what is necessary to fairly reproduce and rep-
resent the English language version of the notice in a legible
and intelligible manner occupying not less than one full page
of the magazine. The front cover of each such issue shall
bear a header or customary banner noting the presence of the
Notice and its subject matter within the issue. These issues
shall receive the distribution customary for issues of the Ma-
chinist. The amended policy shall be printed in full on the
pages following the notice in each issue of the Machinist and
that fact shall also appear on the cover of each issue.Copies of the national notice and accompanying amendedpolicy, in conjunction with relevant Local notices as dis-
cussed below, shall also be posted at Respondent Internation-
al's offices.69The national notice and accompanying amend-ed policy will also be posted at the offices of each Respond-
ent Local and District Union found to have violated the Act
here along with a copy of the applicable Local notice. Fur-
ther, sufficient copies of the combined national notice,
amended policy, and local notices relevant to each bargaining
unit or units here shall be signed and submitted to the rel-
evant employers here for posting, be they willing, at all loca-
tions where unit employees are employed.70 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. Local issuesa. Respondent International as a coviolator of the Actwith various Respondent District and Local LodgesPortions of sections E through R of the complaint havebeen found meritorious, supra. Without exception, each vio-
lation found includes Respondent International and one or
more Respondent District or Local Lodges. Local issues, vio-
lations and remedies therefore include Respondent Inter-
national. Respondent International stands jointly and sever-
ally liable with each relevant District and Local Lodge found
to have violated the Act respecting the local allegations of
the complaint.Rather than duplicate the extensive recitation of findings,directed remedies, and portions of the orders that are directed
to the various Local and District Lodges, infra, in separate
recitations applicable to Respondent International, I shall
simply here incorporate by reference all language in the fol-
lowing portions of this decision addressed to Respondent
Unions other than Respondent International.b. Similar remedies for similar violationsThe remedies and means and manner of calculating theremedies including interest set forth above as to ``national
issues'' apply equally to Respondent District and Local
Lodges as to similar violations of law as sustained in the
``Local Issues'' portion of the complaint. The analysis and
citations here are therefore to be included in the discussion
of local matters immediately following.c. Local noticesEach of Respondent Unions has been found to have en-gaged in one or more violations of Section 8(b)(1)(A) and/or
(2) of the Act. I shall direct each Local or District Lodge
here to post a notice addressing the violations found with re-
spect to it. See Appendices VII±2 through 12. The General
Counsel sought and I have ordered posting of the ``national
notice'' at each of Respondent District and Local Lodges
representing the employees involved here. To avoid poten-
tially redundant and confusing repetition of notice language,
I have made each local notice address only local violations
found and will direct each local notice be posted in conjunc-
tion with the ``national notice.'' The Grand, Local, District
Lodges, and Local Lodges obligated to sign and post each
local notice shall also make available sufficient signed no-tices for posting by the employer of the relevant unit em-ployees, if willing, at all places where notices to unit em-
ployees are customarily posted.d. Other mattersThose Respondent Unions found to have violated Section8(b)(2) of the Act by threatening employees or by attempting
to cause an employer to discharge employees, shall be or-
dered to notify the employer in writing that the demand has
been withdrawn. Each employee involved shall also be noti-
fied, in writing, that the discharge demand made to the Em-
ployer has been withdrawn or that the threat to seek their
discharge by the employee has been withdrawn. Where more
than one of Respondent Unions are bound to take identical
actions, the remedial action need not be duplicated if the sin-
gle Respondent Union undertaking the directed action has the
authorization of the other involved Respondents to take the
directed action and makes it clear to all concerned that the
required action is being taken on behalf of and at the direc-
tion of all relevant Respondents.Those Respondent Unions found to have violated Section8(b)(1)(A) and (2) of the Act by causing Respondent Califor-
nia Saw to discharge Charging Party Podchernikoff shall,
jointly and severally, make him whole for any and all losses
of wages, benefits and other emoluments of employment suf-
fered by reasons of his discharge up to the date the employer
offered and he declined reinstatement in accordance with
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interest asprovided in New Horizons for the Retarded, 283 NLRB 1173(1987); see also Florida Steel Corp., 231 NLRB 651 (1977),and Isis Plumbing Co., 138 NLRB 716 (1962).e. In the event of partial or serial complianceCircumstances may occur such that not all Respondentsmay comply simultaneously with the Order directed here.
Should this occur, the notice posting provisions requiring
multiple posting may not remain possible or desirable. In
such an event, the General Counsel may through consolida-
tion or other modification alter the notice language and the
posting directed here to best preserve the nature of the rem-
edy directed in light of the changed circumstances. Objec-
tions of the other parties to such alterations and amendments
by the General Counsel may be raised in the compliance
stage of these proceedings as appropriate.[Recommended Order omitted from publication.]APPENDIX ICase NumberCharging Party(ies)
Charged Party(ies) andRespondent(s)Date FiledDateServed34±CA±5160Peter A. PodchernikoffCalifornia Saw3±9±903±9±90
(formerly 20±CA±23207)34±CB±1313Gene C. DinsmoreInternational6±4±906±5±90

34±CB±1314Gene C. DinsmoreLocal 3546±4±906±5±90

34±CB±1315Martha L. PayneInternational6±4±906±5±90

34±CB±1316Martha L. PayneLocal 3546±4±906±5±90

34±CB±1323Mark V. BluteauInternational6±25±906±25±90

34±CB±1324Mark V. BluteauLocal 3546±25±906±25±90

34±CB±1360Martha L. PayneInternational9±19±909±19±90

34±CB±1361Martha L. PayneLocal 3549±19±909±19±90

34±CB±1362Mark V. BluteauInternational9±19±909±19±90

34±CB±1363Mark V. BluteauLocal 3549±19±909±19±90
 335CALIFORNIA SAW & KNIFE WORKSAPPENDIX IÐContinuedCase NumberCharging Party(ies)
Charged Party(ies) andRespondent(s)Date FiledDateServed34±CB±1408David B. MitchellInternational1±22±911±23±91
34±CB±1409David B. MitchellLocal 18711±22±911±23±91

34±CB±1421Lawrence H. StoneInternational2±8±911±8±91

34±CB±1422Lawrence H. StoneLocal 18712±8±912±11±91

34±CB±1440±4John R. LaPortaInternational and Dist. 7511±31±901±31±90
(formerly 19±CB±6643)34±CB±1440±5Donald R. SchwartzInternational and Dist. 7513±6±903±6±90
(formerly 19±CB±6661)34±CB±1440±6Stephen R. FarrisDist. 7512±12±902±13±90
(formerly 19±CB±6649)34±CB±1440±7Gary L. DavisDist. 7513±26±903±26±90
(formerly 19±CB±6686)34±CB±1440±8Robert B. PetersonDist. 7515±7±905±7±90
(formerly 19±CB±6707)34±CB±1440±9Harold K. SmithDist. 7516±4±906±4±90
(formerly 19±CB±6730)34±CB±1440±10Billy L. RobertsDist. 75110±16±9010±16±
90(formerly 19±CB±6806)34±CB±1440±11Charles R. BurnetteLocal 9468±4±898±4±89
(formerly 20±CB±8056)and Donald Kaestner
34±CB±1440±12Wilbur C. DarringtonLocal 9468±21±898±21±89
(formerly 20±CB±8071)34±CB±1440±13Randall M. BakkenLocal 9468±21±898±21±89
(formerly 20±CB±8072)34±CB±1440±14Theodore Peter PecciLocal 9468±21±898±21±89
(formerly 20±CB±8073)34±CB±1440±15Barry Dean ShellLocal 9468±21±898±21±89
(formerly 20±CB±8074)34±CB±1440±16Gloria M. AdamsLocal 9468±24±898±24±89
(formerly 20±CB±8078)34±CB±1440±17Neil A. LuedtkeLocal 9468±25±898±28±89
(formerly 20±CB±8081)34±CB±1440±18Gordon William HarrisLocal 9468±25±898±28±89
(formerly 20±CB±8082)34±CB±1440±19Walter L. MichelLocal 9468±25±898±28±89
(formerly 20±CB±8083)34±CB±1440±20Bert A. GrahamLocal 9468±25±898±28±89
(formerly 20±CB±8084)34±CB±1440±21Leslie Lovel KingLocal 9468±28±898±28±89
(formerly 20±CB±8086)34±CB±1440±22Richard Cleophas GagnonLocal 9468±28±898±29±89
(formerly 20±CB±8088)34±CB±1440±23Ricky Gene PebleyLocal 9468±28±898±29±89
(formerly 20±CB±8089)34±CB±1440±24Kahn D. JonesLocal 9468±28±898±29±89
(formerly 20±CB±8090)34±CB±1440±25Henri Roland TenthoreyLocal 9468±29±898±30±89
(formerly 20±CB±8091)34±CB±1440±26Robert Dale NelsonLocal 9468±31±899±1±89
(formerly 20±CB±8094)34±CB±1440±27Pamela K. SowellsLocal 9469±1±899±1±89
(formerly 20±CB±8097)34±CB±1440±28Francis I. McClainLocal 9469±5±899±6±89
(formerly 20±CB±8099)34±CB±1440±29George Edward BlackshereLocal 9469±5±899±6±89
(formerly 20±CB±8100)34±CB±1440±30Robert R. DanielLocal 9469±5±899±6±89
(formerly 20±CB±8101)34±CB±1440±32Annie BravoLocal 9469±7±899±7±89
(formerly 20±CB±8105)34±CB±1440±33Clarice Kathleen MartinLocal 9469±8±899±11±89
(formerly 20±CB±8106)34±CB±1440±34Daniel Joseph FischerLocal 9469±14±899±14±89
 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX IÐContinuedCase NumberCharging Party(ies)
Charged Party(ies) andRespondent(s)Date FiledDateServed(formerly 20±CB±8117)34±CB±1440±35Laure D. WilsonLocal 9469±14±899±14±89
(formerly 20±CB±8118)34±CB±1440±36German P. OssaLocal 9469±15±899±15±89
(formerly 20±CB±8120)34±CB±1440±37Willie E. CockrellLocal 9469±18±899±18±89
(formerly 20±CB±8124)34±CB±1440±38Anthony Dale RoaLocal 9469±18±899±18±89
(formerly 20±CB±8125)34±CB±1440±39Todd Augustus BellLocal 9469±26±899±26±89
(formerly 20±CB±8140)34±CB±1440±40Elbert A. ThomasLocal 9469±26±899±26±89
(formerly 20±CB±8141)34±CB±1440±41Timothy E. KingLocal 9469±26±899±26±89
(formerly 20±CB±8142)34±CB±1440±42David O'Neil WhiteLocal 94610±5±8910±6±89
(formerly 20±CB±8158)34±CB±1440±43Charles R. BurnetteLocal 94610±12±8910±12±
89(formerly 20±CB±8164)Donald Kaestner
34±CB±1440±44Clarence W. HullLocal 94611±2±8911±2±89
(formerly 20±CB±8185)34±CB±1440±45Donald Kaestner Jr.Local 94611±6±8911±6±89
(formerly 20±CB±8187)34±CB±1440±46Charles R. BurnetteLocal 94612±11±8912±12±
89(formerly 20±CB±8220)34±CB±1440±47Charles R. BurnetteLocal 94612±11±8912±11±
89(formerly 20±CB±8221)34±CB±1440±48David LosethLocal 9461±29±901±30±90
(formerly 20±CB±8261)34±CB±1440±50Charles R. BurnetteInternational and Local 9469±12±899±12±89
(formerly 20±CB±8112)Donald Kaestner
34±CB±1440±51Theodore Peter PecciInternational9±18±899±18±89
(formerly 20±CB±8123)34±CB±1440±52Daniel Joseph FischerInternational and Local 9469±18±899±18±89
(formerly 20±CB±8126)34±CB±1440±53Larry G. LewisInternational9±19±899±19±89
(formerly 20±CB±8129)34±CB±1440±54Dennis BrysonInternational and Local 9469±20±899±21±89
(formerly 20±CB±8132)34±CB±1440±55Richard Cleophas GagnonInternational and Local 9469±21±899±22±89
(formerly 20±CB±8135)34±CB±1440±56Neil A. LuedtkeInternational and Local 9469±27±899±27±89
(formerly 20±CB±8144)34±CB±1440±57John L. DoyleInternational and Local 9469±29±8910±2±89
(fomerly 20±CB±8149)34±CB±1440±58George Edward BlackshereInternational and Local 94610±4±8910±6±89
(formerly 20±CB±8154)34±CB±1440±59Gordon William HarrisInternational and Local 94610±5±8910±6±89
(formerly 20±CB±8155)34±CB±1440±60Ricky Gene PebleyInternational and Local 94610±4±8910±6±89
(formerly 20±CB±8156)34±CB±1440±61Bert A. GrahamInternational and Local 9463±5±903±6±90
(formerly 20±CB±8291)34±CB±1440±63Peter A. PodchernikoffInternational, Dist. 115,3±9±903±9±90
(formerly 20±CB±8296)and Local 1327
34±CB±1440±64Peter A. PodchernikoffInternational, Dist. 115,5±9±905±10±90
(formerly 20±CB±8347)and Local 1327
34±CB±1440±67Beldon LyonsInternational, Dist. 50,4±19±904±20±90
(formerly 21±CB±10805)and Local 1125
34±CB±1440±68Ruth WrightInternational, Dist. 720,5±4±905±4±90
(formerly 21±CB±10820)and Local 2024
 337CALIFORNIA SAW & KNIFE WORKSAPPENDIX IÐContinuedCase NumberCharging Party(ies)
Charged Party(ies) andRespondent(s)Date FiledDateServed34±CB±1440±69Alan P. StrangInternational and Local 191610±24±8510±24±
85(formerly 30±CB±2418±1)34±CB±1440±70Thomas GratzInternational and Local 191610±24±8510±24±
85(formerly 30±CB±2418±2)34±CB±1440±71Richard A. MartinInternational and Local 191610±24±8510±24±
85(formerly 30±CB±2418±3)34±CB±1440±72Richard DietrichInternational and Local 7810±24±8510±24±
85(formerly 30±CB±2419)34±CB±1440±73Robin HansonDist. 6610±3±9010±3±90
(formerly 30±CB±3222)34±CB±1440±74Constance S. DownsInternational and Local 8216±9±896±15±89
(formerly 31±CB±7970)34±CB±1440±75Grebell K. AilaInternational, Dist. 120,5±24±906±7±90
(formerly 31±CB±8249)and Local 821
34±CB±1440±76Richard PriceInternational and Dist. 7201±15±911±16±91
(formerly 31±CB±8451)34±CB±1440±77Elizabeth S. MorehouseInternational, Dist. 508,2±5±902±5±90
(formerly 32±CB±3378)Ronaele J. Findleyand Local 2230
Melville J. Arnot
James K. Humphreys
Leonard J. Kuhnlein
Denis McMahon
Donna M. Mendoza
Randall Sparks
James M. Sumter34±CB±1440±78Paul SjotvedtInternational, Dist. 508,4±10±904±10±90
(formerly 32±CB±3423)Randy D. Williamsand Local 2227
Leah S. Harbison34±CB±1440±86William KoehlyInternational and Local 11253±14±913±14±91
(formerly 21±CB±11001)34±CB±1450 and 1451Martha L. PayneInternational and Local 3544±15±914±15±91

34±CB±1452 and 1453Gene C. DinsmoreInternational and Local 3544±15±914±15±91

34±CB±1454 and 1455Mark V. BluteauInternational and Local 3544±16±914±16±91

34±CB±1510Kenneth Lee StephensInternational8±13±918±13±91
(formerly 16±CB±3893)APPENDIX IIAdmitted Complaint Paragraphs Respecting the UnitsInvolved HereinG,2(a) At all times material herein, Respondents Inter-national and District 115 have been the designated joint ex-
clusive collective-bargaining representative of a unit of Re-
spondent California Saw's employees, hereinafter referred to
as the California Saw unit, and have been recognized as such
by Respondent California Saw. Such recognition is embodied
in a collective-bargaining agreement effective from May 1,
1989, to May 1, 1992.(b) At all times material herein, Respondent Local 1327has been an agent of Respondents International and District
115 for purposes of administering the collective-bargainingagreement described above in paragraph G,2(a).G,3. The collective-bargaining agreement described abovein paragraph G,2(a) contains a union-security provision in ar-
ticle II, section 1(a).H,1. At all times material herein, Respondents Inter-national and Local 946 have been the designated joint exclu-sive collective-bargaining representative of a unit of Aerojetemployees, hereinafter referred to as the Aerojet unit, and
have been recognized as such representative by Aerojet. Such
recognition has been embodied in a series of collective-bar-
gaining agreements, the two most recent of which have beeneffective by their terms for the periods July 6, 1989, through
July 9, 1990, and July 10, 1990, through June 15, 1993, and
herein called the 1989 and the 1990 agreements.H,2. Both the 1989 and 1990 agreements referred to abovein paragraph H,2 contain a union-security provision in article
IV.I,1(a) Respondent International and Respondent District720 have been the designated joint exclusive collective-bar-
gaining representative of two units of McDonnell Douglas'
employees employed at McDonnell Douglas' Huntington
Beach and Torrance, California facilities, hereinafter referred
to as the Huntington Beach and Torrance units, respectively.
Such recognition has been embodied in two collective-bar-
gaining agreements, both of which are effective from Decem-
ber 18, 1989, through October 18, 1992. 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(b) At all times material herein, Respondent Local 2024has been an agent of Respondents International and District
720 for purposes of administering the collective-bargaining
agreement covering the Huntington Beach unit and represent-
ing the employees at McDonnell Douglas' Huntington Beach
facility.I,2. The collective-bargaining agreements described abovein paragraph I,1(a) contain a union-security provision in arti-
cle V.J,1. At all times material herein, Respondent International,Respondent District 120 and Respondent Local 821 have
been the designated joint exclusive collective-bargaining rep-
resentative of a unit of employees of Lockheed Service, here-inafter referred to as the Lockheed Service unit, and have
been recognized as such representative by Lockheed Service.
Such recognition is embodied in a collective-bargaining
agreement, which is effective from November 6, 1989, to
November 5, 1992.J,2(a) The collective-bargaining agreement described abovein paragraph J,1 contains a union-security provision in article
I, section 6.(b) The collective-bargaining agreement described abovein paragraph J,1 contains provisions at article I, section 6(D)
providing for the voluntary checkoff of ``uniformly required
initiation or reinstatement fees and monthly dues'' only.K,1. At all times material herein, Respondent International,Respondent District 508, Respondent Local 2227, and Re-
spondent Local 2230 have been the designated joint exclu-
sive collective-bargaining representative of a unit of employ-
ees of Lockheed Missiles, hereinafter referred to as the Lock-
heed Missiles unit, and have been recognized as such rep-
resentative by Lockheed Missiles. Such recognition has been
embodied in a series of collective-bargaining agreements, the
most recent of which is effective from March 5, 1990, to
March 1, 1993.K,2(a) The collective-bargaining agreement describedabove in paragraph K,1, and its immediate predecessor, con-
tain a union-security provision in article I, section 7.(b) The collective-bargaining agreement described abovein paragraph K,1, and its immediate predecessor, contain pro-
visions at article 1, section 7 providing for a voluntary
checkoff of ``initiation fees and/or membership dues'' only.L,1. At all times material herein, Respondent Internationaland its Aeronautical Industrial District Lodge 776 have been
jointly designated as the exclusive collective-bargaining rep-
resentative of a unit of employees at General Dynamics' Ft.
Worth Division, hereinafter referred to as the Ft. Worth unit,
and have been jointly recognized as such representative by
General Dynamics. Such recognition is embodied in a collec-
tive-bargaining agreement effective from November 19,
1990, to November 23, 1993.L,2. The collective-bargaining agreement described abovein paragraph L,1 contains a union-security provision at article
2.M,1. At all times material herein, Respondent Internationaland Respondent District 751 have been jointly designated as
the exclusive collective-bargaining representative of a unit of
employees at Boeing's Seattle, Washington facility, herein-
after referred to as the Boeing unit, and have been recog-
nized as such representative by Boeing. Such recognition has
been embodied in successive collective-bargaining agree-ments, the most recent of which is effective by its terms forthe period November 22, 1989, through October 3, 1992.M,2. The collective-bargaining agreement described abovein paragraph M,1, as well as its predecessor agreement, con-
tained a union-security provision in article 3.P,1(a) At all times material herein, Respondent Inter-national, Respondent District 50, and Respondent Local 1125
have been the designated joint exclusive collective-bargain-
ing representative of a unit of employees at Convair (the
Convair unit) and have been recognized as such representa-
tive by Convair. Such recognition was embodied in a collec-
tive-bargaining agreement which was effective from August
13, 1987, to August 12, 1990.(b) At all times material herein, Respondents International,District 50, and Local 1125 have been the designated joint
exclusive collective-bargaining representative of a unit of
employees at General Dynamics-Electronic Division facility
in San Diego, California (the Electronics Division), and have
been recognized as such representative by General Dynamics.
Such recognition has been embodied in successive collective-
bargaining agreements, the most recent of which is effective
by its terms for the period September 26, 1988, to September
29, 1991.P,2(a) The collective-bargaining agreement describedabove in paragraph P,1(a) contains a union-security provision
in article 9.(b) The collective-bargaining agreement described abovein paragraph P,1(b) contains a union-security provision in ar-
ticle 10.Q,1. At all times material herein, Respondent International,Respondent Local 1916, and Respondent Local 78 have been
the designated exclusive collective-bargaining representatives
of two separate units of employees of GE Medical (the GE
Medical units) and have been recognized as such representa-
tives by GE Medical. Such recognition has been embodied
in two separate collective-bargaining agreements, each of
which is effective from July 1988 to July 1991.Q,2. The collective-bargaining agreements described abovein paragraph Q,1, as well as the predecessor agreements,
contained identical union-security provisions in article 2.R,1. At all times material herein, Respondent District 66has been the designated exclusive collective-bargaining rep-
resentative of a unit of employees at Trane (the Trane unit)
and has been recognized as such representative by Trane.
Such recognition is embodied in a collective-bargaining
agreement which is effective from August 1, 1988, to August
3, 1991.R,2. The collective-bargaining agreement described abovein paragraph R,1 contains a union-security provision in arti-
cle II.APPENDIX IIIEMPLOYEESEMPLOYEES
Adams, Gloria M.Leinen, John
Andrade, JudithLewis, Larry G.

Antolini, JamesLillard, Michael

Auch, Ralph L.Loseth, Charles

Bakken, RandallLoseth, David J.

Ballard, TeresaLuedtke, Neil A.

Bell, Todd A.Mackey, Stephen

Blackshere, GeorgeMaisonet, Felix

Bontemps, TerryMartin, Anthony
 339CALIFORNIA SAW & KNIFE WORKSBranaman, DouglasMartin, Clarice
Bravo, AnnieMcClain, Frances

Brien, FrancisMendes, Sylvia

Bryson, DennisMichel, Walter

Bruce, LoriMiller, Darrin

Burnette, CharlesMoore, Eloise

Campbell, PauletteNelson, Robert

Cherington, DavidNorth, Wayne Scott

Cockrell, WillisOrtega, William

Cyr, JanetOssa, German

Daniel, R. R.Pace, John R.

Darrington, WilburParker, Joni

Dextor, CliffordParker, Robert

Doyle, John LewisPebley, Rick

Durham, WesleyRaines, Cheryl

Edwards, WilbertRamos, Ernie

Falke-Graybill, M.Roa, Anthony

Farden, JohnSaenz, Richard

Fischer, Daniel J.Salas, Joe G.

Gagnon, RichardSaldana, David

Graham, BertShell, Barry
Harris, GordonSmith, Steven

Hegar, StevenSowells, Pamela

Heon, Henry J.Stewart, James C.

Howard, ReginaldTenthorey, Henri

Hudson, AndersonThomas, Earl

Hull, ClarenceThomas, Elbert

Husted, DwayneTobias, Irene

Johnson, RonaldTrujillo, Alfonso

Jones, KahnWalter, William

Kaestner, DaroldWalford, Bertis

King, LeslieWest, David

King, TimothyWilson, Laura

Knippschild, CharlesWhite, David O.
APPENDIX IVEMPLOYEESEMPLOYEES
Adams, Gloria M.King, Leslie
Andrade, JudithKing, Timothy

Antolini, JamesKnippschild, Charles

Auch, Ralph L.Leinen, John

Bakken, RandallLillard, Michael

Ballard, TeresaLuedtke, Neil A.

Bell, Todd A.Mackey, Stephen

Blackshere, GeorgeMaisonet, Felix

Bontemps, TerryMendes, Sylvia

Branaman, DouglasMichel, Walter

Brien, FrancisMiller, Darrin

Bruce, LoriNelson, Robert

Burnette, CharlesNorth, Wayne Scott

Campbell, PauletteOrtega, William

Cherington, DavidOssa, German

Cockrell, WillisParker, Joni

Cyr, JanetParker, Robert

Daniel, R. R.Pebley, Rick

Darrington, WilburPuddicombe, Florence

Doyle, John LewisRaines, Cheryl

Durham, WesleyRamos, Ernie

Edwards, WilbertRoa, Anthony

Falke-Graybill, M.Salas, Joe G.

Farden, JohnSmith, Steven

Fischer, DanielStewart, James C.
Flores, DavidTenthorey, Henri
Gagnon, RichardThomas, Earl

Graham, BertThomas, Elbert

Harris, GordonTobias, Irene

Heon, Henry J.Trujillo, Alfonso

Howard, ReginaldWalker, William

Hudson, AndersonWatford, Bertis

Husted, DwayneWest, David

Johnson, RonaldWilson, Laura

Jones, KahnWhite, David O.

Kaestner, DaroldAPPENDIX VNOTICEPOLICY REGARDING FEE REDUCTIONS FORNON-MEMBERS OBJECTING TO EXPENDITURESNONGERMANE TO THE COLLECTIVEBARGAINING PROCESSEmployees working under collective-bargaining agree-ments containing union-security clauses are required, as a
condition of employment, to pay monthly dues or fees to the
Union. Individuals who are members of our organization pay
monthly union dues. Nonmembers or ``agency fee payer,''
meet their monthly obligation by the payment of an equiva-
lent ``agency fee.'' Nonmembers may file objections in ac-
cordance with the procedures set forth below to certain ex-
penditures considered to be ``nongermane to the collective-
bargaining process.''When considering these matters, individuals should beaware that the union-security clause contained in their collec-
tive-bargaining agreement was negotiated and ratified by
their fellow employees so that everyone who benefits from
the collective-bargaining process shares in its cost. The
working conditions of all bargaining unit employees are im-
proved immeasurably when the Union gains higher wages,
better health care and pensions, fairness in the disciplinary
system, overtime pay, vacations, and many other improve-
ments in working conditions at the bargaining table. And
while individuals may choose to meet their financial obliga-
tions as nonmember agency fee payors, before electing agen-
cy fee payor status individuals should be aware of the addi-
tional benefits of union membership they are giving up.Among the many opportunities available to IAM membersare the right to attend and participate in union meetings; the
right to nominate and vote for candidates for union office
and the right to run for union office; the right to participate
in contract ratification and strike votes; the right to partici-
pate in the formulation of IAM collective-bargaining de-
mands; the right to participate as a delegate to the Inter-
national union convention; the right to participate in the de-
velopment and formulation of IAM policies; and the right to
enjoy the many benefits of the Union Privilege Benefits Pro-
gram, including low-interest union credit cards, prescription
drug cards, life insurance, legal, and travel services.Individuals who nevertheless elect to be nonmember agen-cy fee payors may object to expenditures nongermane to the
collective-bargaining process and support only chargeable ac-
tivities. Expenditures germane to the collective-bargaining
process for which objectors may be charged are those made
for the negotiation, enforcement and administration of collec- 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tive-bargaining agreements; meetings with employer andunion representatives; proceedings on behalf of workers
under the grievance procedure, including arbitration; legisla-
tive matters affecting the working conditions of employees in
the industries represented by the IAM or related to the
Union's institutional status; internal union administration;
litigation related to the above activities and other representa-
tional activities. Expenditures nongermane to the collective-
bargaining process and, thus, nonchargeable to objectors, are
those which are not strictly related to collective bargaining.
Examples of such expenditures are those made for political
purposes; for general community service and legislative ac-
tivities which benefit IAM-related employees as citizens rath-
er than workers; for certain affiliation costs, and for general
organizational activities.Objectors must file objections in accordance with the fol-lowing procedures:1. Any nonmember agency fee payor who is subject to aunion-security clause may perfect an objection with regard to
the amount of his/her monthly fees.2. Beginning on January 1 or each year and for the follow-ing 30 days, or during the first 30 days in which an objector
is required to pay fees to the union, that objector may re-
quest that his/her monthly fee payment be reduced so that
he/she is only bearing the cost of representational activities.
Fee reductions will be based on the audited figures from the
previous fiscal year. In 1990, for example, the amount of the
reduction in monthly Grand Lodge per capita payments was
$1.82, plus a 7.4-percent reduction in district lodge per capita
and 13 percent in local lodge fees.3. A request must be in the form of an individually sentletter, signed by the objector and sent to the general sec-
retary-treasurer of the International Association of Machinists
and Aerospace Workers, AFL±CIO, 1300 Connecticut Ave-
nue, N.W., Washington, D.C. 20036, by certified mail and
postmarked during the 30-day period described in paragraph
2, above. The request shall contain the objector's home ad-
dress and local lodge number, if known.4. Upon receiving a proper request from an objector, thegeneral secretary-treasurer shall notify such objector in suffi-
cient detail of the amount by which his or her payments shall
be reduced and provide a summary of major categories of
expenditures showing how it was calculated. At the same
time, the general secretary-treasurer shall require the
escrowing of an additional portion of the monthly dues pay-
ment to cover any necessary adjustments in the calculation
of chargeable activities.a. The amount of the advance reduction for the currentcalendar year shall be based upon the percentage of charge-
able costs calculated for the preceding year.b. On or about July 1 of the current calendar year, allchargeable costs for the preceding year will have been cal-
culated and certified by independent auditors and will then
set as the basis for the current reduction.c. Any adjustments in favor of the objector will be madefrom the escrow account. Any adjustments in favor of the
Union shall be due and owing within 30 days.5. Upon receiving the general secretary-treasurer's noticeof the current year calculation of chargeable expenditures, an
objector shall have 30 days to file a challenge with the gen-
eral secretary-treasurer if he or she has reason to believe that
the calculation of chargeable activities is incorrect.6. If an objector chooses to challenge the calculation ofthe advance reduction, there shall be an expeditious appeal
before an impartial arbitrator chosen through the American
Arbitration Association's (AAA) Rules for Impartial Deter-
mination of Union Fees.a. Any and all appeals shall be consolidated and heard inthe late fall of the current calendar year or as soon thereafter
as the AAA can schedule the arbitration. The presentation to
the arbitrator will be either in writing or at a hearing. If a
hearing is held any objector who does not wish to attend
may submit his/her views in writing by the date of the hear-
ing. If a hearing is not requested, the arbitrator will set a date
by which all written submissions will be received and will
decide the case based on the record submitted.b. The union shall pay the costs of the arbitration. Chal-lengers shall bear all other costs in connection with present-
ing their appeal (travel, witness fees, lost time, etc.). Chal-
lengers may, at their expense, be represented by counsel or
other representatives of choice.c. A court reporter shall make a transcript of all proceed-ings before the arbitrator if a hearing is held. The transcript
shall then be the official record of the proceedings.d. The union shall bear the burden of justifying its calcula-tions.e. The decision of the arbitrator shall be final and binding.
7. An objector who chooses to renew his or her requestfor an advance reduction may do so annually in compliance
with the above-described procedures.APPENDIX VIAbeytia, John P.Bailey, Albert D.
Adams, James J.Baird, Robin H.

Adams, Louise M.Balderree, Thomas E.

Akers, Joseph S.Ball, Steven A.

Akers, Linda JeaBanh, Julia

Albert, Timothy J.Bao, D. James

Albizu, Ernesto A.Barbasiewicz, Da

Albrecht, Dana J.Barlass, Timothy A.

Albritton, Harold F.Barnes, James S.

Alcantara, C. R.Barnes, John W.

Alcoset, Linda M.Barnes Jr, Benny A.

Alexander, James G.Barnett, Terry B.

Alexander, M. B.Barney, Donald L.

Aliff, Patsy KarBarr, Patrick C.

Alix, Anthony MiBarry, Scott M.

Allen, Beverly M.Barry, Wade E.

Allen, Daniel G.Bartlowe, Stephen C.

Allen, Lester K.Bartos, Gerhard R.

Allen, Mark ThomBass, Henry G.

Allen, Michael E.Bassett, Mark A.

Allred, James K.Bates, Chester C.

Allshouse, Diana L.Batey, Floyd

Ames, Brian J.Beaudoin, Michael P.

Ames, Dorene I.Bebee, Brent L.

Anderson, Bruce M.Beberfall, David A.

Anderson, Darell K.Beck, Randell D.

Anderson, Eric L.Beebe, Jerald B.

Anderson, Gloria B.Beem, Lena R.

Anderson, John A.Bell, Jeffery E.

Anderson, Michael A.Belnap, Daryl Wy

Anderson, WilliaBelt, Mary E.

Andrews, Rex M.Benecke, Boyce J.
 341CALIFORNIA SAW & KNIFE WORKSApplington, JameBenes, Mark Alex
Arcand, Jeff BarBentley, Eric C.

Arens, Ray J.Benway, John M.

Armstrong, Dirk L.Berg, Edward A.

Arnold Anthony R.Berg, Kenneth J.

Arrell, Thomas M.Bergen, Lowell J.

Ashcraft, Bryan L.Bergman, Jeffery

Atkins, Gary D.Bermudez, Gregory D.

Attebery, ToddBernard, Jeffrey R.

Aukland, Stan R.Berry, Charles R.

Ausbun, Nellie M.Berry, Leroy T.
Avis, Danilo C.Berry, Nancy A.

Ayers, Ray G.Berthiaume, R. M.

Ayers, Ronald H.Beuhler, Richard A.

Bachulis Victor E.Bibeau, Marc J.

Backes Jr., Julius W.Bielefeld, W. D.

Backman, Curtis L.Birchim, Mark A.

Baddour, B. JosephBirchim, Michelle K.

Baggett, Duke E.Bird, Timothy A.

Birgenheir, DavidBuchan, Jo Edna

Birkholz, Michael R.Buckley, Larry W.

Bise, Michael A.Buckner, Kenneth R.

Bissell, ToddBunderson, Rex

Bjerk, Arden N.Bundy, Brent V.

Bjorgo, Edward O.Bundy, Michael L.

Black, Daniel E.Burks, Clifford

Blade, Rosa M.Burks, Todd S.

Blade Sr., Herman R.Burnham, Craig D.

Blair James R.Burns Denise E.

Blake Jr., Richard C.Burr, Patricia A.

Blubaugh, Mark J.Burris, Alfred L.

Bodenhorn, RaymoBurrows, C. J.

Boisture, Michele L.Burt, Gary M.

Bond, Timothy D.Burton, Michael V.

Bond, Tom K.Busham, Steven R.

Boothman, Judith J.Bushnell, Tracy D.

Boraphet, Jack S.Busse, Sandra J.

Boutang, Larry R.Bynum, John H.

Bowman, Boyden W.Byrd, Benjamin J.

Boyd, Billy RayByrd, Clayton Th

Braasch, Kenneth D.Byun, Woo C.

Bracy, Alan M.Cables, L. Jose M.

Bradley, Anthony P.Caisley, Robert W.

Bradley, J. EugeneCameron, G. Z.

Brailsford, G. J.Cameron, John P.

Bramble, Michael J.Campbell, C. P.

Branchick, Kyle J.Campbell, Eric A.

Brannan, Frida L.Campbell, R. Bruce

Bray, Melinda J.Cann, Melvin L.

Brechtelsbauer, T. A.Cannon, Thomas P.

Brensdal, Stephen W.Cano, Robert M.

Brensdal, William H.Cano, Sherry E.

Brian, Byron L.Carbary, Marsha M.

Brill, William L.Carley, Leal M.

Briones, Humberto D.Carlson, Leslie H.

Britt, Leonard R.Carr, Jeanette

Broaddus, Susan G.Carson, Randy L.

Brockman, John M.Carter, Randall L.

Brown, Anthony M.Carter, Suzanne M.

Brown, Bert L.Casavant, K. L.

Brown, Bruce F.Casey, C. C.

Brown, Bruce W.Causer Barbara J.
Brown, Frank D.Cavalier, Ronald J.
Brown, Joel J.Cavins, Betty B.

Brown, KathleenCawley, William M.

Brown, Loretta M.Ceballos, Errol M.

Brown, Michael E.Cesar, Alan P.

Brownfield, Duane L.Chalk, David M.

Bruaw, Darrell J.Chamberlin, Teri A.

Bruni, Francis G. J.Chambers, Arlene C.

Bryan, Michael P.Chambers, Joanne E.

Bryan, Robert L.Chaney, Dennis G.

Bryant, Jon F.Chapman, Bambi L.
Bucaro, Shirley A.Chapman, Pauline E.

Charles, M. C.Crenshaw, Robert

Chase, David A.Cripps, Clayton

Cheshire, ThomasCristobal, Ramon G.

Chinn, Jamie R.Crosby, Clint I.

Chittenden, S. E.Crosby, Maynard C.

Chrestler, Mark J.Crouse, Darren E.

Christensen, M. D.Crume, Michael W.

Christenson, E. B.Cuddeback, G. L.

Christian, CarolCuevas, Guadalupe J.

Church, Brenda J.Culton, Kenneth

Cibulka, Robert A.Curran, Patricia A.

Clark, CelesteCurrie, Ronald M.

Clark, Cheryl A.Curry, Absolom

Clark, Daniel B.Curtis, James De

Clark, Howard EuCutter, Deborah M.

Clark, Jeffrey A.Cynkar Jr., Edward L.

Clark, Steven J.Cysewski, John E.

Clark, Tabb A.Dahl, Richard Jo

Clay Jr., RichardDahlgren, James E.

Clayton, David C.Daily, Lynn Alan

Clemen, Lorraine J.Dally, Steven D.

Cobbs, Eric W.Dalton, Emmett E.

Coburn, Joseph L.Damaj, Abed A.

Coe, Gregory S.Damschen, Orvilla M.

Coile, Darryl E.Daniel, John Tea

Colbert, Jay H.Dansereau, Edgar E.

Colby, Karn D.Daum, Robert H.

Coleman, George P.Davis, Edward L.

Coelman-Baxtrom, L.Davis, George S.

Coles, Allan T.Davis, Glen A.

Colley, John W.Davis, James L.

Collier, Michael J.Davis, Jesse D.

Collins, Anna MaDavis, John L.

Collins, F. LavonneDavis Jr., Guy W.

Collinson, C. L.Davis, Ray Earl

Colson, Myron JuDavis, Terrence R.

Colvin, Charles H.Davis, Thomas Ed

Combs, Donna K.Dayton, Andrew J.

Compean, John RaDean, Michael St

Conger Jr., HarleyDearing, Steven E.

Connett, James C.Debardi, Michelle T.

Coogan, Dennis P.Debellis, Mary T.

Cook, Phillip Erp E.Debolt, Michael D.

Copley, William D.Debrum, Ronald G.

Cordell, Edward A.Dehaven, Diane

Cornwell, Donovan J.Delia, Frank L.

Correll, Kevin L.Deling Sonya

Costanzo, SebastDeloche, Adrian N.

Costenbader, D. L.Demaria, Roberta I.

Covert, Linda D.Dennison, Richard A.
 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Covin, PaolaDensmore, Richard A.
Covington, P. J.denton, Gerald

Cox, Garry L.Depolo, Terry Br

Craig, Leanna RuthDeruyter, Mary J.

Cramer, Charles T.Desmarais, Melvin J.

Desmarais, Todd A.Evans, Frances M.

Desmith, Ernest M.Evans, Homer Lee

Dewald, Rober HoEvans, Keith E.

Dewalt, Thomas W.Everts, Muriel D.

Dewberry, Arthur D.Fabello, Robert

Dewberry, Leigh A.Facchini, Peter
Deweese, Gerald M.Faginkrantz, R. C.

Dicello, Aaron J.Falenski, Mathew A.

Dick, Robert E.Farler, Kathleen G.

Dick, William H.Farmer, J. A.

Dickerson, Willie M.Farrell, Shirley M.

Dickinson, Eva L.Farrior Jeremiah

Dickson, Donald T.Farris, Marvin

Diep Hien ChiFarris, Stephen R.

Diep, Thuan C.Farthing Jr., John A.

Diersman, SharonFaw, David P.

Dilger, Arthur F.Fee, Kelly A.

Dilley, Roy E.Feiler, Erwin A.

Dinwiddie, MeribethFerguson, P. J.

Dion, David AlleFernandez, A. T.

Dix, Donald L.Fernandez, Sally

Dixon, Velma J.Ferrando, David R.

Donalson Jr., E.Ferrel, Dean M.

Dorsey, L. ChristineFerrer, Pamelia A.

Dow, Carl D.Ferro, Delbert J.

Dowling, Janet L.Fetters, Eugene L.

Drawdy, Wade H.Fielden, Beatrice M.

Dreger, Barbara A.Fields, Betty E.

Dubois, Douglas J.Fields, Harry C.

Dubois, Michael J.Fields, Rodney K.

Dugan, Charles W.Fifield, Gene A.

Duncan, Boyd A.Fillingim, John D.

Dunda, Robert E.Fish, Jay H.

Dunkin, Jerry N.Fishbaugh, J. J.

Dunn, Carroll L.Fiske, John Rowe

Dupont, William A.Fitch, Derald E.

Duran, Fernando C.Fitzgerald, John A.

Duvall, John G.Flammang, Gary P.

Dyer, Kathleen I.Fleshman, Oliver J.

Dytrt, David PauFletcher, Jeffrey K.

Eagleton, Raymond C.Flickinger, Gary L.

Eakins Jr., Roger E.Forshee, Jeffery A.

Eakins Sr., Roger E.Forsland, Cather

Earl, Joseph K.Forsyth, Roderick W.

Eback, Edith L.Forward, Rush E.

Elkins, David WaFoster, Peter We

Ellis, Terry L.Fournier, Phil F.

Ellquist, Suzanne R.Fox, Gary A.

Emerson, K. WayneFox, James M.

Engh, Casper O.Fox, Leonard W.

Englihs, Robert W.Fox, Ronald D.

Epstein, David F.Foxford, Arthur O.

Epstein, David M.Frame, Lisa Anne

Erickson, Nancy J.Frampton, Donald L.

Evans, Eric EugeFrancisco, A. J.

Franks, Angie L.Greer, Kathleen

Fravel, Jeffrey S.Gregory, Ronald L.
Frayo, F. R.Griffin, Dan H.
Freeman, Daniel J.Griffith, Kevin M.

Freeman, Harvey H.Grigsby, Shadd M.

Freeman, Sean E.Grimmett, Junior L.

Freeman, Susan J.Groce, Kevin M.

French, Ricky A.Groff, Mary Anne

Fritz, Jill D.Gross, Russell F.

Fry, Lois A.Grosvenor, James E.

Frye, John F.Grote, James A.

Gainer, Richard E.Grow, Bruce Edwa

Gala, Diann M.Grundy, Henry F.
Galbraith, R. L.Guidry, Bertha L.

Galindo, D. RaymonGunkel, Ronald K.

Gallagher, John C.Gunter, T. W.

Gardner, Belinda D.Gusse, Helen M.

Gargac, Mary M.Bustafson, Daniel T.

Garrahan, Fred A.Guttierrez, G. C.

Geise, Richard A.Gutierrez, John G.

Gelvezon, ElvisHaddenham, P. L.

Gerbing, Jeffrey D.Hafner, Jeffery L.

Geyer, John R.Haggard, C. R.

Giang, AmandaHaglund, Gregory B.

Gibbardo, David M.Haglund, Karen L.

GIlbert, Michael S.Halbert, Michael E.

Gilbert, Sandra L.Hale Jr., James L.

Giles, Marvin D.Hale, Julia A.

Gilleland, Calvin A.Hall, Adam C.

Gillespie, JohnHall, Betty J.

Gilpatrick, David L.Hall, Leonard M.

Ginsberg, Mary M.Hall, Shawn E.

Giskin, Tracy L.Hall, Steven Mic

Glaser, Jerry A.Hall, Timothy L.

Gleason, Irene N.Hamling, Rosanne M.

Glen, Margaret J.Hammond, Danny L.

Godfrey, Evan J.Handley, Jerry R.

Godwin, Pearlann M.Hanke, Mark R.

Goetz, Sherry L.Hanson, Gregory A.

Goff, Peggy LeeHanson, Jerry D.

Goforth, Virginia M.Hanstad, Richard L.

Gomez, Ralph A.Hardin, Karen L.

Gonce, Terry A.Harman, James W.

Gonzalez, JosephHarmon, Randal A.

Gotner, Marvin E.Harrell, Craig W.

Gould, Albert H.Harris, James A.

Goulet, Emily R.Harrison, Gerald L.

Grant, Duke A.Harvey, Michael H.

Grasser, Regina M.Harvey, Sandy L.

Graves Kalin ChHaskins III, E. E.

Gray, Edger L.Hayden, Frank W.

Gray, ImogeneHays, Terry L.

Green, Barbara J.Hazzard, Jerry L.

Green, Barry WayHealey, Deane K.

Green, Sean T.Heard, Daryl D.

Heard, Terry AnnHolub, Beverly J.

Heard, WilliamHoneycutt, Jimmy D.

Hearon, Jerpriest D.Hoover, Michael K.

Hebert, Terry P.Hopkins, John H.

Hecktor, Peter J.Hoppe, C. S.

Heggen, Ronald S.Horan, Kenneth J.

Heinz, William F.Horton, Kenneth R.

Helm, Warren L.Horton, Richard K.

Heming, Anthony L.Hough, James W.
 343CALIFORNIA SAW & KNIFE WORKSHenderson, Dennis L.House, Lewis Edw.
Henderson, G. G.Hua, Bang

Henderson, James F.Huckins, Neil N.

Hendrick, Robert L.Hudgens, Myrtle E.

Hendrix, Robert G.Hudson III, Tommy

Henning, Alan R.Hudson, Trisa L.

Henning, Lori L.Hughes, Tommy L.

Henning, Paul AlHulse, Eric A.

Henry, Geraldine A.Humble, John P.

Henry, Thomas E.Humula, R. Steven

Herbert, Ronald J.Hunt, Arthurline
Hernandez, Debbie L.Hunt, Lynda Joy

Hernandez, R. A.Hunt, Robert L.

Herren, Beverly I.Hunter, Jack E.

Herrick, Robert J.Hunter, Paul Jos.

Herrington, W. D.Huskamp, Steven G.

Hervey, Ray L.Hutcheson, Mark E.

Hesse, Brian H.Huynh, Dzung N.

Hethcock, Daniel C.Hyder, Gordon L.

Hetteen, David D.Iancu, John T.

Hewson, W. RichardIgnacio, I. A.

Hicks, Bradford J.Ihne, Richard S.

Hicks, Joann J.Imler, Ralph F.

Hicks, Mathe N.Imperato, Edward M.

Higgins, Diane G.Ingalls, Bryon F.

Hile, Kenneth LLIreland, Dann R.

Hill, Jeanette L.Israelson, George M.

Hill, Lee ClydeIzbicki, Timothy J.

Hill, Revoe S.Jack, Kellie Mar

Hilt, Mark P.Jackson, Belinda G.

Hinchliff, Jon C.Jackson, Douglas

Hinderer, Victor B.Jackson, John A.

Hines, Barry D.Jackson, Lilth L.

Hinze, Annette G.Jackson, Millard E.

Hirshbeel, R. E.Jackson, Robert B.

Hobby, Gale C.Jackson, Robert T.

Hochhalter, Jimmy L.Jacobsen, Craig J.

Hodges, Russell D.Jacobsen, Henry

Hoeft, Jerry D.Jacobson, Brenda L.

Hoff, Douglas E.Jacobson, V. M.

Hogan, Michael F.James, Franklin W.

Hogan-Battisti, M. A.James, Mithcell

Hogg, Frances M.Jarmon, Kelly W.

Holcombe, H. E. E.Jeffery, Charles P.

Holford, Kathleen S.Jegglie, Ivan Wa

Holgate, CharlesJenkins, Tyrone I.

Johnson, A. TheodoreKrankota, Michael P.

Johnson, Brett W.Kremer, Mark D.

Johnson, Bruce A.Kresser, Steven

Johnson, Charles W.Kretsch, Peter J.

Johnson, Daphne C.Kriger, Marjorie L.

Johnson, Donald S.Krom, Cheryl L.

Johnson, E. BruceKrom, Richard H.

Johnson, J. P.Kronau, Mary C.

Johnson, Joan F.Krzycki, Maryann D.

Johnson, Kenneth R.Kuch, William D.

Johnson, Mary L.Kuhn, Bettelene F.

Johnson, Molly A.Kuhn, Bill W.

Johnson, Robert D.Kullmann, C. G.

Johnson, Samantha J.Kunkle, John L.

Jolley, David A.Kuoch, Meng K.

Jonas, Robert S.Kwiecien, E. S.
Jones, Doyce E.Kyle, James H.
Jones, Lorna LeeKyle, Jodie L.

Jones, Richard W.Lakas, Richard E.

Jones, Robert EaLake, Delbert E.

Juarez, FrankLambert, Jean M.

Juarez, Joanne M.Lamberto, Donald A.

Kaasa, Joseph D.Lane, Catherine

Kaiser, Berik E.Langseth, Anna M.

Kaltbrunner, G. J.Langseth, Carrie L.

Kasberger, T. J.Larson, Danny G.

Kaufman, Thomas F.Larson, Deborah A.
Keck, RobertLarson, Dwight W.

Keller, Ronald L.Larson, John Gil

Kelly, James L.Lawniczak, David A.

Kelly, Reginald H.Lawrence, John W.

Kendrick-PlatzkowLe, Thong

Kennedy II, R. E.Leatherberry, R. A.

Kent, Mark A.Leavitt, Frank K.

Kester, Rory D.Lee, George A.

Ketelsen, Scott R.Lefeat, Ellynk

Kevan, Carl HaroLefler, Gerald S.

Khang, Nguyet T.Leonard, Robert F.

Kimbrough, RalphLevack, Marc L.

Kincheloe, M. L.Lewis, Craig A.

King, Merry L.Lewis, Debra E.

Kiser, Alfred L.Leyba, Floyd R.

Kissner, Thomas R.Liddle, R. Claude

Kiwanuka, Samuel S.Lieb, James B.

Kleindl, Donald G.Lillehaug, Alvin

Klum, Cathy A.Lilly, Dwight S.

Knauf, Sherry MaLittle, S. Heidi

Knight, James D.Livingston, M. G.

Kontorowicz, H. E.Logan, James M.

Kortkamp, Ralph D.Lohman, Russell W.

Kraemer, Ervin M.Long, Brenda K.

Kragness, Kennth B.Long, Ronald Way

Kram, Frank W.Long, Stewart J.

Kramer, Pamela S.Longbotham, John

Kranjcevich, M. S.Lovas III, S. P.

Love, David C.McCaleb, Henry J.

Lovely, Nora K.McCarthy, Roy C.

Lovisek, Robert L.McCarthy, T. Lavada

Lowe, Michael B.McCarver, Willis R.

Lucas, Robert M.McCaughan, Daniel J.

Lucki, Henry J.McClellan, Avery O.

Luckinbill, R. ScottMcClintock, C. H.

Ludwig, Peter AlMcCoy, Dean Lewis

Lui, Sandra ElinMcCoy, Douglas M.

Lust, Dewey A.McCrite, Scott A.

Luthander, Rose M.McCutchen, Steven C.

Ly, TrungMcDaniel, Helga K.

Lythgoe, William E.McDonald, Barth G.

Machel, Derek C.McDonald, Eric H.

Maciulewski, HannaMcGeachy, Geri L.

MacMillan, Scott P.McGeachy, Steven M.

Maggerise, A. J.McGhan, Marvin J.

Mai, Cao ThanhMcGinley, George E.

Maikowskij, LeonidMcGrane, Mary A.

Maldonado, Linda S.McGuire, Jack M.

Maley, Robert P.Mcgwire, Peter R.

Mallory, Matthew J.McHugh, William T.

Malone, Wiliiam H.Mcialwain, Dean W.
 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Manni, Lyle P.McIver, Patrick S.
Mannick, Michael W.McKay, William R.

Marauskis, MarilMcKenzie, Debra J.

Marcolin, F. AndrewMcMaster, D. L.

Mark, John P.Mcmurrian, C. W.

Marquardt, Randy L.McNeilly, Archie P.

Marth, Betty J.McNett, Radley D.

Martin, Danny D.McPherson, Edgar L.

Martin, Emory CoMedina, Margaret M.

Martin Jon A.Medlock, Philip A.

Martin, Wayne H.Meline, Marcie G.
Martinez, Mark S.Melki, Evelyne A.

Marx, Michael W.Melton, Daniel C.

Mason, Terry R.Mendez, Andrea L.

Masterson, David L.Mertel, Kyle R.

Matheson, Kim A.Meservey, Niles L.

Mathews, Donald L. O.Meyer, John S.

Mathiason, Bruce A.Meyer Jr., Roelf H.

Mathiesen, Randy K.Meyer, Kenneth J.

Matney, Sheron L.Meyer, Michael D.

Matthiesen, James P.Meyer, Randall E.

Mattson, Kenneth J.Michael, Harry J.

Matz, Scott C.Michl, Ricky M.

Maulden, Ralph W.Mileham, Mark L.

May, Robert JosephMiles, Michael L.

Mayes, Mary L.Millage, Jerry D.

Mayo, Frederick E.Miller, Barbara M.

Mayo, Vernon LawMiller, Benjamin S.

Mayton, John A.Miller, Dorothy J.

Mazanek, Lee D.Miller, Gary C.

McAllister, K. A.Miller, Janine M.

Mcann, Thomas E.Miller, Keith Je

Mills, Judy G.Norris, Scott J.

Mills, Ronald C.Nye, Theodore J.

Minaker, David E.Ochu, Donna Mari

Mitchell, John G.Ogan, Charles W.

Mize, Lisa FrancOleary, Trudy L.

Montgomery Jr., S.Olivarez, Richard A.

Montgomery, Mark T.Olsen, Dean C.

Monzon, Jack A.Olsen, Russell C.

Moon, Edwin K.Omalley, John Pa

Moore, James DanOrourke, Shawn C.

Moore, John M.Orr, J. Scott

Moore Jr., Charles R.Osborne, William F.

Moore Jr., GeorgeOsguthorpe, G. T.

Moreno, AlfredoOtero-Alvarez Jr., O

Morgan, Cecil L.Ou, Marilyn S.

Moroles, John D.Overton, Deborah J.

Morrett, Ann E.Pablo Sr., Edward B.

Morris, Terry W.Padilla, Kenneth A.

Morrison, Roger D.Page, Carol D.

Morse, Kyle G.Page, Troy S.

Moselage Jr., John H.Palmer, Carolyn A.

Moshoesky, Paul R.Palmer Jr., Leland V.

Moss, Robert EveParker, Harvey F.

Mueller, Alfred P.Parker, Patricia L.

Mullins, Alice F.Pasich, William C.

Mulvahill, Rodney B.Pastorok, Mary L.

Munsell, Virginia A.Patrie, Gary H.

Murphy, Terry P.Patterson, Judy G.

Murray, Edward J.Patterson, S. F.

Mustin, StevePavlik, John D.
Muzzuco, James A.Pearce, Donald L.
Myers, Clifford M.Peel II, Melvin K.

Myers, Michael B.Penson, Teddy Be

Nash III, Thomas O.Pepin, Bruce A.

Neiffer, Michael S.Pepin, Daniel T.

Nelson, Carolyn B.Perez, Jose M.

Nelson, Charles R.Perrin, Verna M.

Nelson, Gary T.Perry, Annette C.

Nelson, George I.Perry, Anthony A.

Nelson, Judy ElaPerry, Donna L.

Nelson, Pamela J.Peters, Frank R.
Nelson, Steven W.Peters, Lewis B.

Nemitz, Albert R.Petersen, Robert B.

Newman, Robert E.Petersen, Verl R.

Newsom, Edwin R.Peterson, V. L.

Nguyen, Mychi T.Petrich, H. F.

Nguyen, Stephen A.Petz, Carrie A.

Nguyen, Vincent B.Pfaff, Charles R.

Nichols, HaroldPfaff Jr., Donald C.

Nicklin, Donald E.Phan, Phuong H.

Nixon, Randy G.Phelps, Rochelle M.

Noble, Michael A.Phillips, Michael J.

Nolan, Marc A.Phillips, V. Allen

Nollmeyer, ScottPhilmlee, Susan J.

Nordstrom, Norman W.Phimphauong, I.

Phouthavong, BoonRichmond, Mary L.

Picketts, Robert W.Rider, Kenneth R.

Pilot, Ronald K.Ridgeway Jr., W. D.

Plemons, Roger D.Rigby, David O.

Ponton, Andrew J.Rindstad, Roy W.

Porter, Ruthie D.Rinnert Jr., Lewis W.

Pospisil, Brian G.Riordan, Marilyn L.

Pratt, Robert M.Rising, Alex R.

Prechtl, Andrew W.Roach, Georgia M.

Prehm, Donita L.Roberts, Billy L.

Prekeges, Wendi M.Roberts, Jeffrey W.

Presting, David C.Roberts, Michael D.

Preston, Effie M.Robicheau, Thomas R.

Prestwich, RichardRobinson, Anthony C.

Pridham, Judith F.Robinson, Edward D.

Pryor, James L.Robinson Jr., R. A.

Pickett Jr., T. L.Robinson, S. L.

Puglisi, Chere D.Rodriguez, Manuel E.

Pumel Jr., Roger LRogelstad, Edward M.

Pyle, Marke A.Rogers, Kenneth W.

Quigley, Kimberly A.Rogers, Stephen

Quinones, JoseRogerson, James R.

Raddatz, Steven G.Romero, Sally J.

Raffensperger, H. J.Rose, Robert G.

Ramriez, Helen M.Rosenbaum, Mark A.

Ramme, Norman O.Rosendahl, Jeffr

Ramos, Joe D.Ross, Donald G.

Ramsdell, Gilman L.Routhier, David R.

Randolph, Jerrold A.Roux, Dennis M.

Randolph, Robert E.Rubel, Perry E.

Rankin, Charles L.Rubin, Bobby E.

Rape, Therese A.Rudgers, Lisa An

Rapp, Retta M.Rudgers, William D.

Rasmussen, W. R.Ruef, Gary D.

Ray, Joseph M.Ruggles, Richard L.

Ray, Kathleen S.Ruiz, Manuel Yba

Rea, William C.Rumsey, Larry Ed
 345CALIFORNIA SAW & KNIFE WORKSRedmond, Michael B.Rumsey, Teddy A.
Reeck, Donald C.Runyan, Theodore L.

Reed, James VernRuschmeyer, Chris M.

Reese Jr., Donald R.Rushton, Frances J.

Reeve, Lorraine J.Rusnak, Jeffrey D.

Reeve, Ronald C.Ryalls, William D.

Reeves, Duane L.Ryner, Paul A.

Reid, RobertSack, Ann M.

Reiter, Bryan M.Salazar, Gilbert

Reiter, Darrel W.Salle, W. Robert

Rel, Brock I.Sanchez, Robert M.
Reno, Thomas C.Sanders, Dennis S.

Reyes, Reynaldo P.Sanders, Douglas P.

Reynolds, David W.Sandiford, Norma J.

Rhoads, Marilyn J.Sansburn, Jeffrey K.

Richard, AdrianSantos, Andrew A.

Richards, Rodney H.Saunar, Dixmer T.

Richmond, Alan D.Sautell, Betty E.

Sautell, Walter A.Simms Jr., Eddie

Savage, Martin M.Simon, Loretta A.

Sawyer, Denis W.Simonson, Robert J.

Sawyer, Sheila B. Y.Simpson, Debbie M.

Saysanavongphet, S.Sisson, Doyle D.

Scalzo, GeorgeSkadan, Timothy B.

Scammon, Alicia L.Skaggs, David L.

Schaffer, David R.Slater, S. Duwayne

Schaffer, Joel M.Slinkard, Tracy A.

Schaffer, L. DianeSmart, Steven R.

Scheider, Donald R.Smellie, George A.

Schifter, Leonard H.Smeltzer, Mark D.

Schindler, Kurt A.Smith, Dale E.

Schmus, Russell J.Smith, Harold K.

Schorr, Victor L.Smith, James E.

Schreiber, A. A.Smith Jr., Ralph M.

Schroeder, A. K.Smith, Judy F.

Schroeder, Glenn A.Smith, Larry W.

Schulte, M. T.Smith, Leon H.

Schwab, Ronald E.Smith, Lisa Mari

Schwartz, Donald A.Smith, Marvin P.

Schweigert, Clark R.Smith, Merion W.

Sears, Joseph AnSmith, Philip S.

Sebastian, M. ScottSmith, Richard R.

Sellards, David P.Smith, Ronald G.

Selset, Paul R.Smith, Rosie Bee

Selymes, EmerySmith, Scott D.

Senaphanh, PhommaSmith, Steve J.

Sergent, Philip M.Snyder, Donald A.

Sexton, Ellen L. C.Snyder, Donald E.

Seyler, John P.Snyder, Douglas R.

Seymour, Steven H.Solberg Jr., R. C.

Shackles, Billy R.Sorensen, Brent L.

Shanabarger, R. J.Sparrow, Craig S.

Shaneyfelt, M. K.Spencer, Harry E.

Sharp, R. ScottSpike, Joann R.

Shattuck, Charles D.Spotanske, P. L.

Shattuck, Norman D.Sroka, Michael P.

Shay, Mark J.Stackpole, G. H.

Shearry, Benjamin F.Stair, Frank V.

Sheffield, Weston R.Stallard, Joe G.

Shelley, Theodore G.Stanek, Abbie C.

Shelly, Harry E.Stanton, David L.

Shelly, Tina M.Stark, James E.
Shew, Irene G.Staudt, Steven E.
Shiley, George V.Stazel, Brian G.

Shoemaker, Wendy J.Steach, Keith E.

Sholes, Alene L.Steiner, Mark E.

Shown, Benjamin F.Stellfox, P. F. L.

Shue II, V. JacksonStephens, Jesse R.

Sigurdson, Steve M.Sternod, Cathy A.

Sikes, Charles H.Sterrett, Vicky L.

Simmons, Daniel B.Stevens, David M.

Simmons Jr., W. DaleStewart, Paul M.

Simmons, Kenneth L.Stewart, Richard D.
Steward, Robert W.Trepp, Richard D.

Stinebiser, D. L.Triece, Scott L.

Stoodard, JerryTrierweiler, John L.

Stom, Kenneth S.Triplett, Mark D.

Stone, Patrick B.Tritt, Wade A.

Stormo, Eugene P.Tronsdal, K. A.

Stotts, William J.Tredeau Jr., D. L.

Strasburger, WilTrujillo, David

Strong, David E.Trujillo, R. Mark

Strudthoff, Nancy R.Trumbull, Glenn A.

Struthers, Jeffry D.Tuley Jr., Port A.

Sue, Tasi E.Turnquist, G. I.

Suit, Karin M.Tyack, Richard D.

Sullivan-Gore, D. A.Uebler, Raymond P.

Sumaoang, E. A.Ulrich, Craig R.

Summers, Jim A.Umphlett, Amy C.

Swan, James D.Underwood, Eugene K.

Swin, Dessna L.Underwood, Patri

Szabo, AntalUphoff, Robert S.

Szymik, Douglas J.Usselman, Raymond A.

Tankersley, R. S.Uthmann, Donald L.

Tate, Rebecca A.Valvoda, Paul H.

Tatum, Jace E.Van, Samoeun

Taylor, Cecil VeVandergrift, T. C.

Taylor Sr., M. W.Vandoren, Paul M.

Te, AndyVanstone, Staven E.

Terris Sr., John A.Vantleven, Lew

Tervo, Donald B.Vanvolkenburg, P. C.

Thai, Tuong Q.Vanwagner, Randy L.

Thiele, Claude D.Velozo, Steven C.

Thiery, Donald J.Venturo, James J.

Thomas, Lonnie B.Vickers, Kenneth B.

Thomas, Richard J. D.Vickers, Thomas C.

Thomas, Ricky L.Vogel, Tracy Lee

Thompson, Lois J.Voss, Cynthia I.

Thompson, Sandra M.Vranjin, Milos

Thorngren, J. A.Wade, D. Kevin

Thornton, Daniel W.Walenda, Scott E.

Thorson, Gail A.Walker, David Le

Thrasher, Thomas R.Walker, Terry R.

Thuemmler, J. B.Wall, Edgar T.

Thurston, David G.Walsh, Grant Mic

Thurston, Teresa D.Walters, Stephen J.

Tidwell, Ann R.Ward, Anthony G.

Tilford, DeborahWard, Paul D.

Tilley, Richard A.Ward, Richard D.

Tobolski, M. PaulineWard, Robert B.

Tofstad, CatheriWard, Timothy J.

Tomyn, Charles R.Ware, Wesley Wal

Torres, Benjamin L.Washburn, Robert D.

Tousley, Donna L.Washington, Andrew
 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Tracy, Lisa G.Waters, Rosa L.
Tran, Ninh V.Watson, John M.

Treadwell, JoelWatson Jr., Jerry L.

Trentman, K. A.Weaver, Levern

Webb, William J.Williams, Bonnie K.

Webster, Debra A.Williams, Jay A.

Webster, Oscar D.Williams, John W.

Weeda, Harry C.Williamson, M. W.

Wehmeyer, Cathy M.Williamson, R.

Wehmeyer, Eric R.Willis, Cynthia

Welinski, Sandra J.Wilils, Paul A.
Wells, Naomi J. A.Willmoth, Timothy T.

West, Debra A.Wilson, Byron O.

West, William R.Wilson, James E.

Westfall, CharlesWilson, James O.

Westfall, Nancy S.Wilson, Marvin S.

Westgard, Morris G.Wilson, Teri D.

Wettland, Walter N.Winders, Barbara

Wetzel Jr., Ray R.Wing, Nelson E.

Wevley, William G.Wingard, David L.

Whalen, Andrew S.Wingard, Wesley A.

Wheeler, Mary MaWinter, David S.

Wheadon Jr., HermanWirkkunen, Betty J.

White, Bertenna R.Wolcott, Dale J.

White, David L.Wood, Robert C.

White, Leon H.Wood, Walter J.

White, Troy L.Woodall, Jerald

Whitehall, LaWoodruff, Ronald W.

Whitfield, D. J.Woods, Keith Ala

Whitney, KathyWoods, Melvin R.

Whitney, Keith A.Woodward, Clarke L.

Whitsel, Betty S.Woolery, Laura L.

Wickliff, Larry S.Yerabek, Chin T.

Wickline, L. L.Yerby, Martin R.

Wiewel, Larry B.Youderian, K. E.

Wilburn, John AlYoung, Rickey C.

Wilcox, Jeuel E.Yuricic, K. M.

Wilcox, Robbins E.Zeigler, Billy F.

Wilcox, Wayne NoZeller, Linda Le

Wilde, Keith R.Zellers, Dean R.

Wiley, William L.Zorger, Paul W.
Allen, Mark ThomKelly, James L.
Anderson, Roy J.Kuch, William D.

Arrell, Thomas M.Kullmann, C. G.

Barr, Patrick C.Lawrence, John W.

Bergen, Lowell J.Leyba, Floyd R.

Burr, Patricia A.Lui, Sandra Elin

Campbell, Eric A.Machel, Derek C.

Cann, Melvin L.Miller, Keith Je

Carr, JeanetteMills, Judy G.

Church, Brenda J.Minaker, David E.

Clark, Daniel B.Moore, John M.

Colley, John W.Mustin, Steve

Collier, Michael J.Nelson, Carolyn B.

Collins, Anna MaNewsom, Edwin R.

Curran, Patricia A.Osborne, William F.

Dally, Steven D.Perez, Jose M.

Davis, James L.Prechhtl, Andrew W.

Desmarais, Melvin J.Puckett Jr., T. L.
Desmarais, Todd A.Reyes, Reynaldo P.
Dickerson, Willie M.Schmus, Russell J.

Drawdy, Wade H.Schulte, M. T.

Bubois, Douglas J.Sears, Joseph An

Dubois, Michael J.Smith, Larry W.

Dugan, Charles W.Stephens, Jesse R.

Dyer, Kathleen I.Szechenyi, D. M.

Eakins Sr., Roger E.Thrasher, Thomas R.

Emerson, K. WayneTilley, Richard A.

Evans, Homer LeeTronsdal, K. A.

Farris MarvinTrumbull, Glenn A.
Farthing Jr., John A.Underwood, Eugene K.

Fernandez, A. T.Van, Samoeun

Fishbaugh, J. J.Water, Rosa L.

Fitch, Derald E.Wickline, L. L.

Foster, Peter WeWiley, William L.

Fravel, Jeffrey S.Wing, Nelson E.

Grant, Duke A.Woodall, Jerald

Groff, Mary AnneCarley, Leal M.

Hecktor, Peter J.Donalson Jr., E.

Hendrix, Robert G.Sigurdson, Steve M.

Hervey, Ray L.Anderson, Eric L.

Hunter, Jack E.Anderson, Michael A.

Huskamp, Steven G.Andrews, Rex M.

Hyder, Gordon L.Arcand, Jeff Bar

Ingalls, Bryon F.Beck, Randell D.

Jacobsen, Craig J.Bell, Jeffery E.

Jegglie, Ivan WaBernard, Jeffrey R.

Johnson, E. BruceBranchick, Kyle J.

Brown Bert L.Stoddard, Jerry

Bucaro, Shirley A.Thiele, Claude D.

Burrows, C. J.Thuemmler, J. B.

Cameron, G. Z.Tomyn, Charles R.

Clark, Tabb A.Trepp, Richard D.

Compean, John RaTrierweiler, John L.

Cook, Phillip Erp E.Trujillo, R. Mark

Debellis, Mary T.Uthmann, Donald L.

Epstein, David F.Wettland, Walter N.

Evans, Frances M.Wheeler, Mary Ma

Farler, Kathleen G.Whitney, Kathy A.

Farris, Stephen R.Wickliff, Larry S.

Fetters, Eugene L.Willmoth, Timothy T.

Fields, Betty E.Winders, Barbara

Gerbing, Jeffrey D.Wingard, Wesley A.

Gibbardo, David M.Woolery, Laura L.

Godfrey, Evan J.Mcalliste, K. A.

Goff, Peggy LeeBlade Sr., Herman R.

Goforth, Virginia M.Hunt, Robert L.

Craves, Kalin ChMcPherson, Edgar L.

Girgby, Shadd M.Saysanavongphet, S.

Hammond, Danny L.Allen, Michael E.

Hill, Jeanette L.Blade, Rosa M.

Hines, Barry D.Bradley, J. Eugene

Holub, Beverly J.Brensdal, William H.

House, Lewis EdwCopley, WIlliam D.

Jeffery, Charles P.Daum, Robert H.

Johnson, Brett W.Diep, Hien Chi

Jones, Richard W.Diep, Thuan C.

Levack, Marc L.Green, Sean T.

Logan, James M.Hernandez, Debbie L.

Martin, Danny D.Hough, James W.

Meline, Marcie G.Ihne, Richard S.
 347CALIFORNIA SAW & KNIFE WORKSOleary, Trudy L.Kendrick-Platzkow
Patrie, Gary H.Osguthorpe, G. T

Perrin, Verna M.Robicheau, Thomas R.

Rasmussen, W. R.Ross, Donald G.

Rigby, David O.Schreiber, A. A.

Roach, Georgia M.Smith, Dale E.

Rogers, StephenSmith, James E.

Rosendahl, JeffrStevens, David M.

Ruef, Gary D.Valvoda, Paul H.

Rushton, Frances J.Vanwagner, Randy L.

Sanders, Douglas P.Weeda, Harry C.
Sansburn, Jeffrey K.Albizu, Ernesto A.

Simms Jr., EddieAlbritton, Harold F.

Simonson, Robert J.Alexander, M. B.

Spencer, Harry E.Allen, Lester K.

Spotanske, P. L.Allred, James K.

Anderson, John A.Dupont, William A.

Bachulis, Victor E.Earl, Joseph K.

Baggett, Duke E.Ellis, Terry L.

Balderree, Thomas E.Epstein, David M.

Banh, JuliaEvans, Eric Euge

Barlass, Timothy A.Faginkrantz, R. C.

Barry, Wade E.Falenski, Mathew A.

Bartlowe, Stephen C.Ferro, Delbert J.

Beaudoin, Michael P.Fields, Rodney K.

Beebe, Jerald B.Fitzgerald, John A.

Belnap, Daryl WyFleshman, Oliver J.

Benes, Mark AlexFlickinger, Gary L.

Benway, John M.Forshee, Jeffery A.

Berg, Edward A.Frye, John F.

Bergman, JefferyGainer, Richard E.

Berthiaume, R. M.Garrahan, Fred A.

Bird, Timothy A.Gilleland, Calvin A.

Bise, Michael A.Gilpatrick, David L.

Blair, James R.Gonce, Terry A.

Boutang, Larry R.Gotner, Marvin E.

Brailsford, G. J.Grundy, Henry F.

Brian, Byron L.Hall, Shawn E.

Britt, Leonard R.Hall, Timothy L.

Brown, Bruce F.Hanson, Gregory A.

Bruaw, Darrell J.Harmon, Randal A.

Bryant, Jon F.Hearon, Jerpriest D.

Bundy, Brent V.Herrick, Robert J.

Busse, Sandra J.Hethcock, Daniel C.

Byrd, Clayton ThHicks, Joann J.

Clark, Howard EuHobby, Gale C.

Clark, Jeffrey A.Hodges, Russell D.

Clay Jr., RichardHogg, Frances M.

Cobbs, Eric W.Holgate, Charles

Cornwell, Donovan J.Hua, Bang

Covert, Linda D.Ignacio, I. A.

Craig, Leanna RuthJackson, Lilth L.

Crosby, Maynard C.Jackson, Robert B.

Crume, Michael W.Jacobson, Brenda L.

Damaj, Abed A.James, Franklin W.

Damschen, Orvilla M.Johnson, Kenneth R.

Davis, Ray EarlJohnson, Robert D.

Davis, Terrence R.Johnson, Samantha J.

Debardi, Michelle T.Jonas, Robert S.

Depolo, Terry BrJones, Doyce E.

Dewald, Roger HoJones, Robert Ea

Dickson, Donald T.Kaltbrunner, G. J.
Dowling Janet L.Keller, Ronald L.
Duncan, Boyd A.Kraemer, Ervin M.

Dunda, Robert E.Krankota, Michael P.

Kretsch, Peter J.Sawyer, Denis W.

Lefler, Gerald S.Sawyer, Sheila B. Y.

Liddle, R. ClaudeSelset, Paul R.

Lieb, James B.Shanabarger, R. J.

Long, Brenda K.Sheffield, Weston R.

Longbotham, JohnShelly, Harry E.

Lovisek, Robert L.Simon, Loretta A.

Lust, Dewey A.Slinkard, Tracy A.
Manni, Lyle P.Smeliie, George A.

Mannick, Michael W.Smeltzer, Mark D.

Marquardt, Randy L.Smith, Judy F.

Marth, Betty J.Smith, Marvin P.

Masterson, David L.Stackpole, G. H.

Matz, Scott D.Stormo, Eugene P.

Mayo, Vernon LawStruthers, Jeffry D.

McDaniel, Helga K.Te, Andy

Mcgeachy, Steven M.Thomas, Ricky L.

Mcialwain, Dean W.Thorngren, J. A.

McKay, William R.Tidwell, Ann R.

McNettt, Bradley D.Tilford, Deborah

Meyer Jr., Roelf H.Trudeau Jr., D. L.

Michl, Ricky M.Uphoff, Robert S.

Miles, Micheal L.Usselman, Raymond A.

Miller, Barbara M.Vantleven, Lew

Moreno, AlfredoWalenda, Scott E.

Morrison, Roger D.Watson, John M.

Murray, Edward J.Weaver, Levern

Nelson, Charles R.Webster, Debra A.

Nelson, Judy ElaWhite, David L.

Nelson, Steven W.Wiewel, Larry B.

Nguyen, Vincent B.Williams, John W.

Norris, Scott J.Wilson, Byron O.

Ogan, Charles W.Zorger, Paul W.

Olsen, Russell C.Bjerk, Arden N.

Olson, John WardBriones, Humberto C.

Orr, J. ScottBrown, Frank D.

Palmer R. Leland V.Cramer, Charles T.

Perry, Annette C.Cuddeback, G. L.

Phimphauong, I.Davis, George S.

Ponton, Andrew J.Davis, Jesse E.

Quinones, JoseEnglish, Robert W.

Reed, James VernFabello, Robert

Reynolds, David W.Frampton, Donald L.

Ringstad, Roy W.Freeman, Daniel J.

Rinnert Jr., Lewis W.Fry, Lois A.

Roberts, Michael D.Galbraith, R. L.

Rubel, Perry E.Giskin, Tracy L.

Ruiz, Manuel YbaHaggard, C. R.

Sandiford, Norma J.Haglund, Gregory B.

Handley, Jerry R.Wolcott, Dale J.

Hayden, Frank W.Batey, Floyd

Hogan-Battisti, M. A.Hogan, Michael F.

Hopkins, John H.MacMillan, Scott P.

Hunt, Lynda JoyAdams, Louise M.

Imperato, Edward M.Carlson, Leslie H.

Kaasa, Joseph D.Clemen, Lorraine J.

Krzycki, Maryann D.Costenbader, D. L.

Lewis, Craig A.Fritz, Jill D.

Lucki, Henry J.Hall, Betty J.
 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Lythgoe, William E.Hamling, Rosanne M.
Maciulewski, HannaJohnson, Daphne C.

Michael, Harry J.Orourke, Shawn C.

Montgomery, Mark T.Richard, Adrian

Moore Jr., Charles R.Thorson, Gail A.

Nicklin, Donald E.West, Debra A.
Pratt, Robert M.Alexander, James G.

Roux, Dennis M.Dion, David Alle

Runyan, Theodore L.Ellquist, Suzanne R.

Sharp, R. ScottFillingim, John D.

Stone, Patrick B.Raddatz, Steven G.
Velozo, Steven C.Wilson, Teri D.
Walker, David LeWoods, Melvin R.

Wheadon Jr., HermanButler, CynthiaClarence, Deborah
Hanson, TimothyReimann, Duane

Henderson, PhilipRelerford, Chant

Ostbye, JeraldOliver, Katrina

Patterson, EarlonNewton, Cirk
